Exhibit 10.12

Execution Version

 

 

 

CREDIT AGREEMENT

Dated as of May 27, 2014

among

SUNEDISON SEMICONDUCTOR B.V.,

as Borrower,

SUNEDISON SEMICONDUCTOR LIMITED,

GOLDMAN SACHS BANK USA,

as Administrative Agent

GOLDMAN SACHS BANK USA,

as Sole Lead Arranger and Sole Syndication Agent

GOLDMAN SACHS BANK USA, and

MACQUARIE CAPITAL (USA) INC.,

as Joint Bookrunners

and

The Lenders Party Hereto

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01      Defined Terms

     1   

1.02      Other Interpretive Provisions

     43   

1.03      Accounting Terms; Changes in GAAP

     44   

1.04      Rounding

     45   

1.05      Exchange Rates; Currency Equivalents

     45   

1.06      Additional Alternative Currencies

     45   

1.07      Change of Currency

     46   

1.08      Times of Day

     46   

1.09      Letter of Credit Amounts

     46   

1.10      Dutch Terms

     47   

1.11      Italian Terms

     47   

ARTICLE II THE LOANS AND CREDIT EXTENSIONS

     47   

2.01      Loans

     47   

2.02      Borrowings, Conversions and Continuations of Committed Loans

     48   

2.03      Letters of Credit and Bankers’ Acceptances

     50   

2.04      Swing Line Loans.

     60   

2.05      Prepayments

     63   

2.06      Scheduled Term Loan Payments; Termination or Reduction of Revolving
Commitments

     67   

2.07      Repayment of Revolving Loans and Swing Line Loans

     69   

2.08      Interest

     69   

2.09      Fees

     70   

2.10      Computation of Interest and Fees

     71   

2.11      Evidence of Debt

     71   

2.12      Payments Generally; Administrative Agent’s Clawback

     71   

2.13      Sharing of Payments by Lenders

     73   

2.14      Extensions of Loans

     74   

2.15      Cash Collateral

     78   

2.16      Defaulting Lenders

     79   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     81   

3.01      Taxes

     81   

3.02      Illegality

     86   

3.03      Inability to Determine Rates

     87   

3.04      Increased Costs

     87   

3.05      Compensation for Losses

     89   

3.06      Mitigation Obligations; Replacement of Lenders

     90   

3.07      Survival

     90   

ARTICLE IV CONDITIONS PRECEDENT TO CLOSING AND CREDIT EXTENSIONS

     90   

4.01      Conditions Precedent to the Closing Date

     90   

4.02      Conditions to all Credit Extensions

     92   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS (Continued)

 

Section

   Page  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     93   

5.01      Existence, Qualification and Power

     93   

5.02      Authorization; No Contravention

     93   

5.03      Governmental Authorization; Other Consents

     93   

5.04      Binding Effect

     93   

5.05      Financial Statements; No Material Adverse Effect

     93   

5.06      Litigation

     94   

5.07      No Default

     94   

5.08      Ownership of Property; Liens

     94   

5.09      Environmental Compliance

     95   

5.10      Insurance

     95   

5.11      Taxes

     95   

5.12      ERISA Compliance; Foreign Benefit Plans

     96   

5.13      Subsidiaries; Equity Interests

     97   

5.14      Margin Regulations; Investment Company Act

     97   

5.15      Disclosure

     98   

5.16      Compliance with Laws

     98   

5.17      Intellectual Property; Licenses, Etc.

     98   

5.18      Intellectual Property of MEMC Italy

     98   

5.19      Solvency

     98   

5.20      Security Documents

     99   

5.21      PATRIOT Act, etc

     99   

5.22      Centre of Main Interest and Establishments

     100   

ARTICLE VI AFFIRMATIVE COVENANTS

     100   

6.01      Financial Statements

     100   

6.02      Certificates; Other Information

     101   

6.03      Notices

     103   

6.04      Payment of Obligations

     103   

6.05      Preservation of Existence, Etc.

     104   

6.06      Maintenance of Properties

     104   

6.07      Maintenance of Insurance

     104   

6.08      Compliance with Laws

     104   

6.09      Compliance with Environmental Laws

     105   

6.10      Books and Records

     105   

6.11      Inspection Rights

     105   

6.12      Use of Proceeds

     106   

6.13      Additional Subsidiary Guarantors and Grantors

     106   

6.14      Additional Collateral

     108   

6.15      Material Contracts

     109   

6.16      Further Assurances

     109   

6.17      Post-Closing Matters

     109   

6.18      Lenders Meetings

     109   

6.19      Maintenance of Ratings

     109   

6.20      Identification of Security Agents

     110   

6.21      Manager’s Certificate

     110   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (Continued)

 

Section

   Page  

ARTICLE VII NEGATIVE COVENANTS

     110   

7.01      Liens

     110   

7.02      Investments

     112   

7.03      Indebtedness

     115   

7.04      Fundamental Changes

     117   

7.05      Dispositions

     118   

7.06      Restricted Payments

     120   

7.07      Change in Nature of Business

     121   

7.08      Transactions with Affiliates

     121   

7.09      Burdensome Agreements

     121   

7.10      Use of Proceeds

     122   

7.11      Financial Covenant

     122   

7.12      Amendments to Organization Documents and other Agreements

     122   

7.13      Accounting Changes

     122   

7.14      Prepayments of Indebtedness

     123   

7.15      Amendment of Indebtedness

     123   

7.16      Permitted Activities of Holdings, Dutch Holdco, MEMC Netherlands and
IP SPV.

     123   

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     124   

8.01      Events of Default

     124   

8.02      Remedies Upon Event of Default

     127   

8.03      Application of Funds

     127   

ARTICLE IX ADMINISTRATIVE AGENT AND SECURITY AGENTS

     128   

9.01      Appointment and Authority

     128   

9.02      Rights as a Lender

     129   

9.03      Exculpatory Provisions

     129   

9.04      Reliance by Administrative Agent and the Security Agents

     131   

9.05      Delegation of Duties

     131   

9.06      Resignation of Administrative Agent and a Security Agent

     132   

9.07      Non-Reliance on Administrative Agent and Other Lenders

     133   

9.08      No Other Duties, Etc.

     133   

9.09      Administrative Agent May File Proofs of Claim

     134   

9.10      Collateral and Guaranty Matters

     135   

9.11      Withholding Taxes

     137   

9.12      Parallel Debt

     137   

9.13      Intercompany Indebtedness

     138   

9.14      Joint and Several Creditors

     140   

ARTICLE X MISCELLANEOUS

     140   

10.01    Amendments, Etc.

     140   

10.02    Notices; Effectiveness; Electronic Communication

     143   

10.03    No Waiver; Cumulative Remedies; Enforcement

     145   

10.04    Expenses; Indemnity; Damage Waiver

     145   

10.05    Payments Set Aside

     147   

10.06    Successors and Assigns

     148   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (Continued)

 

Section

   Page  

10.07    Treatment of Certain Information; Confidentiality

     153   

10.08    Right of Setoff

     154   

10.09    Interest Rate Limitation

     154   

10.10    Counterparts; Integration; Effectiveness

     155   

10.11    Survival of Representations and Warranties

     155   

10.12    Severability

     155   

10.13    Replacement of Lenders

     155   

10.14    Governing Law; Jurisdiction; Etc.

     156   

10.15    Waiver of Jury Trial

     158   

10.16    No Advisory or Fiduciary Responsibility

     158   

10.17    Electronic Execution of Assignments and Certain Other Documents

     158   

10.18    USA PATRIOT Act

     159   

10.19    Judgment Currency

     159   

10.20    Negotiated Agreement—Italian Transparency Provisions

     159   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

  1.01(a) Mortgaged Real Property

  1.01(b) Closing Date Immaterial Subsidiaries

  1.10 Dutch Terms

  1.11 Italian Terms

  2.01(a) Revolving Commitments and Applicable Percentages

  2.01(b) Term Loan Commitments and Applicable Percentages

  4.01 Closing Checklist

  5.13 Subsidiaries; Material Equity Investments;

  6.17 Post-Closing Obligations

  7.01 Existing Liens

  7.02 Existing Investments

  7.03 Existing Indebtedness

  7.03(i) Letters of Credit Facilities and Local Lines of Credit

  7.08 Existing Affiliate Agreements

  7.09 Existing Burdensome Agreements

  10.02 Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

Form of

 

  A Loan Notice

  B Swing Line Loan Notice

  C-1 Revolving Note

  C-2 Term Note

  D Compliance Certificate

  E-1 Assignment and Assumption

  E-2 Administrative Questionnaire

  F Pledge and Security Agreement (US)

  G Guaranty Agreement (US)

  H. Intercompany Note

  I Perfection Certificate

  J Notice of Specified Related Credit Arrangement

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of May 27, 2014, among SUNEDISON
SEMICONDUCTOR B.V., a private limited liability company (besloten vennootschap
met beperkte aansprakelijkheid) incorporated under the law of the Netherlands,
having its official seat (statutaire zetel) in Amsterdam, the Netherlands,
having its registered office address at Naritaweg 165, Telestone 8, (1043 BW),
Amsterdam, the Netherlands, and registered with the Dutch trade register under
number 59315695 (the “Borrower”), SUNEDISON SEMICONDUCTOR LIMITED, a limited
company organized under the law of the Republic of Singapore (f/k/a SunEdison
Semiconductor Pte. Ltd., a private limited company organized under the law of
the Republic of Singapore) (“Holdings”), each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), GOLDMAN SACHS
BANK USA, as Administrative Agent, GOLDMAN SACHS BANK USA, as Sole Lead Arranger
(in such capacity, “Arranger”), and as Sole Syndication Agent (in such capacity,
“Syndication Agent”). and GOLDMAN SACHS BANK USA and MACQUARIE CAPITAL (USA)
INC., as Joint Bookrunners (in such capacities, “Bookrunners”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.01 hereof;

WHEREAS, Lenders have agreed to extend secured credit facilities to the Borrower
in an aggregate principal amount not to exceed $260,000,000, consisting of
$210,000,000 aggregate principal amount of Term Loans and up to $50,000,000
aggregate principal amount of Revolving Commitments, the proceeds of which will
be used (i) together with the proceeds received by Holdings from the issuance of
Equity Interests therein to the Samsung Purchasers and in an initial public
offering thereof, to repay in its entirety amounts outstanding under loans owed
by Holdings to SunEdison and SunEdison International, (ii) to refinance all of
the outstanding loans (the “Existing MEMC Japan Loans”) issued under that
certain ¥5,000,000,000 revolving facility agreement, dated December 15, 1997, by
and between the Development Bank of Japan Inc. and MEMC Japan Ltd., an entity
organized under the laws of Japan (“MEMC Japan”), (iii) for issuance of letters
of credit and permitted acquisitions, (iv) to fund loans to MEMC Italy pursuant
to the Borrower / MEMC Italy Term Loan Agreement, and (v) for general corporate
purposes of the Borrower and the Subsidiaries, including payment of fees and
expenses in connection with the closing of the transactions contemplated
hereunder.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acceptance Credit” means a commercial Letter of Credit in which the applicable
L/C Issuer engages with the beneficiary of such Letter of Credit to accept a
time draft.

 

1



--------------------------------------------------------------------------------

“Acceptance Documents” means such general acceptance agreements, applications,
certificates and other documents as the applicable L/C Issuer may require in
connection with the creation of Bankers’ Acceptances.

“Acquisition Consideration” means, with respect to any purchase or acquisition
described in Section 7.02(g), the aggregate amount of all cash and noncash
consideration (including the fair market value of all Equity Interests issued or
transferred to the sellers thereof, all indemnities, earnouts and other
contingent payment obligations to, and the aggregate amounts paid or to be paid
under noncompete, consulting and other affiliated agreements with, the sellers
thereof, all write-downs of property and reserves for liabilities with respect
thereto and all assumptions of debt, liabilities and other obligations in
connection therewith).

“Additional L/C Issuer” means any financial institution that is a Lender and is
selected by the Borrower to issue one or more Letters of Credit hereunder,
provided that such financial institution consents to becoming an Additional L/C
Issuer and provided further that such financial institution shall become a party
to this Agreement in the capacity as an L/C Issuer by executing a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent and signed by the Borrower, the Additional L/C Issuer and the
Administrative Agent.

“Administrative Agent” means Goldman Sachs in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent” means each of (i) the Administrative Agent, (ii) the Security Agent,
(iii) the Syndication Agent, (iv) each Bookrunner, (v) the Arranger and (vi) any
other Person appointed under the Loan Documents to serve in an agent or similar
capacity.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The Aggregate Revolving Commitments in effect on the Closing Date is
$50,000,000.

“Aggregate Term Loan Commitments” means the Term Loan Commitments of all the
Lenders. The Aggregate Term Commitments in effect on the Closing Date is
$210,000,000.

“Agreement” means this Credit Agreement.

 

2



--------------------------------------------------------------------------------

“Alternative Currency” means each of Euro and each other currency (other than
Dollars) that is approved in accordance with Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $25,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Applicable Percentage” means (i) with respect to all payments, computations and
other matters relating to the Term Loan of any Lender, the percentage obtained
by dividing (a) the Term Loan Exposure of that Lender by (b) the aggregate Term
Loan Exposure of all Lenders; (ii) with respect to all payments, computations
and other matters relating to the Revolving Commitment or Revolving Loans of any
Lender or any Letters of Credit issued or participations purchased therein by
any Lender or any participations in any Swing Line Loans purchased by any
Lender, the percentage obtained by dividing (a) the Revolving Exposure of that
Lender by (b) the aggregate Revolving Exposure of all Lenders. For all other
purposes with respect to each Lender, “Applicable Percentage” means the
percentage obtained by dividing (A) an amount equal to the sum of the Term Loan
Exposure and the Revolving Exposure, by (B) an amount equal to the sum of the
aggregate Term Loan Exposure and the aggregate Revolving Exposure of all
Lenders. The initial Applicable Percentage of each Lender with respect to the
Revolving Commitments or Revolving Loans is set forth opposite the name of such
Lender on Schedule 2.01(a) or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable, and the initial Applicable
Percentage of each Lender with respect to the Term Loan Commitments or Term
Loans is set forth opposite the name of such Lender on Schedule 2.01(b) or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

“Applicable Rate” means the following percentages per annum:

 

For any Eurocurrency Rate Loans and

Letters of Credit-BA Fees:

   For any
Base Rate
Loans:  

5.50%

     4.50 % 

; provided however, that the above referenced percentages shall be increased by
0.25% on the 45th day following the Closing Date unless a security agent has
become a Taiwan Security Agent and the Taiwan Security Documents have been
executed (and such 0.25% increase shall continue to be in effect until such time
as a security agent has become a Taiwan Security Agent and the Taiwan Security
Documents have been executed).

 

3



--------------------------------------------------------------------------------

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Approved Bank” has the meaning specified in the definition of Cash Equivalents.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Goldman Sachs Bank USA in its capacity as sole lead arranger.

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other Disposition to, or any exchange of property
with, any Person (other than the Borrower or any Guarantor), in one transaction
or a series of transactions, of all or any part of the Borrower’s or any of the
Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, leased or licensed, including the Equity Interests of any of
the Subsidiaries, other than (a) Dispositions in the form of Restricted Payments
permitted under Section 7.06 and (b) Dispositions permitted under Section 7.05
(other than Section 7.05(h)).

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E-1 or any other form approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited combined balance sheet of
Holdings, the Borrower and Subsidiaries for the fiscal year ended December 31,
2013, and the related combined statements of operations, comprehensive income
(loss), equity and cash flows for such fiscal year of Holdings, the Borrower and
Subsidiaries, including the notes thereto, in each case as set forth in the S-1
Amendment.

“Bankers’ Acceptance” or “BA” means a time draft, drawn by the Borrower or the
beneficiary under an Acceptance Credit and accepted by the applicable L/C Issuer
upon presentation of documents by the beneficiary of an Acceptance Credit
pursuant to Section 2.03 hereof, in the standard form for bankers’ acceptances
of such L/C Issuer.

 

4



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Rate in effect
on such day plus  1⁄2 of 1% and (iii) the sum of (a) the Eurocurrency Base Rate
then in effect that would be payable on such day for a Eurocurrency Rate Loan
(after giving effect to any Eurocurrency Rate Loan “floor”) with a one-month
interest period plus (b) the difference between the Applicable Rate for
Eurodollar Rate Loans and the Applicable Rate for Base Rate Loans. Any change in
the Base Rate due to a change in the Prime Rate or the Federal Funds Rate shall
be effective on the effective day of such change in the Prime Rate or the
Federal Funds Rate, respectively.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower / MEMC Italy Term Loan Agreement” means that certain Term Loan
Agreement, dated as of the Closing Date, between the Borrower, as lender, and
MEMC Italy, as borrower, providing for loans to MEMC Italy in an aggregate
principal amount equal to $10,000,000 (or the equivalent amount, as of the
Closing Date, in Euro).

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Term Borrowing, a Revolving Borrowing or a Swing Line
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a

 

5



--------------------------------------------------------------------------------

currency other than Dollars or Euro, or any other dealings in any currency other
than Dollars or Euro to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan (other than any interest rate settings), means
any such day on which banks are open for foreign exchange business in the
principal financial center of the country of such currency.

“Canadian Dollar” and “CDN$” mean the lawful currency of Canada.

“Capital Expenditures” means expenditures made in respect of the purchase or
other acquisition of any fixed or capital asset, but shall expressly exclude
normal replacements and maintenance which are properly charged to current
operations.

“Cash” means money, currency or a credit balance in any demand account or
Deposit Account.

“Cash Collateral” means any cash or deposit account balances provided as cash
collateral as, and for the purposes, set forth in the definition of “Cash
Collateralize”.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
applicable, as collateral for the L/C-BA Obligations or Swing Line Loans, cash
or deposit account balances pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the L/C Issuer or the Swing Line
Lender, as applicable (which documents are hereby consented to by the Lenders).

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) Dollar-denominated certificates of deposit, time deposits, eurodollar time
deposits or overnight bank deposits having maturities of six months or less from
the date of acquisition and issued either (i) by a Lender or (ii) by a
commercial bank both (A) having combined capital and surplus of not less than
$500,000,000 and (B) that has a short-term credit rating of at least A-1 by S&P
or P-1 by Moody’s (any Person meeting the criteria of this clause (ii) an
“Approved Bank”); (c) commercial paper of an issuer rated at least A-1 by S&P or
P-1 by Moody’s, or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within six months from the
date of acquisition; (d) repurchase obligations of any Lender or any Affiliate
thereof or of any Approved Bank, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition and issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition and backed by standby letters of credit issued by
any Lender or any Approved Bank; (g) shares of money market mutual or similar
funds which invest substantially all of their assets in assets satisfying the
requirements of clauses (a) through (f) of this definition or money market funds

 

6



--------------------------------------------------------------------------------

that (i) comply with the criteria set forth in Securities and Exchange
Commission Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $3,000,000,000; (h) investments in money market funds access to which
is provided as part of “sweep” accounts maintained with a Lender or an Approved
Bank; or (i) investments in industrial development revenue bonds which
(i) “re-set” interest rates not less frequently than quarterly, (ii) are
entitled to the benefit of a remarketing arrangement with an established broker
dealer, and (iii) are supported by a direct pay letter of credit covering
principal and accrued interest which is issued by a Lender or an Approved Bank.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than SunEdison International, any Samsung Purchaser or any of their
respective Affiliates (either individually or in any combination), becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 35%
or more of the equity securities of Holdings entitled to vote for members of the
board of directors or equivalent governing body of Holdings on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); or

(b) during any period of 24 consecutive months, commencing from and after the
Closing Date, a majority of the members of the board of directors or other
equivalent governing body of Holdings cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting

 

7



--------------------------------------------------------------------------------

at the time of such election or nomination at least a majority of that board or
equivalent governing body (excluding, in the case of both clause (ii) and clause
(iii), any individual whose initial nomination for, or assumption of office as,
a member of that board or equivalent governing body occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors); or

(c) any Person or two or more Persons acting in concert, other than SunEdison
International, any Samsung Purchaser or any of their respective Affiliates
(either individually or in any combination), shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a Controlling influence over the management or
policies of the Borrower, or control over the equity securities of Holdings
entitled to vote for members of the board of directors or equivalent governing
body of Holdings on a fully-diluted basis (and taking into account all such
securities that such Person or group has the right to acquire pursuant to any
option right) representing 35% or more of the combined voting power of such
securities; or

(d) Holdings shall cease to beneficially own and control 100% on a fully diluted
basis of the economic and voting interest in the Equity Interests of the
Borrower

Notwithstanding any of the foregoing to the contrary, none of (I) the initial
public offering of the Equity Interests in Holdings, (II) any subsequent
Disposition of the Equity Interests in Holdings owned by SunEdison
International, any Samsung Purchaser or any of their respective Affiliates or
(III) any purchase of Equity Interests in Holdings by SunEdison International,
any Samsung Purchaser or any of their respective Affiliates, in each case, shall
constitute a Change of Control.

“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Term Loan Exposure, and (b) Lenders having Revolving
Exposure (including any Swing Line Lender), and (ii) with respect to Loans, each
of the following classes of Loans: (a) Term Loans and (b) Revolving Loans
(including Swing Line Loans).

“Closing Date” means May 27, 2014.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Collateral” means, collectively, all property of Holdings, the Borrower, any
Subsidiary or any other Person in which the Administrative Agent, any Security
Agent or any Lender is granted a Lien under any Security Document as security
for all or any portion of the Obligations or any other obligation arising under
any Loan Document.

“Commitment” means any Revolving Commitment or Term Loan Commitment and
“Commitments” means all Revolving Commitments and Term Loan Commitments.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

8



--------------------------------------------------------------------------------

“Consolidated Current Assets” means, as at any date of determination, the total
assets of a Person and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of a Person and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to:

(i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Net Income of Holdings, the Borrower and their Subsidiaries,
plus, (b) to the extent reducing such Consolidated Net Income, the sum, without
duplication, of amounts for non-Cash charges reducing Consolidated Net Income,
including for depreciation and amortization (excluding any such non-Cash charge
to the extent that it represents an accrual or reserve for potential Cash charge
in any future period or amortization of a prepaid Cash gain that was paid in a
prior period), plus (c) the Consolidated Working Capital Adjustment, minus

(ii) the sum, without duplication, of (a) the amounts for such period paid from
Internally Generated Cash of (1) scheduled repayments of Indebtedness for
borrowed money of Holdings, the Borrower and their Subsidiaries (excluding
repayments of Revolving Loans or Swing Line Loans except to the extent the
Revolving Commitments are permanently reduced in connection with such
repayments) and scheduled repayments of capital lease obligations (excluding any
interest expense portion thereof), and (2) Capital Expenditures of Holdings, the
Borrower and their Subsidiaries, plus (b) other non-Cash gains increasing
Consolidated Net Income for such period (excluding any such non-Cash gain to the
extent it represents the reversal of an accrual or reserve for potential Cash
gain in any prior period). As used in this clause (ii), “scheduled repayments of
Indebtedness” does not include mandatory prepayments or voluntary prepayments.

“Consolidated EBITDA” means, for any period of measurement thereof, for
Holdings, the Borrower and their Subsidiaries on a consolidated basis, an amount
equal to the Consolidated Net Income of Holdings, the Borrower and their
Subsidiaries for such period plus, without duplication:

(1) provision for taxes based on income or profits of Holdings, the Borrower and
their Subsidiaries for such period, to the extent that such provision for taxes
was deducted in computing such Consolidated Net Income; plus

(2) the following, for such period, to the extent deducted in computing such
Consolidated Net Income:

(a) the consolidated interest expense of Holdings, the Borrower and their
Subsidiaries for such period, whether paid or accrued, including amortization of
debt issuance costs and original issue discount, non-cash interest payments, the
interest component of any deferred payment obligations, the interest component
of all payments associated with capital lease obligations, imputed interest with
respect to Attributable

 

9



--------------------------------------------------------------------------------

Indebtedness, commissions, discounts and other fees and charges incurred in
respect of letter of credit or bankers’ acceptance financings, and net of the
effect of all payments made or received pursuant to Related Swap Contracts in
respect of interest rates; plus

(b) the consolidated interest expense of Holdings, the Borrower and their
Subsidiaries that was capitalized during such period; plus

(c) any interest on Indebtedness of another Person that is guaranteed by
Holdings, the Borrower or their Subsidiaries or secured by a Lien on assets of
Holdings, the Borrower or their Subsidiaries, whether or not such Guarantee or
Lien is called upon; plus

(d) the product of (i) all dividends, whether paid or accrued and whether or not
in Cash, on any series of preferred stock of such Person or any of their
Subsidiaries, other than dividends on Equity Interests payable solely in Equity
Interests of Holdings (other than Disqualified Equity Interests) or to Holdings,
the Borrower or a Subsidiary, times (ii) a fraction, the numerator of which is
one and the denominator of which is one minus the then-current combined
national, United States federal, state, provincial and local statutory tax rate
of such Person, expressed as a decimal, in each case, determined on a
consolidated basis in accordance with GAAP; plus

(3) any foreign currency translation losses (including losses related to
currency remeasurements of Indebtedness) of Holdings, the Borrower and their
Subsidiaries for such period, to the extent that such losses were taken into
account in computing such Consolidated Net Income; plus

(4) the amount of any restructuring charge or expense and unusual or
non-recurring charges or expenses, to the extent that such charges or expenses
were deducted in computing such Consolidated Net Income; plus

(5) depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash charges and expenses (excluding any such non-cash
charge or expense to the extent that it represents an accrual of or reserve for
cash charges or expenses in any future period or amortization of a prepaid cash
charge or expense that was paid in a prior period) of Holdings, the Borrower and
their Subsidiaries for such period to the extent that such depreciation,
amortization and other non-cash charges or expenses were deducted in computing
such Consolidated Net Income; plus

(6) any expenses or charges related to any equity offering, Permitted
Acquisition or other Investment, permitted Disposition or the incurrence of
Indebtedness permitted to be incurred hereunder including a refinancing thereof
to the extent permitted hereunder (in each case, whether or not successful) and
any amendment or modification of the terms of any such transactions; minus

(7) any foreign currency translation gains (including gains related to currency
remeasurements of Indebtedness) of Holdings, the Borrower and their Subsidiaries
for such period, to the extent that such gains were taken into account in
computing such Consolidated Net Income; minus

 

10



--------------------------------------------------------------------------------

(8) non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business, in each
case, all as determined for Holdings, the Borrower and their Subsidiaries on a
consolidated basis in accordance with GAAP; and provided that, notwithstanding
anything to the contrary contained herein, the Consolidated EBITDA for any
period of measurement thereof shall (x) include the appropriate financial items
for any Person or business unit that has been acquired by Holdings, the Borrower
or any of their Subsidiaries for any portion of such period prior to the date of
such acquisition, and (y) exclude the appropriate financial items for any Person
or business unit that has been Disposed of by Holdings, the Borrower or any of
their Subsidiaries, for the portion of such period prior to the date of
Disposition.

Notwithstanding any of the foregoing to the contrary, for purposes of
calculating the Consolidated Leverage Ratio for any four-fiscal quarter period
that includes the fiscal quarter ending on June 30, 2013, September 30,
2013, December 31, 2013 and March 31, 2014, Consolidated EBITDA shall be based
on the sum of (a) the applicable amounts specified below for such fiscal
quarter, and (b) Consolidated EBITDA for the portion of such four fiscal quarter
period not including such fiscal quarter:

 

Fiscal quarter ending    Consolidated EBITDA  

June 30, 2013

   $ 37,600,000   

September 30, 2013

   $ 30,300,000   

December 31, 2013

   $ 10,600,000   

March 31, 2014

   $ 24,500,000   

“Consolidated Funded Indebtedness” means, as of any date of determination, for
Holdings, the Borrower and their Subsidiaries on a consolidated basis, the sum
of (a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all issued and
undrawn letters of credit (including standby and commercial), bankers’
acceptances (including all BAs hereunder), bank guaranties, surety bonds and
similar instruments, (d) Attributable Indebtedness in respect of capital leases,
(e) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (d) above of Persons other than
Holdings, the Borrower or any Subsidiary, and (f) all Indebtedness of the types
referred to in clauses (a) through (e) above of any partnership or joint venture
(other than a joint venture that is itself a corporation, limited liability
company or other comparable limited liability entity) in which Holdings, the
Borrower or a Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made or as a matter of law is non-recourse to
Holdings, the Borrower or such Subsidiary. Notwithstanding any other provision
of this Agreement to the contrary, the amount of Consolidated Funded
Indebtedness for which recourse

 

11



--------------------------------------------------------------------------------

is limited either to a specified amount or to an identified asset of such Person
shall be deemed to be equal to such specified amount or the fair market value of
such identified asset as determined by such Person in good faith, as the case
may be.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended on or
prior to such date.

“Consolidated Net Income” means, for any period, for Holdings, the Borrower and
their Subsidiaries, the aggregate of the net income (loss) of Holdings, the
Borrower and their Subsidiaries for such period, on a consolidated basis,
determined in accordance with GAAP and without any reduction in respect of
preferred stock dividends; provided that:

(1) all extraordinary gains and losses and all gains and losses realized in
connection with any Disposition made pursuant to Section 7.04 or Section 7.05(h)
or the Disposition of securities or the early extinguishment of Indebtedness,
together with any related provision for taxes on any such gain, will be
excluded;

(2) the net income (or loss) of any Person (other than the Borrower or any
Subsidiary) in which Holdings, the Borrower or any of their Subsidiaries has a
joint or minority interest will be excluded, except to the extent of the amount
of dividends or other distributions actually paid in cash to Holdings, the
Borrower or any of their Subsidiaries during such period;

(3) the net income (or loss) of any Subsidiary will be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Subsidiary of that net income is not at the date of determination permitted
without any prior governmental approval (that has not been obtained) or,
directly or indirectly, by operation of the terms of such Subsidiary’s charter
or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary or its equity holders;

(4) the cumulative effect of a change in accounting principles will be excluded;

(5) non-cash charges and expenses associated with equity-based compensation
plans will be excluded; and

(6) non-cash gains and losses attributable to movement in the mark-to-market
valuation of Related Swap Contracts pursuant to Financial Accounting Standards
Board Statement No. 133 will be excluded.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets of Holdings, the Borrower and their
Subsidiaries over Consolidated Current Liabilities of Holdings, the Borrower and
their Subsidiaries.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and

 

12



--------------------------------------------------------------------------------

current liabilities to long term liabilities and the effect of any Permitted
Acquisition during such period; provided that there shall be included with
respect to any Permitted Acquisition during such period an amount (which may be
a negative number) by which the Consolidated Working Capital acquired in such
Permitted Acquisition as at the time of such acquisition exceeds (or is less
than) Consolidated Working Capital at the end of such period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Corresponding Debt” has the meaning specified in Section 9.12.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C-BA Credit Extension.

“Cumulative Amount” means at any time (the “Cumulative Amount Reference Time”),
an amount (which shall not be less than zero) equal to:

(i) the amount of any cash capital contributions or Net Equity Proceeds from the
sale or issuance of any common Equity Interests received or made by Holdings and
contributed to the Borrower during the period from and including the Business
Day immediately following the Closing Date through and including the Cumulative
Amount Reference Time; minus

(ii) the aggregate amount of any Investments made pursuant to Section 7.02(n)
during the period commencing on the Closing Date and ending on or prior to the
Cumulative Amount Reference Time (and, for purposes of this clause (ii), without
taking account of the intended usage of the Cumulative Amount at such Cumulative
Amount Reference Time).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the Dutch
Bankruptcy Act (Faillissementswet), the Civil Rehabilitation Act of Japan (Act
No. 225 of 1999, as amended), the Corporate Reorganisation Act of Japan (Act
No. 154 of 2002, as amended) and the Bankruptcy Act of Japan (Act No. 75 of
2004, as amended), the applicable provisions of the Companies Act, Chapter 50 of
Singapore and/or the Bankruptcy Act, Chapter 20 of Singapore, the Bankruptcy Act
and the Company Act of the Republic of China, the Italian Bankruptcy Act (the
Royal Decree 16 March 1942, No. 267), the Bankruptcy Act 1967 and the Companies
Act 1965 of Malaysia, the Debtor Rehabilitation and Bankruptcy Law of Korea, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

13



--------------------------------------------------------------------------------

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit–BA Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, (b) with respect to a
Canadian Base Rate, the Default Rate shall be an interest rate equal to (i) the
Canadian Base Rate plus (ii) the Applicable Rate applicable to Canadian Base
Rate Loans plus (iii) 2% per annum; and (c) when used with respect to Letter of
Credit–BA Fees, a rate equal to the Applicable Rate plus 2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (which
conditions precedent, together with the applicable default, if any, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
Administrative Agent, any L/C Issuer, Swing Line Lender or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in L/C-BA Obligations or Swing Line Loans) within two Business
Days of the date when due, (b) has notified the Borrower, Administrative Agent,
any L/C Issuer or Swing Line Lender in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with the applicable default, if any, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) the
Administrative Agent has received notification that such Lender is, or has a
direct or indirect parent company that is (i) insolvent, or is generally unable
to pay its debts as they become due, or admits in writing its inability to pay
its debts as they become due, or makes a general assignment for the benefit of
its creditors or (ii) the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
direct or indirect parent company, or such Lender or its direct or indirect
parent company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

14



--------------------------------------------------------------------------------

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith. For the avoidance of doubt, the issuance of Indebtedness
or Equity Interests in Holdings by Holdings shall not constitute a Disposition.

“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible, or for which it is
exchangeable, in each case, at the option of the holder of the Equity Interest),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the Equity Interest, in whole or in part, on or prior to the
date that is 91 days after the Latest Maturity Date. Notwithstanding the
preceding sentence, any Equity Interest that would constitute a Disqualified
Equity Interest solely because the holders of the Equity Interest have the right
to require Holdings to repurchase such Equity Interest upon the occurrence of a
change of control or an asset sale will not constitute a Disqualified Equity
Interest if the terms of such Equity Interest provide that Holdings may not
repurchase or redeem any such Equity Interest pursuant to such provisions unless
such repurchase or redemption complies with Section 7.06 hereof. The amount of
Disqualified Equity Interests deemed to be outstanding at any time for purposes
of this Agreement will be the maximum amount that Holdings, the Borrower and
their Subsidiaries may become obligated to pay upon the maturity of, or pursuant
to any mandatory redemption provisions of, such Disqualified Equity Interests,
exclusive of accrued dividends.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Dutch Entities” means, collectively, MEMC Netherlands, the Borrower and Dutch
Holdco.

“Dutch Holdco” means SunEdison Semiconductor Holdings B.V., a private limited
liability company (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the law of the Netherlands.

“Dutch Security Documents” means any and all instruments, documents and
agreements, including deeds of pledge, governed by the Laws of The Netherlands
pursuant to which any Dutch Entity, Holdings, any other Subsidiary or any other
Person shall grant or convey to the

 

15



--------------------------------------------------------------------------------

Administrative Agent a Lien in (or perfect such Lien), or any other Person shall
acknowledge any such Lien in, property as security for all or any portion of the
Obligations or any other obligation under any Loan Document.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all national, federal, state, provincial or
local statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to or imposing liability or standards of
conduct with respect to pollution, the protection of human health or the
environment, or the release, emission, discharge, generation, use, storage,
transportation or disposal of, or exposure to, pollutants, contaminants or
hazardous or toxic materials, substances or wastes.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto, in each case together with the
regulations thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under “common control” with the Borrower within the meaning of Section 414(b) or
(c) of the Code (or Section 414(m) or (o) of the Code for purposes of provisions
relating to Section 412 or 430 of the Code or Section 302 or 303 of ERISA).

 

16



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a “complete withdrawal” or “partial withdrawal” (as such terms are defined
in Part 1 of Subtitle E of Title IV of ERISA) by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in “reorganization” (as defined in Section 4241 of ERISA); (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Plan or Multiemployer Plan; (e) an event
or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.

“Escrow / Assignment Agreements” means those certain letter agreements re:
“Proposed Escrow Arrangements”, each dated as of May 1, 2014, among Holdings,
MEMC Italy and SPS.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Base Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to (i) the London interbank
offered rate administered by ICE Benchmark Administration Limited (or any other
Person that takes over the administration of such rate) (“LIBOR”), as published
by Reuters (or any other commercially available source providing quotations of
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, or (ii) if such published rate is not available at such
time for any reason, the rate per annum determined by the Administrative Agent
to be the rate at which deposits in the relevant currency for delivery on the
first day of such Interest Period in Same Day Funds in the approximate amount of
the Eurocurrency Rate Loan being made, continued or converted by Citibank, N.A.
and with a term equivalent to such Interest Period would be offered by Citibank,
N.A. (or other Citibank, N.A. branch or Affiliate) to major banks in the London
or other offshore interbank market for such currency at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; provided, however, that notwithstanding
the foregoing, the Eurocurrency Base Rate in respect of the Term Loans shall at
no time be less than 1.00% per annum.

“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

17



--------------------------------------------------------------------------------

Eurocurrency Rate =   

Eurocurrency Base Rate

   1.00 - Eurocurrency Reserve Percentage

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in Dollars or in
an Alternative Currency. All Revolving Loans denominated in an Alternative
Currency must be Eurocurrency Rate Loans.

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Hedge Obligation” means, with respect to any Guarantor, any guarantee
of any Swap Obligations under a Related Swap Contract if, and only to the extent
that and for so long as, all or a portion of the guarantee of such Guarantor of,
or the grant by such Guarantor of a security interest to secure, such Swap
Obligation under a Related Swap Contract (or any guarantee thereof) is or
becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the guarantee
of such Guarantor or the grant of such security interest would otherwise have
become effective with respect to such Swap Obligation under a Related Swap
Contract but for such Guarantor’s failure to constitute an “eligible contract
participant”. If a Swap Obligation under a Related Swap Contract arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation under a Related Swap Contract that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) Taxes imposed on or measured by
its overall net income (however denominated), and franchise Taxes imposed on it
(in lieu of net income Taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits Taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under

 

18



--------------------------------------------------------------------------------

Section 10.13), any withholding Tax that (i) is imposed on amounts payable to
such Foreign Lender pursuant to the Laws (including FATCA) in force at the time
such Foreign Lender becomes a party hereto or designates a new Lending Office or
(ii) is attributable to such Foreign Lender’s failure or inability (other than
as a result of a Change in Law) to comply with clause (B) of
Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 3.01(a)(ii).

“Exclusive License Agreement” means that certain Intellectual Property License
Agreement, dated as of the Closing Date, between Holdings, as licensor, and IP
SPV, as licensee.

“Exempt Entity” means (a) any Immaterial Subsidiary, (b) any Subsidiary whose
Guarantee of Obligations or grant of Liens to secure Obligations would result in
a violation of applicable law (including with respect to maintenance of share
capital, corporate benefit, financial assistance and other such similar legal
restrictions) or liability for individuals that are officers or directors of
such Subsidiary which, in any case, cannot be prevented or otherwise avoided
through the reasonable efforts of Holdings, the Borrower or such Subsidiary,
solely during such time as the circumstances preventing a Subsidiary from
becoming a Guarantor or grantor of Liens are in existence and (c) any Person
with respect to which, in the determination of the Administrative Agent,
security interests in its assets or properties or Equity Interests would result
in costs (including in the nature of stamp duties, notarization, registration or
other costs) that are disproportionate to the benefit afforded thereby, or that
cause such benefit to be otherwise unavailable in a practicable manner.

“Existing MEMC Japan Loans” has the meaning specified in the Recitals hereto.

“Existing Revolving Commitments” has the meaning specified in Section 2.14(c).

“Existing Term Loan” has the meaning specified in Section 2.14(c).

“Extended Revolving Commitments” has the meaning specified in Section 2.14(c).

“Extended Maturity Date” has the meaning specified in Section 2.14(a).

“Extended Term Loan” has the meaning specified in Section 2.14(c).

“Extension” has the meaning specified in Section 2.14(a).

“Extension Amendment” has the meaning specified in Section 2.14(f).

“Extension Offer” has the meaning specified in Section 2.14(a).

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any regulations or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

19



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure of Holdings, the Borrower
or any of their Subsidiaries to make the required contributions or payments,
under any applicable Law or any other legal instrument, on or before the due
date for such contributions or payments, (c) the provision of a notice by
Holdings, the Borrower or any of their Subsidiaries to terminate contributions
to the Foreign Pension Plan, (d) the receipt by the Foreign Pension Plan (or
Holdings, the Borrower or any of their Subsidiaries) of a notice by a
Governmental Authority or any other entity relating to the intention to
terminate any such Foreign Pension Plan or to appoint a trustee or similar
official to administer any such Foreign Pension Plan, or alleging the insolvency
of any such Foreign Pension Plan, (e) the incurrence of any liability, whether
absolute or contingent, by Holdings, the Borrower or any of their Subsidiaries
under applicable Law on account of the complete or partial termination of such
Foreign Pension Plan or the complete or partial withdrawal of any participating
employer therein, or (f) the occurrence of any transaction that is prohibited
under any applicable Law and that could reasonably be expected to result in the
incurrence of any material liability by Holdings, the Borrower or any of their
Subsidiaries, or the imposition on Holdings, the Borrower or any of their
Subsidiaries of any material fine, excise tax, Lien or penalty resulting from
any noncompliance with any applicable Law.

“Foreign Pension Plan” means all of part of any defined benefit or defined
contribution pension plan or fund maintained outside of the United States (a) to
which Holdings, the Borrower or any of their Subsidiaries contributes or has any
liability thereunder, whether absolute or contingent, and (b) that under
applicable Law is required to be placed with a pension provider or to be funded
through a trust or other funding vehicle (other than a trust or funding vehicle
maintained exclusively by a Governmental Authority).

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, (a) the United States and each political
subdivision thereof and (b) the Netherlands and each political subdivision
thereof, in each case, shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

20



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are in effect on the date of this
Agreement, consistently applied.

“Goldman Sachs” means Goldman Sachs Bank USA, and its successors.

“Governmental Authority” means the government of the United States, the
Netherlands or any other nation, or of any political subdivision thereof,
whether provincial, state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Amount Limit” has the meaning specified in the definition of the
term “Specified Loan Party”.

 

21



--------------------------------------------------------------------------------

“Guarantors” means, collectively, each Person who is or becomes a party to a
Guaranty (including by execution of a Guaranty Joinder Agreement pursuant to
Section 6.13 or otherwise) as a guarantor.

“Guaranty” means the Guaranty (US), the Guaranty (Italy), the Guaranty (Japan),
the Guaranty (Korea), the Guaranties (Malaysia), the Guaranty (Netherlands), the
Guaranty (Singapore), the Guaranty (Taiwan), each other guaranty executed and
delivered after the Closing Date pursuant to which a Person guarantees the
Obligations and including each Guaranty Joinder Agreement entered into in
connection with any of the foregoing, whether pursuant to Section 6.13 or
otherwise.

“Guaranty (Italy)” means the Guaranty Agreement by MEMC Italy in favor of the
Administrative Agent, dated as of the Closing Date (and subsequently in favor of
the Italian Security Agent, if designated).

“Guaranty (Japan)” means the Guaranty Agreement by MEMC Japan in favor of the
Administrative Agent, dated as of the Closing Date.

“Guaranty (Korea)” means the Guaranty Agreement by MKC in favor of the
Administrative Agent, dated as of the Closing Date,

“Guaranty (Malaysia)” means each of (i) the Corporate Guarantee by MEMC Ipoh
Sdn. Bhd. and (ii) the Corporate Guarantee by MEMC Electronic Materials
Sendirian Berhad, , each in favor of the Administrative Agent and dated as of
the Closing Date.

“Guaranty (Netherlands)” means the Guaranty Agreement by Dutch Holdco and MEMC
Netherlands in favor of the Administrative Agent and dated as of the Closing
Date.

“Guaranty (Singapore)” means the Deed of Guarantee by Holdings in favor of the
Administrative Agent, dated as of the Closing Date.

“Guaranty (Taiwan)” means the Guaranty by Taisil in favor of the Administrative
Agent, dated as of the Closing Date (and subsequently in favor of the Taiwan
Security Agent, if designated).

“Guaranty (US)” means the Guaranty Agreement, substantially in the form of
Exhibit G,

“Guaranty Joinder Agreement” means a joinder to a Guaranty, in form and
substance satisfactory to the Administrative Agent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic materials, substances, wastes or other pollutants or
contaminants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

“Holdings” has the meaning specified in the Preamble hereto.

 

22



--------------------------------------------------------------------------------

“Holdings Agreements” means, collectively, each of the following agreements,
dated as of the Closing Date, by and between Holdings and SunEdison and each in
form and substances reasonably satisfactory to the Arranger: (i) the Separation
Agreement, (ii) the Patent and Technology License Agreement (CCZ and DCW
Technology, (iii) the Patent and Technology Cross-License Agreement, (iv) the
Technology Joint Development and Rights Agreement, (v) the Transition Services
Agreement, and (vi) the Tax Matters Agreement.

“Holdings / MJL Term Loan Agreement” means that certain Term Loan Agreement,
dated as of December 31, 2013, between MEMC Japan, as lender, and Holdings, as
borrower (following assumption thereof by Holdings from SunEdison pursuant to
the Master Sale and Contribution Agreement), providing for loans to Holdings in
an aggregate principal amount not to exceed $100,000,000.

“Holdings / Taisil December 2013 Term Loan Agreement” means that certain Term
Loan Agreement, dated as of December 30, 2013, between Taisil, as lender, and
Holdings, as borrower (following assumption thereof by Holdings from SunEdison
pursuant to the Master Sale and Contribution Agreement), providing for loans to
Holdings in an aggregate principal amount of $150,000,000.

“Holdings / Taisil July 2013 Term Loan Agreement” means that certain Term Loan
Agreement, dated as of July 1, 2013, between Taisil, as lender, and Holdings, as
borrower (following assumption thereof by Holdings from SunEdison International
pursuant to the Master Sale and Contribution Agreement), providing for loans to
Holdings in an aggregate principal amount of $95,000,000.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Immaterial Subsidiary” means, as of any date, any Subsidiary (i) whose total
assets, together with the assets of all other Subsidiaries that are Immaterial
Subsidiaries, as of that date, are less than $5,000,000, and (ii) whose total
revenues, together with the revenues of all other Subsidiaries that are
Immaterial Subsidiaries, for the most recently ended 12-month period, are less
than $5,000,000. Each Subsidiary that is an Immaterial Subsidiary on the Closing
Date is listed on Schedule 1.01(b). Notwithstanding the foregoing, neither the
Dutch Holdco nor MEMC Netherlands shall be deemed to be an Immaterial
Subsidiary.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

 

23



--------------------------------------------------------------------------------

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable and other similar
accrued expenses in the ordinary course of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, limited liability company or other similar entity
in which the liability of owners of Equity Interests is limited to their Equity
Interest in such entity) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is expressly made or as a matter of law is
non-recourse to such Person. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of any capital lease as of any date shall be deemed to
be the amount of Attributable Indebtedness in respect thereof as of such date.
The amount of any Indebtedness for which recourse is limited either to a
specified amount or to an identified asset of such Person shall be deemed to be
equal to such specified amount or the fair market value of such identified asset
as determined by such Person in good faith, as the case may be.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intercompany Document” means (a) the Intercompany Note, (b) the MJL Note,
(c) the Holdings / MJL Term Loan Agreement, (d) the Holdings / Taisil July 2013
Term Loan Agreement, (e) the Holdings / Taisil December 2013 Term Loan
Agreement, (f) the Borrower / MEMC Italy Term Loan Agreement and (g) any other
promissory note or loan agreement in form and substance satisfactory to the
Administrative Agent.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
H evidencing Indebtedness owed among Loan Parties and their Subsidiaries.

“Intercompany Indebtedness” has the meaning specified in Section 9.13(a).

 

24



--------------------------------------------------------------------------------

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, three or
six months thereafter (or, in the case of all or a portion of the Term Loans
made as a Eurocurrency Rate Loan on the Closing Date, the initial period
commencing on the Closing Date and ending on June 30, 2014), as selected by the
Borrower in its Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

(iii) no Interest Period with respect to any portion of the Revolving Loans
shall extend beyond the Revolving Commitment Termination Date; and

(iii) no Interest Period with respect to any portion of any Term Loans shall
extend beyond the Maturity Date.

“Internally Generated Cash” means, with respect to any period, any cash of
Holdings, the Borrower or any Subsidiary generated during such period, excluding
Net Asset Sale Proceeds, Net Insurance/Condemnation Proceeds and any cash that
is generated from an incurrence of Indebtedness, an issuance of Equity Interests
or a capital contribution.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of related transactions) of assets
of another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, but deducting therefrom the amount of any repayments or
distributions received on account of such Investment by, or the return on or of
capital with respect to, such Investment to, the Person making such Investment.

 

25



--------------------------------------------------------------------------------

“IP Rights” has the meaning specified in Section 5.17.

“IP SPV” means SunEdison Semiconductor Technology Pte. Ltd., a private limited
company organized under the law of the Republic of Singapore, a wholly-owned
Subsidiary of Holdings.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the L/C
Issuer and relating to such Letter of Credit.

“Italian Banking Law” means the Italian Legislative Decree No. 385 of
1 September 1993, as subsequently amended and supplemented.

“Italian Civil Code” means the Italian civil code, enacted by Royal Decree
No. 262 of 16 March 1942, as subsequently amended and supplemented.

“Italian Loan Party” means MEMC Italy and any other Person that becomes a Loan
Party and is organized under the Laws of Italy.

“Italian Security Agent” means a security agent identified by the Administrative
Agent to act as a security agent under any of the Italian Security Documents and
who joins this Agreement pursuant to a joinder agreement reasonably acceptable
to the Administrative Agent, or any successor security agent.

“Italian Security Documents” means any and all instruments, documents and
agreements, including share charges and debentures, governed by the Laws of
Italy pursuant to which MEMC Italy, Holdings, the Borrower, any other Subsidiary
or any other Person shall grant or convey to the Italian Security Agent or the
Administrative Agent, as the case may be, a Lien in (or perfect such Lien), or
any other Person shall acknowledge any such Lien in, property as security for
all or any portion of the Obligations or any other obligation under any Loan
Document, with the threshold of $12,000,000.

“Italian Usury Law” means the Italian Law No. 108 of 7 March 1996, as
subsequently amended and supplemented.

“Japan Security Documents” means any and all instruments, documents and
agreements, including share charges and debentures, governed by the Laws of
Japan pursuant to which MEMC Japan, Holdings, the Borrower, any other Subsidiary
or any other Person shall grant or

 

26



--------------------------------------------------------------------------------

convey to the Administrative Agent a Lien in (or perfect such Lien), or any
other Person shall acknowledge any such Lien in, property as security for all or
any portion of the Obligations or any other obligation under any Loan Document.

“Joint Venture Documents” has the meaning specified in Section 7.01(q).

“Korea” means the Republic of Korea.

“Korean Security Documents” means any and all instruments, documents and
agreements, including share charges and debentures, governed by the Laws of
Korea pursuant to which MKC, Holdings, the Borrower, any other Subsidiary or any
other Person shall grant or convey to the Administrative Agent a Lien in (or
perfect such Lien), or any other Person shall acknowledge any such Lien in,
property as security for all or any portion of the Obligations or any other
obligation under any Loan Document.

“Laws” means, collectively, all applicable national, United States federal,
state, provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

“L/C-BA Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C-BA Borrowing in accordance with its Applicable
Percentage. All L/C-BA Advances shall be denominated in Dollars.

“L/C-BA Borrowing” means an extension of credit resulting from (i) a drawing
under any Letter of Credit (other than an Acceptance Credit) or (ii) a payment
of a Bankers’ Acceptance upon presentation, in each case which has not been
reimbursed on the date when made or refinanced as a Revolving Borrowing. All
L/C-BA Borrowings shall be denominated in Dollars.

“L/C-BA Credit Extension” means, with respect to any Letter of Credit or
Bankers’ Acceptance, the issuance thereof or extension of the expiry date
thereof, or the increase of the amount thereof.

“L/C-BA Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
sum of the maximum aggregate amount which is, or at any time thereafter may
become, payable by the L/C Issuers under all then outstanding Bankers’
Acceptances, plus the aggregate of all Unreimbursed Amounts, including all
L/C-BA Borrowings. For purposes of computing the amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.09. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

 

27



--------------------------------------------------------------------------------

“L/C Issuer” means, as the context may require, (a) Citibank, N.A., in its
capacity as issuer of Letters of Credit and Bankers’ Acceptances issued by it
hereunder after the Closing Date (“Primary L/C Issuer”), (b) any Additional L/C
Issuer, or (c) collectively, all of the foregoing. For the avoidance of doubt,
references to “L/C Issuer” in Section 10.01 and Section 10.06 shall have the
meaning specified in clause (c) of the foregoing sentence. Except as provided in
the immediately preceding sentence, any reference to “L/C Issuer” herein shall
be to the applicable L/C Issuer, as appropriate.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
in each case as extended in accordance with this Agreement from time to time.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lender Counterparty” means a Lender, an Arranger or the Administrative Agent or
an Affiliate of a Lender, an Arranger or the Administrative Agent counterparty
to a Swap Contract with a Loan Party or a party to an arrangement for the
delivery of treasury management services to a Loan Party, as applicable
(including a Person that was a Lender, an Arranger or the Administrative Agent
or an Affiliate of any of the foregoing on the Closing Date or on the date such
Person entered into such Swap Contract or an arrangement for the delivery of
treasury management services but subsequently ceased to be a Lender, an Arranger
or the Administrative Agent or an Affiliate of any of the foregoing, as the case
may be); provided that at the time of entering into such Swap Contract or
arrangement, such Lender, Arranger or Administrative Agent or Affiliate of such
Lender, Arranger or Administrative Agent was not a Defaulting Lender. Other than
the Administrative Agent and any of its Affiliates, none of the foregoing
Persons shall be deemed a Lender Counterparty with respect to a Swap Contract or
an arrangement for the delivery of treasury management services unless and until
such Person delivers a notice to the Administrative Agent in the form of Exhibit
J.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
Letters of Credit may be issued in Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer and, in the case of any Acceptance Credit, shall
include the related Acceptance Documents.

“Letter of Credit-BA Deadline” means the day that is seven days prior to the
Revolving Maturity Date then in effect (or, if such day is not a Business Day,
the next preceding Business Day).

 

28



--------------------------------------------------------------------------------

“Letter of Credit-BA Expiration Date” means the day that is 180 days after the
Revolving Maturity Date then in effect (or, if such day is not a Business Day,
the next preceding Business Day); provided that if any Letter of Credit remains
outstanding on the Letter of Credit-BA Deadline, the Borrower shall either
(i) Cash Collateralize 102.5% of the maximum face amount of all such Letters of
Credit or (ii) deliver to the L/C Issuer a “back-to-back” letter of credit
relative to such Letter of Credit, in an amount equal to 102.5 % of the amount
available to be drawn thereunder, from an issuer and in form and substance
reasonably satisfactory to the L/C Issuer in its sole discretion.

“Letter of Credit-BA Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit-BA Sublimit” means an amount equal to $15,000,000. The Letter
of Credit-BA Sublimit is part of, and not in addition to, the Aggregate
Revolving Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, Term Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, the Guaranty (including each
Guaranty Joinder Agreement), the Security Documents, each Loan Notice, each
Issuer Document, the Perfection Certificate, and all other instruments and
documents and any written statement or certificate heretofore or hereafter
executed or delivered to or in favor of any Agent or any Lender in connection
with the Loans made and transactions contemplated by this Agreement or pursuant
hereto or in connection herewith or pursuant to any of the other foregoing
documents or in connection therewith.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.

“Loan Parties” means, collectively, the Borrower, each Guarantor and each Person
that grants a Lien on Collateral pursuant to any Security Document.

“Margin Stock” has the meaning given to such term in Regulation U issued by the
FRB.

“Malaysian Security Documents” means any and all instruments, documents and
agreements, including share charges and debentures, governed by the Laws of
Malaysia pursuant to which any Malaysian MEMC Entity, Holdings, the Borrower,
any other Subsidiary or any other Person shall grant or convey to the
Administrative Agent a Lien in (or perfect such Lien), or any other Person shall
acknowledge any such Lien in, property as security for all or any portion of the
Obligations or any other obligation under any Loan Document.

 

29



--------------------------------------------------------------------------------

“Malaysian MEMC Entities” means, collectively, MEMC Ipoh Sdn. Bhd. and MEMC
Electronic Materials Sendirian Berhad, each an entity organized under the law of
Malaysia.

“Master Sale and Contribution Agreement” means that certain Master Sale and
Contribution Agreement, dated as of December 31, 2013, by and among SunEdison,
SunEdison International and Holdings.

“Material Adverse Effect” means any or all of the following: (i) a material
adverse change in, or a material adverse effect upon, the business, operations,
properties, assets, liabilities or financial condition of, when used with
reference to Holdings, the Borrower and/or any of their Subsidiaries, Holdings,
the Borrower and their Subsidiaries, taken as a whole, or when used with
reference to any other Person, such Person and its Subsidiaries, taken as a
whole, as the case may be; (ii) any material adverse effect on the ability of
Holdings, the Borrower or any other Loan Party to perform its obligations under
the Loan Documents to which it is a party; (iii) any material adverse effect on
the ability of Holdings, the Borrower and their Subsidiaries, taken as a whole,
to pay their liabilities and obligations as they mature or become due; (iv) any
material adverse effect on the legality, validity, effectiveness or
enforceability, as against any Loan Party, of any of the Loan Documents to which
it is a party or (v) any material adverse effect on the rights, remedies and
benefits available to, or conferred upon, the Administrative Agent, any Security
Agent and any Lender or any Secured Party under any Loan Document.

“Material Contract” has the meaning specified in Section 6.15.

“Maturity Date” means, except to the extent extended pursuant to Section 2.14,
with respect to the Term Loans, the earlier of (a) the fifth anniversary of the
Closing Date (provided that if such date is not a Business Day, such anniversary
date shall be the immediately preceding Business Day), and (b) the date on which
all Term Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise.

“MEMC Italy” means MEMC Electronic Materials S.p.A., an Italian joint stock
company with registered seat in viale Gherzi 31, 28100 Novara, Italy, tax code
and registration number at the Companies’ Register of Novara 01256330158.

“MEMC Japan” has the meaning specified in the Recitals hereto.

“MEMC Netherlands” means MEMC Holding B.V., a private limited liability company
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
law of the Netherlands, having its official seat (statutaire zetel) in
Amsterdam, the Netherlands, having its registered office address at Naritaweg
165, (1043 BW) Amsterdam, the Netherlands, and registered with the Dutch trade
register under number 34133308.

“Merano Facilities” means the the real property located at Via Nazionale, 59,
39012 Merano (Bolzano) Italy, the polysilicon and chlorosilanes facilities
located thereon owned as of the Closing Date by MEMC Italy and all buildings,
improvements, fixtures, equipment, property and facilities located thereon owned
as of the Closing Date by MEMC Italy.

“MJL Note” means that certain Replacement Promissory Note, dated as of the
Closing Date (replacing that certain Promissory Note dated June 30, 2004, for
the lesser of Twenty

 

30



--------------------------------------------------------------------------------

Billion Japanese Yen and the aggregate principal amount of all “Loans” (under
and as defined therein), made by MEMC Japan to Holdings (as the assignee of such
Promissory Note from SPS pursuant to an Assignment, dated as of May 1, 2014,
between SPS, as assignor, and Holdings, as assignee).

“MKC” means MEMC Korea Company, an entity organized under the law of Korea.

“Mortgage” means any mortgage, charge, hypothec, deed of trust, deed to secure
debt or other agreement which conveys or evidences a Lien in favor of the
Administrative Agent or any Security Agent, for the benefit of the Secured
Parties, on real property (or any interest in real property) of a Loan Party,
including any amendment, modification, restatement, replacement and/or
supplement thereto or thereof.

“Mortgaged Properties” means those real properties listed on Schedule 1.01(a)
which are designated as Mortgaged Properties and any real property in which a
Mortgage is granted pursuant to any Security Document.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Holdings or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding six plan years, has
made or been obligated to make contributions.

“Net Equity Proceeds” means an amount equal to any Cash proceeds from a capital
contribution to, or the issuance of any Equity Interests of, Holdings, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Holdings, the Borrower or any of their
Subsidiaries from such Asset Sale, minus (ii) any bona fide direct costs
incurred in connection with such Asset Sale, including (a) income or gains taxes
paid or payable by the seller as a result of any gain recognized in connection
with such Asset Sale, (b) payment of the outstanding principal amount of,
premium or penalty, if any, and interest on any Indebtedness (other than the
Loans) that is secured by a Lien on the stock or assets in question and that is
required to be repaid under the terms thereof as a result of such Asset Sale,
(c) a reasonable reserve for any indemnification payments (fixed or contingent)
attributable to seller’s indemnities and representations and warranties to
purchaser in respect of such Asset Sale undertaken by Holdings, the Borrower or
any of their Subsidiaries in connection with such Asset Sale; provided that upon
release of any such reserve, the amount released shall be considered Net Asset
Sale Proceeds, and (d) reasonable legal, reasonable accounting and investment
banking fees, and reasonable sales commissions, and any reasonable relocation
expenses incurred as a result of the Asset Sale.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Holdings, the Borrower or any of their
Subsidiaries (a) under

 

31



--------------------------------------------------------------------------------

any casualty insurance policy in respect of a covered loss thereunder or (b) as
a result of the taking of any assets of Holdings, the Borrower or any of their
Subsidiaries by any Person pursuant to the power of eminent domain, condemnation
or otherwise, or pursuant to a sale of any such assets to a purchaser with such
power under threat of such a taking, minus (ii) (a) any actual and reasonable
costs incurred by Holdings, the Borrower or any of their Subsidiaries in
connection with the adjustment or settlement of any claims of Holdings, the
Borrower or such Subsidiary in respect thereof, (b) any bona fide direct costs
incurred in connection with such covered loss or taking, including income taxes
payable as a result of any gain recognized in connection therewith., and
(c) payment of the outstanding principal amount of, premium or penalty, if any,
and interest on any Indebtedness (other than the Loans) that is secured by a
Lien on the stock or assets in question and that is required to be repaid under
the terms thereof as a result of such covered loss or taking.

“New Subsidiary” has the meaning specified in Section 6.13.

“Non-Consenting Lender” has the meaning specified in Section 10.13.

“Non-Defaulting Lender” means, at any time, each Lender that is not at such time
a Defaulting Lender.

“Non-Exclusive License Agreement” means that certain Non-Exclusive Intellectual
Property License Agreement, dated as of the Closing Date, between IP SPV, as
licensor, and Holdings, as licensee.

“Note” means a Term Loan Note or a Revolving Note.

“Notice of Default” means any written notice delivered by the Administrative
Agent or the Required Lenders (or by any of the Security Agents at the direction
of the Administrative Agent or the Required Lenders) of a failure by the
Borrower or any other Loan Party to perform or observe any applicable term,
covenant or agreement under this Agreement or any other Loan Document, which
such notice shall be identified as a “notice of default” and shall reference the
clause of Section 8.01 to which it relates.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document (or
other relevant document in the case of Related Credit Arrangements) or otherwise
with respect to any Loan, Letter of Credit, Bankers’ Acceptance or Related
Credit Arrangement, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that Obligations of any Guarantor shall not include
any Excluded Hedge Obligations of such Guarantor.

“Organization Documents” means:

(a) with respect to any Person incorporated under Dutch law, (i) the deed of
incorporation (oprichtingsakte) of that Person, (ii) the articles of association
(statuten) of that Person, (iii) any applicable board bylaws
(directiereglementen) of that Person, and (iv) an up-to-date extract from the
Dutch Trade Register (Handelsregister) of that Person;

 

32



--------------------------------------------------------------------------------

(b) with respect to any Person incorporated under Japanese law, (i) the articles
of association (teikan), (ii) the certificate of all presently recorded matters
(rireki jiko zenbu shomeisho) and (iii) regulation of board of directors
(torishimariyakukai kisoku) (or any equivalent thereof);

(c) with respect to any Person incorporated under the Companies Act 1965 of
Malaysia, the memorandum and articles of association, the certificate of
incorporation (Form 8 or Form 9), the return of allotment of shares (Form 24),
the notice of situation of registered office and of office hours and particulars
of changes (Form 44) and the return giving particulars in register of directors,
managers and secretaries and changes of particulars (Form 49), of that Person;
and

(d) with respect to any other Person (i) that is a corporation, the certificate
or articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction, such as a deed
of incorporation and the articles of association); (ii) that is a limited
liability company, the certificate or articles of formation or organization and
operating agreement; and (iii) that is a partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to Revolving Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Revolving Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; (iii) with respect to any L/C-BA Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C-BA Obligations on such date after giving effect to any L/C-BA Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C-BA Obligations as of such date, including as a result of any
reimbursements by the Borrower of amounts paid under Bankers’ Acceptances or
Unreimbursed Amounts; and (iv) with respect to Term Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
prepayments or repayments of such Term Loans occurring on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
reasonably determined by the Administrative Agent, the L/C Issuer, or the Swing
Line Lender, as the case may be, in

 

33



--------------------------------------------------------------------------------

accordance with banking industry rules on interbank compensation, and (b) with
respect to any amount denominated in an Alternative Currency, the rate of
interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Citibank, N.A. in the applicable offshore interbank market for such
currency to major banks in such interbank market.

“Parallel Debt” has the meaning specified in Section 9.12.

“Participant” has the meaning specified in Section 10.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PATRIOT Act” has the meaning specified in Section 4.01(f).

“Payor” has the meaning specified in Section 9.13(a).

“Payor Indebtedness” has the meaning specified in Section 9.13(c).

“Payee” has the meaning specified in Section 9.13(a).

“PBGC” means the Pension Benefit Guaranty Corporation as defined in Subtitle A
of Title IV of ERISA.

“Perfection Certificate” means a certificate in the form of Exhibit I or any
other form reasonably approved by the Administrative Agent and the Borrower.

“Permitted Acquisition” means an acquisition that is permitted by
Section 7.02(g).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Multiemployer Plan, whether subject to the
Laws of the United States or any other country that (a) Holdings, the Borrower,
any of the Subsidiaries or any ERISA Affiliate maintains, sponsors, contributes
to, has an obligation to contribute to or has made contributions to at any time
during the immediately preceding six years and (b) is subject to Section 412 or
430 of the Code or Section 302 or 303 of ERISA or Title IV of ERISA.

“Platform” has the meaning specified in Section 6.02.

“Pledge and Security Agreement (US)” means the Pledge and Security Agreement,
substantially in the form of Exhibit F.

“Post-Reallocation Applicable Revolving Credit Percentage” has the meaning
specified in Section 2.16(b).

“Prepayment Notice” has the meaning specified in Section 2.05(i).

 

34



--------------------------------------------------------------------------------

“Primary L/C Issuer” has the meaning specified in the definition of the term
“L/C Issuer”.

“Prime Rate” means the rate which the Administrative Agent announces from time
to time as its prime lending rate, the Prime Rate to change when and as such
prime lending rate changes.

“Public Lender” has the meaning specified in Section 6.02.

“Register” has the meaning specified in Section 10.06(c).

“Related Credit Arrangements” means, collectively, Related Swap Contracts and
Related Treasury Management Arrangements.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, shareholders, members, employees, agents,
sub-agents, trustees, controlling persons and advisors of such Person and of
such Person’s Affiliates.

“Related Swap Contract” means all Swap Contracts to or for the benefit of any
Loan Party that are entered into or maintained with a Lender Counterparty.

“Related Treasury Management Arrangements” means all arrangements for the
delivery of treasury management services to or for the benefit of any Loan Party
which are entered into or maintained with a Lender Counterparty.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C-BA Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

“Required Lenders” means one or more Lenders having or holding Term Loan
Exposure, and/or Revolving Exposure and representing more than 50% of the
aggregate Voting Power Determinants of all Lenders; provided that the amount of
Voting Power Determinants shall be determined with respect to any Defaulting
Lender, by disregarding the Voting Power Determinants of such Defaulting Lender.

“Required Prepayment Date” has the meaning specified in Section 2.05(k).

“Required Revolving Lenders” means the Revolving Lenders holding more than 50%
of the aggregate Revolving Exposure of all Revolving Lenders; provided that the
amount of Revolving Exposure shall be determined with respect to any Defaulting
Lender, by disregarding the Revolving Exposure of such Defaulting Lender.

“Required Term Lenders” means the Lenders holding more than 50% of the aggregate
Term Loan Exposure of all Lenders having Term Loan Exposure; provided that the
amount of Term Loan Exposure shall be determined with respect to any Defaulting
Lender, by disregarding the Term Loan Exposure of such Defaulting Lender.

 

35



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Holdings, the Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to Holdings or the Borrower’s
stockholders, partners or members (or the equivalent Person thereof) or any loan
or advance by Holdings to any of its equity holders (or any direct or indirect
parent thereof) or any other payment by Holdings to its equity holders (or any
direct or indirect parent thereof) consisting of management or similar fees or
on account of any loan or advance made to Holdings by any of its equity holders
(or any direct or indirect parent thereof).

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Revolving Lenders shall require; and (b) with respect to any Letter of
Credit or Bankers’ Acceptance, each of the following: (i) each date of issuance
of a Letter of Credit or a Bankers’ Acceptance denominated in an Alternative
Currency, (ii) each date of an amendment of any such Letter of Credit having the
effect of increasing the amount thereof (solely with respect to the increased
amount), (iii) each date of any payment by the L/C Issuer under any Letter of
Credit denominated in an Alternative Currency, and (iv) such additional dates as
the Administrative Agent or the L/C Issuer shall determine.

“Revolving Availability Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01(a).

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01(a), (b) purchase
participations in L/C-BA Obligations, and (c) purchase participations in Swing
Line Loans, in an aggregate principal amount at any one time outstanding not to
exceed the Dollar amount set forth opposite such Lender’s name on Schedule
2.01(a) or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

 

36



--------------------------------------------------------------------------------

“Revolving Commitment Fee” has the meaning specified in Section 2.09(a).

“Revolving Commitment Termination Date” means the earliest to occur of
(i) except to the extent extended pursuant to Section 2.14, the third
anniversary of the Closing Date (or if such date is not a Business Day, the
immediately preceding Business Day (the “Revolving Maturity Date”), (ii) the
date the Revolving Commitments are permanently reduced to zero pursuant to
Section 2.06(b), and (iii) the date of termination of the commitment of each
Lender to make Loans and of the obligation of the L/C Issuer to make L/C-BA
Credit Extensions pursuant to Section 8.02.

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of the L/C Issuer, the aggregate
L/C-BA Obligations in respect of all Letters of Credit and Bankers’ Acceptances
issued by that Lender (net of any participations by Lenders in such Letters of
Credit), (c) the aggregate amount of all participations by that Lender in any
outstanding Letters of Credit and Bankers’ Acceptances or any unreimbursed
drawing under any Letter of Credit and unreimbursed payment of any Bankers’
Acceptance, (d) in the case of Swing Line Lender, the aggregate outstanding
principal amount of all Swing Line Loans (net of any participations therein by
other Lenders), and (e) the aggregate amount of all participations therein by
that Lender in any outstanding Swing Line Loans.

“Revolving Lender” means a Lender having a Revolving Exposure.

“Revolving Loan” has the meaning specified in Section 2.01(a).

“Revolving Maturity Date” has the meaning specified in the definition of the
term “Revolving Commitment Termination Date”.

“Revolving Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Revolving Loans made by such Lender to the Borrower,
substantially in the form of Exhibit C-1.

“ROC” means the Republic of China.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

37



--------------------------------------------------------------------------------

“Samsung Fine Chemicals” means Samsung Fine Chemicals Co., Ltd., a company
organized and existing under the Laws of Korea.

“Samsung Electronics” means Samsung Electronics Co., Ltd., a company organized
and existing under the Laws of Korea.

“Samsung Purchaser” means each of Samsung Fine Chemicals and Samsung
Electronics.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means the Agents, Lenders, L/C Issuers and the Lender
Counterparties and shall include all former Agents, Lenders, L/C Issuers and
Lender Counterparties to the extent that any Obligations owing to such Persons
were incurred while such Persons were Agents, Lenders, L/C Issuers or Lender
Counterparties and such Obligations have not been paid or satisfied in full.

“Security Agents” means the Taiwan Security Agent and the Italian Security Agent
and “Security Agent” means the Taiwan Security Agent or the Italian Security
Agent.

“Security Documents” means, collectively, the Pledge and Security Agreement
(US), the Mortgages, the Taiwan Security Documents, the Dutch Security
Documents, the Japan Security Documents, the Italian Security Documents, the
Malaysian Security Documents, the Singapore Security Documents, the Korean
Security Documents, any intercreditor agreement entered into by the
Administrative Agent or any of the Security Agents in accordance with this
Agreement, and all other agreements (including control agreements), instruments
and other documents, whether now existing or hereafter in effect, pursuant to
which Holdings, the Borrower, any Subsidiary or other Person shall grant or
convey to the Administrative Agent or any of the Security Agents a Lien in (or
perfect such Lien in), or any other Person shall acknowledge any such Lien in,
property as security for all or any portion of the Obligations or any other
obligation under any Loan Document, and including each Security Documents
Joinder entered into in connection with any of the foregoing, whether pursuant
to Section 6.13 or otherwise.

“Security Documents Joinder” means a joinder to one or more Security Documents,
in form and substance reasonably satisfactory to the Administrative Agent or a
Security Agent, as applicable.

“Singapore Security Documents” means any and all instruments, documents and
agreements, including share charges and debentures, governed by the Laws of the
Republic of Singapore pursuant to which Holdings, the Borrower, any Subsidiary
or any other Person shall grant or convey to the Administrative Agent a Lien in
(or perfect such Lien), or any other Person shall acknowledge any such Lien in,
property as security for all or any portion of the Obligations or any other
obligation under any Loan Document.

“SMP Joint Venture Agreement” means that certain Joint Venture Agreement, dated
as of February 10, 2011 (as amended by that certain Joinder and Amendment
Agreement, dated as of the Closing Date), by and among SunEdison Products
Singapore Pte. Ltd. (formerly known as MEMC Singapore Pte. Ltd.), a company
organized and existing under the laws of Singapore, Samsung Fine Chemicals and
the Borrower.

 

38



--------------------------------------------------------------------------------

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (X) (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business or
(Y) such Person is “solvent” within the meaning give that term and similar terms
under applicable Debtor Relief Laws. The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Indebtedness” means any unsecured Indebtedness that is expressly
subordinated to the prior payment in full in cash of the Obligations on
customary subordination terms (including any such Indebtedness that is
convertible into or exchangeable for Equity Interests (other than any
Disqualified Equity Interest)) of the Borrower, so long as, (i) no such
Indebtedness shall be guaranteed by any Subsidiary of a Loan Party other than
such Subsidiaries that are Guarantors of the Obligations, (ii) such Indebtedness
shall have a maturity date not earlier than a date that is 180 days after the
Latest Maturity Date, (iii) such Indebtedness shall be subject to financial and
other covenants, if any, that are no more restrictive than the covenants
contained in this Agreement and (iv) the terms and conditions of such
Indebtedness are otherwise reasonably satisfactory to the Administrative Agent.

“Specified Loan Party” means MEMC Italy and any other Guarantor whose Guarantee
of Obligations is limited to a specified amount (such amount is referred to
herein as such Guarantor’s “Guaranteed Amount Limit”): it being understood that
the obligations and liabilities of MEMC Italy in its capacity as Guarantor under
the Guaranty (Italy), pursuant to article 1938 of the Italian Civil Code and
notwithstanding anything set out in this Agreement or any other Loan Document to
the contrary, is limited such that the maximum aggregate amount that MEMC Italy
may be required to pay under the Guarantee shall not exceed $12,000,000.
Notwithstanding any of the foregoing to the contrary, unless and until a
security agent has become a Taiwan Security Agent and the Taiwan Security
Documents have been executed, Taisil shall be deemed a Specified Loan Party.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, as the spot rate for the purchase of such
currency with another currency

 

39



--------------------------------------------------------------------------------

through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent or the L/C
Issuer, as applicable, may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer, as
applicable, if it does not have as of the date of determination a spot buying
rate for any such currency; and provided further that the L/C Issuer may use
such spot rate quoted on the date as of which the foreign exchange computation
is made in the case of any Letter of Credit or Bankers’ Acceptance denominated
in an Alternative Currency.

“SPS” means SunEdison Products Singapore Pte. Ltd. (f/k/a MEMC Singapore Pte.
Ltd.), a private limited company organized under the law of the Republic of
Singapore.

“Subsidiary” of a Person means:

(a) with respect to a Person incorporated (or established) under Dutch law, a
“dochtermaatschappij” within the meaning of Section 2:24a of the Dutch Civil
Code (regardless whether the shares or voting rights on the shares in such
company are held directly or indirectly through another “dochtermaatschappij”);

(b) with respect to a Person incorporated (or established) under Italian law, in
relation to any company, another company which is controlled by it within the
meaning of article 2359, paragraph 1, number 1) and 2) of the Italian Civil
Code;

(c) with respect to a Person incorporated under Malaysian law, “Subsidiary”
shall have the meaning as prescribed under Section 5 of the Companies Act 1965
of Malaysia;

(d) with respect to a Person incorporated or established under Singapore law,
“Subsidiary” shall have the meaning as prescribed under Section 5 of the
Companies Act, Cap. 50 of Singapore; and

(e) with respect to any other Person, a corporation, partnership, joint venture,
limited liability company or other business entity of which more than 50% of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body or other Person or Persons
(whether directors, managers, trustees or other Persons performing similar
functions) having the power to direct or cause the direction of the management
and policies thereof (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned
or otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.

Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of Holdings other
than the Borrower.

“SunEdison” means SunEdison, Inc., a Delaware corporation.

“SunEdison International” means SunEdison International, Inc., a Delaware
corporation.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options,

 

40



--------------------------------------------------------------------------------

forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Goldman Sachs in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.

“S-1 Amendment” means Holdings’ Amendment No. 7 to Form S-1 Registration
Statement under the Securities Act of 1933, as filed with the SEC on May 12,
2014.

“Taisil” means Taisil Electronic Materials Corporation, an entity organized
under the law of the Republic of China.

 

41



--------------------------------------------------------------------------------

“Taiwan Security Agent” means a security agent identified by the Administrative
Agent to act as a security agent under any of the Taiwan Security Documents and
who joins this Agreement pursuant to a joinder agreement reasonably acceptable
to the Administrative Agent, or any successor security agent.

“Taiwan Security Documents” means any and all instruments, documents and
agreements, including share charges and debentures, governed by the Laws of the
Republic of China pursuant to which Taisil, Holdings, the Borrower, any other
Subsidiary or any other Person shall grant or convey to the Taiwan Security
Agent or the Administrative Agent, as the case may be, a Lien in (or perfect
such Lien), or any other Person shall acknowledge any such Lien in, property as
security for all or any portion of the Obligations or any other obligation under
any Loan Document.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to
taxes or penalties applicable thereto.

“Term Loan” means a Term Loan made by a Lender to Borrower pursuant to
Section 2.1(b).

“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01(b).

“Term Loan Commitment” means, as to each Lender, its obligation to make or
otherwise fund a Term Loan to the Borrower pursuant to Section 2.01(b), in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01(b) or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Loan
Exposure of any Lender shall be equal to such Lender’s Loan Commitment.

“Term Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Term Loans made by such Lender to the Borrower, substantially in the
form of Exhibit C-2.

“Termination Date” has the meaning specified in Section 9.10(a)(i).

 

42



--------------------------------------------------------------------------------

“Threshold Amount” means $15,000,000.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swing Line Loans and L/C-BA Obligations.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C-BA Obligations.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unfunded Pension Liability” means the excess of the current value of a Plan’s
“benefit liabilities” under Section 4001(a)(16) of ERISA (based on the
assumptions used for purposes of Statement No. 87 (as amended by Statement
No. 158) of the Financial Accounting Standards Board) for the applicable plan
year, over the current value of that Plan’s assets, determined in accordance
with the assumptions used for funding such Plan pursuant to Section 412 or 430
of the Code or Section 302 or 303 of ERISA for such plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Voting Power Determinants” means, collectively, Term Loan Exposure and/or
Revolving Exposure.

“Waivable Mandatory Prepayment” has the meaning specified in Section 2.05(k).

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections,

 

43



--------------------------------------------------------------------------------

Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, the Loan Document in which such references
appear, (v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) For the purposes of calculating the amount of any Investment permitted
hereunder among the Borrower and Subsidiaries resulting from a series of related
transactions occurring on a substantially concurrent basis, such amount shall be
deemed to be the aggregate amount of such Investments outstanding (but without
duplication) after giving effect to all such substantially concurrent related
transactions and such related transactions shall not be prohibited
notwithstanding anything herein to the contrary so long as the Investment in the
ultimate recipient is permitted hereunder.

1.03 Accounting Terms; Changes in GAAP. (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of Holdings the Borrower and their
Subsidiaries or to the determination of any amount for Holdings, the Borrower
and their Subsidiaries on a consolidated basis or any similar reference shall,
in each case, be deemed to include each variable interest entity that Holdings
is required to consolidate pursuant to FASB Interpretation No. 46 –
Consolidation of Variable Interest Entities: an interpretation of ARB No. 51
(January 2003) as if such variable interest entity were a Subsidiary as defined
herein.

(c) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and the Borrower shall so request, the Administrative Agent and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders), provided that, until so amended, such
ratio or requirement shall continue to be computed in conformity with those
accounting principles and policies used to prepare the Audited Financial
Statements.

 

44



--------------------------------------------------------------------------------

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Exchange Rates; Currency Equivalents. (a) The Administrative Agent or the
L/C Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Revolving Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit or Bankers’ Acceptance,
an amount, such as a required minimum or multiple amount, is expressed in
Dollars, but such Borrowing, Eurocurrency Rate Loan or Letter of Credit or
Bankers’ Acceptance is denominated in an Alternative Currency, such amount shall
be the relevant Alternative Currency Equivalent of such Dollar amount (rounded
to the nearest unit of such Alternative Currency, with 0.5 of a unit being
rounded upward), as determined by the Administrative Agent or the L/C Issuer, as
the case may be.

1.06 Additional Alternative Currencies. (a) The Borrower may from time to time
request that Revolving Loans that are Eurocurrency Rate Loans be made and/or
Letters of Credit be issued in a currency other than those specifically listed
in the definition of “Alternative Currency;” provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars. In the case of any such
request with respect to the making of Revolving Loans that are Eurocurrency Rate
Loans, such request shall be subject to the approval of the Administrative Agent
and each Revolving Lender; and in the case of any such request with respect to
the issuance of Letters of Credit, such request shall be subject to the approval
of the Administrative Agent and the L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
1:00 p.m., ten (10) Business Days prior to the date of the desired Credit
Extension (or such later time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
applicable L/C Issuer, in its or their sole discretion). In the case of any such
request pertaining to Eurocurrency Rate Loans, the Administrative Agent shall
promptly notify each Revolving Lender thereof; and in the case of any such
request pertaining to Letters of Credit, the Administrative Agent shall promptly
notify the L/C Issuer thereof. Each such Lender (in the case of any such request
pertaining to Eurocurrency Rate Loans) or the applicable L/C Issuer (in the case
of a request pertaining to Letters of Credit) shall notify the Administrative
Agent, not later than 1:00 p.m., ten (10) Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.

 

45



--------------------------------------------------------------------------------

(c) Any failure by a Revolving Lender or the L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the L/C Issuer, as
the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all the Revolving Lenders consent to making Eurocurrency Rate Loans in such
requested currency, the Administrative Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Borrowings of Eurocurrency Rate Loans. If
the Administrative Agent and any L/C Issuer consent to the issuance of Letters
of Credit in such requested currency, the Administrative Agent shall so notify
the Borrower and such currency shall thereupon be deemed for all purposes to be
an Alternative Currency hereunder for purposes of any Letter of Credit or
Bankers’ Acceptance issuances issued by such L/C Issuer. If the Administrative
Agent shall fail to obtain consent to any request for an additional currency
under this Section 1.06, the Administrative Agent shall promptly so notify the
Borrower therefor.

1.07 Change of Currency. (a) Each obligation of the Borrower to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Revolving Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Revolving Borrowing, at the end of the
then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
in construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes in construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.08 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.09 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of

 

46



--------------------------------------------------------------------------------

Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the Dollar Equivalent of
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

1.10 Dutch Terms. In this Agreement, where it relates to a Dutch entity, or
Dutch security, a reference to terms set forth in Schedule 1.10 have the meaning
ascribed to such terms therein.

1.11 Italian Terms. In this Agreement, where it relates to an Italian entity or
Italian security, a reference to terms set forth in Schedule 1.11 have the
meaning ascribed to such terms therein.

ARTICLE II

THE LOANS AND CREDIT EXTENSIONS

2.01 Loans.

(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Loan”) to
the Borrower in Dollars or in one or more Alternative Currencies from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Revolving
Commitment; provided, however, that after giving effect to any Revolving
Borrowing, (i) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (ii) the aggregate Outstanding Amount of the Revolving
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C-BA Obligations, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Commitment, and (iii) the aggregate Outstanding Amount of all
Revolving Loans and L/C-BA Obligations denominated in Alternative Currencies
shall not exceed the Alternative Currency Sublimit; provided, further however,
that no Revolving Loans shall be made on the Closing Date. Within the limits of
each Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(a), prepay
under Section 2.05, and reborrow under this Section 2.01(a). Revolving Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein. Each
Lender’s Revolving Commitment shall expire on the Revolving Commitment
Termination Date and all Revolving Loans and all other amounts owed hereunder
with respect to the Revolving Loans and the Revolving Commitments shall be paid
in full no later than such date. Notwithstanding any of the foregoing or
otherwise in this Agreement to the contrary, at such time as a security agent
joins this Agreement as the Taiwan Security Agent or the Italian Security Agent,
as the case may be, the Borrower shall be deemed to have requested that such
Security Agent fund (and such Security Agent shall fund) such amount of its
Revolving Commitment that after giving effect thereto such Security Agent has
funded at least $1,000 of the Revolving Loans (such $1,000 portion of the
Revolving Loan funded by such Security Agent, the “Specified Revolving Loan”).
The Specified Revolving Loan (i) shall be disregarded in determining the
Applicable Percentage of any Lender in any requested Borrowing and (ii) shall
remain outstanding and shall not be repaid until the Revolving Commitment
Termination Date, at which time it is due and payable in full.

 

47



--------------------------------------------------------------------------------

(b) Term Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make, on the Closing Date, a loan (each such loan, a
“Term Loan”) to the Borrower in Dollars in an aggregate amount equal to such
Lender’s Term Loan Commitment. Borrower may make only one borrowing under each
of the Term Loan Commitments which shall be on the Closing Date. Any amount
borrowed under this Section 2.1(b) and subsequently repaid or prepaid may not be
reborrowed. Subject to Sections 2.05, all amounts owed hereunder with respect to
the Term Loans shall be paid in full no later than the Maturity Date applicable
to the Term Loans. Each Lender’s Term Loan Commitment shall terminate
immediately and without further action on the Closing Date after giving effect
to the funding of such Lender’s Term Loan Commitment on such date.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
(i) 1:00 p.m. three Business Days prior to the requested date of any Borrowing
(or 5:00 p.m. one Business Day prior to the Closing Date, in the case of the
Term Loan Borrowing) of, conversion to or continuation of Eurocurrency Rate
Loans denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) 1:00 p.m. four Business Days (or
five Business Days in the case of a Special Notice Currency) prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (iii) 11:00 a.m. on the requested
date of any Borrowing (or the Closing Date, in the case of the Term Loan
Borrowing) of Loans that are Base Rate Loans. Each telephonic notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof. Except
as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Loans that are Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Loans that is a Eurocurrency Rate Loan, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type and Class of Loans to be borrowed or to which existing
Loans are to be converted, (v) if applicable, the duration of the Interest
Period with respect thereto, and (vi) the currency of the Revolving Loans to be
borrowed. If the Borrower fails to specify a currency in a Loan Notice
requesting a Borrowing, then the Revolving Loans so requested shall be made in
Dollars. If the Borrower fails to specify a Type of Loan in a Loan Notice or if
the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to,
applicable Base Rate Loans; provided, however, that in the case of a failure to
timely request a continuation of Revolving Loans denominated in an Alternative
Currency, such Loans shall be

 

48



--------------------------------------------------------------------------------

continued as Eurocurrency Rate Loans in their original currency with an Interest
Period of one month. Any automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. No Revolving Loan may be converted
into or continued as a Revolving Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Revolving Loan and
reborrowed in the other currency.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each applicable Lender of the amount (and currency) of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each such Lender of the details of any automatic conversion to Base Rate Loans
or continuation of Revolving Loans denominated in a currency other than Dollars,
in each case as described in the preceding subsection. In the case of a
Revolving Borrowing, each Revolving Lender shall make the amount of its
Revolving Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than 1:00
p.m., in the case of any Revolving Loan denominated in Dollars, and not later
than the Applicable Time specified by the Administrative Agent in the case of
any Revolving Loan in an Alternative Currency, in each case on the Business Day
specified in the applicable Loan Notice. In the case of a Term Loan Borrowing,
each Lender having Term Loan Exposure shall make the amount of its Term Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for Loans denominated in Dollars not later than 12:00 p.m. (noon)
on the Closing Date. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date the Loan Notice with respect to such Borrowing denominated in
Dollars is given by the Borrower, there are L/C-BA Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C-BA Borrowings, and, second, shall be made available to the
Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and, during the occurrence and continuance of an Event of Default, the
Required Revolving Lenders may demand that any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency be prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof on the
last day of the then current Interest Period with respect thereto.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon

 

49



--------------------------------------------------------------------------------

determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in the Prime Rate used in determining the Base Rate or the “prime
rate” referenced in the definition of “Canadian Base Rate” used in determining
the Canadian Base Rate, as applicable, promptly following the public
announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Revolving Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than ten (10) Interest Periods in effect with respect to
Loans.

2.03 Letters of Credit and Bankers’ Acceptances.

(a) The Letter of Credit-BA Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit-BA Deadline, to issue Letters
of Credit denominated in Dollars or in one or more Alternative Currencies for
the account of the Borrower or Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below; (2) to
honor drawings under the Letters of Credit; and (3) with respect to Acceptance
Credits, to create Bankers’ Acceptances in accordance with the terms thereof and
hereof, and (B) the Revolving Lenders severally agree to participate in Letters
of Credit and Bankers’ Acceptances issued for the account of the Borrower or
Subsidiaries and any drawings thereunder; provided that (A) after giving effect
to any L/C-BA Credit Extension with respect to any Letter of Credit or Bankers’
Acceptance, (w) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (x) the aggregate Outstanding Amount of the Revolving
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C-BA Obligations, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Commitment, (y) the aggregate Outstanding Amount of all Revolving
Loans and L/C-BA Obligations denominated in Alternative Currencies shall not
exceed the Alternative Currency Sublimit and (z) the Outstanding Amount of the
L/C-BA Obligations shall not exceed the Letter of Credit-BA Sublimit, and (B) as
to Acceptance Credits, the Bankers’ Acceptance created or to be created
thereunder shall not be an eligible bankers’ acceptance under Section 13 of the
Federal Reserve Act (12 U.S.C. § 372). Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C-BA Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

 

50



--------------------------------------------------------------------------------

(ii) The L/C Issuer shall not issue any Letter of Credit or Bankers’ Acceptance,
if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;

(B) the maturity date of any Bankers’ Acceptance issued under any such requested
Acceptance Credit would occur earlier than 30 or later than 120 days from the
date of issuance or later than 60 days before the Letter of Credit-BA Expiration
Date, unless the Required Revolving Lenders and the Administrative Agent have
approved such expiry date; or

(C) the expiry date of such requested Letter of Credit, or the maturity date of
any Bankers’ Acceptance issued under such requested Acceptance Credit, would
occur after the Letter of Credit-BA Expiration Date, unless all the Revolving
Lenders have approved such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit or any related Bankers’ Acceptance, or any Law applicable
to the L/C Issuer or any request or directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over the L/C Issuer
shall prohibit, or request that the L/C Issuer refrain from, the issuance of
letters of credit or related bankers’ acceptances generally or such Letter of
Credit or any related Bankers’ Acceptance in particular or shall impose upon the
L/C Issuer with respect to such Letter of Credit or related Bankers’ Acceptance
any restriction, reserve, liquidity or capital requirement (for which the L/C
Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the L/C Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the L/C Issuer in good
faith deems material to it;

(B) the issuance of such Letter of Credit or any related Bankers’ Acceptance
would violate one or more policies of the L/C Issuer applicable to letters of
credit generally, or the creation of any related Bankers’ Acceptance would cause
the L/C Issuer to exceed the maximum amount of outstanding bankers’ acceptances
permitted by applicable law;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit or related Bankers’ Acceptance is in an initial stated
amount less than $100,000;

(D) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit or related Bankers’ Acceptance is to be denominated in a
currency other than Dollars or an Alternative Currency;

 

51



--------------------------------------------------------------------------------

(E) the L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency; or

(F) a default of any Revolving Lender’s obligations to fund under
Section 2.03(c) exists or any Revolving Lender is at such time a Defaulting
Lender hereunder, unless the L/C Issuer has entered into arrangements, including
the delivery of Cash Collateral in accordance with Section 2.15, satisfactory to
the L/C Issuer (in its sole discretion) with the Borrower or such Revolving
Lender to eliminate the L/C Issuer’s risk with respect to such Revolving Lender
as to either the Letter of Credit then proposed to be issued or such Letter of
Credit and all other L/C-BA Obligations as to which the L/C Issuer has such
actual or potential risk, as it may elect in its sole discretion.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit and Bankers’ Acceptances issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit and Bankers’ Acceptances issued by it or proposed to be issued
by it and Issuer Documents pertaining to such Letters of Credit and Bankers’
Acceptances as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 1:00 p.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may

 

52



--------------------------------------------------------------------------------

be. In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount and currency thereof; (C) the
expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing or
presentation thereunder; (F) the full text of any certificate to be presented by
such beneficiary in case of any drawing or presentation thereunder; (G) the
purpose and nature of the requested Letter of Credit; and (H) such other matters
as the L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require. Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone (if promptly confirmed
in writing) or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from the Borrower and, if not, the L/C Issuer
will provide the Administrative Agent with a copy thereof. Unless the L/C Issuer
has received written notice from any Revolving Lender, the Administrative Agent
or any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Revolving Lender’s Applicable
Percentage times the amount of such Letter of Credit. Immediately upon the
creation of each Bankers’ Acceptance, each Revolving Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the L/C
Issuer a risk participation in such Bankers’ Acceptance in an amount equal to
the product of such Revolving Lender’s Applicable Percentage times the amount of
such Bankers’ Acceptance.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-

 

53



--------------------------------------------------------------------------------

month period to be agreed upon at the time such Letter of Credit is issued.
Unless otherwise directed by the L/C Issuer, the Borrower shall not be required
to make a specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit-BA Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) (other than
Section 2.03(a)(ii)(A)) or otherwise), or (B) it has received notice (which may
be by telephone (if promptly confirmed in writing) or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Revolving Lenders have
elected not to permit such extension or (2) from the Administrative Agent, any
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.02 (other than Section 4.02(c)) is not then satisfied, and in each
such case directing the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing or, with respect to any Acceptance Credit, presentation of documents,
under such Letter of Credit, or any presentation for payment of a Bankers’
Acceptance, the L/C Issuer shall notify the Borrower and the Administrative
Agent thereof. In the case of a Letter of Credit or Bankers’ Acceptance
denominated in an Alternative Currency, the Borrower shall reimburse the L/C
Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrower shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Borrower will reimburse the L/C Issuer
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit or Bankers’ Acceptance denominated in an Alternative
Currency, the L/C Issuer shall notify the Borrower of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof. Not
later than 1:00 p.m. on the date of any payment by the L/C Issuer under a Letter
of Credit or Bankers’ Acceptance to be reimbursed in Dollars, or the Applicable
Time on the date of any payment by the L/C Issuer under a Letter of Credit or
Bankers’ Acceptance to be reimbursed in an Alternative Currency (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer in an amount equal
to the amount of such drawing or Bankers’ Acceptance, as applicable, and in the
applicable currency. If the Borrower fails to so reimburse the L/C Issuer by
such time, the applicable L/C Issuer shall promptly notify

 

54



--------------------------------------------------------------------------------

the Administrative Agent thereof and upon receiving such notice, the
Administrative Agent shall promptly notify each Revolving Lender of the Honor
Date, the amount of the unreimbursed drawing or payment (expressed in Dollars in
the amount of the Dollar Equivalent thereof in the case of a Letter of Credit or
Bankers’ Acceptance denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Revolving Lender’s Applicable Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if promptly confirmed in writing; provided that the lack of such
prompt confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to the Administrative Agent for the account of the L/C
Issuer, in Dollars, at the Administrative Agent’s Office for Dollar-denominated
payments in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Revolving Loan that is a Base Rate Loan to the Borrower
in such amount. The Administrative Agent shall remit the funds so received to
the L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C-BA Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C-BA Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C-BA Borrowing and
shall constitute an L/C-BA Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.

(iv) Until each Revolving Lender funds its Revolving Loan or L/C-BA Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit or payments made on any Bankers’ Acceptance,
interest in respect of such Revolving Lender’s Applicable Percentage of such
amount shall be solely for the account of the L/C Issuer.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C-BA
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit
and payments made on Bankers’ Acceptances, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including

 

55



--------------------------------------------------------------------------------

(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, the Borrower, any Subsidiary or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Lender’s
obligation to make Revolving Loans pursuant to this Section 2.03(c) is subject
to the conditions set forth in Section 4.02 (other than delivery by the Borrower
of a Loan Notice). No such making of an L/C-BA Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit or
Bankers’ Acceptance, together with interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Revolving Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Revolving
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Revolving Lender’s Revolving Loan included in the
relevant Borrowing or L/C-BA Advance in respect of the relevant L/C-BA
Borrowing, as the case may be. A certificate of the L/C Issuer submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit or Bankers’ Acceptance and has received from any Revolving Lender such
Lender’s L/C-BA Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Lender its Applicable Percentage thereof
in Dollars and in the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

56



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and each payment under any
Bankers’ Acceptance, and to repay each L/C-BA Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit or Bankers’
Acceptance, this Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit or Bankers’ Acceptance (or any Person
for whom any such beneficiary or any such transferee may be acting), the L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or Bankers’
Acceptance or any agreement or instrument relating thereto, or any unrelated
transaction;

(iii) any draft, demand, certificate or other document or endorsement presented
under or in connection with such Letter of Credit or Bankers’ Acceptance proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit or obtain payment under any Bankers’
Acceptance;

(iv) any payment by the L/C Issuer under such Letter of Credit or Bankers’
Acceptance against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the L/C
Issuer under such Letter of Credit or Bankers’ Acceptance to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit or
Bankers’ Acceptance, including any arising in connection with any proceeding
under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto, and each Bankers’ Acceptance, that is delivered to it and, in
the event of any claim of noncompliance with the Borrower’s instructions or
other irregularity, the Borrower will immediately notify the L/C Issuer. The
Borrower shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid.

 

57



--------------------------------------------------------------------------------

(f) Role of L/C Issuer. Each Revolving Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit or making any payment under a
Bankers’ Acceptance, the L/C Issuer shall not have any responsibility to obtain
any document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the L/C Issuer, the Administrative Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Revolving Lenders or the Required Revolving Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful misconduct
as determined by a court of competent jurisdiction by a final and nonappealable
judgment; or (iii) the due execution, effectiveness, validity or enforceability
of any document or instrument related to any Letter of Credit, Bankers’
Acceptance, Issuer Document or Acceptance Document. The Borrower hereby assumes
all risks of the acts or omissions of any beneficiary or transferee with respect
to its use of any Letter of Credit or Bankers’ Acceptance; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence as determined by a court of
competent jurisdiction by a final and nonappealable judgment or the L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit or to honor any Bankers’
Acceptance presented for payment in strict compliance with its terms and
conditions. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument endorsing, transferring or assigning
or purporting to endorse, transfer or assign a Letter of Credit or Bankers’
Acceptance or the rights or benefits thereunder or proceeds thereof, in whole or
in part, which may prove to be invalid or ineffective for any reason.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

 

58



--------------------------------------------------------------------------------

(h) Letter of Credit-BA Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Applicable
Percentage, in Dollars, a Letter of Credit-BA Fee (the “Letter of Credit-BA
Fee”) for each Letter of Credit and each Bankers’ Acceptance equal to the
Applicable Rate times the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit or the maximum stated amount of such Bankers’
Acceptance, as the case may be; provided that, during such time that any
Revolving Lender is a Defaulting Lender, then such Defaulting Lender shall not
receive (and the Borrower shall not be obligated to pay to such Defaulting
Lender) a Letter of Credit-BA Fee. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09. Letter of Credit-BA
Fees shall be (i) due and payable on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit or Bankers’ Acceptance (as the case may be),
on the Letter of Credit-BA Deadline and thereafter on demand and (ii) computed
on a quarterly basis in arrears. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Revolving Lenders, while any
Event of Default exists, all Letter of Credit-BA Fees shall accrue at the
Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee (i) with respect to each commercial Letter of Credit and
each Bankers’ Acceptance, at the rate separately agreed between the Borrower and
the L/C Issuer, computed on the Dollar Equivalent of the amount of such Letter
of Credit or Bankers’ Acceptance, and payable upon the issuance thereof,
(ii) with respect to any amendment of a commercial Letter of Credit increasing
the amount of such Letter of Credit, at a rate separately agreed between the
Borrower and the L/C Issuer, computed on the Dollar Equivalent of the amount of
such increase, and payable upon the effectiveness of such amendment, and
(iii) with respect to each standby Letter of Credit, at the rate per annum
separately agreed between the Borrower and the L/C Issuer, computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears. Such fronting fee with respect to
standby Letters of Credit shall be (x) due and payable on the last Business Day
of each March, June, September and December, commencing with the first such date
to occur after the issuance of such Letter of Credit or Bankers’ Acceptance, as
applicable, on the Letter of Credit-BA Deadline and thereafter on demand and
(y) computed on a quarterly basis in arrears. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.09. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account,
in Dollars, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit and bankers’ acceptances as from time to time in effect. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Holdings and Subsidiaries. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, Holdings or a Subsidiary, the Borrower
shall be obligated to reimburse the L/C Issuer

 

59



--------------------------------------------------------------------------------

hereunder for any and all drawings under such Letter of Credit. The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
Holdings or Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of Holdings
and such Subsidiaries. Each L/C Issuer may, at its option, issue any Letters of
Credit and/or Bankers’ Acceptances for the account of the Borrower, Holdings or
any Subsidiary by causing any domestic or non-US branch, subsidiary or Affiliate
of such L/C Issuer to issue such Letter of Credit or Banker’s Acceptance;
provided that any exercise of such option shall not affect the obligation of the
Borrower, Holdings or such Subsidiary to repay any drawings thereunder in
accordance with the terms of this Agreement.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in its sole discretion and in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, to make loans in
Dollars (each such loan, a “Swing Line Loan”) to the Borrower from time to time
on any Business Day during the Revolving Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable Percentage of the Outstanding Amount of Revolving Loans and
L/C-BA Obligations of the Lender acting as Swing Line Lender, may exceed the
amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the Total Revolving Outstandings shall
not exceed the Aggregate Revolving Commitments, and (ii) the aggregate
Outstanding Amount of the Revolving Loans of any Revolving Lender, plus such
Revolving Lender’s Applicable Percentage of the Outstanding Amount of all L/C-BA
Obligations, plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Commitment, and provided, further, that the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Lender’s
Applicable Percentage times the amount of such Swing Line Loan. The Swing Line
Lender’s Revolving Commitment shall expire on the Revolving Commitment
Termination Date and all Swing Line Loans and all other amounts owed hereunder
with respect to the Swing Line Loans and the Revolving Commitments shall be paid
in full no later than such date.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line

 

60



--------------------------------------------------------------------------------

Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Lender make
a Revolving Loan that is a Base Rate Loan in an amount equal to such Revolving
Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Commitments and the conditions
set forth in Section 4.02. The Swing Line Lender shall furnish the Borrower with
a copy of the applicable Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Revolving Lender shall make an amount equal to
its Applicable Percentage of the amount specified in such Loan Notice available
to the Administrative Agent in Same Day Funds for the account of the Swing Line
Lender at the Administrative Agent’s Office for Dollar-denominated payments not
later than 1:00 p.m. on the day specified in such Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Lender that so makes funds
available shall be deemed to have made a Revolving Loan that is a Base Rate
Revolving Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.04(c)(i), the request for Revolving Loan
that is a Base Rate Loan submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Lenders fund its risk participation in the relevant Swing Line Loan
and each Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such

 

61



--------------------------------------------------------------------------------

Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the Swing Line Lender in connection with the foregoing. If such Revolving
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Revolving Lender’s Revolving Loan included in the
relevant Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be. A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swing Line Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02 (other
than the delivery of a Loan Notice). No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Percentage thereof in the
same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Revolving Loan that is a Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

 

62



--------------------------------------------------------------------------------

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

(g) Defaulting Lenders. Swing Line Lender shall not be obligated to make any
Swing Line Loans at a time when any Revolving Lender is a Defaulting Lender
unless Swing Line Lender has entered into arrangements satisfactory to it and
Borrower to eliminate Swing Line Lender’s risk with respect to the Defaulting
Lender’s participation in such Swing Line Loan, including by Cash
Collateralizing such Defaulting Lender’s Applicable Percentage of the
outstanding Swing Line Loans.

2.05 Prepayments.

(a) The Borrower may, upon notice from the Borrower to the Administrative Agent,
at any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than (A) 1:00 p.m. three Business Days prior
to any date of prepayment of Eurocurrency Rate Loans denominated in Dollars,
(B) 1:00 p.m. four Business Days (or five, in the case of prepayment of Loans
denominated in Special Notice Currencies) prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (C) 11:00
a.m. on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurocurrency Rate Loans denominated in Dollars shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof; (iii) any
prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies
shall be in a minimum principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof; and (iv) any prepayment of Loans that are Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) and Class(es) of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be applied as specified in Section 2.05(i) to the
applicable Loans of the applicable Lenders in accordance with their respective
Applicable Percentages.

(b) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000 or, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment. If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

 

63



--------------------------------------------------------------------------------

(c) If the Administrative Agent notifies the Borrower at any time that the Total
Revolving Outstandings at such time exceed an amount equal to 105% of the
Aggregate Revolving Commitments then in effect, then, within two Business Days
after receipt of such notice, the Borrower shall prepay Revolving Loans and/or
the Borrower shall Cash Collateralize the L/C-BA Obligations in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of payment
to an amount not to exceed 100% of the Aggregate Revolving Commitments then in
effect; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C-BA Obligations pursuant to this Section 2.05(c) unless
after the prepayment in full of the Revolving Loans the Total Outstandings
exceed the Aggregate Revolving Commitments then in effect. The Administrative
Agent may, at any time and from time to time after the initial deposit of such
Cash Collateral, request that additional Cash Collateral be provided in order to
protect against the results of further exchange rate fluctuations.

(d) (A) If the Administrative Agent notifies the Borrower at any time that the
Outstanding Amount of all Revolving Loans and L/C-BA Obligations denominated in
Alternative Currencies at such time exceeds an amount equal to 105% of the
Alternative Currency Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Borrower shall prepay Loans and/or Cash
Collateralize L/C-BA Obligations in an aggregate amount sufficient to reduce
such Outstanding Amount of Revolving Loans and L/C-BA Obligations denominated in
Alternative Currencies as of such date of payment to an amount not to exceed
100% of the Alternative Currency Sublimit then in effect; provided, however,
that the Borrower shall not be required to Cash Collateralize the L/C-BA
Obligations pursuant to this Section 2.05(d) unless, after the prepayment in
full of the Revolving Loans, the Outstanding Amount of the L/C-BA Obligations
denominated in Alternative Currencies exceeds the Alternative Currency Sublimit
then in effect.

(B) If the Administrative Agent notifies the Borrower at any time that the
Outstanding Amount of all L/C-BA Obligations at such time exceeds an amount
equal to 105% of the Letter of Credit-BA Sublimit then in effect, then, within
two Business Days after receipt of such notice, the Borrower shall either
(i) cancel and return Letters of Credit or (ii) Cash Collateralize the L/C-BA
Obligations, together in an aggregate amount sufficient to reduce such
Outstanding Amount of all L/C-BA Obligations as of such date to an amount not to
exceed 100% of the Letter of Credit-BA Sublimit then in effect.

(e) No later than the first Business Day following the date of receipt by
Holdings, the Borrower or any of their Subsidiaries of any Net Asset Sale
Proceeds, the Borrower shall apply 100% of the Net Asset Sale Proceeds received
to make prepayments in accordance with Section 2.05(i); provided, that (i) so
long as no Default or Event of Default shall have occurred and be continuing,
and (ii) to the extent that aggregate Net Asset Sale Proceeds from the Closing
Date through the applicable date of determination do not exceed $50,000,000, the
Borrower shall have the option, directly or through one or more of the
Subsidiaries, to use such Net Asset Sale Proceeds for Permitted Acquisitions,
Capital Expenditures or otherwise reinvest such Net Asset Sale Proceeds in other
assets that are not classified as current assets, in each case, (x) that are
used or useful in the business of the Borrower and the Subsidiaries and (y) that
comprise

 

64



--------------------------------------------------------------------------------

Collateral to the extent such property or asset sold or otherwise Disposed of
was Collateral, within one year of receipt of such Net Asset Sale Proceeds
(subject to, if the Borrower or the applicable Subsidiary enters into a binding
commitment to reinvest such proceeds not later than the end of such one-year
period with the good faith expectation that such proceeds will be applied to
satisfy such reinvestment commitment within 180 days, an extension for a period
of up to an additional 180 days from the end of such one-year period).

(f) No later than the first Business Day following the date of receipt by
Holdings, the Borrower or any of their Subsidiaries, or Administrative Agent as
loss payee, of any Net Insurance/Condemnation Proceeds, the Borrower shall apply
100% of the Net Insurance/Condemnation Proceeds received to make prepayments in
accordance with Section 2.05(i); provided, that (i) so long as no Default or
Event of Default shall have occurred and be continuing, and (ii) to the extent
that aggregate Net Insurance/Condemnation Proceeds from the Closing Date through
the applicable date of determination which are not used or committed to repair,
restore or replace the affected assets (including replacing an affected asset by
constructing a substantially similar asset at a location different from the
location of the affected asset) do not exceed $30,000,000, the Borrower shall
have the option, directly or through one or more of the Subsidiaries to invest
such Net Insurance/Condemnation Proceeds in other long term assets, in each
case, (x) that are useful in the business of the Borrower and the Subsidiaries
and (y) that comprise Collateral to the extent such property or asset lost,
taken or sold or otherwise Disposed of was Collateral, within one year of
receipt thereof (subject to, if the Borrower or the applicable Subsidiary enters
into a binding commitment to reinvest such proceeds not later than the end of
such one-year period with the good faith expectation that such proceeds will be
applied to satisfy such reinvestment commitment within 180 days, an extension
for a period of up to an additional 180 days from the end of such one-year
period).

(g) On the date of receipt by Holdings, the Borrower or any of their
Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of
Holdings, the Borrower or any of their Subsidiaries (other than with respect to
any Indebtedness permitted to be incurred pursuant to Section 7.03), the
Borrower shall apply an amount equal to 100% of such proceeds, net of
underwriting discounts and commissions and other reasonable costs, fees,
commissions, premiums and expenses associated therewith, including reasonable
legal fees and expenses, to make prepayments in accordance with Section 2.05(i).

(h) In the event that there shall be Consolidated Excess Cash Flow for any
fiscal year (commencing with the fiscal year ending December 31, 2014), Borrower
shall, no later than five Business Days after the Compliance Certificate for the
financial statements for such fiscal year is due pursuant to Sections 6.02(b),
prepay the Loans and/or the Revolving Commitments shall be permanently reduced
as set forth in Section 2.06(b) in an aggregate amount equal to (i) 50% of such
Consolidated Excess Cash Flow minus (ii) voluntary repayments of the Loans made
with Internally Generated Cash (excluding, for the avoidance of doubt,
repayments of Revolving Loans or Swing Line Loans except to the extent the
Revolving Commitments are permanently reduced in connection with such
repayments) during such fiscal year; provided, that if, as of the last day of
the most recently ended fiscal year, the Consolidated Leverage Ratio (determined
for any such period by reference to the Compliance Certificate delivered
pursuant to Section 6.02(b) calculating the Consolidated Leverage Ratio as of
the last day of such fiscal year) shall be (A) 2.00:1.00 or less but greater
than or equal to 1.50 to 1.00, Borrower shall only be required to

 

65



--------------------------------------------------------------------------------

make the prepayments and/or reductions otherwise required by this
Section 2.05(h) in an amount equal to (i) 25% of such Consolidated Excess Cash
Flow minus (ii) voluntary repayments of the Loans made with Internally Generated
Cash (excluding, for the avoidance of doubt, repayments of Revolving Loans or
Swing Line Loans except to the extent the Revolving Commitments are permanently
reduced in connection with such repayments) or (B) less than 1.50:1.00, Borrower
shall not be required to make the prepayments otherwise required by this
Section 2.05(h) in respect of such fiscal year.

(i)    (A) Any prepayment of any Revolving Loan pursuant to Section 2.05(a)
shall be applied as specified by Borrower in the applicable notice of prepayment
and

(B) any prepayment of any Term Loan pursuant to Section 2.05(a) shall be applied
on a pro rata basis to reduce the scheduled remaining Installments.

(C) Mandatory prepayments pursuant to clause (e), (f), (g) or (h) of this
Section 2.05 shall be applied in the following order of priority:

(1) first, to prepay Term Loans applied on a pro rata basis to the remaining
scheduled Installments of principal of the Term Loans;

(2) second, to prepay the Swing Line Loans to the full extent thereof;

(3) third, pro rata to prepay that portion of the Obligations constituting
unpaid principal of the Revolving Loans and L/C-BA Borrowings, provided,
however, that any balance of the mandatory prepayments pursuant to clause (g) of
this Section 2.05 that are to be applied under this clause (C), shall be applied
under this clause (C) in the following order of priority:

(x) first, pro rata to prepay that portion of the Obligations constituting
unpaid principal of the Loans and L/C-BA Borrowings; and

(y) pro rata to Cash Collateralize that portion of L/C-BA Obligations composed
of the aggregate undrawn amount of Letters of Credit and the maximum amount of
all Bankers’ Acceptances then outstanding (with no corresponding permanent
reduction in any Lender’s Revolving Commitment);

(4) fourth, the balance, if any, following the payment in full of such
Obligations to be retained by the Borrower.

(j) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment required to be made pursuant to clause (e), (f), (g) or
(h) of this Section 2.05 at least five (5) Business Days (or such shorter time
agreed to by the Administrative Agent in its discretion) prior to the date of
such prepayment (a “Prepayment Notice”). Each such Prepayment Notice shall
contain a certificate of a Responsible Officer (A) demonstrating the calculation
of the amount of the applicable net proceeds (or reasonable good faith estimate
thereof), (B) either specifying the projected date of such prepayment (which in
no event shall be after the date of prepayment required pursuant to
Section 2.05(e), (f), (g) or (h), as applicable) or notice of the

 

66



--------------------------------------------------------------------------------

Borrower’s intent to exercise its option to reinvest such amounts as provided
under Sections 2.05(e) and (f), as applicable and (C) provide a reasonably
detailed calculation of the amount of such prepayment (or reasonable good faith
estimate thereof). The Administrative Agent will promptly notify each Lender of
the contents of such Prepayment Notice and of such Lender’s pro rata share of
the applicable prepayment. In the event that the Borrower shall subsequently
determine that the actual amount received exceeded or was less than the amount
set forth in such certificate, the Borrower shall promptly deliver a
supplemental Prepayment Notice to the Administrative Agent, which, in addition
to the requirements of the initial Prepayment Notice with respect to such
mandatory prepayment, shall contain a certificate of a Responsible Officer
demonstrating the derivation of such excess or shortfall. The procedures
described in this Section 2.05(j) with respect to the making of such prepayment
shall be followed with respect to such excess.

(k) Waivable Mandatory Prepayment. Anything contained herein to the contrary
notwithstanding, so long as any Term Loan is outstanding, in the event Borrower
is required to make any mandatory prepayment (a “Waivable Mandatory Prepayment”)
of the Term Loan pursuant to clause (e) of this Section 2.05, not less than five
Business Days prior to the date (the “Required Prepayment Date”) on which
Borrower is required to make such Waivable Mandatory Prepayment, Borrower shall
notify Administrative Agent of the amount of such prepayment, and Administrative
Agent will promptly thereafter notify each Lender holding an outstanding Term
Loan of the amount of such Lender’s pro rata share of such Waivable Mandatory
Prepayment and such Lender’s option to refuse such amount. Each such Lender may
exercise such option by giving written notice to Borrower and Administrative
Agent of its election to do so on or before the third Business Day prior to the
Required Prepayment Date (it being understood that any Lender which does not
notify Borrower and Administrative Agent of its election to exercise such option
on or before the third Business Day prior to the Required Prepayment Date shall
be deemed to have elected, as of such date, not to exercise such option). On the
Required Prepayment Date, Borrower shall pay to Administrative Agent the amount
of the Waivable Mandatory Prepayment, which amount shall be applied (i) in an
amount equal to that portion of the Waivable Mandatory Prepayment payable to
those Lenders that have elected not to exercise such option, to prepay the Term
Loans of such Lenders (which prepayment shall be applied to the scheduled
Installments of principal of the Term Loans in accordance with clause (i)(C) of
this Section 2.05), and (ii) in an amount equal to that portion of the Waivable
Mandatory Prepayment otherwise payable to those Lenders that have elected to
exercise such option, to prepay the Term Loans of those Lenders that have
elected not to exercise such option (which prepayment shall be further applied
to the scheduled Installments of principal of the Term Loan in accordance with
clause (i)(C) of this Section 2.05).

2.06 Scheduled Term Loan Payments; Termination or Reduction of Revolving
Commitments.

 

67



--------------------------------------------------------------------------------

(a) The principal amounts of the Term Loans shall be repaid in consecutive
quarterly installments and at final maturity (each such payment, an
“Installment”) in the aggregate amounts set forth below on the four quarterly
scheduled Interest Payment Dates applicable to Term Loans, commencing
September 30, 2014:

 

Amortization Date

   Installments  

September 30, 2014

   $ 525,000.00   

December 31, 2014

   $ 525,000.00   

March 31, 2015

   $ 525,000.00   

June 30, 2015

   $ 525,000.00   

September 30, 2015

   $ 525,000.00   

December 31, 2015

   $ 525,000.00   

March 31, 2016

   $ 525,000.00   

June 30, 2016

   $ 525,000.00   

September 30, 2016

   $ 525,000.00   

December 31, 2016

   $ 525,000.00   

March 31, 2017

   $ 525,000.00   

June 30, 2017

   $ 525,000.00   

September 30, 2017

   $ 525,000.00   

December 31, 2017

   $ 525,000.00   

March 31, 2018

   $ 525,000.00   

June 30, 2018

   $ 525,000.00   

September 30, 2018

   $ 525,000.00   

December 31, 2018

   $ 525,000.00   

March 31, 2019

   $ 525,000.00   

Maturity Date

     Remainder   

Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Term Loans in
accordance with Section 2.05; and (y) the Term Loans, together with all other
amounts owed hereunder with respect thereto, shall, in any event, be paid in
full no later than the Maturity Date.

(b) The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 1:00 p.m. three Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $1,000,000 or any whole multiple of
$500,000 in excess thereof (or such smaller or different amount if such
reduction is being made as a corresponding permanent reduction of the Aggregate
Revolving Commitments in connection with a mandatory prepayment made pursuant to
Section 2.05), (iii) the Borrower shall not terminate or reduce the Aggregate
Revolving Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Outstandings would exceed the
Aggregate Revolving Commitments, and (iv) if,

 

68



--------------------------------------------------------------------------------

after giving effect to any reduction of the Aggregate Revolving Commitments, the
Alternative Currency Sublimit, the Letter of Credit-BA Sublimit or the Swing
Line Sublimit exceeds the amount of the Aggregate Revolving Commitments, such
Sublimit shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Revolving Lenders of any such
notice of termination or reduction of the Aggregate Revolving Commitments.
Subject to subpart (iv) of the first sentence of this Section, the amount of any
such Aggregate Revolving Commitment reduction shall not be applied to the
Alternative Currency Sublimit, the Letter of Credit-BA Sublimit or the Swing
Line Sublimit unless otherwise specified by the Borrower. Any reduction of the
Aggregate Revolving Commitments shall be applied to the Revolving Commitment of
each Revolving Lender according to its Applicable Percentage. All fees accrued
until the effective date of any termination of the Aggregate Revolving
Commitments shall be paid on the effective date of such termination.

2.07 Repayment of Revolving Loans and Swing Line Loans. (a) The Borrower shall
repay to the Revolving Lenders on the Revolving Commitment Termination Date the
aggregate principal amount of Revolving Loans made to the Borrower outstanding
on such date.

(b) The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Revolving
Commitment Termination Date.

2.08 Interest. (a) Subject to the provisions of subsection (b) below, (i) each
Loan that is a Eurocurrency Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Rate;
(ii) each Loan that is a Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

(b)    (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at the
Default Rate to the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at the Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at the Default Rate to the fullest extent
permitted by applicable Laws.

 

69



--------------------------------------------------------------------------------

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

(a) Revolving Commitment Fee. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Applicable
Percentage, a commitment fee (a “Revolving Commitment Fee”) in Dollars equal to
0.50% per annum times the actual daily amount by which the Aggregate Revolving
Commitments exceed the sum of (i) the Outstanding Amount of Revolving Loans and
(ii) the Outstanding Amount of L/C-BA Obligations; provided that, during such
time that any Revolving Lender is a Defaulting Lender, such Defaulting Lender
shall not be entitled to receive (and the Borrower shall not be obligated to pay
to such Defaulting Lender) any Revolving Commitment Fee. The Revolving
Commitment Fee shall accrue at all times during the Revolving Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the Revolving
Commitment Termination Date. The Revolving Commitment Fee shall be calculated
quarterly in arrears.

(b) Call Protection. In the event all or any portion of the Term Loans is repaid
(or repriced or effectively refinanced through any amendment of the Term Loans)
for any reason (other than repayments pursuant to Sections 2.06(a), 2.05(e),
2.05(f) and 2.05(h)) prior to the second anniversary of the Closing Date, such
repayments or repricings will be made at (i) 102.0% of the amount repaid or
repriced if such repayment or repricing occurs on or prior to the first
anniversary of the Closing Date, and (ii) 101.0% of the amount repaid or
repriced if such repayment or repricing occurs after the first anniversary of
the Closing Date, but on or prior to the second anniversary of the Closing Date.

(c) Closing Fee. Borrower agrees to pay on the Closing Date to each Lender party
to this Agreement as a Lender on the Closing Date, as fee compensation for the
funding of such Lender’s Term Loan, a closing fee in an amount equal to 1.00% of
the stated principal amount of such Lender’s Term Loan, payable to such Lender
from the proceeds of its Term Loan as and when funded on the Closing Date. Such
closing fee will be in all respects fully earned, due and payable on the Closing
Date and non-refundable and non-creditable thereafter.

(d) Other Fees. In addition to certain fees described in subsections (h) and
(i) of Section 2.03 and any of the foregoing fees, Borrower shall pay to Agents
such other fees in the amounts and at the times separately agreed upon. Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

70



--------------------------------------------------------------------------------

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year), or, in the case of interest in respect of
Revolving Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided, that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender to the Borrower made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) an applicable Note, which shall evidence such Lender’s applicable Loans
to the Borrower in addition to such accounts or records. Each Lender may attach
schedules to a Note and endorse thereon the date, Type (if applicable), amount,
currency and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Revolving Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Revolving Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein and except with respect to principal of and interest
on Revolving Loans denominated in an Alternative Currency, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrower hereunder with respect to principal and
interest on Revolving Loans

 

71



--------------------------------------------------------------------------------

denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Revolving Lenders to which such payment
is owed, at the applicable Administrative Agent’s Office in such Alternative
Currency and in Same Day Funds not later than the Applicable Time specified by
the Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, the Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, the Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Revolving Loan
included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders

 

72



--------------------------------------------------------------------------------

or the L/C Issuer hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the L/C Issuer, as the case may be, the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders or the L/C Issuer, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or the L/C Issuer, in Same Day Funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Revolving Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Revolving Loan, to purchase its participation or to
make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C-BA Obligations or in Swing Line Loans held by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
or participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C-BA
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the applicable Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided that:

 

73



--------------------------------------------------------------------------------

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement, (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C-BA Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply), or (z) any collateral obtained by
the L/C Issuer in connection with arrangements made to address the risk with
respect to a Defaulting Lender.

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14 Extensions of Loans.

(a) The Borrower may from time to time, pursuant to the provisions of this
Section 2.14, agree with one or more Lenders holding Loans and Commitments of
any Class to extend the maturity date and to provide for other terms consistent
with this Section 2.14 (each such modification, an “Extension”) pursuant to one
or more written offers (each an “Extension Offer”) made from time to time by
Borrower to all Lenders that is proposed to be extended under this Section 2.14,
in each case on a pro rata basis (based on the relative principal amounts of the
outstanding Loans of each Lender in such Class) and on the same terms to each
such Lender. In connection with each Extension, Borrower will provide
notification to the Administrative Agent (for distribution to the Lenders), no
later than 30 days prior to the maturity of the applicable Class or Classes to
be extended, of the requested new maturity date for the extended Loans of each
such Class (each an “Extended Maturity Date”) and the due date for Lender
responses. In connection with any Extension, each Lender of the applicable Class
wishing to participate in such Extension shall, prior to such due date, provide
Administrative Agent with a written notice thereof in a form reasonably
satisfactory to Administrative Agent. Any Lender that does not respond to an
Extension Offer by the applicable due date shall be deemed to have rejected such
Extension. In connection with any Extension, the Borrower shall agree to such
procedures, if any, as may be reasonably established by, or acceptable to,
Administrative Agent to accomplish the purposes of this Section 2.14.

(b) After giving effect to any Extension, the Term Loans or Revolving
Commitments so extended shall cease to be a part of the Class that they were a
part of immediately prior to the Extension and shall be a new Class hereunder;
provided that at no time shall there be more than

 

74



--------------------------------------------------------------------------------

two different Classes of Revolving Commitments and two different Classes of Term
Loans; provided further, that, in the case of any Extension Amendment relating
to Revolving Commitments or Revolving Loans, (i) all borrowings and all
prepayments of Revolving Loans shall continue to be made on a ratable basis
among all Revolving Lenders, based on the relative amounts of their Revolving
Commitments, until the repayment of the Revolving Loans attributable to the
non-extended Revolving Commitments on the relevant Revolving Maturity Date,
(ii) the allocation of the participation exposure with respect to any
then-existing or subsequently issued or made Letter of Credit, Bankers’
Acceptance or Swing Line Loan as between the Revolving Commitments of such new
“Class” and the remaining Revolving Commitments shall be made on a ratable basis
in accordance with the relative amounts thereof until the Revolving Maturity
Date relating to such non-extended Revolving Commitments has occurred, (iii) no
termination of Extended Revolving Commitments and no repayment of extended
Revolving Loans accompanied by a corresponding permanent reduction in Extended
Revolving Commitments shall be permitted unless such termination or repayment
(and corresponding reduction) is accompanied by at least a pro rata termination
or permanent repayment (and corresponding pro rata permanent reduction), as
applicable, of the existing Revolving Loans and Existing Revolving Commitments
(or all Existing Revolving Commitments of such Class and related existing
Revolving Loans shall have otherwise been terminated and repaid in full) and
(iv) with respect to Letters of Credit, Bankers’ Acceptances and Swing Line
Loans, the Revolving Maturity Date with respect to the Revolving Commitments may
not be extended without the prior written consent of the Primary L/C Issuer and
the Swing Line Lender. If the Total Revolving Outstandings exceeds the Aggregate
Revolving Commitments then in effect as a result of the occurrence of the
Revolving Maturity Date with respect to any Class of Revolving Commitments while
an extended Class of Revolving Commitments remains outstanding, the Borrower
shall make such payments as are necessary in order to eliminate such excess on
such Revolving Maturity Date.

(c) The consummation and effectiveness of each Extension shall be subject to the
following:

(i) no Default or Event of Default shall have occurred and be continuing at the
time any Extension Offer is delivered to the Lenders or at the time of such
Extension;

(ii) the Term Loans or the Revolving Commitments of any Lender extended pursuant
to any Extension (as applicable, “Extended Term Loans” or “Extended Revolving
Commitments”) shall have the same terms as the Class of Term Loans or the
Revolving Commitments subject to the related Extension Amendment ((as
applicable, “Existing Term Loans” or “Existing Revolving Commitments”); except
(A) the final maturity date of any Extended Term Loans or Extended Revolving
Commitments of a Class to be extended pursuant to an Extension shall be later
than the Latest Maturity Date at the time of such Extension, and the weighted
average life to maturity of any Extended Term Loans or Extended Revolving
Commitments of a Class to be extended pursuant to an Extension shall be no
shorter than the weighted average life to maturity of the Class of Existing Term
Loans or Existing Revolving Commitments, as applicable, subject to the Latest
Maturity Date at the time of such Extension; (B) the all-in pricing (including
margins, fees and premiums) with respect to the Extended Term Loans or Extended

 

75



--------------------------------------------------------------------------------

Revolving Commitments, as applicable, may be higher or lower than the all-in
pricing (including margins, fees and premiums) for the Existing Term Loans or
Existing Revolving Commitments, as applicable; (C) the revolving credit
commitment fee rate with respect to the Extended Revolving Commitments may be
higher or lower than the revolving credit commitment fee rate for Existing
Revolving Commitments, in each case, to the extent provided in the applicable
Extension Amendment; (D) no reduction of any Extended Term Loans or Extended
Revolving Commitments, as applicable, or repayment of related Loans shall be
permitted unless such reduction or repayment is accompanied by an at least pro
rata reduction or repayment of all earlier maturing Loans (including previously
extended Loans) (or all earlier maturing Loans (including previously extended
Loans) shall otherwise be or have been terminated and repaid in full); (E) the
Extended Term Loans and/or Extended Revolving Commitments may contain a “most
favored nation” provision for the benefit of Lenders holding Extended Term Loans
or Extended Revolving Commitments; and (F) the other terms and conditions
applicable to Extended Term Loans and/or Extended Revolving Commitments may be
terms different than those with respect to the Existing Term Loans or Existing
Revolving Commitments, as applicable, so long as such terms and conditions only
apply after the Latest Maturity Date; provided further, each Extension Amendment
may, without the consent of any Lender other than the applicable extending
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
the Primary L/C Issuer and the Swing Line Lender and the Borrower, to give
effect to the provisions of this Section 2.14, including any amendments
necessary to treat the applicable Revolving Commitments of the extending Lenders
as a new “Class” of commitments hereunder; provided however, no Extension
Amendment may provide for any Class of Extended Term Loans or Extended Revolving
Commitments to be secured by any Collateral or other assets of any Loan Party
that does not also secure the Existing Term Loans or Existing Revolving
Commitments;

(iii) all documentation in respect of such Extension shall be consistent with
the foregoing, and all written communications by the Borrower generally directed
to the applicable Lenders under the applicable Class in connection therewith
shall be in form and substance consistent with the foregoing and otherwise
reasonably satisfactory to Administrative Agent;

(iv) a minimum amount in respect of such Extension (to be determined in the
Borrower’s discretion and specified in the relevant Extension Offer, but in no
event less than $25,000,000, unless another amount is agreed to by
Administrative Agent) shall be satisfied; and

(v) no Extension shall become effective unless, on the proposed effective date
of such Extension, the conditions set forth in Section 4.02 shall be satisfied
(with all references in such Section to a date of the applicable Credit
Extension being deemed to be references to the Extension on the applicable date
of such Extension), and Administrative Agent shall have received a certificate
to that effect dated the applicable date of such Extension and executed by a
Responsible Officer of the Borrower.

 

76



--------------------------------------------------------------------------------

(d) For the avoidance of doubt, it is understood and agreed that the provisions
of Section 2.13 and Section 10.01 will not apply to Extensions of Term Loans or
Revolving Commitments pursuant to Extension Offers made pursuant to and in
accordance with the provisions of this Section 2.14, including to any payment of
interest or fees in respect of any Extended Term Loans or Extended Revolving
Commitments that have been extended pursuant to an Extension at a rate or rates
different from those paid or payable in respect of Loans of any other Class, in
each case as is set forth in the relevant Extension Offer.

(e) No Lender who rejects any request for an Extension shall be deemed a
Non-Consenting Lender for purposes of Section 10.13; provided, however, that if
so requested by the Borrower in an Extension Offer, Required Lenders may approve
an amendment to have such Lenders be deemed Non-Consenting Lenders and subject
to the terms and conditions of Section 10.13.

(f) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into amendments (collectively, “Extension Amendments”) to this Agreement and the
other Loan Documents as may be necessary in order to establish new Classes of
Term Loans or Revolving Commitments created pursuant to an Extension, in each
case on terms consistent with this Section 2.14. Notwithstanding the foregoing,
the Administrative Agent shall have the right (but not the obligation) to seek
the advice or concurrence of the Required Lenders with respect to any matter
contemplated by this Section 2.14 and, if the Administrative Agent seeks such
advice or concurrence, the Administrative Agent shall be permitted to enter into
such amendments with the Borrower in accordance with any instructions received
from such Required Lenders and shall also be entitled to refrain from entering
into such amendments with the Borrower unless and until it shall have received
such advice or concurrence; provided, however, that whether or not there has
been a request by the Administrative Agent for any such advice or concurrence,
all such Extension Amendments entered into with the Borrower by the
Administrative Agent hereunder shall be binding on the Lenders. Without limiting
the foregoing, in connection with any Extension, (i) the appropriate Loan
Parties shall (at their expense) amend (and the Administrative Agent is hereby
directed to amend) any Mortgage (or any other Loan Document that the
Administrative Agent reasonably requests to be amended to reflect an Extension)
that has a maturity date prior to the latest Extended Maturity Date so that such
maturity date is extended to the then latest Extended Maturity Date (or such
later date as may be advised by local counsel to the Administrative Agent) and
(ii) the Borrower shall deliver board resolutions, secretary’s certificates,
officer’s certificates and other documents as shall reasonably be requested by
the Administrative Agent in connection therewith and a legal opinion of counsel
reasonably acceptable to the Administrative Agent (i) as to the enforceability
of such Extension Amendment, this Agreement as amended thereby, and such of the
other Loan Documents (if any) as may be amended thereby and (ii) to the effect
that such Extension Amendment, the Extended Term Loans or Extended Revolving
Commitments provided for therein, does not conflict with or violate the terms
and provisions of Section 10.01.

(g) Promptly following the consummation and effectiveness of any Extension, the
Borrower will furnish to the Administrative Agent (who shall promptly furnish to
each Lender) written notice setting forth the Extended Maturity Date and
material economic terms of the Extension and the aggregate principal amount of
each class of Loans and Commitments after giving effect to the Extension and
attaching a copy of the fully executed Extension Amendment.

 

77



--------------------------------------------------------------------------------

2.15 Cash Collateral.

(a) (A) Upon the request of the Administrative Agent, if the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit or made
any payment under any Bankers’ Acceptance and such drawing has resulted in an
L/C-BA Borrowing, or (B) if, as of the Letter of Credit-BA Deadline, any L/C-BA
Obligation for any reason remains outstanding and the L/C Issuer is not at such
time satisfied that a “back-to-back” letter of credit as described in part
(ii) of the proviso to the definition of Letter of Credit-BA Expiration Date has
been or is being delivered, the Borrower shall, in each case, immediately Cash
Collateralize 102.5% of the then Outstanding Amount of all L/C-BA Obligations.
In addition, if at any time there is a Revolving Lender that is a Defaulting
Lender and the L/C Issuer or the Swing Line Lender has any amount of fronting
risk with respect to any outstanding Letter of Credit or Swing Line Loan, the
Borrower shall, promptly upon demand by the Administrative Agent, deliver to the
Administrative Agent additional Cash Collateral in an amount sufficient to
reduce the risk to the L/C Issuer or Swing Line Lender from such Defaulting
Lender to zero; provided that Cash Collateral shall not be required to be
deposited in such situation if the Borrower and the L/C Issuer or the Swing Line
Lender, as applicable, mutually agree to the application of Section 2.16(a) in
lieu thereof so long as such Section is at such time capable of application
pursuant to its terms. If the Administrative Agent determines that Cash
Collateral is subject to any prior right or claim of any Person other than the
Administrative Agent as herein provided, such Cash Collateral shall be deemed
not to have been delivered as required hereby, and the Borrower shall deliver
additional Cash Collateral to meet the requirements hereof.

(b) The Administrative Agent may, at any time and from time to time after the
initial deposit of Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of exchange rate fluctuations.

(c) Sections 2.03, 2.04, 2.05, 2.16 and 8.02 set forth certain additional
requirements or options to deliver Cash Collateral hereunder.

(d) All Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at the L/C Issuer of the Letters of Credit being Cash
Collateralized. The Borrower hereby grants to, and subjects to the control of,
the Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders (including the Swing Line Lender), a security interest in
all such cash, deposit accounts and all balances therein, and all other property
so provided as collateral pursuant hereto, and in all proceeds of the foregoing.
At the request of the L/C Issuer, if any Letter of Credit or Bankers’ Acceptance
to be Cash Collateralized hereunder is denominated in an Alternative Currency,
Borrower shall post such Cash Collateral in the same Alternative Currency as the
Letter of Credit or Bankers’ Acceptance to be Cash Collateralized.

(e) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under any of this Section 2.15 or Sections 2.03, 2.04, 2.05,
or 8.02 in respect of Letters of Credit, Bankers’ Acceptances or Swing Line
Loans shall secure and be held and applied to the satisfaction of the specific
L/C-BA Obligations, Swing Line Loans or obligations to fund participations
therein (including any interest accrued on such obligation) for which the Cash
Collateral or other credit support was so provided, prior to any other
application of such property as may be provided for herein.

 

78



--------------------------------------------------------------------------------

2.16 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) During any period in which there is any Revolving Lender that is a
Defaulting Lender as to which the L/C Issuer or Swing Line Lender (as
applicable) has not received Cash Collateral pursuant to Section 2.03 or 2.04,
then for purposes of computing the amount of the obligation of each Revolving
Lender that is a Non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit or Swing Line Loans pursuant to Sections
2.03 and 2.04, the “Applicable Percentage” of each such Non-Defaulting Lender
shall be computed without giving effect to the Revolving Commitment of any
Revolving Lender that is a Defaulting Lender; provided, that, (i) each
reallocation shall be given effect only if, at the initial date thereof, no
Default or Event of Default shall have occurred and be continuing and the
conditions set forth in Section 4.02 are satisfied at such time; and (ii) in all
cases, the obligation of each such Non-Defaulting Lender to acquire, refinance
or fund participations in Letters of Credit or Swing Line Loans shall not exceed
the positive difference, if any, of (1) the Revolving Commitment of such
Revolving Lender minus (2) the sum of (x) the aggregate Outstanding Amount of
the Revolving Loans of such Revolving Lender, plus (y) such Revolving Lender’s
Applicable Percentage of the Outstanding Amount of all other L/C-BA Obligations
(prior to giving effect to such reallocation), plus (z) such Revolving Lender’s
Applicable Percentage of the Outstanding Amount of all other Swing Line Loans
(prior to giving effect to such reallocation). At all times that a reallocation
exists under this clause (a), any measurement of any Revolving Lender’s
“Applicable Percentage” of the Outstanding Amount of L/C-BA Obligations or Swing
Line Loans shall be computed by giving effect hereto, including in connection
with computing the limitations on making Revolving Loans and Swing Line Loans
and issuing Letters of Credit contained in Sections 2.01, 2.03(a)(i) and
2.04(a).

(b) Without limiting the requirement in Section 2.15(a) that the L/C Issuer or
Swing Line Lender, as applicable, must consent to the acceptance of a
reallocation in accordance with clause (a) above in lieu of Cash Collateral, if
any reallocation provided in clause (a) above cannot, or can only partially, be
effected, the Borrower shall within five Business Days following notice by the
Administrative Agent (x) prepay such Defaulting Lender’s Applicable Percentage
(computed after application of the reallocation set forth in clause (a) above,
if any, the “Post-Reallocation Applicable Percentage”) of such Swing Line Loans
or, if agreed by the Swing Line Lender, Cash Collateralize the Defaulting
Lender’s Post-Reallocation Applicable Percentage of such Swing Line Loans on
terms satisfactory to the Swing Line Lender and (y) Cash Collateralize such
Defaulting Lender’s Post-Reallocation Applicable Percentage of such L/C-BA
Obligations (after giving effect to any partial reallocation pursuant to clause
(a) above) for so long as such L/C-BA Obligations are outstanding.

(c) If the Borrower Cash Collateralizes any portion of such Defaulting Lender’s
Post-Reallocation Applicable Percentage of the L/C-BA Obligations pursuant to
clause (b) above, the Borrower shall not be required to pay any fees to such
Revolving Lender that is a Defaulting Lender pursuant to Section 2.03(h) with
respect to such Defaulting Lender’s Post-Reallocation Applicable Percentage of
such L/C-BA Obligations during the period such Defaulting Lender’s
Post-Reallocation Applicable Percentage of such L/C-BA Obligations is Cash
Collateralized.

 

79



--------------------------------------------------------------------------------

(d) If the Applicable Percentage of the L/C-BA Obligations of the Revolving
Lenders that are Non-Defaulting Lenders is reallocated pursuant to clause
(a) above, then the fees payable to the Lenders pursuant to Section 2.03(h)
shall be adjusted in accordance with such reallocation.

(e) If any portion of any Defaulting Lender’s Applicable Percentage of the
L/C-BA Obligations is neither Cash Collateralized pursuant to Section 2.03 or
Section 2.15 nor reallocated pursuant to clause (a) above, then, without
prejudice to any rights or remedies of the L/C Issuer or any Lender hereunder,
all Letter of Credit-BA Fees payable under Section 2.03(h) with respect to that
portion of such Defaulting Lender’s Applicable Percentage of the L/C-BA
Obligations not reallocated or Cash Collateralized shall be payable to the L/C
Issuer until such portion of such Applicable Percentage of the L/C-BA
Obligations is Cash Collateralized and/or reallocated.

(f) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of any Defaulting Lender (whether voluntary
or mandatory, at maturity, pursuant to Article VIII or otherwise) or received by
the Administrative Agent from a Defaulting Lender pursuant to Section 2.13 shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, to Cash Collateralize the L/C Issuer or
Swing Line Lender (as applicable) pursuant to Section 2.03 or 2.04; fourth, as
Borrower may request (so long as no Default or Event of Default shall have
occurred and be continuing), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and Borrower, to be held in a Deposit Account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the L/C Issuer’s risk with respect to such Defaulting
Lender with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.03(a)(iii)(F); sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or the Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or the Swing Line Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default shall have occurred and be
continuing, to the payment of any amounts owing to Borrower as a result of any
judgment of a court of competent jurisdiction obtained by Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or
reimbursement obligations with respect to Letters of Credit in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and reimbursement obligations with
respect to Letters of Credit owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being

 

80



--------------------------------------------------------------------------------

applied to the payment of any Loans of, or reimbursement obligations with
respect to Letters of Credit owed to, such Defaulting Lender until such time as
all Loans and funded and unfunded participations in Letters of Credit and Swing
Line Loans are held by the Lenders pro rata in accordance with the applicable
Commitments without giving effect to Section 2.16(a). Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to Section 2.03 or 2.04 shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(g) In the event and on the date that each of the Administrative Agent and the
Borrower and, solely in the case of any Defaulting Lender that is a Revolving
Lender, the L/C Issuer and the Swing Line Lender agrees in writing that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held pro rata by the Lenders in accordance with the Revolving
Commitments (without giving effect to Section 2.16(a)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(h) No reallocation hereunder shall constitute a waiver or release of any claim
of any party hereunder against a Defaulting Lender arising from that Lender
having become a Defaulting Lender, including any claim of any Lender that is not
a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(i) So long as any Revolving Lender is a Defaulting Lender, (i) the Swing Line
Lender shall not be required to fund any Swing Line Loans unless it is satisfied
that it will have no fronting risk after giving effect to such Swing Line Loan
and (ii) the L/C Issuer shall not be required to issue, extend, renew or
increase any Letter of Credit unless it is satisfied that it will have no
fronting risk after giving effect thereto.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

 

81



--------------------------------------------------------------------------------

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of any Loan
Party hereunder or under any other Loan Document shall to the extent permitted
by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require any Loan Party,
the Administrative Agent or any Security Agent to withhold or deduct any Tax,
such Tax shall be withheld or deducted in accordance with such Laws as
determined by the Loan Party, the Administrative Agent or such Security Agent,
as the case may be, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

(ii) If a Loan Party, the Administrative Agent or any Security Agent shall be
required by any applicable Laws to withhold or deduct any Taxes from any
payment, then (A) such Loan Party, the Administrative Agent or such Security
Agent, as required by such Laws, shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) such Loan Party, the
Administrative Agent or such Security Agent, to the extent required by such
Laws, shall timely pay the full amount so withheld or deducted by it to the
relevant Governmental Authority in accordance with such Laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01), the Administrative Agent, each Security Agent, each Lender
(including the Swing Lender) or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Security Agent, each Lender (including the Swing Line
Lender) and the L/C Issuer, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 3.01) withheld or deducted
by the Borrower, the Administrative Agent or any Security Agent or paid by the
Administrative Agent, such Security Agent, such Lender or the L/C Issuer, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The Borrower shall also, and does hereby, indemnify the
Administrative Agent and each Security Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for any amount which a Lender or
the L/C Issuer for any reason fails to pay indefeasibly to the Administrative
Agent or any Security Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer or a Security Agent, shall be conclusive absent
manifest error.

 

82



--------------------------------------------------------------------------------

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify the Borrower, the
Administrative Agent and each Security Agent, and shall make payment in respect
thereof within 10 days after demand therefor, against any and all Taxes and any
and all related losses, claims, liabilities, penalties, interest and expenses
(including the fees, charges and disbursements of any counsel for the Borrower
or the Administrative Agent) incurred by or asserted against the Borrower, the
Administrative Agent or any Security Agent by any Governmental Authority as a
result of the failure by such Lender or the L/C Issuer, as the case may be, to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender or the L/C Issuer, as the
case may be, to the Borrower, the Administrative Agent or any Security Agent
pursuant to subsection (e). Each Lender and the L/C Issuer hereby authorizes the
Administrative Agent and each Security Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent or such Security Agent under this clause (ii). The
agreements in this clause (ii) and Section 3.01(e) below shall survive the
resignation and/or replacement of the Administrative Agent and any Security
Agent, as the case may be, any assignment of rights by, or the replacement of, a
Lender or the L/C Issuer, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Borrower, the Administrative Agent
or any Security Agent, as the case may be, after any payment of Taxes by the
Borrower, by the Administrative Agent or by such Security Agent to a
Governmental Authority as provided in this Section 3.01, the Borrower shall
deliver to the Administrative Agent and/or any Security Agent, or, as
applicable, the Administrative Agent and/or such Security Agent shall deliver to
the Borrower, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower,the Administrative Agent or such Security Agent, as
the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender and the L/C Issuer
shall deliver to the Borrower, the Administrative Agent and each Security Agent,
at the time or times prescribed by applicable Laws or when reasonably requested
by the Borrower, the Administrative Agent or any Security Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrower, the Administrative Agent or such
Security Agent, as the case may be, to determine (A) whether or not payments
made by the Borrower hereunder or under any other Loan Document are subject to
Taxes, (B) if applicable, the required rate of withholding or deduction, and
(C) such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdictions. In
addition, any Lender and the L/C Issuer, if requested by the Borrower, the
Administrative Agent or by any Security Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower, the
Administrative Agent or by any Security Agent as will enable the

 

83



--------------------------------------------------------------------------------

Borrower or the Administrative Agent or such Security Agent to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in this Section 3.01(e),
the completion, execution and submission of such documentation shall not be
required if in the Lender’s or L/C Issuer’s judgment such completion, execution
or submission would subject such Lender or L/C Issuer to any material
unreimbursed cost or expense (or, in the case of a Change in Law, any
incremental material unreimbursed cost or expense) or would materially prejudice
the legal or commercial position of such Lender or L/C Issuer.

(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower on behalf of the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent, as
the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower, the
Administrative Agent and each Security Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the expiration of previously delivered forms or the request of the Borrower
on behalf of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

(I) executed originals of IRS Form W-8BEN claiming eligibility for benefits of
an income tax treaty to which the United States is a party,

(II) executed originals of IRS Form W-8ECI,

(III) executed originals of IRS Form W-8IMY and all required supporting
documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of IRS Form W-8BEN, or

 

84



--------------------------------------------------------------------------------

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii) If a payment made to a Lender or L/C Issuer under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender or L/C Issuer shall deliver to the Borrower and the Administrative Agent,
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Administrative Agent, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower or the Administrative Agent to comply with its
obligations under FATCA, to determine that such Lender or L/C Issuer has or has
not complied with its obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this
Section 3.01(e)(iii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

(iv) Each Lender shall promptly (A) notify the Borrower, the Administrative
Agent and each Security Agent of any change in circumstances which would modify
or render invalid any claimed exemption or reduction, and (B) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws of any
jurisdiction that the Borrower, the Administrative Agent or any Security Agent
make any withholding or deduction for taxes from amounts payable to such Lender.

(v) The Borrower shall promptly deliver to the Administrative Agent or any
Lender, as the Administrative Agent or such Lender shall reasonably request, on
or prior to the Closing Date, and in a timely fashion thereafter, such documents
and forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by the Borrower, as are required to be
furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes
or Other Taxes, or otherwise in connection with the Loan Documents, with respect
to such jurisdiction.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent or any Security Agent have any obligation to file
for or otherwise pursue on behalf of a Lender or the L/C Issuer, or have any
obligation to pay to any Lender or the L/C Issuer, any refund of Taxes withheld
or deducted from funds paid for the account of such

 

85



--------------------------------------------------------------------------------

Lender or the L/C Issuer, as the case may be. If the Administrative Agent, any
Security Agent, any Lender or the L/C Issuer determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.01 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses and net of any loss or gain realized in the
conversion of such funds from or to another currency incurred by the
Administrative Agent, such Security Agent, such Lender or the L/C Issuer, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent, such Security Agent, such Lender
or the L/C Issuer, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Security Agent, such Lender or the
L/C Issuer in the event the Administrative Agent, such Security Agent, such
Lender or the L/C Issuer is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Administrative
Agent, any Security Agent, any Lender or the L/C Issuer to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

(g) Residency of Borrower. Borrower is not, nor will at any time during the term
of the Agreement be, considered to be a resident of any jurisdiction other than
The Netherlands for the purposes of any double taxation convention concluded by
The Netherlands, for the purposes of the Tax Arrangement for the Kingdom
(Belastingregeling voor het Koninkrijk) or for the purposes of the Tax
Arrangement for the country of The Netherlands (Belastingregeling voor het land
Nederland), or otherwise. The Loans, Letters of Credits, Bankers’ Acceptances or
any other elements in relation to the Agreement, cannot, nor will at any time
during the term of the Agreement, be attributable to a permanent establishment
or permanent representative of Borrower outside the Netherlands.

(h) Dutch Income Tax Act 2001. Notwithstanding any other provision of this
Agreement, the Borrower agrees to pay (within three Business Days of demand by
Administrative Agent) to a Lender an amount equal to the loss, liability or
costs which that Lender determines will be or has been (directly or indirectly)
suffered for on account of Dutch corporate income tax by that Lender in respect
of this Agreement or another Loan Document if and to the extent such Dutch
corporate income tax becomes due as a result of that Lender having a substantial
interest (aanmerkelijk belang) in Borrower as described in the Dutch Income Tax
Act 2001 (Wet inkomstenbelasting 2001).

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurocurrency Rate
Loans (whether denominated in Dollars or an Alternative Currency), or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, any obligation
of such Lender to make or continue

 

86



--------------------------------------------------------------------------------

Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Loans that are Base Rate
Revolving Loans to Eurocurrency Rate Loans, shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in Dollars,
convert all such Eurocurrency Rate Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate Loan for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency), or (c) the Eurocurrency Rate
Loan for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Eurocurrency Rate Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurocurrency Rate Loans in the affected currency or
currencies shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in Dollars in the
amount specified therein.

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(including the Swing Line Lender) (except any reserve requirement reflected in
the Eurocurrency Rate) or the L/C Issuer;

(ii) subject the Administrative Agent, any Lender (including the Swing Line
Lender) or the L/C Issuer to any tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit, any participation in a Letter of Credit or any
Eurocurrency Rate Loan made by it, or change the basis of taxation of payments
to the Administrative Agent, such Lender or the L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the L/C Issuer); or

 

87



--------------------------------------------------------------------------------

(iii) impose on any Lender (including the Swing Line Lender) or the L/C Issuer
or the London interbank market any other condition, cost or expense affecting
this Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of
Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to the
Administrative Agent, such Lender or the L/C Issuer of participating in, issuing
or maintaining any Letter of Credit or Bankers’ Acceptance (or of maintaining
its obligation to participate in or to issue any Letter of Credit or Bankers’
Acceptance), or to reduce the amount of any sum received or receivable by the
Administrative Agent, such Lender or the L/C Issuer hereunder (whether of
principal, interest or any other amount) then, upon request of the
Administrative Agent, such Lender or the L/C Issuer, the Borrower will pay to
the Administrative Agent, such Lender or the L/C Issuer, as the case may be,
such additional amount or amounts as will compensate the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.

(b) Liquidity and Capital Requirements. If any Lender (including the Swing Line
Lender) or the L/C Issuer determines that any Change in Law affecting such
Lender or the L/C Issuer or any Lending Office of such Lender or such Lender’s
or the L/C Issuer’s holding company, if any, regarding liquidity or capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the L/C Issuer’s capital or on the capital of such Lender’s or the
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the L/C Issuer,
to a level below that which such Lender or the L/C Issuer or such Lender’s or
the L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the L/C Issuer’s policies and the
policies of such Lender’s or the L/C Issuer’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender (including the
Swing Line Lender) or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender (including the
Swing Line Lender) or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or

 

88



--------------------------------------------------------------------------------

the L/C Issuer, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

(e) Additional Reserve Requirements. The Borrower shall pay to each Lender, as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan; provided that the Borrower shall have received
at least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional costs from such Lender. If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional costs shall be due
and payable 10 days from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

(c) any failure by the Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Fixed Base Rate used in determining the Eurocurrency
Rate or CDOR Rate, as

 

89



--------------------------------------------------------------------------------

applicable, for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

3.06 Mitigation Obligations; Replacement of Lenders..

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the sole judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CLOSING AND CREDIT EXTENSIONS

4.01 Conditions Precedent to the Closing Date. The effectiveness of this
Agreement and the agreement of each Lender and L/C Issuer to make the Credit
Extensions requested to be made on the Closing Date is subject to the
satisfaction of, or waiver in accordance with Section 10.01, prior to or
concurrently with the making of such Credit Extensions on the Closing Date of
the following conditions precedent (unless characterized as post-closing
obligations pursuant to Section 6.17 and set forth on Schedule 6.17):

(a) The Administrative Agent’s receipt of executed counterparts of this
Agreement and each Guaranty, each of which shall be originals or telecopies or
.pdf format files (followed promptly by originals) unless otherwise specified,
each properly executed by a Responsible Officer of the signing Loan Party and
each dated the Closing Date and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders;

(b) The Administrative Agent’s receipt of each of the agreements, documents,
instruments and other items set forth on the closing checklist attached hereto
as Schedule 4.01

 

90



--------------------------------------------------------------------------------

(the “Closing Checklist”), each of which shall be originals or telecopies or
.pdf format files (followed promptly by originals) unless otherwise specified,
each properly executed by a Responsible Officer of the signing Loan Party as
applicable, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and the Arranger.

(c) Any fees required to be paid on or before the Closing Date shall have been
paid, including fees payable pursuant to Section 2.09.

(d) The Borrower shall have paid all fees, charges and disbursements of counsel
to the Agents (directly to such counsel if requested by the Agents) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the Agents),
including title premiums, survey charges and recording taxes or fees.

(e) Each Loan Party shall have obtained all Governmental Authorizations and all
consents of other Persons, in each case that are necessary or advisable in
connection with the transactions contemplated by the Loan Documents and each of
the foregoing shall be in full force and effect and in form and substance
reasonably satisfactory to the Administrative Agent and Arranger. All applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority which would restrain, prevent or otherwise impose
adverse conditions on the transactions contemplated by the Loan Documents or the
financing thereof and no action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable agency to take action to set aside
its consent on its own motion shall have expired.

(f) At least 10 days prior to the Closing Date (or such shorter period agreed to
by the Lenders), the Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”).

(g) Borrower shall have been assigned a corporate family rating from Moody’s, a
corporate credit rating from S&P and the Loans shall have been assigned a credit
rating from each of Moody’s and S&P.

(h) The Arranger shall have received evidence satisfactory to the Arranger that
the pricing for the initial public offering of the Equity Interest in Holdings
has occurred.

(i) The Arranger shall have received a certificate of a Responsible Officer of
Borrower, attaching and certifying that (A) attached thereto are true and
correct copies of (i) the Share Purchase Agreement, dated March 20, 2014, by and
between Holdings and Samsung Electronics and (ii) the Share Purchase Agreement,
dated March 20, 2014, by and between Holdings and Samsung Fine Chemicals, and
(B) no breach or default has occurred under any of such agreements and that each
such agreement is in full force and effect and has not been terminated.

 

91



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of L/C Issuer and of
each Lender to honor any Request for Credit Extension (other than a Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of (i) the Borrower contained in Article
V and (ii) each Loan Party contained in each other Loan Document, shall be true
and correct in all material respects (or, with respect to any representation or
warranty that is itself modified or qualified by materiality or a “Material
Adverse Effect” standard, such representation or warranty shall be true and
correct in all respects) on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied (or waived in accordance with Section 10.01) on and as of the date of
the applicable Credit Extension.

 

92



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Holdings and the Borrower each represents and warrants to the Administrative
Agent and the Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), and in respect of Subsidiaries that
are not Loan Parties, to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any material Contractual Obligation to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the enforcement against any Loan Party of this Agreement or any
other Loan Document, except (i) the filings referred to in Section 5.20 or
otherwise required in order to perfect, record or maintain the security
interests granted under the Security Documents and (ii) those that, if not
obtained or made, would not reasonably be expected to have a Material Adverse
Effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).

5.05 Financial Statements; No Material Adverse Effect

.

 

93



--------------------------------------------------------------------------------

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of
Holdings, the Borrower and their Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of Holdings, the Borrower and their
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.

(b) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

5.06 Litigation. There are no actions, suits, investigations, proceedings,
claims or disputes pending or, to the knowledge of Holdings and the Borrower,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against Holdings, the Borrower or any of their
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the aggregate
would reasonably be expected to have a Material Adverse Effect.

5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property; Liens.

(a) Each of Holdings, the Borrower and each Subsidiary has good record and
indefeasible title in fee simple to, or valid leasehold interests in, all
material real property necessary or used in the ordinary conduct of its
business, except for such defects in title as would not, individually or in the
aggregate, (i) interfere with the ability of Holdings, the Borrower or any
Subsidiary, as applicable, to conduct its business as currently conducted or to
utilize such real property and assets for their intended purposes or
(ii) materially detract from the value of the real property. The property of
Holdings, the Borrower and their Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.01. The real property of Holdings, the Borrower and
their Subsidiaries, taken as a whole, is in good operating order, condition and
repair (ordinary wear and tear excepted).

(b) Each of Holdings, the Borrower and each Subsidiary has complied with all
material obligations under all material leases of real property to which it is a
party, and all such material leases are in full force and effect. Each of
Holdings, the Borrower and each Subsidiary enjoys peaceful and undisturbed
possession under all such material leases to which it is a party.

(c) As of the Closing Date, neither Holdings nor the Borrower has received any
written notice of any pending, nor does either Holdings or the Borrower have
actual knowledge of any contemplated, condemnation proceeding affecting the
Mortgaged Properties or any sale or Disposition thereof in lieu of condemnation.

 

94



--------------------------------------------------------------------------------

(d) The Mortgaged Property of Holdings, the Borrower and the Subsidiaries is
zoned in all material respects to permit the uses for which such property is
currently being used. The present uses of such Mortgaged Property and the
current operations of Holdings’, the Borrower’s and each Subsidiaries’ business
are not in material violation in any material respect of any provision of any
applicable building codes, subdivision regulations, fire regulations, health
regulations or building and zoning by-laws, the violation of which, individually
or in the aggregate, would reasonably be expected to result in a Material
Adverse Effect.

(e) As of the Closing Date, none of Holdings, the Borrower or any of their
Subsidiaries is obligated under any right of first refusal, option or other
contractual right to sell, assign or otherwise Dispose of any Mortgaged Property
or any interest therein. No claim has been made and remains outstanding that any
of Holdings’ or the Borrower’s or any Subsidiary’s use of any of its property
does or may violate the rights of any third party that, individually or in the
aggregate, has had, or would reasonably be expected to result in, a Material
Adverse Effect.

5.09 Environmental Compliance.

(a) Holdings, the Borrower and their Subsidiaries conduct in the ordinary course
of business a review of the effect of any Environmental Laws, Environmental
Liabilities and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Borrower and its Subsidiaries have
reasonably concluded that such Environmental Laws, Environmental Liabilities and
claims would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(b) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) each of Holdings, the Borrower
and their Subsidiaries are in compliance with all Environmental Laws and possess
all permits required for its operations pursuant to any Environmental Law, and
(ii) none of Holdings, the Borrower or Subsidiaries are (A) conducting or
funding any investigation, remediation, remedial action or cleanup of any
Hazardous Materials or (B) subject to any pending, or to the knowledge of
Holdings and the Borrower, threatened actions, suits, investigations,
proceedings, claims or disputes alleging that the Borrower or any of the
Subsidiaries is in violation of any Environmental Law or has any Environmental
Liability.

5.10 Insurance. The properties of Holdings, the Borrower and the Subsidiaries
are insured (i) with financially sound and reputable insurance companies that
are not Affiliates of the Borrower, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where Holdings, the
Borrower or the applicable Subsidiary operates or (ii) through a captive
insurance company permitted by Section 6.07.

5.11 Taxes. Holdings, the Borrower and Subsidiaries have filed all national,
United States federal, provincial, state and other material tax returns and
reports required to be filed, and

 

95



--------------------------------------------------------------------------------

have paid all national, United States federal, provincial, state and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. To the knowledge of Holdings and the Borrower,
there is no proposed tax assessment against Holdings, the Borrower or any
Subsidiary that would, if made, have a Material Adverse Effect. Neither any Loan
Party nor any Subsidiary thereof is party to any tax sharing agreement other
than the Tax Matters Agreement referenced in clause (vii) of the definition of
Holdings Agreements.

5.12 ERISA Compliance; Foreign Benefit Plans.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of Holdings and the Borrower, nothing has occurred which would
prevent, or cause the loss of, such qualification. Holdings and the Borrower and
each ERISA Affiliate have made all required contributions to each Plan subject
to Section 412 or 430 of the Code or Section 302 or 303 of ERISA, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code or Section 302 of ERISA has been made with
respect to any Plan.

(b) There are no pending or, to the best knowledge of Holdings and the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to result in a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

(c) Except as, individually or in the aggregate, has not had or would not
reasonably be expected to have a Material Adverse Effect: (i) no ERISA Event has
occurred or is reasonably expected to occur; (ii) no Plan has any Unfunded
Pension Liability; (iii) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

(d) With respect to each Foreign Pension Plan and except as, individually or in
the aggregate, has not had or would not reasonably be expected to have a
Material Adverse Effect, (i) no Foreign Benefit Event has occurred or is
reasonably expected to occur; (ii) none of Holdings, the Borrower, Subsidiaries
or any of their respective directors, officers, employees or agents has engaged
in a transaction which would subject Holdings, the Borrower or any of the
Subsidiaries, directly or indirectly, to any tax or civil liability, Lien or
penalty, (iii) all pension contributions (including employer and employee
contributions) required by applicable Law, by

 

96



--------------------------------------------------------------------------------

the terms of such Foreign Pension Plan or by any other instrument to have been
made by Holdings, the Borrower or Subsidiaries have been timely made by
Holdings, the Borrower or Subsidiaries on or before the due date thereof, and
(iv) (A) reserves have been established in the financial statements of Holdings,
the Borrower and Subsidiaries furnished to the Administrative Agent and Lenders
in respect of any and all unfunded liabilities (and other financial obligations
which have not yet been fulfilled) of Holdings, the Borrower and Subsidiaries in
accordance with applicable Law or, where required, in accordance with ordinary
accounting practices in the jurisdiction in which such Foreign Pension Plan is
maintained and (B) Holdings, the Borrower and Subsidiaries have no liabilities
or financial obligations other than those for which such reserves have been
established. The present value of the aggregate accumulated benefit liabilities
of each Foreign Pension Plans (based on those assumptions used to fund such
Foreign Pension Plan) did not, as of the last valuation date applicable thereto,
exceed the fair market value of the assets of such Foreign Pension Plan in an
amount that could reasonably be expected to result in a Material Adverse Effect.

5.13 Subsidiaries; Equity Interests.

(a) As of the Closing Date, Holdings and the Borrower have no Subsidiaries other
than those specifically disclosed in Part (a) of Schedule 5.13, and all of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and nonassessable and are owned by a Loan Party (or by such other
Subsidiary as indicated on such schedule) in the amounts specified on Part
(a) of Schedule 5.13 free and clear of all Liens other than Liens permitted by
Section 7.01(c), 7.01(h), 7.01(q), or 7.01(r). As of the Closing Date, neither
Holdings nor the Borrower has any material equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13. All of the outstanding Equity Interests in Holdings and the
Borrower have been validly issued and are fully paid and nonassessable.

(b) As of the Closing Date, (i) no Subsidiary is an Immaterial Subsidiary other
than MEMC Electronic Materials GmbH, an entity organized under the Laws of
Germany, MEMC Electronic Materials France SarL, an entity organized under the
Laws of France, and MEMC Electronic Materials Sales Sdn. Bhd., an entity
organized under the Laws of Malaysia and (ii) no Subsidiary is an Exempt Entity
by reason of clause (b) of the definition of “Exempt Entity”.

5.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying Margin
Stock, or extending credit for the purpose of purchasing or carrying Margin
Stock. No part of the proceeds of any Borrowing or any drawing under any Letter
of Credit will be used directly or indirectly to purchase or carry Margin Stock,
or to extend credit to others for the purpose of purchasing or carrying any
Margin Stock, in violation of any of the provisions of Regulation T, U or X of
the FRB or any other regulation thereof or to violate the Securities Exchange
Act of 1934.

(b) None of Holdings or the Borrower, any Person Controlling Holdings, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940 or a “principal underwriter” of a “registered
investment company” (as such terms are defined in the Investment Company Act of
1940).

 

97



--------------------------------------------------------------------------------

5.15 Disclosure. No report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other written information
so furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, Holdings and the Borrower represent
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time, it being recognized by the Administrative
Agent and the Lenders that such financial information as it relates to future
events is not to be viewed as fact and that actual results during the period or
periods covered by such financial information may differ from the projected
results set forth therein by a material amount.

5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

5.17 Intellectual Property; Licenses, Etc. Holdings and the Borrower and their
Subsidiaries own and have retained all rights to, or otherwise possess the right
to use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, Internet domain names and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses as currently conducted, without conflict with the
rights of any other Person, except for conflicts that would not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. To the knowledge of the Borrower, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, by the Borrower or any Subsidiary infringes upon any rights held by
any other Person, except as would not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the foregoing is pending or, to the knowledge of Holdings and
the Borrower, threatened, which, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

5.18 Intellectual Property of MEMC Italy The IP Rights owned or possessed by
MEMC Italy as of the Closing Date are not material to the business of Holdings,
the Borrower and their Subsidiaries.

5.19 Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.

 

98



--------------------------------------------------------------------------------

5.20 Security Documents. Upon the execution and delivery thereof by each Loan
Party that is party thereto and until terminated in accordance with the terms
thereof, each of the Security Documents creates, as security for the Obligations
purported to be secured thereby, a valid and enforceable perfected security
interest in and Lien on all of the Collateral subject thereto from time to time
(except to the extent any actions required to perfect such Lien are not required
pursuant to the terms of the Security Documents) in favor of the Administrative
Agent and the Security Agents, as the case may be, for the benefit of the
Secured Parties referred to in the Security Documents (or, with respect to the
Security Documents governed by Dutch law, by the laws of Japan and by the laws
of Korea, for the benefit of the Administrative Agent in its own capacity),
superior to and prior to the rights of all third Persons and subject to no other
Liens (other than Liens permitted by Section 7.01 which would not have priority
over the Liens securing the Obligations other than by operation of Law and
except for Liens to the extent permitted by Section 7.01(b)); provided that all
filings and recordations required hereby (including by Section 4.01 and
Section 6.17) and by the Security Documents are properly filed and recorded.
Other than filings or recordings not required to be made pursuant to the terms
of any Security Document, no filings or recordings are required in order to
perfect the security interests created under any Security Document except for
filings or recordings required in connection with any such Security Document
which shall have been made, or for which satisfactory arrangements have been
made, upon or prior to the execution and delivery thereof (as reasonably
determined by the Administrative Agent and the Security Agents, as the case may
be) or pursuant to Section 6.17 and Schedule 6.17 after the execution and
delivery thereof. All recording, stamp, intangible or other similar taxes
required to be paid by any Person under applicable legal requirements or other
laws applicable to the property encumbered by the Security Documents in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement thereof have been paid.

5.21 PATRIOT Act, etc. To the extent applicable, each Loan Party and its
Subsidiaries are in compliance, in all material respects, with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended), including the United States Treasury Department’s Office
of Foreign Assets Control (“OFAC”) and any other enabling legislation or
executive order relating thereto, and (ii) the PATRIOT Act. No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended. In addition, Holdings, the Borrower and each of the
Subsidiaries is and will remain in compliance in all material respects with all
(i) Dutch economic sanction laws and regulations and all applicable Dutch
anti-money laundering and Dutch counter-terrorism laws, including the law for
the prevention of money laundering and terrorist financing (Wet ter voorkoming
van witwassen en financieren van terrorisme) and (ii) all Singapore economic
sanction laws, regulations and guidelines and all applicable Singapore
anti-money laundering and Singapore counter-terrorism laws, regulations and
guidelines, including the Corruption, Drug Trafficking and Other Serious Crimes
(Confiscation of Benefits) Act, Chapter 65A of Singapore, the Moneylenders Act,
Chapter 188 of Singapore, the Terrorism (Suppression of Financing Act), Chapter
325 of Singapore, and any applicable regulations or guidelines promulgated by
the Monetary Authority of Singapore, in each case to the extent applicable to
it.

 

99



--------------------------------------------------------------------------------

5.22 Centre of Main Interest and Establishments. For the purposes of The Council
of the European Union Regulation No. 1346/2000 on Insolvency Proceedings (the
“COMI Regulation”), (a) each Loan Party incorporated under Dutch law has its
“centre of main interest” (as that term is used in Article 3(1) of the COMI
Regulation) situated in The Netherlands and it has no “establishment” (as that
term is used in Article 2(h) of the COMI Regulation) in any other jurisdiction
and (b) each Loan Party incorporated under Italian law has its “centre of main
interest” (as that term is used in Article 3(1) of the COMI Regulation) situated
in Italy and it has no “establishment” (as that term is used in Article 2(h) of
the COMI Regulation) in any other jurisdiction.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
or Bankers’ Acceptance shall remain outstanding (other than Letters of Credit
and Bankers’ Acceptances as to which other arrangements satisfactory to the L/C
Issuer shall have been made (which arrangements may include, in the L/C Issuer’s
discretion, Cash Collateral or backstop letters of credit satisfactory to the
L/C Issuer in an amount equal to 102.5% of the then Outstanding Amount of all
L/C-BA Obligations)), Holdings and the Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Holdings (commencing with the fiscal year ending December 31,
2014), a consolidated balance sheet of Holdings, the Borrower and their
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Holdings (commencing
with the fiscal quarter ending March 31, 2014), a consolidated balance sheet of
Holdings, the Borrower and their Subsidiaries as at the end of such fiscal
quarter, the related consolidated statements of income or operations for such
fiscal quarter and for the portion of Holdings’ fiscal year then ended, and the
related consolidated statements of changes in shareholders’ equity, and cash
flows for the portion of the Holdings’ fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by the
chief executive officer, chief financial officer, treasurer or controller of
Holdings as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of Holdings, the Borrower and their
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and

 

100



--------------------------------------------------------------------------------

(c) as soon as available, but in any event not later than 60 days following the
commencement of each fiscal year of Holdings, a consolidated budget as
customarily prepared by management for its internal use, setting forth the
forecasted balance sheet, income statement, operating cash flows and Capital
Expenditures of Holdings, the Borrower and their Subsidiaries for the period
covered thereby.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) [reserved];

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ending March 31, 2014), a duly completed
Compliance Certificate signed by the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of the Borrower;

(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
Holdings’ or the Borrower by independent accountants in connection with the
accounts or books of Holdings, the Borrower or any Subsidiary, or any audit of
any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party pursuant to the
terms of any indenture, loan or credit or similar agreement and not otherwise
required to be furnished to the Lenders pursuant to Section 6.01 or any other
clause of this Section 6.02;

(f) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or other material inquiry by
such agency regarding financial or other operational results of any Loan Party
or any Subsidiary thereof;

(g) concurrently with the delivery of the financial statements referred to in
Section 6.01(a) and (b), a list of all Subsidiaries of Holdings and the
Borrower;

 

101



--------------------------------------------------------------------------------

(h) promptly, and in any event within five Business Days after receipt thereof,
at least once each fiscal quarter (or more frequently as the Administrative
Agent or any Security Agent may request), acknowledge and consent in writing to
the list of Lenders furnished by the Administrative Agent or such Security Agent
to the Borrower, which list may be incorporated in the Security Documents
(including the Italian Security Documents) requiring a periodic update of a list
of Lenders;

(i) promptly upon the furnishing thereof to IP SPV, a copy of each Periodic IP
Report (as defined in the Exclusive License Agreement) delivered pursuant to the
Exclusive License Agreement; and

(j) promptly, such additional information regarding the business, financial or
corporate affairs of Holdings, the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request. Documents required to be delivered
pursuant to Section 6.01(a) or (b) or Section 6.02(d) (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date (i) on which Holdings posts such documents, or provides a
link thereto on Holdings’ website on the Internet at the website address listed
on Schedule 10.02; or (ii) on which such documents are posted on Holdings’
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (A Holdings shall
deliver paper copies of such documents to the Administrative Agent on behalf of
any Lender that requests delivery of such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender and (B) Holdings shall notify the Administrative Agent and each Lender
(by telecopier or electronic mail) of the posting of any such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

Each of Holdings and the Borrower hereby acknowledges that (a) the
Administrative Agent and/or the Arranger will make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of Holdings
or the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to Holdings or the Borrower or their Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. Each
of Holdings and the Borrower hereby agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly identified or
designated as such, which may include adding the word “PUBLIC” prominently on
the first page thereof; (x) by marking or otherwise identifying Borrower
Materials “PUBLIC,” Holdings and the Borrower shall be deemed to have authorized
the Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat
the Borrower Materials as not containing any material non-public

 

102



--------------------------------------------------------------------------------

information with respect to Holdings or the Borrower or their securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent the Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” or otherwise identified or designated as suitable for distribution to
Public Lenders as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”

6.03 Notices. Promptly, and in any event within five (5) Business Days thereof,
notify the Administrative Agent:

(a) when Holdings, the Borrower or any Subsidiary has any knowledge of the
occurrence of any Default;

(b) when a Responsible Officer of Holdings or the Borrower has knowledge of any
matter that has resulted or would reasonably be expected to result in a Material
Adverse Effect, including (to the extent such matter has resulted or would
reasonably be expected to result in a Material Adverse Effect) (i) breach or
non-performance of, or any default under, a material Contractual Obligation of
Holdings, the Borrower or any Subsidiary; (ii) any material dispute, litigation,
investigation or proceeding between Holdings, the Borrower or any Subsidiary and
any Governmental Authority; (iii) the commencement of, or any material
development in, any material litigation or proceeding affecting Holdings, the
Borrower or any Subsidiary, including pursuant to any applicable Environmental
Laws or related to any Environmental Liabilities; or (iv) any significant
adverse change in Holdings, the Borrower’s or any Subsidiary’s relationship
with, or any significant event or circumstance which is in the Borrower’s
reasonable judgment likely to adversely affect Holdings, the Borrower’s or any
Subsidiary’s relationship with, (A) any customer (or related group of customers)
representing more than 10% of Holdings’ consolidated revenues during its most
recent fiscal year, or (B) any supplier which is material to the operations of
Holdings, the Borrower and their Subsidiaries considered as an entirety;

(c) when a Responsible Officer of Holdings or the Borrower has knowledge of the
occurrence of any ERISA Event or Foreign Benefit Event;

(d) of material Dispositions of property or incurrence of material Indebtedness,
in each case other than in the ordinary course of business; and

(e) of any material change in accounting policies or financial reporting
practices by Holdings, the Borrower or any Subsidiary.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of Holdings and the Borrower setting forth details of the
occurrence referred to therein and stating what action Holdings and the Borrower
have taken and propose to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and

 

103



--------------------------------------------------------------------------------

governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary; (b) all lawful claims which, if unpaid, would
by law become a Lien upon its property, unless the same are being contested in
good faith by appropriate proceedings diligently conducted and adequate reserves
in accordance with GAAP are being maintained by Holdings, the Borrower or such
Subsidiary; and (c) all Indebtedness, as and when due and payable, but subject
to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and , as applicable, good standing under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05, except, in the case of Subsidiaries, to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks and service marks to the
extent legally able to be preserved, the non-preservation of which would
reasonably be expected to have a Material Adverse Effect.

6.06 Maintenance of Properties. (a) (i) Maintain, preserve and protect all of
its material properties (other than IP Rights) and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect; (ii) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect; and
(iii) use a standard of care no lower than that typical in the industry in the
operation and maintenance of its facilities, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect and
(b) maintain, preserve and protect all of its IP Rights that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, except for conflicts that would not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

6.07 Maintenance of Insurance. Maintain with (a) financially sound and reputable
insurance companies that are not Affiliates of Holdings or the Borrower or
(b) any captive insurance company reasonably satisfactory to the Administrative
Agent, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons, and Holdings and the
Borrower will use commercially reasonable efforts to cause the applicable
insurance policies of each Loan Party to provide for not less than 10 days’
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (i) such
requirement of Law or order, writ, injunction

 

104



--------------------------------------------------------------------------------

or decree is being contested in good faith by appropriate proceedings diligently
conducted; or (ii) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

6.09 Compliance with Environmental Laws. Without limiting Section 6.08:

(a) comply with all Environmental Laws applicable to the ownership, lease or use
of all real property now or hereafter owned, leased or operated by Holdings, the
Borrower or any of their Subsidiaries, except where the failure to so comply
would not reasonably be expected to have a Material Adverse Effect, and promptly
pay or cause to be paid all costs and expenses incurred in connection with such
compliance or related to any Environmental Liabilities, except to the extent
that such compliance with Environmental Laws or Environmental Liabilities are
being contested in good faith and by appropriate proceedings and for which
adequate reserves have been established to the extent required by GAAP;

(b) keep or cause to be kept all such real property free and clear of any Liens
imposed pursuant to such Environmental Laws which are not permitted under
Section 7.01;

(c) neither generate, use, treat, store, release nor dispose of, nor permit the
generation, use, treatment, storage, release or disposal of, Hazardous Materials
on any real property now or hereafter owned, leased or operated by Holdings, the
Borrower or any of their Subsidiaries, nor transport or permit the
transportation of Hazardous Materials to or from any such real property other
than in compliance with applicable Environmental Laws and in the ordinary course
of business in a manner not reasonably expected to result in any Environmental
Liabilities, except for such noncompliance as would not have, and which would
not be reasonably expected to have, a Material Adverse Effect; and

(d) if required to do so under any applicable order of any Governmental
Authority or pursuant to any Environmental Law, undertake any clean up, removal,
remedial or other action necessary to remove and clean up any Hazardous
Materials from any real property owned, leased or operated by Holdings, the
Borrower or any of their Subsidiaries in accordance with, in all material
respects, the requirements of all applicable Environmental Laws and in
accordance with, in all material respects, such orders of all Governmental
Authorities, except to the extent that Holdings, the Borrower or such Subsidiary
is contesting such order in good faith and by appropriate proceedings and for
which adequate reserves have been established to the extent required by GAAP.

6.10 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP (or an accounting system
that can be readily converted to GAAP) consistently applied shall be made of all
financial transactions and matters involving the assets and business of
Holdings, the Borrower or such Subsidiary, as the case may be.

6.11 Inspection Rights. As to Loan Parties only, permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers,

 

105



--------------------------------------------------------------------------------

and independent public accountants, all at the expense of the Borrower and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
that, so long as no Event of Default exists, the Borrower shall not be required
to reimburse the Administrative Agent or any Lender for more than one such visit
per fiscal year of Holdings; and provided, further that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice. Without limiting the generality of this Section 6.11, it is
understood and agreed that a financial advisor to the Administrative Agent is a
representative or an independent contractor of the Administrative Agent for all
purposes of this Section 6.11. Notwithstanding anything to the contrary in this
Section 6.11, neither Holdings, the Borrower nor any of their Subsidiaries will
be required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter that
(i) constitutes non-financial trade secrets or nonfinancial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their representatives or independent contractors) is prohibited
by any Law or any binding Contractual Obligation (not entered into in
contemplation of this provision) or (iii) is subject to attorney-client or
similar privilege or constitutes attorney work product, provided that in the
event that Holdings, the Borrower or any of their Subsidiaries do not provide
information in reliance on the exclusions in this sentence, Holdings, the
Borrower or any of such Subsidiaries shall provide notice to the Administrative
Agent promptly upon obtaining knowledge that such information or other matter is
being withheld and Holdings, the Borrower or any of such Subsidiaries shall use
their commercially reasonable efforts to communicate the applicable information
or other matter in a way that would not violate such restrictions or
prohibitions and to eliminate such restrictions or prohibitions).

6.12 Use of Proceeds. Use the proceeds of (i) the Term Loans (A) to refinance
all of the indebtedness outstanding under the Existing MEMC Japan Loans, (B) to
pay the fees and expenses incurred in connection with this Agreement and fees
and expenses in connection with the closing of the transactions contemplated
hereunder, (C) together with the proceeds received by Holdings from the issuance
of Equity Interests therein to the Samsung Purchasers and in an initial public
offering thereof, to repay in its entirety amounts outstanding under loans owed
by Holdings to SunEdison and SunEdison International, (D) to fund loans to MEMC
Italy on the Closing Date pursuant to the Borrower / MEMC Italy Term Loan
Agreement and (E) for other general corporate purposes not in contravention of
any Law or of any Loan Document, and (ii) the Revolving Loans (and Swing Line
Loans) (A) for issuance of letters of credit and (B) for other general corporate
purposes not in contravention of any Law or of any Loan Document, including
working capital, Capital Expenditures and Permitted Acquisitions, and other
lawful corporate purposes.

6.13 Additional Subsidiary Guarantors and Grantors. Except in the event such
Person is an Exempt Entity, notify the Administrative Agent at the time that any
Person becomes a Subsidiary (the “New Subsidiary”), and within 45 days
thereafter (unless such time is extended by up to 90 additional days by the
Administrative Agent in its sole discretion):

(a) if the New Subsidiary is not an Exempt Entity, cause such New Subsidiary to
(i) become a Guarantor by executing and delivering to the Administrative Agent
and the Security

 

106



--------------------------------------------------------------------------------

Agents, as the case may be, as requested by the Administrative Agent or such
Security Agent, either a Guaranty or a Guaranty Joinder Agreement (or such other
document as the Administrative Agent or such Security Agent, as applicable,
shall reasonably deem appropriate for the purpose of joining such New Subsidiary
to the Guaranty); (ii) become a party to the Security Documents by executing and
delivering to the Administrative Agent and the Security Agent, as the case may
be, Security Documents requested by the Administrative Agent and/or such
Security Agent or a Security Documents Joinder (or such other document as the
Administrative Agent and/or such Security Agent shall reasonably deem
appropriate for the purpose of joining such New Subsidiary to the Security
Documents), (iii) execute and deliver Mortgages with respect to real property
owned by such New Subsidiary (as and to the extent required pursuant to
Section 6.14(b)), and such other Security Documents as the Administrative Agent
or such Security Agent, as applicable, may request; and (iv) take such actions
necessary or advisable to grant to the Administrative Agent and the Security
Agents, as the case may be, for the benefit of the Secured Parties a perfected
first priority security interest in such real property (as and to the extent
required pursuant to Section 6.14(b)) and the Collateral described in the Pledge
and Security Agreement (US) and any other Security Document with respect to such
New Subsidiary, including the filing of Mortgages, UCC financing statements,
filings related to IP Rights, and such other filings in such jurisdictions as
may be required by such Mortgage, the Pledge and Security Agreement (US) or
other Security Document, by Law or as may be requested by the Administrative
Agent and/or such Security Agent;

(b) if any one or more Subsidiaries that own any Equity Interest in such New
Subsidiary shall at such time not constitute an Exempt Entity under clause
(b) or clause (c) of the definition of the definition of the term “Exempt
Entity” and is not at such time a Guarantor, cause each such Subsidiary to
(i) become a Guarantor by executing and delivering to the Administrative Agent
and the Security Agents, as the case may be, as requested by the Administrative
Agent and/or such Security Agent, either a Guaranty Joinder Agreement (or such
other document as the Administrative Agent and/or such Security Agent shall
reasonably deem appropriate for the purpose of joining such Subsidiary to the
Guaranty); (ii) become a party to the Security Documents by executing and
delivering to the Administrative Agent and the Security Agents, as the case may
be, Security Documents requested by the Administrative Agent and/or such
Security Agent or a Security Documents Joinder (or such other document as the
Administrative Agent and/or such Security Agent shall reasonably deem
appropriate for the purpose of joining such Subsidiary to the Security
Documents); (iii) execute and deliver Mortgages with respect to real property
owned by such Subsidiary (as and to the extent required pursuant to
Section 6.14(b)), and such other Security Documents as the Administrative Agent
and/or such Security Agent may request, and (iv) take such actions necessary or
advisable to grant to the Administrative Agent and the Security Agents, as the
case may be, for the benefit of the Secured Parties a perfected first priority
security interest in such real property (as and to the extent required pursuant
to Section 6.14(b)), and the Collateral described in the Pledge and Security
Agreement (US) and any other Security Document with respect to such Subsidiary,
including the filing of Mortgages, UCC financing statements, filings related to
IP Rights, and such other filings in such jurisdictions as may be required by
such Mortgage, the Pledge and Security Agreement (US) or other Security
Document, by Law or as may be requested by the Administrative Agent and/or such
Security Agent;

 

107



--------------------------------------------------------------------------------

(c) if any Equity Interests of the New Subsidiary are owned by the Borrower or
any Guarantor that is at such time a party to the Security Documents, cause the
Borrower or such Guarantor to provide supplements, schedules and updates to the
Security Documents to cause such Equity Interests to be pledged, or confirm the
pledge thereof, in accordance with the terms of the Security Documents, and to
deliver such filings, certificates, stock powers and other documents, all as are
reasonably necessary or desirable to perfect the Lien of the Administrative
Agent and the Security Agents, as the case may be, for the benefit of the
Secured Parties in such Equity Interests; and

(d) in connection with the execution and delivery of any documents required by
clauses (a) through (c) above, unless specifically covered by a prior delivery
or waived by the Administrative Agent in its reasonable discretion, the New
Subsidiary and each other applicable Person shall deliver to the Administrative
Agent documents of the types referred to in the Closing Checklist (other than
items I(B) and X(G) of the Closing Checklist) including, if requested by the
Administrative Agent and/or any Security Agent, as applicable, favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clauses (a) through (c) above), all in form, content and scope
reasonably satisfactory to the Administrative Agent and such Security Agent.

Notwithstanding anything in this Section 6.13 to the contrary, any Subsidiary
that Guarantees any Indebtedness permitted pursuant to Section 7.03(h) shall
also Guarantee the Obligations pursuant to the terms of this Agreement and the
other Loan Documents.

6.14 Additional Collateral. (a) With respect to any property acquired after the
Closing Date by any Loan Party (other than (1) any property described in
paragraph (b) of this Section 6.14 and (2) any property excluded from the
obligation to be made subject to a Lien pursuant to the Security Documents) as
to which the Administrative Agent and the Security Agents, as the case may be,
for the benefit of the Secured Parties, does not have a perfected first priority
Lien, promptly (i) execute and deliver to the Administrative Agent and the
Security Agents, as the case may be, such amendments to the Security Documents
or such other documents as the Administrative Agent and/or such Security Agent
reasonably deems necessary or advisable to grant to the Administrative Agent and
the Security Agents, as the case may be, for the benefit of the Secured Parties,
a security interest in such property and (ii) take all actions reasonably
necessary or advisable to grant to the Administrative Agent and the Security
Agents, as the case may be, for the benefit of the Secured Parties, a perfected
first priority security interest in such property (subject to Liens permitted
under Section 7.01), including the filing of filings with respect to IP Rights,
UCC financing statements, and other filings and in such jurisdictions as may be
required by the Pledge and Security Agreement (US), other Security Documents or
by law or as may be requested by the Administrative Agent and/or a Security
Agent.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $5,000,000 acquired after the
Closing Date by any Loan Party (or owned by any Person at the time it becomes a
Loan Party), within 60 days after the date of acquisition of such real property
or the date such Person becomes a Loan Party, unless a longer period is granted
by Administrative Agent in its sole discretion, (i) execute and deliver a

 

108



--------------------------------------------------------------------------------

Mortgage, in favor of the Administrative Agent for the benefit of the Secured
Parties, covering such real property, (ii) deliver to the Administrative Agent
all applicable information, documentation and certifications described in Annex
B of the Closing Checklist with respect to such real property, and (iii) deliver
to the Administrative Agent a certificate of a Responsible Officer of Borrower,
affirming the representations contained in Section 5.08 with respect to such
real property, except that all references to the “Closing Date” contained in
Section 5.08 shall instead be construed to refer to the date of delivery of such
certificate.

6.15 Material Contracts. Perform and observe all the terms and provisions of
each contract containing material Contractual Obligations, the Exclusive License
Agreement, the Non-Exclusive License Agreement, the Escrow / Assignment
Agreements and each Holdings Agreement (each a “Material Contract”) to be
performed or observed by it, maintain each such Material Contract in full force
and effect, and enforce each such Material Contract in accordance with its
terms, and cause each of the Subsidiaries to do so, except, in any case, where
the failure to do so, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

6.16 Further Assurances. Promptly upon request by the Administrative Agent or
any Security Agent, or any Lender through the Administrative Agent, (a) correct
any material defect or error that may be discovered in any Loan Document or in
the execution, acknowledgment, filing or recordation thereof, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent, any Security Agent or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (i) carry out more effectively the purposes of the Loan Documents,
(ii) to the fullest extent permitted by applicable Law, subject any Loan Party’s
or any of its Subsidiaries’ properties, assets, rights or interests to the Liens
now or hereafter intended to be covered by any of the Security Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Security Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

6.17 Post-Closing Matters. The Borrower shall, and shall cause each other Loan
Party to, comply with the requirements set forth on Schedule 6.17 within the
time periods set forth therein (as any such period may be extended by the
Administrative Agent in its sole discretion).

6.18 Lenders Meetings. The Borrower will, upon the request of Administrative
Agent or Required Lenders, participate in a meeting of the Administrative Agent
and Lenders once during each fiscal year to be held at the Borrower’s corporate
offices (or at such other location as may be agreed to by the Borrower and
Administrative Agent) at such time as may be agreed to by Borrower and
Administrative Agent.

6.19 Maintenance of Ratings. At all times, Borrower shall use commercially
reasonable efforts to maintain (i) a public corporate family rating issued by
Moody’s and a public corporate credit rating issued by S&P and (ii) a public
credit rating from each of Moody’s and S&P with respect to the Loans.

 

109



--------------------------------------------------------------------------------

6.20 Identification of Security Agents. Borrower shall use commercially
reasonable efforts to cause a financial institution (or financial institutions)
to become the Taiwan Security Agent and the Italian Security Agent.

6.21 Manager’s Certificate. Borrower shall deliver a manager’s certificate on
May 29, 2014, in form and substance reasonably acceptable to the Administrative
Agent and certifying that all transactions set forth on a schedule thereto
relating to certain transactions contemplated to occur on or about the Closing
Date have occurred.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
or Bankers’ Acceptance shall remain outstanding (other than Letters of Credit
and Bankers’ Acceptances as to which other arrangements satisfactory to the L/C
Issuer shall have been made (which arrangements may include, in the L/C Issuer’s
discretion, Cash Collateral or backstop letters of credit satisfactory to the
L/C Issuer in an amount equal to 102.5% of the then Outstanding Amount of all
L/C-BA Obligations)), Holdings and the Borrower shall not, nor shall they permit
any Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date (x) listed on Schedule 7.01 or (y) that
do not secure or benefit obligations in excess of $250,000 individually or
$5,000,000 in the aggregate, and any renewals or extensions of any of the
foregoing, provided that (i) the property covered thereby is not changed,
(ii) the amount secured or benefited thereby is not increased except, in the
case of Liens listed on Schedule 7.01, as contemplated by Section 7.03(b),
(iii) the direct or any contingent obligor with respect thereto is not changed
other than in connection with a transaction permitted by Section 7.04, and
(iv) in the case of Liens listed on Schedule 7.01, any renewal or extension of
the obligations secured or benefited thereby is permitted by Section 7.03(b);

(c) Liens for taxes not yet due and payable or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business, which do not in the
aggregate materially detract from the value of such property or assets or
materially impair the use thereof in the operation of the business of Holdings,
the Borrower or any Subsidiary, and which are (i) not overdue for a period of
more than 30 days after Holdings, the Borrower or any Subsidiary obtained actual

 

110



--------------------------------------------------------------------------------

knowledge of such Lien or (ii) being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;

(e) Liens (including pledges or deposits) to secure the performance of statutory
obligations, insurance (including unemployment insurance), surety or appeal
bonds, workers compensation obligations, performance bonds or other obligations
of a like nature incurred in the ordinary course of business, (including Liens
to secure letters of credit issued to assure payment of such obligations);

(f) deposits to secure the performance of bids, trade contracts and leases (in
each case not constituting Indebtedness), statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, either individually or in the aggregate, would
not reasonably be expected to (i) have a Material Adverse Effect, (ii) cause a
substantial and prolonged interruption or disruption of the business activities
of Holdings, the Borrower and their Subsidiaries, considered as an entirety, as
currently conducted or (iii) materially detract from the value of any material
real property;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) leases or subleases granted to others not interfering in any material
respect with the business of Holdings, the Borrower and their Subsidiaries,
taken as a whole, and any interest or title of a lessor under any lease not in
violation of this Agreement;

(j) Liens arising from the rights of lessors under leases (including sale and
leaseback transactions and financing statements regarding property subject to
lease) not in violation of the requirements of this Agreement, provided that
such Liens are only in respect of the property subject to, and secure only, the
respective lease (and any other lease with the same or an affiliated lessor);

(k) rights of setoff imposed by Law upon deposit of cash or securities in favor
of banks, securities intermediaries, commodities intermediaries, brokers or
dealers incurred in the ordinary course of business and accounts maintained with
such banks, securities intermediaries, commodities intermediaries, brokers or
dealers and the cash or securities in such accounts (and in the case of deposits
of cash or securities maintained at accounts held with banks in the Netherlands,
security interests or set-off arrangements in respect of fees and costs directly
related to administering the accounts which arise from the general banking
conditions (algemene bankvoorwaarden));

(l) Liens securing Indebtedness permitted under Section 7.03(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

 

111



--------------------------------------------------------------------------------

(m) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower in a transaction permitted hereby; provided
that (i) such Liens were not created in contemplation of such merger,
consolidation or Investment and (ii) no such Liens extend to any assets other
than those of the Person merged into or consolidated with the Borrower or such
Subsidiary or acquired by the Borrower or such Subsidiary;

(n) any Lien securing Indebtedness of Subsidiaries that are not Loan Parties
permitted by Section 7.03(g)(ii) so long as the aggregate outstanding principal
amount of such Indebtedness secured by such Liens for all such Subsidiaries does
not at any time exceed $15,000,000 less the amount of Indebtedness of
Subsidiaries that are not Loan Parties secured by Liens permitted by clause
(m) above;

(o) licenses of intellectual property, including patents, copyrights and
trademarks held by Holdings, the Borrower or any of their Subsidiaries, not
securing Indebtedness and not interfering in any material respect with the
business of Holdings, the Borrower and their Subsidiaries, taken as a whole;

(p) Liens on insurance policies and proceeds thereof, or other deposits, to
secure insurance premium financings;

(q) with respect to Equity Interests in any Person that is not a Subsidiary, any
restrictions on creating a security interest or Lien on such Equity Interests of
such Person pursuant to the terms of the applicable joint venture, stockholder,
membership, limited liability company, partnership, owners’, participation or
other similar agreement between such Person and one or more other holders of
Equity Interests of such Person (the “Joint Venture Documents”) which provide
for a breach, termination or default of such Joint Venture Documents if a
security interest or Lien is created on such Equity Interest so long as such
restriction is not put in place in contemplation of this provision;

(r) with respect to Equity Interests in any Person that is not a Subsidiary, any
customary provisions in the applicable Joint Venture Documents limiting the
disposition or distribution of such Equity Interests; provided, however, that
any such limitation is applicable only to such Equity Interest and so long as
such restriction is not put in place in contemplation of this provision;

(s) Liens arising pursuant to the Holdings Agreements; and

(t) additional Liens so long as the aggregate amount secured by such Liens is
not in excess of $15,000,000.

Notwithstanding anything to the contrary, neither Holdings nor the Borrower
shall, nor shall they permit any Subsidiary to, directly or indirectly create,
incur, assume or suffer to exist any Lien upon any IP Rights owned or possessed
by MEMC Italy other than non-exclusive licenses and sublicenses permitted by
Section 7.05(l).

7.02 Investments. Make any Investments, except:

 

112



--------------------------------------------------------------------------------

(a) Investments held by Holdings, the Borrower or such Subsidiary in the form of
cash or Cash Equivalents;

(b) advances to officers, directors and employees of Holdings, the Borrower and
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business;

(d) (i) Investments by Holdings, the Borrower and their Subsidiaries outstanding
on or about the Closing Date and set forth on Schedule 7.02, (ii) additional
Investments by the Borrower and Subsidiaries in Loan Parties, (iii) additional
Investments by Subsidiaries that are not Loan Parties in other Subsidiaries that
are not Loan Parties and (iv) additional Investments by Holdings in the Borrower
and additional Investments by Holdings in any Loan Party consisting of loans (it
being understood and agreed that, notwithstanding anything to the contrary
herein or otherwise, Holdings may not make or permit to exist any Investment in
any Person except as permitted by Section 7.02(d)(i), this Section 7.02(d)(iv)
or Section 7.02(f)); provided, further, however, that (A) the aggregate amount
of additional Investments in any Specified Loan Party (other than MEMC Italy) in
reliance on the above clause (ii) and/or clause (iv) may not exceed the
Guaranteed Amount Limit of such Specified Loan Party and (B) the aggregate
amount of additional Investments in MEMC Italy in reliance on the above clause
(ii) and/or clause (iv) may not exceed (x) the loans made to MEMC Italy pursuant
to the Borrower / MEMC Italy Term Loan Agreement on the Closing Date plus
(y) additional loans to MEMC Italy after the Closing Date to pay restructuring
costs not to exceed $30,000,000 in the aggregate under this clause (y);

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f) Guarantees permitted by Section 7.03;

(g) the purchase or other acquisition of all of the Equity Interests in, or all
or substantially all of the property of, any Person that, if such purchase or
other acquisition is of Equity Interests, upon the consummation thereof, will be
wholly-owned directly by the Borrower or one or more of its wholly-owned
Subsidiaries (including as a result of a merger or consolidation); provided
that, with respect to each purchase or other acquisition made pursuant to this
Section 7.02(g):

(i) any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.13, if applicable;

(ii) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be substantially the same lines of
business as one or more of the principal businesses of the Borrower and
Subsidiaries in the ordinary course;

 

113



--------------------------------------------------------------------------------

(iii) such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition, operations or prospects of Holdings, the Borrower
and their Subsidiaries, taken as a whole (as determined in good faith by the
board of directors (or the persons performing similar functions) of Holdings,
the Borrower or such Subsidiary if the board of directors is otherwise approving
such transaction and, in each other case, by a Responsible Officer);

(iv) such purchase or other acquisition is not actively opposed by the board of
directors (or similar governing body) of the selling Person or the Person whose
Equity Interests are to be acquired, unless all of the Lenders specifically
approve or consent to such purchase or other acquisition in writing;

(v) with respect to each such purchase or other acquisition for which (x) the
Acquisition Consideration equals or exceeds $30,000,000 or (y) the Acquisition
Consideration, together with the Acquisition Consideration of all such purchases
or other consummated prior thereto, equals or exceeds $50,000,000, immediately
after giving effect to such purchase or other acquisition, the pro forma
Consolidated Leverage Ratio, determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) as though such purchase or other acquisition
had been consummated as of the first day of the fiscal period covered thereby,
shall not be greater than a ratio 0.50 lower than the Consolidated Leverage
Ratio required at such time by Section 7.11;

(vi) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing; and

(vii) at least ten Business Days (or such shorter period as the Administrative
Agent may agree) prior to the date on which any such purchase or other
acquisition to which clause (v) applied is to be consummated, the Borrower shall
have delivered to the Administrative Agent and each Lender (x) a certificate of
a Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders, certifying that all of the
requirements set forth in clauses (v) and (vi) above have been satisfied or will
be satisfied on or prior to the consummation of such purchase or other
acquisition and setting forth in reasonable detail the calculations of the
Consolidated Leverage Ratio required by clause (v) above, and (y) audited (or,
if the same are unavailable, unaudited) financial statements for the acquired
businesses for the most recent fiscal year;

provided, however, that no purchase or other acquisition may be made in reliance
on this Section 7.02(g) until September 30, 2014.

(h) Investments acquired by the Borrower or any of the Subsidiaries (i) in
exchange for any other Investment held by the Borrower or any such Subsidiary in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of the issuer of such other Investment, or (ii) as a result of
a foreclosure by the Borrower or any of the Subsidiaries with respect to any
secured Investment or other transfer of title with respect to any secured
Investment in default;

 

114



--------------------------------------------------------------------------------

(i) Investments in Swap Contracts permitted under Section 7.03;

(j) any Indebtedness permitted pursuant to Section 7.03(d);

(k) any Investment contemplated by the Holdings Agreements;

(l) cash Investments after the Closing Date in SMP Ltd., a company organized
under the laws of Korea, required to be made by the Borrower pursuant to the SMP
Joint Venture Agreement, in an aggregate amount not to exceed $10,000,000;

(m) other Investments not exceeding $50,000,000 in the aggregate outstanding at
any time; and

(n) other Investments in an aggregate amount not to exceed the Cumulative Amount
as in effect immediately prior to the making of such Investment.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the Closing Date and listed on Part A of
Schedule 7.03 and any refinancings, refundings, renewals or extensions thereof;
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, (ii) the direct or any
contingent obligor (including any Guarantees by Holdings or any Subsidiaries)
with respect thereto is not changed other than in connection with a transaction
permitted by Section 7.04 between and among Subsidiaries none of which are
Guarantors, or all of which are Guarantors, prior to such transaction, and
(iii) the terms relating to principal amount, amortization, maturity, collateral
(if any) and subordination (if any), and other material terms taken as a whole,
of any such refinancing, refunding, renewing or extending Indebtedness, and of
any agreement entered into and of any instrument issued in connection therewith,
are no less favorable in any material respect to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;

(c) Guarantees of Holdings, the Borrower or any Subsidiary in respect of
Indebtedness otherwise permitted hereunder of Holdings, the Borrower or any
Subsidiary: provided that (i) the aggregate outstanding amount of Indebtedness
of a Subsidiary that is not a Loan Party that is Guaranteed by Holdings, the
Borrower or any other Loan Party shall not exceed $30,000,000 at any time and
(ii) this subpart (c) shall not permit any Guarantee by the Holdings, Borrower
or any Subsidiary of any Indebtedness permitted by Section 7.03(b) or 7.03(h),
which such Indebtedness (and the Guarantees thereof) shall be governed solely by
Section 7.03(b) or 7.03(h), as applicable;

 

115



--------------------------------------------------------------------------------

(d) Indebtedness (A) of Holdings owed to the Borrower or any Subsidiary, (B) of
the Borrower owed to Holdings or any Subsidiary, or (C) of a Subsidiary owed to
Holdings, the Borrower or another Subsidiary; provided (i) all such Indebtedness
(other than Indebtedness of a Subsidiary that is not a Loan Party owing to
another Subsidiary that is not a Loan Party) shall be evidenced by an
Intercompany Document, and, if owed to a Loan Party, shall be subject to a first
priority Lien pursuant to the Security Documents, (ii) all such Indebtedness
(other than Indebtedness of a Subsidiary that is not a Loan Party owing to
another Subsidiary that is not a Loan Party) shall be unsecured and subordinated
in right of payment to the payment in full of the Obligations pursuant to the
terms of Section 9.13, (iii) any payment by Holdings or any such Subsidiary that
is a Guarantor under any guaranty of the Obligations shall result in a pro tanto
reduction of the amount of any Indebtedness owed by Holdings or such Subsidiary
to the Borrower or to any of the other Subsidiaries for whose benefit such
payment is made and (iv) all such Indebtedness is permitted as an Investment
under Section 7.02(d);

(e) obligations (contingent or otherwise) of Holdings, the Borrower or any
Subsidiary existing or arising under any Swap Contract; provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly managing or mitigating risks associated
with liabilities, commitments, investments, assets, or property held or
reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view”; and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(f) so long as no Default or Event of Default exists or would result from the
incurrence, creation or existence thereof, Indebtedness in respect of capital
leases and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(l) (A) outstanding on the Closing Date and
listed on Part B of Schedule 7.03 or (B) incurred after the Closing Date in an
aggregate amount (for all Indebtedness described in this subpart (B)) at any one
time outstanding not to exceed $50,000,000; and

(g) Indebtedness not otherwise permitted by the foregoing clauses or clause
(h) below incurred by any Subsidiary, including Indebtedness of any Person that
becomes a Subsidiary after the Closing Date in accordance with the terms of
Section 7.02(g) (so long as such Indebtedness is existing at the time such
Person becomes a Subsidiary and was not incurred solely in contemplation of such
Person’s becoming a Subsidiary), in an aggregate principal amount at any time
outstanding not to exceed:

(i) with respect to all Subsidiaries that are Loan Parties, $15,000,000;

(ii) with respect to all Subsidiaries that are not Loan Parties, the sum of
(x) $15,000,000 plus (y) an additional $15,000,000 incurred or outstanding
solely with respect to trade letters of credit, bankers’ acceptances, bank
guaranties and similar instruments in the ordinary course of business; and

 

116



--------------------------------------------------------------------------------

(iii) with respect to all Subsidiaries, an additional $15,000,000 of unsecured
Indebtedness (in addition to the limits set forth in subclauses (g)(i) and
(g)(ii) above) of any Person that becomes a Subsidiary after the Closing Date in
accordance with the terms of Section 7.02(g) (so long as such Indebtedness is
existing at the time such Person becomes a Subsidiary and was not incurred
solely in contemplation of such Person’s becoming a Subsidiary);

(h) unsecured Indebtedness, so long as (A) immediately before and immediately
after giving pro forma effect to any such Indebtedness, no Default shall have
occurred and be continuing, (B) immediately after giving pro forma effect to any
such Indebtedness, the pro forma Consolidated Leverage Ratio, determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01(a) or (b) as though such
Indebtedness had been incurred as of the first day of the fiscal period covered
thereby and remained outstanding, shall be less than or equal to 2.50 to 1.00,
(C) no such Indebtedness shall be guaranteed by any Subsidiary of a Loan Party
other than such Subsidiaries that are Guarantors of the Obligations, (D) such
Indebtedness shall have a maturity date not earlier than a date that is 180 days
after the Latest Maturity Date, (E) such Indebtedness shall be subject to
financial and other covenants, if any, that are no more restrictive than the
covenants contained in this Agreement, and (F) the terms and conditions of such
Indebtedness are otherwise reasonably satisfactory to the Administrative Agent;
provided that the pro forma Consolidated Leverage Ratio test specified in clause
(B) above shall not apply to Specified Indebtedness in an aggregate principal
amount of up to $50,000,000 and in lieu thereof, the Borrower shall be required
to be in pro forma compliance with the Consolidated Leverage Ratio test
specified in Section 7.11 (determined on the basis of the financial information
most recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b)), provided, further, however, that until September 30,
2014, no Indebtedness may be incurred in reliance on this Section 7.03(h);

(i) except as set forth on Schedule 7.03(i), unsecured Indebtedness of any
Subsidiary in respect of letters of credit facilities and local lines of credit
as long as (i) the aggregate principal amount of all such Indebtedness
(including Indebtedness set forth on Schedule 7.03(i)) and the face amount of
all letters of credit issued pursuant thereto does not exceed $30,000,000 for
all Subsidiaries at any one time outstanding and (ii) no other Subsidiary,
Holdings or the Borrower shall Guarantee any or all of such Indebtedness of such
Subsidiary or have any other obligation with respect thereto or grant any Lien
to secure any or all of such Indebtedness of such Subsidiary; and

(j) other Indebtedness in an amount not to exceed $30,000,000 at any one time
outstanding.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that

 

117



--------------------------------------------------------------------------------

when any Subsidiary that is a Guarantor is merging with a Subsidiary that is not
a Guarantor, the continuing or surviving Person shall either be the Guarantor
(other than a Specified Loan Party) or such Person shall be a Subsidiary that is
not an Exempt Entity and such Person (and, if applicable, its Subsidiaries)
shall have complied with the provisions of Section 6.13 (without regard to the
time limits otherwise set forth therein) prior to or at the time of consummation
of such transaction;

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Subsidiary that is a
Guarantor, then the transferee must be the Borrower, another Subsidiary that is
a Guarantor (other than a Specified Loan Party), or a Subsidiary that is not an
Exempt Entity and such Person (and, if applicable, its Subsidiaries) shall have
immediately complied with the provisions of Section 6.13 (without regard to the
time limits otherwise set forth therein) prior to or at the time of consummation
of such Disposition;

(c) the Borrower and Subsidiaries may enter into such mergers, consolidations,
amalgamations and similar transactions as are reasonably necessary to consummate
a purchase or other acquisition permitted by, and made in accordance with the
terms of, Section 7.02(g); provided that if in any such transaction a Guarantor
will be merged with or into any other Person, such Person shall be a Subsidiary
that is not an Exempt Entity and such Person (and, if applicable, its
Subsidiaries) shall have immediately complied with the provisions of
Section 6.13 (without regard to the time limits otherwise set forth therein)
prior to or at the time of consummation of such transaction; and

(d) the Borrower and Subsidiaries may make Dispositions permitted by
Section 7.05 (other than Section 7.05(e)).

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of (i) surplus, damaged, obsolete or worn out property, whether
now owned or hereafter acquired (including the abandonment or other Disposition
of intellectual property that is, in the reasonable judgment of the Borrower, no
longer economically practicable to maintain or useful in the conduct of the
business of the Borrower and the Subsidiaries taken as a whole), in each case in
the ordinary course of business, (ii) machinery and equipment from the Borrower
or a Subsidiary to the Borrower or a Subsidiary in the ordinary course of
business in connection with the management of the manufacturing facilities and
operations of the Borrower and Subsidiaries and (iii) contract rights or
settlement, release, recovery on or surrender of contract, tort or other claims,
in the ordinary course of business, including any surrender or waiver thereof;

(b) Dispositions of inventory (including semiconductor wafers and other products
that the Borrower and their Subsidiaries manufacture and/or sell) in the
ordinary course of business);

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

118



--------------------------------------------------------------------------------

(d) Dispositions of property (i) by any Subsidiary to the Borrower, (ii) by
Holdings (other than Dispositions of Equity Interests in the Borrower) to the
Borrower or any wholly-owned Subsidiary, or (iii) by the Borrower or any
Subsidiary to a wholly-owned Subsidiary; provided that, in each case, if the
transferor of such property is a Guarantor or the Borrower, the transferee must
be the Borrower, another Subsidiary that is a Guarantor (other than a Specified
Loan Party), or a Person that is not an Exempt Entity and such Person (and, if
applicable, their Subsidiaries) shall have immediately complied with the
provisions of Section 6.13 (without regard to the time limits otherwise set
forth therein) prior to or at the time of consummation of such Disposition;

(e) Dispositions permitted by Section 7.04 (other than Section 7.04(d));

(f) Dispositions that constitute the granting of Liens not prohibited by
Section 7.01:

(g) Dispositions that constitute Investments permitted by Section 7.02;

(h) Dispositions of (i) any property, land or building (including any related
receivables or other intangible assets) of the Borrower or any Subsidiary to any
Person which is not a Subsidiary, or (ii) the entire capital stock (or other
Equity Interests) and Indebtedness of any Subsidiary owned by the Borrower or
any other Subsidiary to any Person which is not a Subsidiary (including by
merger or consolidation with a Person which is not a Subsidiary); provided that:
(A) the consideration for such Disposition represents fair market value for such
Disposition; (B) in the case of any such Disposition involving consideration in
excess of $30,000,000, at least five Business Days prior to the date of
completion of such Disposition the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed on behalf of the Borrower
by a Responsible Officer, which certificate shall contain (1) a description of
the proposed Disposition, the date such Disposition is scheduled to be
consummated, the estimated purchase price or other consideration for such
Disposition, (2) a certification that no Default or Event of Default has
occurred and is continuing, or would result from consummation of such
Disposition, (3) (if requested by the Administrative Agent) a certified copy of
the draft or definitive documentation pertaining thereto and (4) a reasonably
detailed calculation demonstrating compliance with subpart (C) below and that
immediately after giving effect to such Disposition, Holdings, the Borrower and
their Subsidiaries shall be in pro forma compliance with the covenant set forth
in Section 7.11 (such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) as though such Disposition had been
consummated as of the first day of the fiscal period covered thereby); and
(C) the aggregate amount of all assets Disposed of pursuant to this
Section 7.05(h) during any fiscal year of Holdings shall not have contributed
more than 5% of Consolidated EBITDA of Holdings, the Borrower and their
Subsidiaries for the most recently ended fiscal year;

(i) Dispositions pursuant to the Holdings Agreements;

(j) Dispositions of Cash or Cash Equivalents;

 

119



--------------------------------------------------------------------------------

(k) Disposition of the Merano Facilities;

(l) Dispositions by IP SPV, Holdings and MEMC Italy consisting of
(i) non-exclusive licenses and sublicenses to the Borrower or any Guarantor
(other than a Specified Loan Party) or (i) non-exclusive licenses and
sublicenses and licenses and sublicenses with regional exclusivity to a
Specified Loan Party or third parties, in each case of software or intellectual
property or other IP Rights; and

(m) Dispositions of Equity Interests by a Subsidiary of the Borrower to the
Borrower or to a Subsidiary of the Borrower; provided that if the transferor
disposing such Equity Interests is a Guarantor, the transferee must be the
Borrower, another Subsidiary that is a Guarantor (other than a Specified Loan
Party), or a Person that is not an Exempt Entity and such Person (and, if
applicable, their Subsidiaries) shall have immediately complied with the
provisions of Section 6.13 (without regard to the time limits otherwise set
forth therein) prior to or at the time of consummation of such Disposition);

provided that any Disposition pursuant to this Section 7.05 shall be for fair
market value (as determined by the Borrower in its reasonable judgment).

Notwithstanding anything to the contrary, neither Holdings nor the Borrower
shall, nor shall they permit any Subsidiary to, make any Disposition or enter
into any agreement to make any Disposition, of IP Rights owned or possessed by
such Person to MEMC Italy other than non-exclusive licenses and sublicenses
permitted by Section 7.05(l).

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as (other than in the case of subsection (a) below) no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

(a) Any Subsidiary may declare and pay dividends or make other distributions
ratably to its equity holders;

(b) The Borrower and IP SPV may declare and pay dividends or make other
distributions to Holdings;

(c) Holdings, the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

(d) Holdings, the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;

(e) Holdings, the Borrower and each Subsidiary may make Restricted Payments
pursuant to and in accordance with their stock option, stock purchase and other
benefit plans of general application to management, directors or other employees
of Holdings, the Borrower and their Subsidiaries, as adopted or implemented in
the ordinary course of the Holdings, the Borrower’s and their Subsidiaries’
business;

 

120



--------------------------------------------------------------------------------

(f) Holdings may make Restricted Payments on or about the Closing Date in an
aggregate amount not to exceed $175,000,000 to repay in its entirety amounts
outstanding under loans owed by Holdings to SunEdison and SunEdison
International;

(g) Holdings may make Restricted Payments pursuant to and in accordance with the
Holdings Agreements; and

(h) Holdings may make Restricted Payments in an aggregate amount not to exceed
$5,000,000 since the Closing Date.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Holdings, the
Borrower and their Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of Holdings, whether or not in the ordinary course of business,
other than on terms at least as favorable to Holdings, the Borrower or any
Subsidiary as would be obtainable by Holdings, the Borrower or such Subsidiary
at the time in a comparable arm’s length transaction with a Person other than an
Affiliate of Holdings; provided that the foregoing restriction shall not apply
to:

(a) transactions between or among the Borrower and any Guarantor or between and
among any Guarantors;

(b) any Holdings Agreement;

(c) cash payments, issuances of promissory notes or loan instruments, and/or
assignments of receivables under the MJL Note by Holdings to MEMC Italy pursuant
to the Escrow / Assignment Agreements in an aggregate amount not to exceed the
amount specified in Section 1.3(a) of the Escrow / Assignment Agreements or
until such time as the MJL Note is fully assigned to MEMC Italy; or

(d) other agreement in effect as of the Closing Date and set forth on Schedule
7.08.

7.09 Burdensome Agreements. Enter into, incur or permit to exist or become
effective any Contractual Obligation that:

(a) limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrower or any Subsidiary that is a Guarantor, to make or repay intercompany
loans or advances, or to otherwise transfer property to the Borrower or any
Subsidiary that is a Guarantor, (ii) of any Subsidiary to Guarantee the
Indebtedness of the Borrower or (iii) of the Borrower or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person (other
than a negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.03(f) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness); provided that the foregoing shall not prohibit any such
limitation or restriction contained in (A) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest,
(B) customary provisions restricting assignment of, or sublicensing under, any
licensing or supply or sales agreement in each case

 

121



--------------------------------------------------------------------------------

entered into in the ordinary course of business, (C) Joint Venture Documents
referenced in Section 7.01(q) or 7.01(r), (D) the agreements or provisions of
agreements specified on Schedule 7.09 in existence on the Closing Date, or
(E) any agreement or instrument governing any Indebtedness of any Subsidiary of
the Borrower that is not a Guarantor permitted pursuant to Section 7.03, and
customary restrictions contained in “comfort” letters and guarantees of any such
Indebtedness, so long as any such restriction affects only such Subsidiary and
does not in any manner affect Holdings, the Borrower or any Subsidiary that is a
Guarantor; or

(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person, except to the
extent of obligations that, individually or in the aggregate, are not material
to Holdings, the Borrower or any Subsidiary.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose.

7.11 Financial Covenant. Permit the Consolidated Leverage Ratio as of the last
day of each fiscal quarter of Holdings, commencing with the last day of the
fiscal quarter ending September 30, 2014, to be greater than the correlative
ratio indicated below:

 

Fiscal Quarter Ending

   Consolidated
Leverage Ratio

September 30, 2014

   3.50:1.00

December 31, 2014

   3.50:1.00

March 31, 2015

   3.00:1.00

June 30, 2015

   3.00:1.00

September 30, 2015 and each fiscal quarter end thereafter

   2.50:1.00

7.12 Amendments to Organization Documents and other Agreements. Amend, modify or
waive any of its rights under any of its Organization Documents, the Escrow /
Assignment Agreements or Holdings Agreements to the extent that such amendment,
modification or waiver would be materially adverse to the interests of the
Lenders or amend, modify or waive any of its rights under the Exclusive License
Agreement or the Non-Exclusive License Agreement unless consented to in writing
by the Administrative Agent in its sole discretion.

7.13 Accounting Changes. Make any change in (a) accounting policies or reporting
practices, except as required by GAAP, or (b) fiscal year.

 

122



--------------------------------------------------------------------------------

7.14 Prepayments of Indebtedness. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner any unsecured
Indebtedness incurred pursuant to Section 7.03(h).

7.15 Amendment of Indebtedness. Amend, modify or change in any manner materially
adverse to the interests of the Lenders any term or condition of any
Indebtedness set forth in Schedule 7.03, except for any refinancing, refunding,
renewal or extension thereof permitted by Section 7.03(b).

7.16 Permitted Activities of Holdings, Dutch Holdco, MEMC Netherlands and IP
SPV.

(a) Holdings shall not incur, directly or indirectly, any Indebtedness or any
other obligation or liability whatsoever other than (i) the Indebtedness and
obligations under this Agreement and the other Loan Documents, (ii) Indebtedness
owing by Holdings to the Borrower or any Subsidiary to the extent permitted by
Section 7.03(d); and (iii) Indebtedness otherwise permitted by Section 7.03 in
an aggregate principal amount not to exceed $20,000,000.

(b) Dutch Holdco shall not (i) incur, directly or indirectly, any Indebtedness
or any other obligation or liability whatsoever other than (A) the Indebtedness
and obligations under this Agreement and the other Loan Documents and
(B) Indebtedness owing by Dutch Holdco to Holdings, the Borrower or any
Subsidiary to the extent permitted by Section 7.03(d); (ii) create or suffer to
exist any Lien upon any property or assets now owned or hereafter acquired,
leased or licensed by it other than the Liens created under the Security
Documents to which it is a party or permitted pursuant to Section 7.01(b) or
Section 7.01(c); (iii) engage in any business or activity or own any assets
other than (A) holding the Equity Interests in its Subsidiaries, (B) performing
its obligations and activities incidental thereto under the Loan Documents; and
(C) making Restricted Payments and Investments to the extent permitted by this
Agreement; (iv) consolidate with or merge with or into, or convey, transfer,
lease or license all or substantially all its assets to, any Person (other than
as permitted by Section 7.04(a) or Section 7.04(b)); (v) sell or otherwise
dispose of any Equity Interests of any of its Subsidiaries (other than as
permitted by Section 7.05(m)); (vi) create or acquire any Subsidiary or make or
own any Investment in any Person other than its Subsidiaries (other than
pursuant to a transaction permitted by Section 7.05(m)); or (vii) fail to hold
itself out to the public as a legal entity separate and distinct from all other
Persons.

(c) MEMC Netherlands shall not (i) incur, directly or indirectly, any
Indebtedness or any other obligation or liability whatsoever other than (A) the
Indebtedness and obligations under this Agreement and the other Loan Documents
and (B) Indebtedness owing by MEMC Netherlands to Holdings, the Borrower or any
Subsidiary to the extent permitted by Section 7.03(d); (ii) create or suffer to
exist any Lien upon any property or assets now owned or hereafter acquired,
leased or licensed by it other than the Liens created under the Security
Documents to which it is a party or permitted pursuant to Section 7.01(b) or
Section 7.01(c); (iii) engage in any business or activity or own any assets
other than (A) holding the Equity Interests in its Subsidiaries, (B) performing
its obligations and activities incidental thereto under the Loan Documents; and
(C) making Restricted Payments and Investments to the extent permitted by this
Agreement; (iv) consolidate with or merge with or into, or convey, transfer,
lease or license all or

 

123



--------------------------------------------------------------------------------

substantially all its assets to, any Person (other than as permitted by
Section 7.04(a) or Section 7.04(b)); (v) sell or otherwise dispose of any Equity
Interests of any of its Subsidiaries (other than as permitted by
Section 7.05(m)); (vi) create or acquire any Subsidiary or make or own any
Investment in any Person other than its Subsidiaries (other than pursuant to a
transaction permitted by Section 7.05(m)); or (vii) fail to hold itself out to
the public as a legal entity separate and distinct from all other Persons.

(d) IP SPV shall not (i) incur, directly or indirectly, any Indebtedness or any
other obligation or liability whatsoever other than the Indebtedness and
obligations under this Agreement and the other Loan Documents, the Exclusive
License Agreement, the Non-Exclusive License Agreement, and non-exclusive
licenses and sublicenses permitted by Section 7.05(l) and the agreements
described in clauses (ii), (iii) and (iv) of the definition of the term
“Holdings Agreements”; (ii) create or suffer to exist any Lien upon any property
or assets now owned or hereafter acquired, leased or licensed by it other than
the Liens created under the Security Documents to which it is a party and
non-exclusive licenses and sublicenses permitted by Section 7.05(l) and licenses
and sublicenses contained in the agreements described in clauses (ii), (iii) and
(iv) of the definition of the term “Holdings Agreements”; (iii) engage in any
business or activity or own any assets other than (A) pursuant to the Exclusive
License Agreement, the Non-Exclusive License Agreement, non-exclusive licenses
and sublicenses permitted by Section 7.05(l) and the agreements described in
clauses (ii), (iii) and (iv) of the definition of the term “Holdings
Agreements”; (B) performing its obligations and activities incidental thereto
under the Loan Documents; and (C) making Restricted Payments and Investments to
the extent permitted by this Agreement; (iv) consolidate with or merge with or
into, or convey, transfer, lease or license all or substantially all its assets
to, any Person (other than non-exclusive licenses and sublicenses permitted by
Section 7.05(l) and licenses and sublicenses contained in the agreements
described in clauses (ii), (iii) and (iv) of the definition of the term
“Holdings Agreements”); (v) create or acquire any Subsidiary or make or own any
Investment in any Person; or (vi) fail to hold itself out to the public as a
legal entity separate and distinct from all other Persons.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C-BA Obligation, or (ii) within three
Business Days after the same becomes due, any interest on any Loan or on any
L/C-BA Obligation, any fee due hereunder, or any other amount payable hereunder
or under any other Loan Document; or

(b) Specific Covenants. Any event constituting an “Event of Default” under any
other Loan Document occurs or the Borrower fails to perform or observe any term,
covenant or agreement either (i) contained in any of Section 6.05, 6.11, 6.12,
6.13, 6.17 or 6.21 or Article VII, or (ii) contained in any of Section 6.01,
6.02, 6.03 or 6.09(d) and such failure continues for 15 days after the earlier
of (x) knowledge thereof by any Responsible Officer or (y) receipt by the
Borrower of a Notice of Default with respect thereto; or

 

124



--------------------------------------------------------------------------------

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (x) knowledge thereof by any
Responsible Officer or (y) receipt by the Borrower of a Notice of Default with
respect thereto; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document shall be incorrect or
misleading in any material respect (or, with respect to any representation or
warranty that is itself modified or qualified by materiality or a “Material
Adverse Effect” standard, in any respect) when made or deemed made; or

(e) Cross-Default. (i) Holdings, the Borrower or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) to a
Person other than Holdings, the Borrower and its wholly-owned Subsidiaries
having an aggregate principal amount (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $30,000,000, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee described in clause (A) above or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be accelerated or to otherwise become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be provided; or (ii) there occurs under any
Swap Contract so long as no claim with respect thereto is made against the
Borrower or any Subsidiary) an early termination date (or such other similar
term) under such Swap Contract resulting from (A) any event of default under
such Swap Contract as to which the Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Subsidiary as a result thereof is greater
than the $30,000,000; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries other
than (Immaterial Subsidiaries) institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and, in the case of
a proceeding under any Debtor Relief Law other than the Dutch Debt Relief Law,
the appointment continues undischarged or unstayed for 60 calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and

 

125



--------------------------------------------------------------------------------

continues undismissed or unstayed for (i) 60 calendar days, in the case of a
proceeding under any Debtor Relief Law other than the Dutch Debtor Relief Law,
or (ii) 28 calendar days, in the case of a proceeding under the Dutch Debtor
Relief Law, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Subsidiaries (other than Immaterial Subsidiaries) becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 30 days after its issue or
levy; or

(h) Judgments. There is entered against any Loan Party or any of its
Subsidiaries (other than Immaterial Subsidiaries) (i) one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments or orders) exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA; Foreign Pension Plan. (i) An ERISA Event occurs with respect to a
Plan or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of Holdings or the Borrower or any Subsidiary under Title IV
of ERISA to such Plan, such Multiemployer Plan or the PBGC in an aggregate
amount in excess of the Threshold Amount, (ii) Holdings or the Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount, or (iii) a Foreign Benefit Event occurs with
respect to a Foreign Pension Plan which has resulted or could reasonably be
expected to result in liability of Holdings or the Borrower or any Subsidiary in
an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect in any material respect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

(k) Liens. Any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any material portion of the Collateral with the priority
required by the applicable Security Document, except as a result of the sale or
other Disposition of the applicable Collateral in a transaction permitted under
the Loan Documents; or

 

126



--------------------------------------------------------------------------------

(l) Change of Control. There occurs any Change of Control; or

(m) Consummation of IPO and Samsung Transactions. Any of the following
transactions shall not have been consummated on or prior to (a) May 28, 2014,
the initial public offering of the Equity Interests in Holdings or (b) May 29,
2014, (i) an aggregate cash Investment of at least $93.0 million (subject to
increase based on greenshoe) in Holdings by Samsung Fine Chemicals, or (ii) the
transfer to the Borrower of all of the Equity Interest in MKC owned by Samsung
Electronics so that MKC becomes a wholly-owned Subsidiary of the Borrower and
MEMC Netherlands.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent (and with respect to clause (d), the
Administrative Agent and each Security Agent, as applicable) shall, at the
request of, or may, with the consent of, the Required Lenders, take any or all
of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C-BA Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C-BA Obligations (in an
amount equal 102.5% of the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of (i) an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States or any other Debtor Relief Laws or (ii) an Event of Default
under Section 8.01(f) or 8.01(g), the obligation of each Lender to make Loans
and any obligation of the L/C Issuer to make L/C-BA Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C-BA
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C-BA Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent and each Security Agent, as the case may be, in the following order:

 

127



--------------------------------------------------------------------------------

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent or such Security Agent, as
the case may be, and amounts payable under Article III) payable to the
Administrative Agent or such Security Agent, as the case may be, in its capacity
as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit-BA Fees) payable to the Lenders and the L/C Issuer (including fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit-BA Fees and interest on the Loans and L/C-BA Borrowings,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C-BA Borrowings, (b) Cash Collateralize that
portion of L/C-BA Obligations composed of the aggregate undrawn amount of
Letters of Credit, ratably among the Lenders and the L/C Issuer in proportion to
the respective amounts described in clauses (a) and (b) of this clause Fourth
held by them, (c) payment of the maximum amount of all Bankers’ Acceptances then
outstanding, such payment to be for the account of the L/C Issuer (or to the
extent the Lenders have theretofore funded their participations in any such
Bankers’ Acceptance, ratably among such Lenders in accordance with their
Applicable Percentage) and (d) payment of Obligations in respect of any amounts
due under Related Credit Arrangements payable to the Lender Counterparties,
ratably among clauses (a) through (d) of this clause Fourth in proportion to the
respective amounts described in clauses (a) through (d) of this clause Fourth;
and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above. In addition, in
carrying out the foregoing, no payments by a Guarantor and no proceeds of
Collateral of a Guarantor shall be applied to Excluded Hedge Obligations of such
Guarantor.

ARTICLE IX

ADMINISTRATIVE AGENT AND SECURITY AGENTS

9.01 Appointment and Authority.

(a) Each of the Lenders, the L/C Issuer and the Secured Parties hereby
irrevocably appoints:

 

128



--------------------------------------------------------------------------------

(i) Goldman Sachs to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto (including to enter any
intercreditor agreement entered into by the Administrative Agent in accordance
with this Agreement on behalf of the Secured Parties);

(ii) A security agent to be identified by the Administrative Agent to act on its
behalf as the Italian Security Agent hereunder and under the Italian Security
Documents and authorizes the Italian Security Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Italian Security
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto; and

(iii) A security agent to be identified by the Administrative Agent to act on
its behalf as the Taiwan Security Agent hereunder and under the Taiwan Security
Documents and authorizes the Taiwan Security Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Taiwan Security Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.

Each Security Agent hereby authorizes the Administrative Agent to hold on its
behalf each item of possessory collateral delivered by such Security Agent to
the Administrative Agent.

The provisions of this Article are solely for the benefit of the Administrative
Agent, the Security Agents, the Lenders, the L/C Issuer and the Secured Parties,
and neither the Borrower nor any other Loan Party shall have any rights as a
third party beneficiary of any of such provisions. In performing its functions
and duties hereunder, the Administrative Agent and each Security Agent shall act
solely as an agent of the Lenders and other Secured Parties and does not assume
and shall not be deemed to have assumed any obligation towards or relationship
of agency or trust with or for Holdings, the Borrower or any of their
Subsidiaries.

9.02 Rights as a Lender. The Person serving as the Administrative Agent and as a
Security Agent hereunder shall have the same rights and powers in its capacity
as a Lender as any other Lender and may exercise the same as though it were not
the Administrative Agent or a Security Agent and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Administrative Agent or a Security
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
Holdings, the Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent or a Security Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. Neither the Administrative Agent nor any Security
Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents to which such Person is a party and its
duties herewith shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent and each Security Agent:

 

129



--------------------------------------------------------------------------------

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall be entitled to refrain from any act or the taking of any action
(including the failure to take an action) in connection herewith or any of the
other Loan Documents or from the exercise of any power, discretion or authority
vested in it hereunder or thereunder unless and until the Administrative Agent
or a Security Agent, as the case may be, shall have received instructions in
writing in respect thereof from the Required Lenders (or such other Lenders as
may be required to give such instructions under Section 10.01) and, upon receipt
of such instructions from the Required Lenders (or such other Lenders, as the
case may be), the Administrative Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions, including for the avoidance of
doubt refraining from any action that, in its opinion or the opinion of its
counsel, may be in violation of the automatic stay under any Debtor Relief Law
or that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or a Security Agent or any of their respective Affiliates in any capacity.

Neither the Administrative Agent nor any Security Agent nor any of their
respective officers, partners, directors, employees or agents shall be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent or such Security Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final, non-appealable judgment of a court
of competent jurisdiction. Neither the Administrative Agent nor any Security
Agent shall be deemed to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent and the Security
Agents by the Borrower, a Lender or the L/C Issuer.

Neither the Administrative Agent nor any Security Agent shall be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or any of the Security Agents, as the
case may be.

 

130



--------------------------------------------------------------------------------

Anything contained herein to the contrary notwithstanding, neither the
Administrative Agent nor any Security Agent shall have any liability arising
from confirmation of the Outstanding Amount of the Loans or L/C-BA Obligations
or the component amounts thereof.

9.04 Reliance by Administrative Agent and the Security Agents.

The Administrative Agent and each Security Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent and each
Security Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent and each Security Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent and the Security Agents shall have received notice to the
contrary from such Lender or the L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. Each of the Administrative Agent and each
Security Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent and each Security Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub agents
appointed by the Administrative Agent or such Security Agent, as the case may
be. The Administrative Agent and each Security Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and each Security Agent and any such sub agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent or as such Security Agent, as the case may be. Neither the Administrative
Agent nor any Security Agent shall be responsible for the negligence or
misconduct of any sub-agents, except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent or such Security Agent, as applicable, acted with gross
negligence or willful misconduct in the selection of such sub-agent. The
exculpatory, indemnification and other provisions of Section 9.03 and of
Section 10.04 shall apply to any Affiliates of Administrative Agent and any of
the Security Agents and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent or as such Security Agent, as the case may
be. Notwithstanding anything herein to the contrary, with respect to each
sub-agent appointed by Administrative Agent or any of the Security Agents, as
the case may be, (i) such sub-agent shall be a third party beneficiary under
this Agreement with respect to all such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) and shall have all
of the rights and benefits of a third party beneficiary, including an
independent right of action to

 

131



--------------------------------------------------------------------------------

enforce such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) directly, without the consent or joinder of any other
Person, against any or all of Loan Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent or such Security Agent, as applicable, and not to any Loan
Party, Lender or any other Person and no Loan Party, Lender or any other Person
shall have any rights, directly or indirectly, as a third party beneficiary or
otherwise, against such sub-agent.

9.06 Resignation of Administrative Agent and a Security Agent. The
Administrative Agent and any of the Security Agents may at any time give notice
of its resignation to the Lenders, the L/C Issuer and the Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be (i) in
the case of the resignation of the Administrative Agent, a bank with an office
in the United States, or an Affiliate of any such bank with an office in the
United States, (ii) in the case of resignation of the Italian Security Agent, a
bank with an office in Italy, or an Affiliate of any such bank with an office in
Italy and (iii) in the case of resignation of the Taiwan Security Agent, a
Secured Party which is incorporated under the Law of the Republic of China or
has obtained recognition of a foreign company pursuant to the Company Act of
ROC. If no such successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent or the retiring Security Agent, as the case may be, gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent or such retiring Security Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent or applicable Security Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date; provided that if the Administrative Agent or any Security Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent and the
retiring Security Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent or such Security Agent on
behalf of the Lenders or the L/C Issuer under any of the Loan Documents, the
retiring Administrative Agent and the retiring Security Agent shall continue to
hold such collateral security as such collateral agent or Security Agent, as the
case may be, until such time as a successor Administrative Agent and a successor
Security Agent, as applicable, is appointed) and (2) except for any indemnity
payments owed to the retiring Administrative Agent and the retiring Security
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent or a Security Agent shall instead be made
by or to each Lender and the L/C Issuer directly, until such time as the
Required Lenders appoint a successor Administrative Agent or a successor
Security Agent, as applicable, as provided for above in this Section. No
appointment hereunder shall be effective unless the Person so appointed has
accepted such appointment in writing, and upon the acceptance of a successor’s
appointment as Administrative Agent or as Security Agent, as the case may be,
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent or Security Agent, as applicable (including, for

 

132



--------------------------------------------------------------------------------

the avoidance of doubt, rights under each Parallel Debt provision and any other
rights it may have under the Loan Documents), and the retiring Administrative
Agent and the retiring Security Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent and a successor Security Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s and the retiring Security Agent’s, as the case may be, resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring
Administrative Agent and retiring Security Agent, as the case may be, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring Administrative Agent was
acting as Administrative Agent or while the retiring Security Agent as acting as
a Security Agent, as applicable.

Any resignation by Goldman Sachs as Administrative Agent pursuant to this
Section shall also constitute its resignation as Swing Line Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swing Line Lender, (b) the
retiring Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.

No Security Agent may resign unless and until on the effective date of such
resignation all of the retiring Security Agent’s Revolving Commitments and Term
Loans are assigned to the successor Security Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder. Except
as otherwise explicitly set forth in this Agreement, the Administrative Agent
shall not have any duty or responsibility, either initially or on a continuing
basis, to make any investigation or any appraisal on behalf of Lenders or to
provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before the making of the Loans or at any time
or times thereafter, and no Agent shall have any responsibility with respect to
the accuracy of or the completeness of any information provided to Lenders.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, no
bookrunner, arranger, syndication agent or documentation agent (including the
Syndication

 

133



--------------------------------------------------------------------------------

Agent, each Bookrunner and each Arranger) shall have any duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Security Agent, a
Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C-BA Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C-BA Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

Anything contained in any of the Loan Documents to the contrary notwithstanding
but subject in all respects to the terms and conditions of any intercreditor
agreement entered into by the Administrative Agent in accordance with this
Agreement, the Borrower, Administrative Agent and each Secured Party hereby
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder and under any of the Loan
Documents may be exercised solely by Administrative Agent, as applicable, for
the benefit of the Secured Parties in accordance with the terms hereof and
thereof and all powers, rights and remedies under the Security Documents may be
exercised solely by Administrative Agent for the benefit of the Secured Parties
in accordance with the terms thereof, and (ii) in the event of a foreclosure or

 

134



--------------------------------------------------------------------------------

similar enforcement action by Administrative Agent on any of the Collateral
pursuant to a public or private sale or other disposition (including pursuant to
Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code or
any other Debtor Relief Laws), Administrative Agent (or any Lender, except with
respect to a “credit bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii)
or otherwise of the Bankruptcy Code or any other Debtor Relief Laws) may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and Administrative Agent, as agent for and representative of Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities) shall be entitled, upon instructions from Required Lenders, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such sale or disposition, to
use and apply any of the Obligations as a credit on account of the purchase
price for any Collateral payable by Administrative Agent at such sale or other
disposition. The Administrative Agent is hereby authorized on behalf of all of
the Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time to take any action with respect to any Collateral or
Security Documents which may be necessary to perfect and maintain perfected the
security interest in and liens upon the Collateral granted pursuant to the
Security Documents.

9.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuer irrevocably
authorize each of the Administrative Agent, the Italian Security Agent (with
reference to the Italian Security Documents) and the Taiwan Security Agent (with
reference to the Taiwan Security Documents), at its option and in its
discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent or such Security Agent under any Loan Document (i) upon termination of the
Commitments and payment in full in cash of all Obligations (other than
contingent indemnification obligations and other obligations not then payable
which expressly survive termination) and the expiration or termination of all
Letters of Credit and Bankers’ Acceptances (other than Letters of Credit and
Bankers’ Acceptances as to which other arrangements satisfactory to the L/C
Issuer shall have been made (which arrangements may include, in the L/C Issuer’s
discretion, Cash Collateral or backstop letters of credit satisfactory to the
L/C Issuer in an amount equal to 102.5% of the then Outstanding Amount of all
L/C-BA Obligations)) (the date by which all the foregoing in this clause (i) has
occurred is referred to herein as the “Termination Date”), (ii) that is sold or
to be sold as part of or in connection with any Disposition permitted hereunder,
(iii) subject to Section 10.01, if approved, authorized or ratified in writing
by the Required Lenders or (iv) in accordance with any intercreditor agreement
entered into by the Administrative Agent and the Security Agents in accordance
with this Agreement;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent or any Security Agent under any Loan Document to the holder
of any Lien on such property that is permitted by Section 7.01(l);

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

 

135



--------------------------------------------------------------------------------

(d) (i) to enter into or amend any intercreditor agreement with any
representatives of the holders of Indebtedness that is permitted to be secured
by a Lien on the Collateral by Section 7.01(q) or Indebtedness that is permitted
by Section 7.03 to be secured by a Lien on the Collateral ranking junior to the
Lien securing the Obligations and (ii) to rely exclusively on a certificate of a
Responsible Officer of the Borrower seeking to permit such Lien as to whether
any such other Liens are permitted. Any intercreditor agreement entered into by
the Administrative Agent and the Security Agents in accordance with this
Agreement and any amendment thereto shall be binding on the Secured Parties.

Upon request by the Administrative Agent or any Security Agent at any time, the
Required Lenders (or such greater number of Lenders as may be required under
Section 10.01) will confirm in writing the Administrative Agent’s and such
Security Agent’s authority to release or subordinate its interest in particular
types or items of property, or to release any Guarantor from its obligations
under the Guaranty pursuant to this Section 9.10.

No Lender or Affiliate of a Lender that obtains the benefits of Section 8.03,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Security Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, neither
the Administrative Agent nor any Security Agent shall be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under any Related Credit Arrangement unless the
Administrative Agent and the Security Agents has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent or any Security Agent may reasonably request, from the applicable
counterparty to such Related Credit Arrangement.

Neither the Administrative Agent nor any Security Agent shall be required to
deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent or such Security Agent from any Loan Party, any Subsidiary, the Required
Lenders, any Lender or any other Person under or in connection with this
Agreement or any other Loan Document except (i) as specifically provided in this
Agreement or any other Loan Document and (ii) as specifically requested from
time to time in writing by any Lender with respect to a specific document,
instrument, notice or other written communication received by and in the
possession of the Administrative Agent or such Security Agent at the time of
receipt of such request and then only in accordance with such specific request.

Neither the Administrative Agent nor any Security Agent shall be responsible for
or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Administrative Agent’s or such Security
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Administrative Agent or any Security Agent
be responsible or liable to the Lenders for any failure to monitor or maintain
any portion of the Collateral.

 

136



--------------------------------------------------------------------------------

9.11 Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent and each Security Agent may withhold from any payment to
any Lender an amount equivalent to any withholding tax applicable to such
payment. If the IRS or any other Governmental Authority asserts a claim that the
Administrative Agent or such Security Agent did not properly withhold tax from
amounts paid to or for the account of any Lender for any other reason, or the
Administrative Agent or such Security Agent has paid over to the IRS or any
other Governmental Authority applicable withholding tax relating to a payment to
a Lender but no deduction has been made from such payment, such Lender shall
indemnify the Administrative Agent and such Security Agent fully for all amounts
paid, directly or indirectly, by the Administrative Agent or such Security
Agent, as the case may be, as tax or otherwise, including any penalties or
interest and together with any all expenses incurred, unless such amounts have
been indemnified by any Loan Party or the relevant Lender.

9.12 Parallel Debt. In this Section:

“Corresponding Debt” means any amount which a Loan Party owes to a Secured Party
in respect of or in connection with Obligations.

“Parallel Debt” means any amount which a Loan Party owes to the Administrative
Agent under this Section 9.12.

(a) Each Loan Party irrevocably and unconditionally undertakes to pay to the
Administrative Agent amounts equal to, and in the currency or currencies of, its
Corresponding Debt.

(b) The Parallel Debt of each Loan Party:

(i) shall become due and payable at the same time as its Corresponding Debt;

(ii) is independent and separate from, and without prejudice to, its
Corresponding Debt.

(c) For purposes of this Section, the Administrative Agent:

(i) is the independent and separate creditor of each Parallel Debt;

(ii) acts in its own name and not as agent, representative or trustee of the
Secured Parties and its claims in respect of each Parallel Debt shall not be
held on trust; and

(iii) shall have the independent and separate right to demand payment of each
Parallel Debt in its own name (including through any suit, execution,
enforcement of security, recovery of guarantees and applications for and voting
in any kind of insolvency proceeding).

(d) The Parallel Debt of a Loan Party shall be (a) decreased to the extent that
its Corresponding Debt has been irrevocably and unconditionally paid or
discharged, and (b) increased to the extent to that its Corresponding Debt has
increased, and the Corresponding Debt

 

137



--------------------------------------------------------------------------------

of a Loan Party shall be (x) decreased to the extent that its Parallel Debt has
been irrevocably and unconditionally paid or discharged, and (y) increased to
the extent that its Parallel Debt has increased, in each case provided that the
Parallel Debt of a Loan Party shall never exceed its Corresponding Debt.

(e) All amounts received or recovered by the Administrative Agent in connection
with this Section, to the extent permitted by applicable law, shall be applied
in accordance with Section 8.03.

This Section applies for the purpose of determining the secured obligations in
the Security Documents governed by Dutch law, by the laws of Japan and by the
laws of Korea.

9.13 Intercompany Indebtedness. Each Loan Party and each of its Subsidiaries
signatory hereto hereby agree that:

(a) Indebtedness of Holdings owed to the Borrower or any Subsidiary, of Borrower
owed to Holdings or any Subsidiary, or of a Subsidiary owed to Holdings, the
Borrower or another Subsidiary (each such Person which incurs such Indebtedness
by borrowing is referred to herein as a “Payor” and each such Person which holds
such Indebtedness by making loans and advances is referred to herein as a
“Payee”; and such Indebtedness is referred to herein as “Intercompany
Indebtedness”) shall be subordinate and junior in right of payment, to the
extent and in the manner set forth in this Section 9.13, to the Obligations.

(b) Each Payee agrees that any and all claims of such Payee arising under the
Intercompany Indebtedness against any Payor that is a Loan Party or against any
of their respective properties shall be subordinate and subject in right of
payment to the Obligations until the Termination Date; provided, that each Payor
that is a Loan Party may make payments to the applicable Payee under the
Intercompany Indebtedness to the extent such Intercompany Indebtedness is
permitted by Section 7.03(d) so long as no Event of Default shall have occurred
and be continuing and, upon the waiver, remedy or cure of each such Event of
Default, so long as no other Event of Default shall have occurred and be
continuing, such payments shall be permitted, including any payment to bring any
missed payments during the period of Event of Default current; and provided,
further, that all loans and advances made by a Payee under such Intercompany
Indebtedness shall be received by the applicable Payor subject to the provisions
of the Loan Documents. Notwithstanding any right of any Payee to ask, demand,
sue for, take or receive any payment from any Payor, all rights, Liens and
security interests of such Payee, whether now or hereafter arising and howsoever
existing, in any assets of any Payor (whether constituting part of the security
or collateral given to any Secured Party to secure payment of all or any part of
the Obligations or otherwise) shall be and hereby are subordinated to the rights
of the Secured Parties in such assets. Except as expressly permitted by the Loan
Documents, the Payees shall have no right to possession of any such asset or to
foreclose upon, or exercise any other remedy in respect of, any such asset,
whether by judicial action or otherwise, until the Termination Date.

(c) After the occurrence of and during the continuation of an Event of Default,
if all or any part of the assets of any Payor, or the proceeds thereof, are
subject to any distribution, division or application to the creditors of any
Payor, whether partial or complete, voluntary or

 

138



--------------------------------------------------------------------------------

involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any Payor is dissolved or if (except as
expressly permitted by the Loan Documents) all or substantially all of the
assets of any Payor are sold, then, and in any such event, any payment or
distribution of any kind or character, whether in cash, securities or other
investment property, or otherwise, which shall be payable or deliverable upon or
with respect to any indebtedness of such Payor to any Payee (“Payor
Indebtedness”) shall be paid or delivered directly to the Administrative Agent
for application to any of the Obligations, due or to become due, until the
Termination Date. After the occurrence of and during the continuation of an
Event of Default, each Payee that is a Loan Party irrevocably authorizes,
empowers and appoints the Administrative Agent as such Payee’s attorney-in-fact
(which appointment is coupled with an interest and is irrevocable) to demand,
sue for, collect and receive every such payment or distribution and give
acquittance therefor and to make and present for and on behalf of such Payee
such proofs of claim and take such other action, in the Administrative Agent’s
own name or in the name of such Payee or otherwise, as the Administrative Agent
may deem necessary or advisable for the enforcement of the Intercompany
Indebtedness. After the occurrence of and during the continuation of an Event of
Default, each Payee that is a Loan Party also agrees to execute, verify, deliver
and file any such proofs of claim and any other similar filings in respect of
the Payor Indebtedness requested by the Administrative Agent. After the
occurrence of and during the continuation of an Event of Default, the
Administrative Agent may vote such proofs of claim and any other similar filings
in any such proceeding (and the applicable Payee shall not be entitled to
withdraw such vote), receive and collect any and all dividends or other payments
or disbursements made on Payor Indebtedness in whatever form the same may be
paid or issued and apply the same on account of any of the Obligations in
accordance with this Agreement. Upon the occurrence and during the continuation
of any Event of Default, should any payment, distribution, security or other
investment property or instrument or any proceeds thereof be received by any
Payee that is a Loan Party upon or with respect to Payor Indebtedness owing to
such Payee prior to the Termination Date, such Payee that is a Loan Party shall
receive and hold the same for the benefit of the Secured Parties, and shall
forthwith deliver the same to the Administrative Agent, for the benefit of the
Secured Parties, in precisely the form received (except for the endorsement or
assignment of such Payee where necessary or advisable in the Administrative
Agent’s judgment), for application to any of the Obligations in accordance with
this Agreement, due or not due, and, until so delivered, the same shall be
segregated from the other assets of such Payee for the benefit of the Secured
Parties. Upon the occurrence and during the continuance of an Event of Default,
if such Payee fails to make any such endorsement or assignment to the Agent, the
Administrative Agent or any of its officers, employees or representatives are
hereby irrevocably authorized to make the same. Each Payee that is a Loan Party
agrees that until the Termination Date, such Payee will not (i) assign or
transfer, or agree to assign or transfer, to any Person (other than in favor of
the Administrative Agent for the benefit of the Secured Parties pursuant to the
applicable Security Documents or as otherwise permitted pursuant to the Loan
Documents) any claim such Payee has or may have against any Payor, (ii) upon the
occurrence and during the continuance of an Event of Default, discount or extend
the time for payment of any Payor Indebtedness, or (iii) otherwise amend,
modify, supplement, waive or fail to enforce any Intercompany Indebtedness
(except to the extent otherwise permitted pursuant to the Loan Documents).

 

139



--------------------------------------------------------------------------------

9.14 Joint and Several Creditors.

(a) Notwithstanding anything in this Agreement to the contrary, it is understood
and agreed that each Secured Party (in its various capacities under this
Agreement or any of the other Loan Documents) shall be deemed a creditor jointly
and severally with each other Secured Party with respect to the rights and
claims under this Agreement, any of the other Loan Documents, any Swap Contract
or any arrangement for the delivery of treasury management services against the
Borrower and the other Loan Parties pursuant to Article 283 of the Civil Code of
the ROC entitled to pursue any and all of such claims of all the Secured Parties
against the Borrower and the other Loan Parties and that the Liens, guarantees
and the rights and remedies pursuant to the Taiwan Security Documents are
created in favor of the Taiwan Security Agent in its capacity as a joint and
several creditor and for the joint and several benefit of all Secured Parties.
Each of the Loan Parties agrees and undertakes that it shall pay and perform its
obligations to which such claims relate notwithstanding Article 284 of the Civil
Code of the ROC. Each Secured Party shall only be responsible to the Borrower or
any other Loan Party for its own obligations under this Agreement, any of the
other Loan Documents, any Swap Contract or any arrangement for the delivery of
treasury management services and not the obligations of any other Secured Party
notwithstanding Article 289 of the Civil Code of the ROC.

(b) The parties hereto agree that, upon any assignment or transfer by any
Secured Party of its rights under this Agreement in accordance with the terms
thereof, the relevant assignee or transferee shall become a joint and several
creditor with the other Secured Parties hereunder.

(c) This Section 9,14 is for the benefit of and may be enforced by or on behalf
of all of and each Secured Party.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given (provided that Administrative Agent may, with the
consent of the Borrower only, amend, modify or supplement this Agreement or any
other Loan Document to cure any ambiguity, omission, defect or inconsistency (as
reasonably determined by Administrative Agent), so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender
(or L/C Issuer, if applicable) or the Lenders shall have received at least five
Business Days’ prior written notice thereof and Administrative Agent shall not
have received, within five Business Days of the date of such notice to the
Lenders, a written notice from the Required Lenders stating that the Required
Lenders object to such amendment); provided, however, that no such amendment,
waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

 

140



--------------------------------------------------------------------------------

(b) extend or increase the Revolving Commitment of any Lender (or reinstate any
Revolving Commitment terminated pursuant to Section 8.02) without the written
consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments, if any) of principal, interest, fees,
premium or other amounts due to the Lenders (or any of them) or any scheduled
reduction of the Aggregate Revolving Commitments pursuant to Section 2.06(b)
without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C-BA Borrowing, or (subject to clause (iv) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit-BA Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C-BA Borrowing or to reduce any fee payable
hereunder;

(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f) amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Lender;

(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender; (h) release all or substantially all of the value of the Guaranty or all
or substantially all of the Collateral without the written consent of each
Lender, except to the extent the release of any Guarantee by any Guarantor
pursuant to the Guaranty or the release of Collateral is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone); or

(i) amend, modify or waive this Agreement or any Security Document so as to
alter the ratable treatment of Obligations arising under the Loan Documents and
Obligations arising under Related Swap Contracts or the definition of “Related
Swap Contract”, “Swap Contract”, “Related Credit Arrangements”, “Obligations” or
“Secured Parties” (as defined in this Agreement or any applicable Security
Document) in each case in a manner adverse to any party to a Related Swap
Contract (other than a Loan Party) without the written consent of such party; or

(j) alter the required application of any repayments or prepayments as between
Classes pursuant to Section 2.05(i) without the consent of Lenders holding more
than 50% of the aggregate Term Loan Exposure of all Lenders or Revolving
Exposure of all Lenders, as

 

141



--------------------------------------------------------------------------------

applicable, of each Class which is being allocated a lesser repayment or
prepayment as a result thereof; provided, Required Lenders may waive, in whole
or in part, any prepayment so long as the application, as between Classes, of
any portion of such prepayment which is still required to be made is not
altered;

and, provided further, that (i) no amendment (including any amendment of this
proviso of Section 11.01), waiver or consent shall, unless in writing and signed
by the applicable L/C Issuer in addition to the Lenders required above, affect
the rights or duties of the applicable L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit or Bankers’ Acceptance issued
or to be issued by it; (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Lender in addition to the Lenders required
above, affect the rights or duties of the Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent or any other Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent or such
Agent under this Agreement or any other Loan Document; and (iv) any fee letter
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (A) the Revolving Commitment of such
Lender may not be increased or extended without the consent of such Lender,
(B) the outstanding principal amount of Loans and other Obligations owing to
such Lender may not be reduced, other than as a result of payment thereof,
without the consent of such Lender, and (C) the rate of interest specified
herein applicable to any Loans of such Lender may not be reduced without the
consent of such Lender except in connection with a reduction of such rate of
interest applicable to all Lenders made in accordance with subpart (d) of the
first proviso above (with respect to which such Defaulting Lender shall not be
entitled to vote).

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by Loan
Parties in connection with this Agreement may be in a form reasonably determined
by the Administrative Agent and may be, together with this Agreement, amended,
supplemented and waived with the consent of the Administrative Agent at the
request of the Borrower without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order (i) to
comply with local Law or advice of local counsel or (ii) to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents including to amend the Security
Documents to permit refinancing indebtedness that is permitted hereunder to have
a Lien on the Collateral ranking junior to the Liens created by the Security
Documents to become secured thereby.

Notwithstanding anything to the contrary in this Section 10.01, any waiver,
amendment or modification of this Agreement or any other Loan Document, or any
consent to any departure

 

142



--------------------------------------------------------------------------------

by any Loan Party therefrom, that by its terms affects the rights or duties
under this Agreement of the Lenders of a particular Class (but not the Lenders
of any other Class), may be effected by an agreement or agreements in writing
entered into by Borrower and the requisite number or percentage in interest of
the affected Class of Lenders that would be required to consent thereto under
this Section 10.01 if such Class of Lenders were the only Class of Lenders
hereunder at the time.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (if promptly confirmed in writing)
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i) if to the Borrower, any other Loan Party, the Administrative Agent, the
Administrative Agent in its own right as a creditor of each Parallel Debt, the
Italian Security Agent, the Taiwan Security Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of

 

143



--------------------------------------------------------------------------------

an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. The Borrower, the Administrative Agent, the L/C
Issuer and the Swing Line Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

 

144



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
Administrative Agent or any Security Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent and the Security Agents in accordance with Section 8.02 for
the benefit of all the Lenders, the L/C Issuer, and the other Secured Parties;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent or any Security Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent or such Security Agent) hereunder and under the other Loan Documents,
(b) the L/C Issuer or the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender or other
Secured Party from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out of pocket
expenses incurred by each Agent and its Affiliates (including the reasonable
fees, charges and disbursements of counsel for such Agent), in connection with
the syndication of the credit

 

145



--------------------------------------------------------------------------------

facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by (A) the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (B) the Swing Line
Lender in connection with the making of any Swing Line Loans or any demand for
payment with respect to the Swing Line Loans and (iv) all out of pocket expenses
incurred by any Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for any Agent, any Lender or the L/C Issuer),
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 10.04, or (B) in connection with the Loans made or Letters of
Credit issued hereunder, including all such out of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify each Agent
(and any sub-agent thereof), each Lender (including the Swing Line Lender) and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses (other than anticipated profits), claims,
damages, penalties (including any OFAC related penalties), liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of any Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), the syndication of the credit facilities provided
for herein, any engagement letter (and any related fee letter) delivered by any
Agent or any Lender to the Borrower with respect to the transactions
contemplated by this Agreement, any amendments, waivers or consents with respect
to any provision of this Agreement or any of the other Loan Documents, or any
enforcement of any of the Loan Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty), (ii) any Loan, Letter of Credit or Bankers’ Acceptance or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit or a Bankers’ Acceptance
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
Holdings, the Borrower or any of their Subsidiaries, or any Environmental
Liability related in any way to Holdings, the Borrower or any of their
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have

 

146



--------------------------------------------------------------------------------

resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to any Agent (or any sub-agent thereof), the L/C
Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to such Agent (or any such sub-agent), the L/C Issuer or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the applicable Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the applicable Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity. The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, neither the Borrower nor any other Loan Party shall assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, any other Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, any other Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement

 

147



--------------------------------------------------------------------------------

entered into by the Administrative Agent, any Agent, the L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent or applicable other Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent or applicable other Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns permitted hereby and
thereby, except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or thereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the other Agents, the L/C Issuer and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Loans or Revolving
Commitments (including for purposes of this subsection (b), participations in
L/C-BA Obligations and in Swing Line Loans) or the Term Loans, at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the Loans of
an assigning Lender with respect to the Class being assigned or in the case of
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund or in
the case of an assignment to a Person that is acting as the Italian Security
Agent or the Taiwan Security Agent, no minimum amount need be assigned; and

 

148



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, (x) the
aggregate amount of the Revolving Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Revolving Commitment is not then in
effect, the principal outstanding balance of the Revolving Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $2,500,000 and (y) the
principal outstanding balance of the Term Loans of the assigning Lender subject
to each such assignment shall not be less than $1,000,000, unless, in the case
of either clause (x) or clause (y), each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof; provided further that the Borrower shall
be deemed to have consented to any such assignment during the initial primary
syndication of the credit facilities provided for herein (as determined by
Administrative Agent);

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender;

(C) the consent of the Primary L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is an assignment of a
Revolving Loan or a Revolving Commitment and if such assignment is to a Person
that is not a Revolving Lender; and

 

149



--------------------------------------------------------------------------------

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required such assignment is an assignment of a
Revolving Loan or a Revolving Commitment and if such assignment is to a Person
that is not a Revolving Lender.

Notwithstanding any of the foregoing to the contrary, (i) no consent shall be
required for any assignment to the Taiwan Security Agent or the Italian Security
Agent and (ii) no Person acting as the Taiwan Security Agent or the Italian
Security Agent (for so long as such Person is acting as the Taiwan Security
Agent or the Italian Security Agent, as applicable) may assign (a) its Revolving
Loans or Revolving Commitments such that after giving effect to such assignment
such Person holds less than $1,000 of Revolving Loans or Revolving Commitments
and (b) its Term Loan such that after giving effect to such assignment such
Person holds less than $1,000 of the Term Loan.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. Reasonably promptly after receipt thereof, the Administrative
Agent shall provide to the Borrower a copy of each Assignment and Assumption
that is not required to be executed by the Borrower.

(v) No Assignment to Borrower. No such assignment shall be made to Holdings, the
Borrower or any of their Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

150



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C-BA Obligations owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, absent manifest error, and
shall be binding on the Borrower and the Lenders. The Register shall be
available for inspection by the Borrower and any Lender (with respect to (i) any
entry relating to such Lender’s Loans, and (ii) the identity of the other
Lenders (but not any information with respect to such other Lenders’ Loans), at
any reasonable time and from time to time upon reasonable prior notice. The
Borrower agrees to indemnify the Administrative Agent from and against any and
all losses, claims, damages and liabilities of what-so-ever nature which may be
imposed on, asserted against or incurred by the Administrative Agent in
performing its duties under this Section 10.06(c).

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or Holdings, the Borrower or any of their
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C-BA Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, the Administrative
Agent (in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower for tax purposes, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any Loan
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Loan or other obligation is in
registered form under Section

 

151



--------------------------------------------------------------------------------

5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time any
L/C Issuer or Swing Line Lender assigns all of its Commitment and Loans pursuant
to subsection (b) above, (i) such L/C Issuer may, upon 30 days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) such Swing Line
Lender may, upon 30 days’ notice to the Borrower, resign as Swing Line Lender.
In the event of any such resignation as L/C Issuer or Swing Line Lender, the
Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of such
entity as L/C Issuer or Swing Line Lender, as the case may be. If any L/C Issuer
resigns as L/C Issuer, such retiring L/C Issuer shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit and Bankers’ Acceptances issued by it and outstanding, and all
Bankers’ Acceptances issuable under any Acceptance Credits outstanding, as of
the effective date of its resignation as L/C Issuer and all L/C- BA Obligations
with respect thereto (including the right to require the Lenders to make
Revolving Loans that are Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If any Swing Line Lender
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Revolving Loans that are Base Rate Loans or fund
risk participations in outstanding Swing Line Loans pursuant to Section 2.04(c).
Upon the appointment of a successor L/C Issuer and/or Swing Line Lender,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as the case may be, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the
applicable L/C Issuer to effectively assume the obligations of such L/C Issuer
with respect to such Letters of Credit.

 

152



--------------------------------------------------------------------------------

10.07 Treatment of Certain Information; Confidentiality. Each Agent, the Lenders
and the L/C Issuer agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, trustees, advisors and representatives (and to other Persons
authorized by a Lender, L/C Issuer or Agent to organize, present or disseminate
such information in connection with disclosures otherwise made in accordance
with this Section 10.07) (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.07, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower or any other Loan Party and their obligations, (g) with
the consent of the Borrower, (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to any Agent, any Lender, the L/C Issuer or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower, (i) to any rating agency when required by it; provided that, prior to
any disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any confidential information relating to Loan Parties
received by it from any Agent or any Lender, or (j) on a confidential basis to
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers with respect to the Loans. In addition, each
Agent and each Lender may disclose the existence of this Agreement and the
information about this Agreement to market data collectors, similar services
providers to the lending industry, and service providers to the Agents and the
Lenders in connection with the administration and management of this Agreement
and the other Loan Documents.

For purposes of this Section, “Information” means all information received from
Holdings, the Borrower or any Subsidiary relating to Holdings, the Borrower or
any Subsidiary or any of their respective businesses, other than any such
information that is available to any Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by Holdings, the Borrower or any
Subsidiary, provided that, in the case of information received from the
Holdings, Borrower or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Agents, the Lenders and the L/C Issuer acknowledges that (a) the
Information may include material non-public information concerning Holdings, the
Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

 

153



--------------------------------------------------------------------------------

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09 Interest Rate Limitation.

(a) Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

(b) Without limiting the generality of the foregoing, the rate of interest
applicable to each Loan (including the relevant component of any applicable fee
and relevant cost) determined as of the date of execution of this Agreement is
believed in good faith to be in compliance with the Italian Usury Law, and if
pursuant to a change in law or in the official interpretation of Italian Usury
Law, the rate of interest applicable to any Loan and/or the default rate of
interest (if payable at such time by any Italian Loan Party in its capacity as
Guarantor pursuant to the Italian Security Documents) is deemed to exceed the
maximum rate permitted by Italian Usury Law, then the relevant interest rate
and/or default rate owing by such Italian Loan Party shall be automatically
reduced to the maximum admissible interest rate pursuant to such legislation,
for the period during which it is not possible to apply the interest rate as
originally agreed in this Agreement. Notwithstanding anything set out in this
Agreement or any other Loan Document to

 

154



--------------------------------------------------------------------------------

the contrary, if at any time any remuneration in excess of the highest interest
rate permitted under Italian Usury Law (the “Italian Maximum Rate”) is provided
for in this Agreement and/or in any other Loan Documents, then in such event the
remuneration payable by any Italian Loan Party in its capacity as Guarantor in
respect of the amounts due pursuant to the Italian Security Documents shall not
exceed the Italian Maximum Rate.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Subject to satisfaction of the
conditions set forth in Section 4.01, this Agreement shall become effective when
it shall have been executed by the Administrative Agent, the Lenders and the
Borrower and when the Administrative Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent, each Security Agent and each Lender, regardless of any
investigation made by the Administrative Agent, any Security Agent or any Lender
or on their behalf and notwithstanding that the Administrative Agent, any
Security Agent or any Lender may have had notice or knowledge of any Default at
the time of any Credit Extension, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, or the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a),
(ii) any Lender (a “Non-Consenting Lender”) does not consent to a proposed
amendment, waiver, consent or release with respect to any Loan Document that has
been approved by the Required Lenders as provided in Section 10.01 but requires
the consent of such Lender, or (iii) any Lender is a Defaulting Lender, then the
Borrower may, at its sole

 

155



--------------------------------------------------------------------------------

expense and effort, upon notice to such Lender, the Administrative Agent, the
Primary L/C Issuer and the Swing Line Lender require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C-BA Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed amendment, waiver, consent or release with
respect to any Loan Document, the proposed replacement Lender consents to the
proposed amendment, waiver, consent or release; provided that the failure by
such Non-Consenting Lender to execute and deliver an Assignment and Assumption
shall not impair the validity of the removal of such Non-Consenting Lender and
the mandatory assignment of such Non-Consenting Lender’s Commitments and
outstanding Loans and participations in L/C-BA Obligations and Swing Line Loans
pursuant to this Section 10.13 shall nevertheless be effective without the
execution by such Non-Consenting Lender of an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND ANY NON-CONTRACTUAL OBLIGATIONS ARISING
OUT OR IN CONNECTION WITH IT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) SUBMISSION TO JURISDICTION.

(I) EACH OF THE BORROWER AND EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE

 

156



--------------------------------------------------------------------------------

EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF (OTHER THAN WITH RESPECT TO
ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY SECURITY DOCUMENT GOVERNED
BY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY
COLLATERAL SUBJECT THERETO), IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTWITHSTANDING THE FOREGOING,
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(II) EACH LOAN PARTY THAT IS ORGANIZED UNDER THE LAWS OF A JURISDICTION OUTSIDE
THE UNITED STATES HEREBY APPOINTS SUNEDISON SEMICONDUCTOR, LLC, A DELAWARE
LIMITED LIABILITY COMPANY, WITH AN OFFICE AT 501 PEARL DRIVE (CITY OF O’FALLON),
ST. PETERS, MO 63376, U.S.A., AS ITS AGENT FOR SERVICE OF PROCESS IN ANY MATTER
RELATED TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

(c) WAIVER OF VENUE. EACH OF THE BORROWER AND EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

157



--------------------------------------------------------------------------------

(e) Notwithstanding any of the foregoing provision of this Section 10.14,
Section 9.14 shall be governed by and construed in accordance with the laws of
the ROC, and any dispute relating thereto shall be submitted to the
non-exclusive jurisdiction of the ROC courts sitting in Taipei.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Agents and the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Agents and Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Agents and the Lenders is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) no Agent has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Agents and the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower and its Affiliates, and no Agent has any obligation to disclose
any of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it or
its Affiliates may have against any Agent with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and

 

158



--------------------------------------------------------------------------------

Assumption or in any amendment or other modification hereof (including waivers
and consents) shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.18 USA PATRIOT Act. Each Lender that is subject to the PATRIOT Act and each
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
that pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender or such Agent, as applicable, to identify each Loan Party in
accordance with the PATRIOT Act. Each Loan Party shall, promptly following a
request by any Agent or any Lender, provide all documentation and other
information that such Agent or such Lender requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.

10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

10.20 Negotiated Agreement—Italian Transparency Provisions. For the purposes of
the transparency provisions set forth in the CICR Resolution of 4 March 2003, as
amended and implemented from time to time, and in the “Disposizioni sulla
trasparenza delle operazioni e dei servizi bancari e finanziari. Correttezza
delle relazioni tra intermediari e clienti” issued by the Bank of Italy and as
amended and supplemented from time to time (the “Transparency Rules”), the
parties hereto mutually acknowledge and confirm that:

 

159



--------------------------------------------------------------------------------

(a) they have appointed and have been assisted by their respective legal counsel
in connection with the negotiation, preparation and execution of the Agreement;
and

(b) this Agreement, and all of its terms and conditions, including the Recitals
and the Schedules thereto, have been specifically negotiated on an individual
basis and, as a result, this Agreement falls into the category of the agreements
“che costituiscono oggetto di trattativa individuale” between the Parties and
are exempted from the application of Section II of the Transparency Rules.

[Signature Pages Follow]

 

160



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

SUNEDISON SEMICONDUCTOR B.V.,

as the Borrower

By: /s/ Hermant D. Kapadia

Name:    

 

Hermant D. Kapadia

Title:    

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SUNEDISON SEMICONDUCTOR

LIMITED, as Holdings

By: /s/ Jeffrey L. Hall

Name:    

 

Jeffrey L. Hall

Title:

 

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as

Administrative Agent, Swing Line Lender,

Joint Lead Arranger, Joint Bookrunner, Joint

Syndication Agent and a Lender

By: /s/ Charles D. Johnston

Name:    

 

Charles D. Johnston

Title:

 

Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MACQUARIE CAPITAL (USA) INC., as

Joint Bookrunner

By: /s/ Brian Sauvigné

Name:    

 

Brian Sauvigné

Title:

 

Managing Director

By: /s/ Stephen Mehos

Name:

 

Stephen Mehos

Title:

 

Sr. Managing Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as L/C Issuer

By: /s/ Sean Kimchalk

Name:    

 

Sean Kimchalk

Title:

 

             

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK

BRANCH, as a Lender

By: /s/ Anca Trifan

Name:    

 

Anca Trifan

Title:

 

Managing Director

By: /s/ Peter Cucchiara

Name:

 

Peter Cucchiara

Title:

 

Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JOINDER

Each of the undersigned hereby joins this Agreement for the purpose of
evidencing its agreement with, and each of the undersigned hereby acknowledges
and agrees to, the terms and provisions of Section 9.12, Section 9.13,
Section 9.14, Section 10.14 and Section 10.15.

 

SUNEDISON SEMICONDUCTOR

HOLDINGS B.V., as a Loan Party

By: /s/ Hermant D. Kapadia

Name:    

 

Hermant D. Kapadia

Title:

 

         

MEMC HOLDING B.V., as a Loan Party

By: /s/ Hermant D. Kapadia

Name:

 

Hermant D. Kapadia

Title:

 

             

[Signature Page to Joinder to Credit Agreement]



--------------------------------------------------------------------------------

SUNEDISON SEMICONDUCTOR

LLC, as a Loan Party

 

By: /s/ Jeffrey L. Hall

Name:    

 

Jeffrey L. Hall

Title:

 

             

[Signature Page to Joinder to Credit Agreement]



--------------------------------------------------------------------------------

MEMC JAPAN LTD., as a Loan Party

By: /s/ Jeffrey L. Hall

Name:

 

Jeffrey L. Hall

Title:

 

             

[Signature Page to Joinder to Credit Agreement]



--------------------------------------------------------------------------------

MEMC KOREA COMPANY., as a Loan

Party

By: /s/ Jeffrey L. Hall

Name: Jeffrey L. Hall                                                 

Title:                                          
                                 

[Signature Page to Joinder to Credit Agreement]



--------------------------------------------------------------------------------

TAISIL ELECTRONIC MATERIALS

CORPORATION, as a Loan Party

By: /s/ Jeffrey L. Hall

Name: Jeffrey L. Hall                                                 

Title:                                          
                                 

[Signature Page to Joinder to Credit Agreement]



--------------------------------------------------------------------------------

MEMC ELECTRONIC MATERIALS

SENDIRIAN BERHAD, as a Loan Party

By: /s/ Jeffrey L. Hall

Name:

 

Jeffrey L. Hall

Title:

 

             

MEMC IPOH SDN. BHD., as a Loan Party By: /s/ Jeffrey L. Hall

Name:

 

Jeffrey L. Hall

Title:

 

         

[Signature Page to Joinder to Credit Agreement]



--------------------------------------------------------------------------------

MEMC ELECTRONIC MATERIALS

S.P.A., as a Loan Party

By: /s/ Shaker Sadasivam

Name:

 

Shaker Sadasivam

Title:

 

             

[Signature Page to Joinder to Credit Agreement]



--------------------------------------------------------------------------------

SUNEDISON SEMICONDUCTOR

TECHNOLOGY PTE. LTD., as a Loan
Party

By: /s/ Jeffrey L. Hall

Name:

 

Jeffrey L. Hall

Title:

 

 

[Signature Page to Joinder to Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby joins this Agreement for the purpose of evidencing its
agreement with, and the undersigned hereby acknowledges and agrees to, the terms
and provisions of Section 7.16(b).

 

SUNEDISON SEMICONDUCTOR

HOLDINGS B.V.

By: /s/ Hermant D. Kapadia

Name:

 

Hermant D. Kapadia

Title:

 

             

[Signature Page to Joinder to Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby joins this Agreement for the purpose of evidencing its
agreement with, and the undersigned hereby acknowledges and agrees to, the terms
and provisions of Section 7.16(c).

 

MEMC HOLDING B.V., as a Loan Party

 

By: /s/ Hermant D. Kapadia

Name:

 

Hermant D. Kapadia

Title:

 

         

[Signature Page to Joinder to Credit Agreement]



--------------------------------------------------------------------------------

The undersigned hereby accepts the appointment as agent for service of process
pursuant to Section 10.14(b)(II).

 

SUNEDISON SEMICONDUCTOR, LLC

By: /s/ Jeffrey L. Hall

Name:

 

Jeffrey L. Hall

Title:

 

         



--------------------------------------------------------------------------------

Schedule 1.01(a)

Mortgaged Real Property

 

Loan Party

  

Location

   Owned/Leased

SunEdison Semiconductor, LLC

  

St. Peters Plant

501 Pearl Drive (City of O’Fallon)

St Peters, Missouri 63376

   Owned

Taisil Electronic Materials Corporation

  

Hinschu Plant/Sales Office

No. 2 Creation Road 1

Science-Based Industrial Park

Hsinchu, 300

Taiwan, R.O.C.

   Building owned;


Land leased

MEMC Korea Company

  

Cheonan Plant

854, Manghyang-ro

Seonggeo-eup, Seobuk-gu,

Cheonan-si, Chungcheongnam-do

331-831 Korea

   Owned

MEMC Japan Ltd.

  

Utsunomiya Plant

11-2 Kiyohara Industrial Park

Utsunomiya City, Tochigi Prefecture,

Japan 321-3296

   Owned

MEMC Ipoh Sdn. Bhd.

  

Ipoh Plant

No.5, Jalan Klebang 1/5,

Kinta Free Industrial Zone,

31200 Chemor, Perak, Malaysia

   Owned



--------------------------------------------------------------------------------

Schedule 1.01(b)

Closing Date Immaterial Subsidiaries

 

1. MEMC Electronic Materials GmbH

 

2. MEMC Electronic Materials France S.A.R.L.

 

3. MEMC Electronic Materials Sales Sdn. Bhd.



--------------------------------------------------------------------------------

SCHEDULE 1.10

DUTCH TERMS

(c) a necessary action to authorize where applicable, includes without
limitation:

(i) any action required to comply with the Works Councils Act of The Netherlands
(Wet op de ondernemingsraden); and

(ii) obtaining an unconditional positive advice (advies) from the competent
works council(s) if a positive advice is required pursuant to the Dutch Works
Councils Act (Wet op de ondernemingsraden);

(d) wilful misconduct means opzet;

(e) gross negligence means grove schuld;

(f) negligence means schuld;

(g) a security interest includes any mortgage (hypotheek), pledge (pandrecht),
retention of title arrangement (eigendomsvoorbehoud), privilege (voorrecht),
right of retention (recht van retentie), right to reclaim goods (recht van
reclame), and, in general, any right in rem (beperkt recht), created for the
purpose of granting security (goederenrechtelijk zekerheidsrecht);

(h) a winding-up, administration or dissolution (and any of those terms)
includes a Dutch entity being declared bankrupt (failliet verklaard) or
dissolved (ontbonden);

(i) a moratorium includes surseance van betaling and a moratorium is declared or
occurs includes surseance verleend;

(j) any step or procedure taken in connection with insolvency proceedings
includes a Dutch entity having filed a notice under Section 36 of the Dutch Tax
Collection Act (Invorderingswet 1990);

(k) an administrative receiver or receiver includes a curator;

(l) an administrator includes a bewindvoerder;

(m) an attachment includes a beslag;

(n) a merger includes a juridische fusie;

(o) a demerger includes a juridische splitsing; and

(p) financial assistance means any action or contemplated action prohibited by a
naamloze vennootschap, section 2:98(c) of the Dutch Civil Code. Semiconductor
B.V.



--------------------------------------------------------------------------------

SCHEDULE 1.11

ITALIAN TERMS

(a) a winding-up, administration or dissolution includes, without limitation,
any liquidazione, procedura concorsuale (fallimento, concordato preventivo,
concordato fallimentare, accordo di ristrutturazione dei debiti, liquidazione
coatta amministrativa, amministrazione straordinaria delle grandi imprese in
crisi), cessione dei beni ai creditori and any other similar proceedings;

(b) a receiver, administrative receiver, administrator or the like includes,
without limitation, a curatore, commissario giudiziale, commissario
straordinario, liquidatore and any other person performing the same function of
each of the foregoing;

(c) a lease includes, without limitations, a contratto di locazione;

(d) a matured obligation includes, without limitation, any credito liquido ed
esigibile and credito scaduto; and

(e) a Lien includes, without limitation, any pegno, ipoteca, privilegio
(including the privilegio speciale created pursuant to Article 46 of the Italian
Banking Law), cessione del credito in garanzia and any other diritto reale di
garanzia or other transactions having the same effect as each of the foregoing.



--------------------------------------------------------------------------------

SCHEDULE 2.01(a)

REVOLVING COMMITMENTS AND APPLICABLE PERCENTAGE

 

Lender

   Revolving
Commitment      Applicable
Percentage

GOLDMAN SACHS BANK USA

   $ 25,000,000.00       50%

DEUTSCHE BANK AG NEW YORK BRANCH

   $ 25,000,000.00       50%

Total

   $ 50,000,000.00       100%



--------------------------------------------------------------------------------

SCHEDULE 2.01(b)

TERM LOAN COMMITMENTS AND APPLICABLE PERCENTAGE

 

Lender

   Term Loan Revolving
Commitment      Applicable
Percentage  

GOLDMAN SACHS BANK USA

   $ 210,000,000.00         100 % 

Total

   $ 210,000,000.00         100 % 



--------------------------------------------------------------------------------

Schedule 4.01

CLOSING CHECKLIST

CREDIT AGREEMENT

among

SUNEDISON SEMICONDUCTOR B.V.,

as Borrower,

SUNEDISON SEMICONDUCTOR LIMITED,

GOLDMAN SACHS BANK USA,

as Administrative Agent,

GOLDMAN SACHS BANK USA,

as Sole Lead Arranger and Sole Syndication Agent

GOLDMAN SACHS BANK USA, , and

MACQUARIE CAPITAL (USA) INC.,

as Joint Bookrunners

and

The Lenders Party Thereto

Closing Date: May 27, 2014

 

 



--------------------------------------------------------------------------------

SUNEDISON SEMICONDUCTOR B.V.

TRANSACTION PARTIES

 

ABBREVIATION

  

FULL NAME

Loan Parties

  

Borrower

   SunEdison Semiconductor B.V., a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the law of the
Netherlands having its official seat (statutaire zetel) in Amsterdam, the
Netherlands, registered with the Dutch trade register under number 59315695

Dutch Entities

   The Borrower, Dutch Holdco (as defined below) and MEMC Netherlands (as
defined below)

Dutch Holdco

   SunEdison Semiconductor Holdings B.V., a private limited liability company
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
law of the Netherlands, having its official seat (statutaire zetel) in
Amsterdam, the Netherlands, registered with the Dutch trade register under
number 59315660

Guarantors

   IP SPV, Holdings, and Subsidiaries of the Borrower listed on Annex A

Holdings

   SunEdison Semiconductor Limited, a public limited company organized under the
laws of the Republic of Singapore (f/k/a SunEdison Semiconductor Pte. Ltd., a
private limited company organized under the law of the Republic of Singapore)

IP SPV

   SunEdison Semiconductor Technology Pte. Ltd.

Loan Parties

   The Borrower and the Guarantors

MEMC Netherlands

   MEMC Holding B.V. a private limited liability company (besloten vennootschap
met beperkte aansprakelijkheid) incorporated under the law of the Netherlands,
having its official seat (statutaire zetel) in Amsterdam, the Netherlands,
registered with the Dutch trade register under number 34133308

Taisil Electronic

   Taisil Electronic Materials Corporation is a company duly organized and
validly existing under the laws of the Republic of China (Taiwan) with ROC
registration number of 84149300

Financing Parties

  

Agent

   Goldman Sachs Bank USA, as Administrative Agent

Arranger

   Goldman Sachs Bank USA, as Sole lead Arranger, Sole Syndication Agent, and
Joint Bookrunner with Macquirie Capital USA Inc.

Lenders

   The financial institutions party to the Credit Agreement as lenders
thereunder

Legal Counsel

  

Skadden

   Skadden, Arps, Slate, Meagher & Flom LLP (counsel to Loan Parties)

LW

   Latham & Watkins LLP (counsel to Agent and Arranger)



--------------------------------------------------------------------------------

LW Milan

   Latham & Watkins LLP Milan Office (counsel to Agent and Arranger – Italy)

SLT

   Studio Legale Tosato (counsel to Loan Parties – Italy)

N&A

   Nishimura & Asahi (counsel to Agent and Arranger – Japan)

WP

   Wong Partners (counsel to Agent and Arranger – Malaysia)

RL&P

   Rahmat Lim & Partners (counsel to Loan Parties – Malaysia)

L&L

   Loyens & Loeff (counsel to Agent and Arranger – Netherlands)

Heussen

   Heussen (counsel to Loan Parties – Netherlands)

LW Singapore

   Latham & Watkins LLP Singapore Office (counsel to Agent and Arranger –
Singapore)

R&T

   Rajah & Tann LLP (counsel to Loan Parties – Singapore)

K&C

   Kim & Chang (counsel to Agent and Arranger – Korea)

HMP

   Hwang Mok Park, P.C (counsel to Loan Parties – Korea)

B&M

   Baker & McKenzie (counsel to Agent and Arranger – Taiwan)

L&L

   Lee and Li (counsel to Loan Parties – Taiwan)



--------------------------------------------------------------------------------

I. CREDIT AGREEMENT

 

A. Credit Agreement

Schedules to Credit Agreement

 

a. Schedule 1.01(a) – Mortgaged Real Property

 

b. Schedule 1.01(b) – Closing Date Immaterial Subsidiaries

 

c. Schedule 1.10 – Dutch Terms

 

d. Schedule 1.11 – Italian Terms

 

e. Schedule 2.01(a) – Revolving Commitments and Applicable Percentages

 

f. Schedule 2.01(b) – Term Loan Commitments and Applicable Percentages

 

g. Schedule 4.01– Closing Checklist

 

h. Schedule 5.13 – Subsidiaries; Material Equity Investments

 

i. Schedule 6.17 – Post-Closing Obligations

 

j. Schedule 7.01 – Existing Liens

 

k. Schedule 7.02 – Existing Investments

 

l. Schedule 7.03 – Existing Indebtedness

 

m. Schedule 7.03(i) – Letters of Credit Facilities and Local Lines of Credit

 

n. Schedule 7.08 – Existing Affiliate Agreements

 

o. Schedule 7.09 – Existing Burdensome Agreements



--------------------------------------------------------------------------------

p. Schedule 10.02 – Administrative Agent’s Office; Certain Addresses for Notices

Exhibits to Credit Agreement

 

a. Exhibit A – Form of Loan Notice

 

b. Exhibit B – Form of Swing Line Loan Notice

 

c. Exhibit C-1 – Form of Revolving Note

 

d. Exhibit C-2 – Form of Term Note

 

e. Exhibit D – Form of Compliance Certificate

 

f. Exhibit E-1 – Form of Assignment and Assumption

 

g. Exhibit E-2 – Form of Administrative Questionnaire

 

h. Exhibit F – Form of Pledge and Security Agreement (US)

 

i. Exhibit G – Form of Guaranty Agreement (US)

 

j. Exhibit H – Form of Intercompany Note

 

k. Exhibit I – Form of Perfection Certificate

 

l. Exhibit J – Form of Notice of Specified Related Credit Agreement

 

B. Notes for each of the following Lenders:

[No Lender requested Notes on the Closing Date]

 

II. U.S. SECURITY DOCUMENTS AND OTHER LOAN DOCUMENTS

 

A. Pledge and Security Agreement (U.S.)

 

     Schedules to Security Agreement (U.S.)



--------------------------------------------------------------------------------

a. Schedule 5.1 – General Information

 

b. Schedule 5.2 – Collateral Identification

 

c. Schedule 5.4 – Financing Statements

 

d. Schedule 5.5 – Location of Equipment and Inventory

 

     Exhibits to Security Agreement (U.S.)

 

a. Exhibit A – Pledge Supplement

 

b. Exhibit B – Uncertificated Securities Control Agreement

 

c. Exhibit C – Securities Account Control Agreement

 

d. Exhibit D – Deposit Account Control Agreement

 

e. Exhibit E – Trademark Security Agreement

 

f. Exhibit F – Patent Security Agreement

 

g. Exhibit G – Copyright Security Agreement

 

B. Guaranty Agreement (U.S.)

 

     Schedule to Guaranty Agreement (U.S.)

 

a. Schedule 1 – Guarantor Information

 

     Exhibits to Guaranty Agreement (U.S.)

 

a. Exhibit A – Form of Joinder Agreement

 

C. MEMC Korea Company Patent Security Agreement

 

a. Schedule A to Patent Security Agreement



--------------------------------------------------------------------------------

D. Perfection Certificate

 

E. Intercompany Note

 

     Endorsement

 

III. SECURITY FILINGS AND SEARCHES

 

A. UCC Searches

 

B. IP Searches

 

C. Terminations and Releases as set forth on Annex C

 

D. UCC-1 Financing Statements:

 

     SunEdison Semiconductor Limited (to be filed in D.C. and Missouri)

 

     SunEdison Semiconductor B.V. (to be filed in D.C. and Missouri)

 

     SunEdison Semiconductor,

     LLC (to be filed in Delaware)

 

     MEMC Japan Ltd. (to be filed in D.C. and Missouri)

 

     MEMC Electronic Materials

     Sendirian Berhad (to be filed in D.C. and Missouri)

 

     MEMC Korea Company (to be filed in D.C. and Missouri)

 

     MEMC Electronic

     Materials S.p.A. (to be filed in D.C. and Missouri)

 

     MEMC Holding B.V. (to be filed in D.C. and Missouri)

 

     SunEdison Semiconductor

     Holdings B.V. (to be filed in D.C. and Missouri)



--------------------------------------------------------------------------------

     Taisil Electronic Materials

     Corporation (to be filed in D.C. and Missouri)

 

     MEMC Ipoh Sdn. Bhd. (to be filed in D.C. and Missouri)

 

     IP SPV (to be filed in D.C. and Missouri)

 

E. Intellectual Property Filings:

 

     USPTO Filings

 

     Copyright Office Filings

 

IV. LEGAL OPINIONS

 

A. Legal Opinion of Skadden

 

B. Legal Opinion of In-House Counsel

 

C. Legal Opinion of Bryan Cave

 

V. CLOSING AND OFFICER’S CERTIFICATES

 

A. Secretary’s Certificates certifying as to the completeness and accuracy of
the documents provided on Annex A and attaching such documents thereto

 

B. Management Certificate

 

  a. attaching the deed of incorporation, trade register and shareholders’
registry of the Borrower;

 

  b. attaching the board resolution and shareholder resolution of the Borrower;

 

  c. attaching the specimen signatures of the persons authorized to to sign on
behalf of the Borrower;

 

  d. certifying that such resolutions and board resolutions are correct,
complete and in full force and effect and have not been amended or superseded;

 

  e. certifying that other than (i) consents, licenses approvals and
Governmental Authorizations which have been obtained by the Loan Parties and
(ii) consents, licenses and approvals set forth on Schedule 6.17 of the Credit
Agreement, no consents, licenses approvals and Governmental Authorizations are
required in connection with the execution, delivery and performance by each Loan
Party and the validity against each Loan Party of the Loan Documents to which it
is a party



--------------------------------------------------------------------------------

  f. certifying that the conditions specified in Sections 4.02(a) and (b) of the
Credit Agreement have been satisfied;

 

  g. certifying that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or would be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect,

 

  h. certifying that there is no claim or proceeding pending and, to the best of
such officer’s knowledge, there is no claim or proceeding initiated that
purports or seeks to adversely affect the Credit Agreement, any other Loan
Document or any other material aspect of the transactions contemplated by the
Loan Documents;

 

  i. certifying that the Consolidated Leverage Ratio, after giving effect to the
initial public offering of the Equity Interests in Holdings and the initial
Loans to be made and the Letters of Credit to be issued, does not exceed 3.50 to
1.00;

 

  j. attaching copies of each of the Holdings Agreements and certifying that
each Holdings Agreement is correct, complete and in full force and effect
(subject to redaction, in Exhibits A and B of the Patent and Technology
Cross-License Agreement, of certain information regarding unpublished patent
applications) and has not been amended or superseded, and attaching copies of
notice of collateral assignment to Administrative Agent required by the
applicable Holding Agreement delivered on the Closing Date;

 

  k. attaching copies of the Escrow / Assignment Agreements and certifying that
each is correct, complete and in full force and effect and has not been amended
or superseded;

 

  l. attaching copies of the Share Purchase Agreements (as described in Section
4.01(i) of the Credit Agreement) and certifying that each Share Purchase
Agreement is correct, complete and in full force and effect and has not been
amended, superseded or terminated and no breach or default has occurred under
any of such Share Purchase Agreements;

 

  m. attaching copies of the Exclusive License Agreement and certifying that
such agreement is correct, complete and in full force and effect and has not
been amended or superseded

 

  n. attaching copies of the Non-Exclusive License Agreement and certifying that
such agreement is correct, complete and in full force and effect and has not
been amended or superseded;

 

  o. certifying that each of the actions and deliveries described in the steps
set forth in the closing mechanics attached as Schedule 9 thereto has occurred;
and

 

  p. certifying that both immediately before and immediately after the
consummation of the transactions on the Closing Date, each Loan Party is,
individually and together with its Subsidiaries on a consolidated basis,
Solvent.

 

VI. ACTIONS FOR PLEDGED COLLATERAL

 

A. Delivery of Pledged Certificated Stock/LLC Interests set forth on Annex D and
undated stock powers

 

B. Delivery of Pledged Notes set forth on Annex D and undated transfer powers



--------------------------------------------------------------------------------

C. Deposit Account Control Agreements

 

     Citi Bank, NY

 

     Wells Fargo Bank, NA

 

VII. REAL ESTATE DELIVERABLES

 

A. See Annex B

 

VIII. MISCELLANEOUS DOCUMENTS / ACTIONS

 

A. Insurance Certificates with Endorsements

 

  (1) General Liability

 

  (2) Personal Property

 

B. KYC / Patriot Act and Related Information

 

C. Loan Notice

 

D. Letter of Direction / Funds Flow

 

E. Fee Letter

 

F. Citibank Fronting Fee Letter

 

G. Exclusive License Agreement

 

H. Non-Exclusive License Agreement

 

I. Borrower shall have been assigned a corporate family rating from Moody’s and
a corporate credit rating from S&P, and the Loans shall have been assigned a
credit rating from each of Moody’s and S&P

 

J. Arranger shall have received evidence satisfactory to the Arranger that the
pricing for the initial public offering of the Equity Interest in Holdings has
occurred



--------------------------------------------------------------------------------

IX. ITALY SECURITY DOCUMENTS AND OTHER LOAN DOCUMENTS

 

     Pledge over the shares of MEMC Electronic Materials S.p.A. granted by
SunEdison Semiconductor B.V. (duly certified by a notary as to place and date of
signing)*

 

     Guaranty (duly certified by a notary as to place and date of signing)

 

     Security Agreement (Equipment)*

 

     Delivery to the Italian Security Agent of satisfactory evidence of the
fulfillment of the prescribed formalities for the registration of the Security
Agreement over Equipment.*

 

     Validity and enforceability opinion (LW Milan)

 

     Power and capacity opinion (SLT)

 

     Annotation of the creation of the Pledge on the Share Certificates in the
form set out under Schedule C (Forms for endorsement by way of security and
annotations) - Part I (B).*

 

     Delivery of the Share Certificates, duly annotated pursuant to no. 7 above
(together with a notarised copy of such annotation), to the Italian Security
Agent, in its capacity as custodian of the Collateral.*

 

     Annotation of the creation of the Pledge in the shareholders’ ledger of
MEMC Electronic Materials S.p.A., in the form of the annotation set out under
Schedule C (Forms for endorsement by way of security and annotations) Part II.*

 

     Delivery of an abstract of the shareholders’ ledger of MEMC Electronic
Materials S.p.A. showing such annotation in the form of the annotation set out
under Schedule C (Forms for endorsement by way of security and annotations) Part
II, duly certified by a notary.*

 

     Delivery of an acceptance letter in the form attached as Schedule E (Form
Of Acceptance Letter) *

 

* To be executed and delivered following appointment of Italian Security Agent.



--------------------------------------------------------------------------------

X. JAPAN SECURITY DOCUMENTS AND OTHER LOAN DOCUMENTS

 

A. SECURITY AGREEMENTS

 

     Share Pledge Agreement

 

     Revolving Mortgage (Ne-teitouken) Agreement

 

     Security Assignment Agreement of Intercompany Loan

 

     Security Assignment Agreement of Accounts Receivable

 

     Security Assignment Agreement of Movable Assets (Equipment)

 

     Insurance Claims Pledge Agreement

 

     Patent Pledge Agreement

 

     Trademark Pledge Agreement

 

B. PERFECTION DOCUMENT

 

     Share Certificates (See Annex D)

 

a. Amendment to the Transfer Restrictions of Shares (the Deemed Board Approval
for the Enforcement or Private Sale)

 

     Registrations

 

a. Land

 

b. Building

 

c. Claims (Accounts Receivable)

 

d. Movable Assets (Equipment)



--------------------------------------------------------------------------------

e. Patent

 

f. Trademark

 

     Consents

 

a. Letter of Consent regarding Security Assignment Agreement of Intercompany
Loan

 

b. Consent to Assignment

 

     Certificate of Constructive Transfer (sen-yu kaitei)

 

     Request for Consent to Creation of Pledge (shichiken settei shounin
seikyusho)

 

C. GUARANTY AGREEMENT (Japan)

 

D. ORGANIZATIONAL AND AUTHORIZING DOCUMENTS

 

     Officer’s Certificate attaching

 

  a. the articles of incorporation, the shareholders registry, the commercial
registration, and the certificate set out in 2 below;

 

  b. the minutes of the shareholders’ meeting;

 

  c. the minutes of the board of directors; and

 

  d. a list of authorized signatories

 

     Certificate of Seal Impression of Representative Director

 

     Delivery of MEMC Japan Shareholder Registry

 

     Resolution of MEMC Japan Ltd. Board of Directors:

 

  a. approving Loan Documents; and

 

  b. authorizing persons to execute and/or dispatch all documents and notices.

 

     Specimen signature of each signatory authorized by the resolutions



--------------------------------------------------------------------------------

E. Legal Opinion of Skadden Tokyo

 

F. Legal Opinion of N&A

 

G. Loan Payoff Documentation

 

     Copy of the repayment certificate (bensaisho) evidencing that Existing MEMC
Japan Loans has been paid in full



--------------------------------------------------------------------------------

XI. KOREA SECURITY DOCUMENTS AND OTHER LOAN DOCUMENTS

 

A. Guaranty

 

B. Share Pledge Agreement

 

     Schedules to Share Pledge Agreement

 

a. Schedule I – Details of Pledged Shares

 

     Exhibits to Share Pledge Agreement

 

a. Exhibit A – Form of Supplemental Agreement

 

b. Exhibit B – Form of Deed of Assignment

 

C. Factory Mortgage

 

     Schedules to Factory Mortgage (Land and Building)

 

a. Schedule I – List of Mortgaged Property

 

b. Schedule II – List of Mortgaged Property (Machinery and Equipment)

 

c. Schedule III – List of Unregistered Buildings

 

d. Schedule IV – Excluded Property

 

     Exhibits to Factory Mortgage

 

a. Exhibit A – Form of Supplemental Agreement

 

D. Supplemental Mortgage Documents

 

     Agent’s Power of Attorney for Registering Mortgage and Agent’s Secretary’s
Certificate



--------------------------------------------------------------------------------

     MKC’s Power of Attorney for Registering Mortgage

 

     Title document ( LOGO [g734478g10z55.jpg] in Korean) of Real Property

 

E. Receivables Assignment Agreement

 

     Schedules to Receivables Assignment Agreement

 

a. Schedule 1 – List of Existing Contracts

 

b. Schedule 2 – List of Excluded Contracts

 

     Exhibits to Receivables Assignment Agreement

 

a. Exhibit I – Form of Additional Assignment Notice

 

b. Exhibit II – Form of Notice of Assignment

 

F. Inventory Assignment Agreement

 

     Schedules to Inventory Assignment Agreement

 

a. Schedule I – List of Inventory Locations

 

G. Miscellaneous

 

     Pledged Shares Deliverables

 

a. Delivery of the Share Certificates representing the shares subject to the
pledge (See Annex D)

 

b. Delivery of MKC’s updated shareholders’ registry

 

c. Delivery of executed Deeds of Assignment

 

(1) Borrower (60%)

 

(2) MEMC Netherlands (40%)



--------------------------------------------------------------------------------

     Bank of Korea Report

 

     Report to the Foreign Exchange Bank of Korea

 

     Corporate Documents

 

a. MKC’s Articles of Incorporation

 

b. MKC’s company registry extracts

 

c. Resolution of Board of Directors

 

d. Seal impression certificate of MKC’s representative director

 

     Legal Opinion of K&C

 

     Legal Opinion of HMP



--------------------------------------------------------------------------------

XII. MALAYSIA SECURITY DOCUMENTS AND OTHER LOAN DOCUMENTS

 

A. SECURITY DOCUMENTS

 

     Charge over shares of MEMC Electronic Materials Sendirian Berhad (“MEMSB”)
and MEMC Electronic Materials Sales Sdn. Bhd. (“MEMSSB”) granted by SunEdison
Semiconductor B.V. (“Share Charge (Malaysia) A”)

 

     Charge over shares of MEMC Ipoh Sdn. Bhd. (“MEMC Ipoh”) granted by
SunEdison Semiconductor Holdings B.V. (“Share Charge (Malaysia) B”)

 

     Guarantee by MEMSB

 

     Guarantee by MEMC Ipoh

 

     Specific debenture over plants and machineries in Kuala Lumpur Plant

 

     Land charge over Ipoh Plant by MEMC Ipoh (“Land Charge”)

 

     Assignment and charge over bank accounts by MEMC Ipoh (“Assignment and
Charge of Accounts (Malaysia) A”)

 

     Assignment and charge over bank accounts by MEMSB (“Assignment and Charge
of Accounts (Malaysia) B”)

 

B. DELIVERABLES/CPs

 

     Approval of Bank Negara Malaysia (central bank of Malaysia) for Malaysian
subsidiaries to provide security/guarantee.

 

     Forms 34 executed by MEMSB and MEMC Ipoh respectively in respect of charges
created pursuant to relevant security documents.

 

     Evidence that Forms 34 have been duly lodged with the Companies Commission
of Malaysia.

 

     Evidence that the following documents have been presented at the High Court
of Malaya for the registration of such instruments as instruments containing a
power of attorney:

 

  (i) Share Charge (Malaysia) A;

 

  (ii) Share Charge (Malaysia) B;

 

  (iii) Specific Debenture;

 

  (iv) Assignment and Charge of Accounts (Malaysia) A; and

 

  (v) Assignment and Charge of Accounts (Malaysia) B.



--------------------------------------------------------------------------------

     Evidence that the Land Charge (Malaysia) has been presented for
registration at the relevant land office.

 

     Share Charge (Malaysia) A:

 

(1) all original share certificates of MEMSB and MEMSSB

 

(2) all share transfer forms duly executed by SESBV

 

(3) executed and undated letter of resignation of each director and the company
secretary of MEMSB and MEMSSB in the form attached as Annex 1 of Share Charge
(Malaysia) A

 

(4) executed letter of authority of each director and the company secretary of
MEMSB and MEMSSB, in the form attached as Annex 2 of Share Charge (Malaysia) A,
authorising to date the resignation letters

 

(5) a certified true copy of the board of directors’ resolution of MEMSB and
MEMSSB, in the form attached hereto as Annex 3 of Share Charge (Malaysia) A,
authorising the transfer of the shares from SESBV to Administrative Agent and
the registration thereof

 

(6) a certified true copy of SESBV’s board of directors’ resolution, in the form
attached hereto as Annex 4 of Share Charge (Malaysia) A, authorising the
transfer of the shares from SESBV to Administrative Agent

 

     Share Charge (Malaysia) B:

 

(1) all original share certificates of MEMC Ipoh

 

(2) all share transfer forms duly executed by SES Holdings BV

 

(3) executed and undated letter of resignation of each director and the company
secretary of MEMC Ipoh (other than any company secretary who is an officer or an
employee of Tricor Corporate Services Sdn. Bhd. (Company No. 779773-H)) in the
form attached as Annex 1 of Share Charge (Malaysia) B

 

(4) executed letter of authority of each director and the company secretary of
MEMC Ipoh (other than any company secretary who is an officer or an employee of
Tricor Corporate Services Sdn. Bhd. (Company No. 779773-H)), in the form
attached as Annex 2 of Share Charge (Malaysia) B, authorising to date the
resignation letters

 

(5) a certified true copy of the board of directors’ resolution of MEMC Ipoh, in
the form attached hereto as Annex 3 of Share Charge (Malaysia) B, authorising
the transfer of the shares from SES Holdings BV to Administrative Agent and the
registration thereof

 

(6) a certified true copy of SES Holdings BV’s board of directors’ resolution,
in the form attached hereto as Annex 4 of Share Charge (Malaysia) B, authorising
the transfer of the shares from SES Holdings BV to Administrative Agent



--------------------------------------------------------------------------------

     Land Charge:

 

(1) the original issue document of title to the Ipoh Plant

 

(2) certified true copies of MEMC Ipoh’s Memorandum and Articles of Association,
Forms 24, 44 and 49

 

(3) certified true copy of board resolutions of MEMC Ipoh authorising the
creation/execution of the charge in favour of Administrative Agent

 

(4) the original current quit rent and assessment receipts of the Ipoh Plant

* Note - documents set out in items (ii), (iii) and (iv) are to facilitate the
presentation of the Land Charge at land office

 

     Copy of the notice of assignment served on the respective account banks and
the original acknowledgements thereof.

 

     Opinion of WP in respect of the Malaysian Security Documents (other than
the Land Charge) and the Malaysian entities’ capacity in respect of the entry
into the relevant documents as stated in the legal opinion.



--------------------------------------------------------------------------------

XIII. NETHERLANDS SECURITY DOCUMENTS AND OTHER LOAN DOCUMENTS

 

A. SECURITY DOCUMENTS

 

     Security Agreement

 

     Deed of pledge of shares in the capital of the Borrower

 

     Deed of pledge of shares in the capital of Dutch Holdco

 

     Deed of pledge of shares in the capital of MEMC Netherlands

 

     Guaranty

 

B. DELIVERABLES SECURITY AGREEMENT

 

     Delivery of list of all Intercompany Debtors

 

     Delivery of list of all Accounts

 

     Draft notice(s) relating to the Security Agreement

 

     A copy of the duly executed notices (and acknowledgement of pledge)
required to be sent under the Security Agreements

 

     Notice to MEMC Electronic Materials S.p.A. (Intercompany Debtor)

 

     Notice to Deutsche Bank (Accounts)

 

C. DELIVERABLES DEEDS OF PLEDGE OF SHARES

 

     Delivery of shareholders registry (Borrower)

 

     Delivery of shareholders registry (Dutch Holdco)

 

     Delivery of shareholders registry (MEMC Netherlands)



--------------------------------------------------------------------------------

     Delivery of a copy of title documents in respect of the shares of the
Borrower

 

     Delivery of a copy of itle documents in respect of the shares of Dutch
Holdco

 

     Delivery of a copy of title documents in respect of the shares of MEMC
Netherlands

 

D. POWERS OF ATTORNEY

 

     Power of attorney of Borrower in respect of:

-Deed of pledge of shares in the capital of the Borrower;

-Deed of pledge of shares in the capital of Dutch Holdco.

 

     Notarial power of attorney of Dutch Holdco in respect of: the Deed of
pledge of shares in the capital of Dutch Holdco.

 

     Notarial power of attorney of MEMC Netherlands in respect of: the Deed of
pledge of shares in the capital of MEMC Netherlands.

 

     Power of attorney of SunEdison Semiconductor Limited. in respect of deed of
pledge of shares in the capital of the Borrower.

 

     Power of attorney of MEMC Electronic Materials SpA in respect of deed of
pledge of shares in the capital of MEMC Netherlands.

 

     Power of attorney of the Agent in respect of:

-Deed of pledge of shares in the capital of the Borrower;

-Deed of pledge of shares in the capital of Dutch Holdco; and

-Deed of pledge of shares in the capital of MEMC Netherlands.

 

E. MISCELLANEOUS

 

     Registration of the Security Agreement with the Dutch tax authorities

 

     Legal Opinion of L&L

 

F. CORPORATE/CONSTITUTIONAL DOCUMENTS

 

1. A certified copy of the constitutional documents (and any amendments thereto)
and an up-to-date excerpt of the Dutch Entities



--------------------------------------------------------------------------------

2. A certified copy of the board resolutions from each Loan Party incorporated
under Dutch Law:

 

  q. approving Loan Documents;

 

  r. authorizing persons to execute and/or dispatch all documents and notices;

 

  s. authorizing Holdings to act as its agent in connection with the Loan
Documents; and

 

  t. confirming that the Loan Party is a group company of all other companies
whose obligations are guaranteed or secured by the Loan Party under the Loan
Documents of the transactions entered into thereunder.

 

3. A certified copy of the shareholders of the Dutch entities approving the
board resolution and the terms of, and the transactions contemplated by the
Credit Documents.

 

4. Management certificates of the Dutch Entities (including specimen signature
schedule)



--------------------------------------------------------------------------------

XIV. SINGAPORE SECURITY DOCUMENTS AND OTHER LOAN DOCUMENTS

 

A. SINGAPORE SECURITY AND GUARANTEE DOCUMENTS

 

     Singapore Guarantee by Holdings

 

     Singapore Debenture by Holdings

 

     Singapore Share Charge over IP SPV

 

     Singapore Debenture by IP SPV

 

     Singapore Guarantee by IP SPV

 

A. NOTICES TO THIRD PARTIES AND ACKNOWLEDGEMENTS

 

1. Notices to Citibank NA, Singapore Branch in respect of accounts with account
no. 0-858195-012 and account no. 0-858195-004

 

2. Acknowledgements from Citibank NA, Singapore Branch relating to notices
referred to in paragraph B1 above.

 

B. REGULATORY FILINGS

 

1. Statement containing particulars of charge for the following documents:
Singapore Guarantee by Holdings, Singapore Debenture by Holdings, Singapore
Share Charge over IP SPV, Singapore Debenture by IP SPV, Singapore Guarantee by
IP SPV, Pledge and Security Agreement (US), the Dutch deed of pledge of shares
by Holdings in Borrower, Guaranty (US), Guaranty (Japan), Guaranty
(Netherlands), Guaranty (Korea), to be filed with the Accounting and Corporate
Regulatory Authority of Singapore

 

2. Registration with the Intellectual Property Office of Singapore for the
following documents: Pledge and Security Agreement (US), Singapore Debenture by
Holdings, Singapore Debenture by IP SPV, Exclusive License Agreement and
Non-Exclusive License Agreement

 

C. CORPORATE DOCUMENTS

 

1. A certified copy of each of the certificate of incorporation and memorandum
and articles of Holdings

 

2. A certified extract of (A) the resolutions of the Board of Directors of
Holdings and (B) the shareholder of Holdings (i) approving the terms of, and the
transactions contemplated by the Loan Documents entered into by Holdings
(together, the “Holdings Documents”); (ii) authorizing a specified person or
persons to execute and deliver the Holdings Documents; and (iii) authorizing a
specified person or persons to sign and/or dispatch all documents and notices or
take any other action on behalf of Holdings under or in connection with the
Holdings Documents



--------------------------------------------------------------------------------

3. A certificate of an authorized signatory of Holdings certifying that (i) its
performance of the Holdings Documents would not cause any guaranteeing or
similar limit binding on Holdings to be exceeded; and (ii) each copy document
relating to Holdings is true and complete, has not been amended or rescinded and
is in full force and effect

 

4. Specimen signature list of each authorized signatory authorized by the
resolutions of Holdings

 

5. A certified copy of each of the certificate of incorporation and memorandum
and articles of IP SPV

 

6. A certified extract of the resolutions of the Board of Directors of IP SPV
(i) approving the terms of, and the transactions contemplated by the Loan
Documents entered into by IP SPV (together, the “IP SPV Documents”); (ii)
authorizing a specified person or persons to execute and deliver the IP SPV
Documents; (iii) authorizing a specified person or persons to sign and/or
dispatch all documents and notices or take any other action on behalf of IP SPV
under or in connection with the IP SPV Documents; and (iv) confirming that IP
SPV is a group company of all other companies whose obligations are guaranteed
or secured by IP SPV under the Loan Documents of the transactions entered into
thereunder

 

7. A certificate of an authorized signatory of IP SPV certifying that each copy
document relating to IP SPV is true and complete, has not been amended or
rescinded and is in full force and effect

 

8. Specimen signature list of each authorized signatory authorized by the
resolutions of IP SPV

 

D. DELIVERABLES

 

1. Share certificate no. 1 relating to shares of IP SPV held by Holdings

 

2. Blank share transfer form executed by Holdings

 

E. LEGAL OPINION

 

1. Legal opinion of R&T

 

F. MISCELLANEOUS

 

1. Companies Act Section 76A(6) financial assistance “whitewash” certificate

 

2. Certificates of stamp duty evidencing stamp duty paid with respect to (i) the
Singapore Share Charge, (ii) the Guaranty (Singapore), (iii) the Guaranty (IP
SPV), (iv) the Guaranty (US), (v) the Guaranty (Japan), (vi) the Guaranty
(Netherlands) and (vii) the Guaranty (Korea)



--------------------------------------------------------------------------------

XV. TAIWAN SECURITY DOCUMENTS AND OTHER LOAN DOCUMENTS

 

A. SECURITY DOCUMENTS

 

1. Real Estate Mortgage Agreement, including short-form agreement for the
registration purpose*

 

2. Chattel Mortgage Agreement, including short-form agreement for the
registration purpose*

 

3. Share Pledge Agreement*

 

4. Insurance Assignment Agreement

 

5. Account Pledge Agreement*

 

6. Assignment of Intercompany Loan Agreement*

 

7. Guaranty

 

B. DELIVERABLES REAL ESTATE MORTGAGE AGREEMENT

 

1. Evidence that Taisil Electronic shall have caused first priority mortgages to
have been registered over all building(s) it owns*

 

C. DELIVERABLES CHATTEL MORTGAGE AGREEMENT

 

1. List of all chattel property*

 

2. Evidence that the chattel mortgage has been duly registered with the Hsinchu
Science Park Administration (“SIPA”)*

 

D. DELIVERABLES SHARE PLEDGE AGREEMENT

 

1. Endorsement and Delivery of the share certificates*

 

2. Notice to the issuing company (Taisil Electronic) in respect of creation of
the share pledge*

 

3. Duly executed and undated application for transfer of shares*

 

E. DELIVERABLES INSURANCE ASSIGNMENT AGREEMENT

 

1. Notice of Insurance Assignment duly executed by Taisil Electronic



--------------------------------------------------------------------------------

2. Letter of undertaking executed by the insurer in the form set out in the
insurance assignment agreement

 

3. A copy of the insurance policy

 

F. DELIVERABLES ACCOUNT PLEDGE AGREEMENT

 

1. Notice to the account bank in respect of the account pledge*

 

2. Acknowledgment from the account bank*

 

G. DELIVERABLES ASSIGNMENT OF INTERCOMPANY LOAN AGREEMENT

 

1. Notice of assignment to the intercompany debtor*

 

2. Originals of the relevant intercompany loan agreements*

 

H. GUARANTY DELIVERABLES

 

1. Promissory Note

 

2. Promissory Note Authorization

 

I. CORPORATE/CONSTITUTIONAL DOCUMENTS

 

1. Company amendment registration card of Taisil Electronic

 

2. Articles of incorporation of Taisil Electronic

 

3. A certified copy of the resolutions of the board of directors of Taisil
Electronic in form and substance reasonably satisfactory to the Administrative
Agent:

(I) approving the transaction(s) contemplated under the Loan Documents and the
Loan Documents to which is it a party and

(II) authorizing any director or officer to sign and, if required, to affix its
corporate seal to this Loan Documents and all other documents required in
connection with the contemplated transaction

 

a. Delivery of specimen signature

 

J. Legal Opinion of B&M

 

* To be executed and delivered following appointment of Taiwan Security Agent.



--------------------------------------------------------------------------------

ANNEX A

ORGANIZATIONAL AND AUTHORIZATION DOCUMENTS

(Closing Certificates and Attachments thereto)

 

Entity Name

   Jurisdiction
of Formation    Secretary’s
Certificate    Incumbency    Certified
Articles/
Certificate of
Incorporation/
Formation    Bylaws /
Operating
Agreement    Resolutions/
Unanimous
Written Consent    Good
Standing    Foreign
Qualifications

SunEdison Semiconductor Limited

   Singapore                     

SunEdison Semiconductor B.V.

   Netherlands                     

SunEdison Semiconductor, LLC

   Delaware                     

MEMC Japan Ltd.

   Japan                     

MEMC Electronic Materials Sendirian Berhad

   Malaysia                     

MEMC Korea Company

   Korea                     

MEMC Electronic Materials S.p.A.

   Italy                     

MEMC Holding B.V.

   Netherlands                     

SunEdison Semiconductor Holdings B.V.

   Netherlands                     

Taisil Electronic Materials Corporation

   Taiwan                     

MEMC Ipoh Sdn. Bhd.

   Malaysia                     

IP SPV

   Singapore                     



--------------------------------------------------------------------------------

ANNEX B

REAL ESTATE DOCUMENTS

(Closing Certificates and Attachments thereto)

 

Name of Property

   Owned/
Leased    Mortgage    Opinion
of
Counsel    Title
Policy    Flood
Certificate/
Insurance    Survey    Phase I
Environmental
Site Assessment    Survey
Affidavit    Title
Affidavit    Evonik
Release

501 Pearl Drive (City of O’Fallon) St. Peters, MO 63376

   Owned                           



--------------------------------------------------------------------------------

ANNEX C

TERMINATIONS AND RELEASES

 

XV. Lien Terminations

 

Debtor

   Secured Party    Type of Lien    Amount      File Date      File No.  

MEMC Electronic

Materials, SpA

   Evonik
Industries    Judicial Lien —MO —
St. Charles Circuit Court      EUR70,000,000         02/14/2013        
1311-CC00183   



--------------------------------------------------------------------------------

ANNEX D

PLEDGED STOCK

 

Grantor

  

Stock Issuer

  Jurisdiction of
Organization   Percentage
of
Shares
Owned   Percentage
of
Pledged
Interest   Certificated   Certificate
Number   Type/Class
of
Security   Number
of
Shares/Units

SunEdison Semiconductor Limited

   SunEdison Semiconductor B.V.   Netherlands   100%   100%   No   N/A  
Ordinary   100

SunEdison Semiconductor Limited

   SunEdison Semiconductor Technology Pte. Ltd.   Singapore   100%   100%   Yes
  1   Ordinary   1

SunEdison Semiconductor B.V.

   SunEdison Semiconductor Holdings B.V.   Netherlands   100%   100%   No   N/A
  Ordinary   100

SunEdison Semiconductor B.V.

   MEMC Holding B.V.   Netherlands   100%   100%   No   N/A   Ordinary   200

SunEdison Semiconductor B.V.

   MEMC Electronic Materials S.p.A.   Italy   100%*   0%   Yes   65   Ordinary  
22,750,000              66   Ordinary   42,250,000

SunEdison Semiconductor B.V.

   MEMC Electronic Materials Sales Sdn. Bhd.   Malaysia   100%   100%   Yes  
007   Ordinary   2

SunEdison Semiconductor B.V.

   MEMC Electronic Materials Sendirian Berhad   Malaysia   100%   100%   Yes  
0000000016   Ordinary   1,036,203

SunEdison Semiconductor Holdings B.V.

   MEMC Ipoh Sdn. Bhd.   Malaysia   100%   100%   Yes   0009   Ordinary  
699,374,129

SunEdison Semiconductor B.V.

   MEMC Japan Ltd.   Japan   1   1   Yes   C0002   N/A   487,500             
C0003   N/A   262,500

MEMC Holding B.V.

   MEMC Korea Company   South Korea   40%   100%   Yes   8-000002   Nominal
Common   720,000              8-000013   Nominal
Common   720,000              8-000024   Nominal
Common   720,000              8-000035   Nominal
Common   720,000              8-000046   Nominal
Common   2,000,000              8-000048**   Nominal
Common   2,000,000

SunEdison Semiconductor B.V.

   MEMC Korea Company   South Korea   40%   100%   Yes   9-000001   Nominal
Common   548,000



--------------------------------------------------------------------------------

Grantor

  

Stock Issuer

  Jurisdiction of
Organization   Percentage
of
Shares
Owned   Percentage
of
Pledged
Interest   Certificated   Certificate
Number   Type/Class
of
Security   Number
of
Shares/Units              9-000002   Nominal
Common   172,000              8-000012   Nominal
Common   720,000              8-000023   Nominal
Common   720,000              8-000034   Nominal
Common   720,000              8-000045   Nominal
Common   2,000,000              8-000047   Nominal
Common   2,000,000

SunEdison Semiconductor B.V.

   MEMC Korea Company   South Korea   20%***   100%   Yes   8-00003   Nominal
Common   100,000              8-00004   Nominal
Common   100,000              8-00005   Nominal
Common   100,000              8-00006   Nominal
Common   10,000              8-00007   Nominal
Common   10,000              8-00008   Nominal
Common   10,000              8-00009   Nominal
Common   10,000              8-00010   Nominal
Common   10,000              8-00011   Nominal
Common   10,000              8-00014   Nominal
Common   100,000              8-00015   Nominal
Common   100,000              8-000016   Nominal
Common   100,000              8-000017   Nominal
Common   10,000              8-000018   Nominal
Common   10,000              8-000019   Nominal
Common   10,000              8-000020   Nominal
Common   10,000



--------------------------------------------------------------------------------

Grantor

  

Stock Issuer

  Jurisdiction
of
Organization   Percentage
of
Shares
Owned   Percentage
of
Pledged
Interest   Certificated   Certificate
Number   Type/Class
of
Security   Number
of
Shares/Units              8-000021   Nominal
Common   10,000              8-000022   Nominal
Common   10,000              8-000025   Nominal
Common   100,000              8-000026   Nominal
Common   100,000              8-000027   Nominal
Common   100,000              8-000028   Nominal
Common   10,000              8-000029   Nominal
Common   10,000              8-000030   Nominal
Common   10,000              8-000031   Nominal
Common   10,000              8-000032   Nominal
Common   10,000              8-000033   Nominal
Common   10,000              8-000036   Nominal
Common   100,000              8-000037   Nominal
Common   100,000              8-000038   Nominal
Common   100,000              8-000039   Nominal
Common   10,000              8-000040   Nominal
Common   10,000              8-000041   Nominal
Common   10,000              8-000042   Nominal
Common   10,000              8-00043   Nominal
Common   10,000              8-00044   Nominal
Common   10,000              8-000049   Nominal
Common   2,000,000

SunEdison Semiconductor B.V.

   Taisil Electronic Materials Corp.   Taiwan   54.95%   100%****   Yes  
88-ND-0000009   N/A   1,000



--------------------------------------------------------------------------------

Grantor

  

Stock Issuer

  Jurisdiction
of
Organization   Percentage
of
Shares
Owned   Percentage
of
Pledged
Interest   Certificated   Certificate
Number   Type/Class
of
Security   Number
of
Shares/Units              88-ND-0000010   N/A   1,000              88-ND-0000291
  N/A   1,000              88-ND-0000292   N/A   1,000             
88-ND-0000293   N/A   1,000              88-ND-0000294   N/A   1,000           
  88-ND-0000295   N/A   1,000              88-ND-0000296   N/A   1,000         
    88-ND-0003731   N/A   1,000              88-ND-0003732   N/A   1,000       
      88-ND-0003733   N/A   1,000              88-ND-0003734   N/A   1,000     
        88-ND-0011800   N/A   1,000              88-ND-0011801   N/A   1,000   
          88-ND-0017445   N/A   1,000              88-ND-0017446   N/A   1,000
             88-ND-0017447   N/A   1,000              88-ND-0017448   N/A  
1,000              88-ND-0017481   N/A   1,000              88-ND-0017482   N/A
  1,000              88-ND-0017483   N/A   1,000              88-ND-0017484  
N/A   1,000              93-NY-0000001   N/A   80,000,000             
93-NY-0000002   N/A   139,816,500              94-NY-0000003   N/A   4,000,000
             94-NY-0000004   N/A   6,952,135              98-NY-0000031   N/A  
10,995,865              98-NY-0000046   N/A   10,991,653

SunEdison Semiconductor Holdings B.V.

   Taisil Electronic Materials Corp.   Taiwan   45.01%   100%****   Yes  
98-NY-0000043   N/A   190,500              98-NY-0000044   N/A   809,500       
      88-NG-0000001   N/A   1,000,000



--------------------------------------------------------------------------------

Grantor

  

Stock Issuer

  Jurisdiction
of
Organization   Percentage
of
Shares
Owned   Percentage
of
Pledged
Interest   Certificated   Certificate
Number   Type/Class
of
Security   Number
of
Shares/Units              88-NG-0000002   N/A   1,000,000             
88-NG-0000003   N/A   1,000,000              88-NG-0000004   N/A   1,000,000   
          88-NG-0000005   N/A   1,000,000              88-NG-0000006   N/A  
1,000,000              88-NG-0000007   N/A   1,000,000             
88-NG-0000008   N/A   1,000,000              88-NG-0000009   N/A   1,000,000   
          88-NG-0000010   N/A   1,000,000              88-NG-0000011   N/A  
1,000,000              88-NG-0000012   N/A   1,000,000             
88-NG-0000013   N/A   1,000,000              88-NG-0000014   N/A   1,000,000   
          88-NG-0000015   N/A   1,000,000              88-NG-0000016   N/A  
1,000,000              88-NG-0000017   N/A   1,000,000             
88-NG-0000018   N/A   1,000,000              88-NG-0000019   N/A   1,000,000   
          88-NG-0000020   N/A   1,000,000              88-NG-0000021   N/A  
1,000,000              88-NG-0000022   N/A   1,000,000             
88-NG-0000023   N/A   1,000,000              88-NG-0000024   N/A   1,000,000   
          88-NG-0000025   N/A   1,000,000              88-NG-0000026   N/A  
1,000,000              88-NG-0000027   N/A   1,000,000             
88-NG-0000028   N/A   1,000,000              88-NG-0000029   N/A   1,000,000   
          88-NG-0000030   N/A   1,000,000              88-NG-0000031   N/A  
1,000,000



--------------------------------------------------------------------------------

Grantor

  

Stock Issuer

  Jurisdiction
of
Organization   Percentage
of
Shares
Owned   Percentage
of
Pledged
Interest   Certificated   Certificate
Number   Type/Class
of
Security   Number
of
Shares/Units              88-NG-0000032   N/A   1,000,000             
88-NG-0000033   N/A   1,000,000              88-NG-0000034   N/A   1,000,000   
          88-NG-0000035   N/A   1,000,000              88-NG-0000036   N/A  
1,000,000              88-NG-0000037   N/A   1,000,000             
88-NG-0000038   N/A   1,000,000              88-NG-0000039   N/A   1,000,000   
          88-NG-0000041   N/A   1,000,000              88-NG-0000042   N/A  
1,000,000              88-NG-0000043   N/A   1,000,000             
88-NG-0000044   N/A   1,000,000              88-NG-0000045   N/A   1,000,000   
          88-NG-0000046   N/A   1,000,000              88-NG-0000047   N/A  
1,000,000              88-NG-0000048   N/A   1,000,000             
88-NG-0000049   N/A   1,000,000              88-NG-0000050   N/A   1,000,000   
          88-NG-0000051   N/A   1,000,000              88-NG-0000052   N/A  
1,000,000              88-NG-0000053   N/A   1,000,000             
88-NG-0000054   N/A   1,000,000              88-NG-0000055   N/A   1,000,000   
          88-NG-0000056   N/A   1,000,000              88-NG-0000057   N/A  
1,000,000              88-NG-0000058   N/A   1,000,000             
88-NG-0000059   N/A   1,000,000              88-NG-0000060   N/A   1,000,000   
          88-NG-0000061   N/A   1,000,000              88-NG-0000062   N/A  
1,000,000



--------------------------------------------------------------------------------

Grantor

  

Stock Issuer

  Jurisdiction
of
Organization   Percentage
of
Shares
Owned   Percentage
of
Pledged
Interest   Certificated   Certificate
Number   Type/Class
of
Security   Number
of
Shares/Units              88-NG-0000063   N/A   1,000,000             
88-NG-0000064   N/A   1,000,000              88-NG-0000065   N/A   1,000,000   
          88-NG-0000066   N/A   1,000,000              88-NG-0000067   N/A  
1,000,000              88-NG-0000068   N/A   1,000,000             
88-NG-0000069   N/A   1,000,000              88-NG-0000070   N/A   1,000,000   
          88-NG-0000071   N/A   1,000,000              88-NG-0000072   N/A  
1,000,000              88-NG-0000073   N/A   1,000,000             
88-NG-0000074   N/A   1,000,000              88-NG-0000075   N/A   1,000,000   
          88-NG-0000076   N/A   1,000,000              88-NG-0000077   N/A  
1,000,000              88-NG-0000078   N/A   1,000,000             
88-NG-0000079   N/A   1,000,000              88-NG-0000080   N/A   1,000,000   
          88-NG-0000081   N/A   1,000,000              88-NG-0000082   N/A  
1,000,000              88-NG-0000083   N/A   1,000,000             
88-NG-0000084   N/A   1,000,000              88-NG-0000085   N/A   1,000,000   
          88-NG-0000086   N/A   1,000,000              88-NG-0000087   N/A  
1,000,000              88-NG-0000088   N/A   1,000,000             
88-NG-0000089   N/A   1,000,000              88-NG-0000090   N/A   1,000,000   
          88-NG-0000200   N/A   1,000,000              88-NG-0000201   N/A  
1,000,000



--------------------------------------------------------------------------------

Grantor

  

Stock Issuer

  Jurisdiction
of
Organization   Percentage
of
Shares
Owned   Percentage
of
Pledged
Interest   Certificated   Certificate
Number   Type/Class
of
Security   Number
of
Shares/Units              88-NG-0000202   N/A   1,000,000             
88-NG-0000203   N/A   1,000,000              88-NG-0000204   N/A   1,000,000   
          88-NG-0000205   N/A   1,000,000              88-NG-0000206   N/A  
1,000,000              88-NG-0000207   N/A   1,000,000             
88-NG-0000208   N/A   1,000,000              88-NG-0000209   N/A   1,000,000   
          88-NG-0000210   N/A   1,000,000              88-NG-0000211   N/A  
1,000,000              88-NG-0000212   N/A   1,000,000             
88-NG-0000213   N/A   1,000,000              88-NG-0000214   N/A   1,000,000   
          88-NG-0000215   N/A   1,000,000              88-NG-0000216   N/A  
1,000,000              88-NG-0000217   N/A   1,000,000             
88-NG-0000218   N/A   1,000,000              88-NG-0000219   N/A   1,000,000   
          88-NG-0000220   N/A   1,000,000              88-NG-0000221   N/A  
1,000,000              88-NG-0000222   N/A   1,000,000             
88-NG-0000223   N/A   1,000,000              88-NG-0000224   N/A   1,000,000   
          88-NG-0000225   N/A   1,000,000              88-NG-0000226   N/A  
1,000,000              88-NG-0000227   N/A   1,000,000             
88-NG-0000228   N/A   1,000,000              88-NG-0000229   N/A   1,000,000   
          88-NG-0000230   N/A   1,000,000              88-NG-0000231   N/A  
1,000,000



--------------------------------------------------------------------------------

Grantor

  

Stock Issuer

  Jurisdiction
of
Organization   Percentage
of
Shares
Owned   Percentage
of
Pledged
Interest   Certificated   Certificate
Number   Type/Class
of
Security   Number
of
Shares/Units              88-NG-0000232   N/A   1,000,000             
88-NG-0000233   N/A   1,000,000              88-NG-0000234   N/A   1,000,000   
          88-NG-0000235   N/A   1,000,000              88-NG-0000236   N/A  
1,000,000              88-NG-0000237   N/A   1,000,000             
88-NG-0000238   N/A   1,000,000              88-NG-0000239   N/A   1,000,000   
          88-NG-0000240   N/A   1,000,000              88-NG-0000241   N/A  
1,000,000              88-NG-0000242   N/A   1,000,000             
88-NG-0000243   N/A   1,000,000              88-NG-0000244   N/A   1,000,000   
          88-NG-0000245   N/A   1,000,000              88-NG-0000246   N/A  
1,000,000              88-NG-0000247   N/A   1,000,000             
88-NG-0000248   N/A   1,000,000              88-NG-0000249   N/A   1,000,000   
          88-NG-0000250   N/A   1,000,000              88-NG-0000251   N/A  
1,000,000              88-NG-0000252   N/A   1,000,000             
88-NG-0000253   N/A   1,000,000              88-NG-0000254   N/A   1,000,000   
          88-NG-0000255   N/A   1,000,000              88-NG-0000256   N/A  
1,000,000              88-NG-0000257   N/A   1,000,000             
88-NG-0000258   N/A   1,000,000              88-NG-0000259   N/A   1,000,000   
          88-NG-0000260   N/A   1,000,000              88-NG-0000261   N/A  
1,000,000



--------------------------------------------------------------------------------

Grantor

  

Stock Issuer

  Jurisdiction
of
Organization   Percentage
of
Shares
Owned   Percentage
of
Pledged
Interest   Certificated   Certificate
Number   Type/Class
of
Security   Number
of
Shares/Units              88-NG-0000262   N/A   1,000,000             
88-NG-0000263   N/A   1,000,000              88-NG-0000264   N/A   1,000,000   
          88-NG-0000265   N/A   1,000,000              88-NG-0000266   N/A  
1,000,000              88-NG-0000267   N/A   1,000,000             
88-NG-0000268   N/A   1,000,000              88-NG-0000269   N/A   1,000,000   
          88-NG-0000270   N/A   1,000,000              88-NG-0000271   N/A  
1,000,000              88-NG-0000272   N/A   1,000,000             
88-NG-0000273   N/A   1,000,000              88-NG-0000274   N/A   1,000,000   
          88-NG-0000275   N/A   1,000,000              88-NG-0000276   N/A  
1,000,000              88-NG-0000277   N/A   1,000,000             
88-NG-0000278   N/A   1,000,000              88-NG-0000279   N/A   1,000,000   
          88-NG-0000280   N/A   1,000,000              88-NG-0000281   N/A  
1,000,000              88-NG-0000282   N/A   1,000,000             
88-NG-0000283   N/A   1,000,000              88-NG-0000284   N/A   1,000,000   
          88-NG-0000285   N/A   1,000,000              88-NG-0000286   N/A  
1,000,000              88-NG-0000287   N/A   1,000,000             
88-NG-0000288   N/A   1,000,000              88-NG-0000289   N/A   1,000,000   
          98-NY-0000038   N/A   9,000,000              98-NY-0000045   N/A  
9,002,142              94-NY-0000010   N/A   9,045,000



--------------------------------------------------------------------------------

* To be pledged following appointment of Italian Security Agent and execution of
Italian Security Documents.

** Share certificate has been lost.

*** To be transferred by Samsung Electronics to Holdings, and subsequently
contributed by Holdings to the Borrower on May 29, 2014.

**** To be pledged following appointment of Taiwan Security Agent and execution
of Taiwan Security Documents.

PLEDGED LLC INTERESTS

 

Grantor

  

Stock Issuer

   Jurisdiction of
Organization    Percentage
of Shares
Owned   Percentage
of Pledged
Interest   Certificated    Certificate
Number    Type / Class
of Security    Number
of Shares /
Units

SunEdison Semiconductor B.V.

   SunEdison Semiconductor, LLC    Delaware    100%   100%   No    N/A    N/A   
N/A

NOTES AND TERM LOANS

 

Lender

  

Borrower

   Original Principal
Amount      Issue Date      Maturity
Date     

Description

SunEdison Semiconductor B.V.    MEMC Electronic Materials S.p.A.     
€7,330,840.85         05/27/2014         05/27/2019       Term Loan Agreement,
dated as of May 27, 2014, between SunEdison Semiconductor B.V. and MEMC
Electronic Materials S.p.A., governed by the laws of New York SunEdison
Semiconductor Limited    MEMC Japan Ltd.      JP¥20,000,000,000        
06/30/2004*         06/30/2035       Replacement Promissory Note, dated as of
May 27, 2014, between MEMC Japan Ltd. and SunEdison Semiconductor Limited,
governed by the laws of New York MEMC Japan Ltd.    SunEdison Semiconductor
Limited      US$100,000,000         12/31/2013         12/31/2014       Term
Loan Agreement, dated as of December 31, 2013, between MEMC Japan Ltd. and
SunEdison, Inc. (and subsequently assigned to SunEdison Semiconductor Limited
(f/k/a/ SunEdison Semiconductor Pte. Ltd.)), governed by the laws of Japan

 

* Date of Issuance of original Promissory Note



--------------------------------------------------------------------------------

Schedule 5.13

Subsidiaries; Material Equity Investments

Part A. Subsidiaries

 

Loan Party Owner

  

Name

   Percent
Ownership   

Type of Organization

  

Jurisdiction

SunEdison Semiconductor Limited

   SunEdison Semiconductor B.V.    100%    Private limited liability company   
Netherlands

SunEdison Semiconductor Limited

   SunEdison Technology Pte. Ltd.    100%    Private Limited Company   
Singapore

SunEdison Semiconductor B.V.

   SunEdison Semiconductor, LLC    100%    Limited Liability Company    Delaware

SunEdison Semiconductor B.V.

   MEMC Electronic Materials Sendirian Berhad    100%    Private Company Limited
by Shares    Malaysia

SunEdison Semiconductor B.V.

   MEMC Japan Ltd.    100%    Limited Liability Company (kabushiki kaisha)   
Japan

SunEdison Semiconductor B.V.

   MEMC Electronic Materials Sales Sdn. Bhd.    100%    Private Company Limited
by Shares    Malaysia

SunEdison Semiconductor B.V.

   Taisil Electronic Materials Corporation    54.95%    Company Limited by
Shares    Republic of China (a/k/a Taiwan)

SunEdison Semiconductor B.V.

   SunEdison Semiconductor Holdings B.V.    100%    Private limited liability
company    Netherlands

SunEdison Semiconductor B.V.

   MEMC Electronic Materials S.p.A.    100%    Private Company Limited by Shares
   Italy

SunEdison Semiconductor B.V.

   MEMC Korea Company    60%*    Private Joint Stock Company    Republic of
Korea (a/k/a South Korea)

SunEdison Semiconductor Holdings B.V.

   Taisil Electronic Materials Corporation    45.01%    Company Limited by
Shares    Republic of China (a/k/a Taiwan)



--------------------------------------------------------------------------------

Loan Party Owner

  

Name

   Percent
Ownership  

Type of Organization

  

Jurisdiction

SunEdison Semiconductor Holdings B.V.

   MEMC Ipoh Sdn. Bhd.    100%   Private Company Limited by Shares    Malaysia

MEMC Electronic Materials S.p.A.

   MEMC Holding B.V.    100%   Private limited liability company    Netherlands

MEMC Electronic Materials S.p.A.

   MEMC Electronic Materials GmbH    100%   Private limited liability company   
Germany

MEMC Electronic Materials S.p.A.

   MEMC Electronic Materials France S.A.R.L.    100%   Private limited liability
company    France

MEMC Holding B.V.

   MEMC Korea Company    40%   Private Joint Stock Company    Republic of Korea
(a/k/a South Korea)

 

* The Borrower’s ownership interest in MKC will be increased from 40% to 60% on
or about the consummation of the initial public offering of Holdings.

Part B. Material Equity Investments

 

Loan Party Owner

   Name      Percent
Ownership     

Type of Organization

  

Jurisdiction

SunEdison Semiconductor B.V.

     SMP Ltd.         35%**       Private Joint Stock Company    Republic of
Korea (a/k/a South Korea)

 

** Interest in SMP Ltd. to be acquired by the Borrower on or about the
consummation of the initial public offering of Holdings.



--------------------------------------------------------------------------------

PART I-POST-CLOSING OBLIGATIONS (Taiwan/Italian Security Agent)

SCHEDULE 6.17

POST-CLOSING OBLIGATIONS (Taiwan/Italian Security Agent)

Pursuant to Section 6.17, the Borrower shall, and shall cause each Loan Party
to, deliver or caused to be delivered to the Administrative Agent the Loan
Documents described below, each in form and substance reasonably satisfactory to
the Administrative Agent, and/or take the actions described below, in a manner
reasonably acceptable to the Administrative Agent, on or prior to the times set
forth below:

 

(1) Substantially concurrently with the identification of a security agent as
the Taiwan Security Agent and its joining the Agreement as contemplated by the
definition of “Taiwan Security Agent”:

 

  (A) item XV of the Closing Checklist;

 

  (B) such other Taiwan Security Documents as the Taiwan Security Agent and/or
the Administrative Agent may reasonably request; and

 

  (C) such other agreements, fee letters, acknowledgments (including
acknowledgments to agent assignments), counsel opinions, instruments and other
documents as the Taiwan Security Agent and/or the Administrative Agent may
reasonably request.

 

(2) Substantially concurrently with the identification of a security agent as
the Italian Security Agent and its joining the Agreement as contemplated by the
definition of “Italian Security Agent”:

 

  (A) item IX of the Closing Checklist;

 

  (B) such other Italian Security Documents as the Italian Security Agent and/or
the Administrative Agent may reasonably request; and

 

  (C) such other agreements, fee letters, acknowledgments (including
acknowledgments to agent assignments), counsel opinions, instruments and other
documents as the Italian Security Agent and/or the Administrative Agent may
reasonably request.



--------------------------------------------------------------------------------

PART II-POST-CLOSING OBLIGATIONS (Singapore)

SCHEDULE 6.17

POST-CLOSING OBLIGATIONS (Singapore)

Pursuant to Section 6.17, the Borrower shall, and shall cause each Loan Party
to, deliver or caused to be delivered to the Administrative Agent the Loan
Documents described below, each in form and substance reasonably satisfactory to
the Administrative Agent, and/or take the actions described below, in a manner
reasonably acceptable to the Administrative Agent, on or prior to the times set
forth below:

 

(1) At or prior to 5 p.m. on May 29, 2014 (Singapore time), (i) original share
certificate No. 1 relating to the shares of IP SPV held by Holdings and (ii) a
blank share transfer form executed by Holdings;

 

(2) At or prior to 5 p.m. on June 25, 2014 (Singapore time), confirmation of
registration of statements containing particulars of charge relating to (i) the
Guaranty (Singapore), (ii) the Singapore debenture by Holdings in favor of the
Administrative Agent (the “Holdings Debenture”), (iii) the Singapore share
charge by Holdings in favor of the Administrative Agent over the shares of IP
SPV (the “Singapore Share Charge”), (iv) the Singapore guarantee by IP SPV in
favor of the Administrative Agent (the “Guaranty (IP SPV)”), (v) the Singapore
debenture by Holdings in favor of the Administrative Agent (the “IP SPV
Debenture”) (vi) the Pledge and Security Agreement (US), (vii) the Dutch deed of
pledge of shares by Holdings in favor of the Administrative Agent over the
shares of the Borrower, (viii) the Guaranty (US), (ix) the Guaranty (Japan),
(x) the Guaranty (Netherlands) and (xi) the Guaranty (Korea), with the
Accounting and Corporate Regulatory Authority of Singapore;

 

(3) At or prior to 5 p.m. on June 25, 2014 (Singapore time), confirmation of
registration of (i) the Exclusive License Agreement, (ii) the Non-Exclusive
License Agreement, (iii) the Pledge and Security Agreement (US), (iv) the
Holdings Debenture and (v) the IP SPV Debenture, with the Intellectual Property
Office of Singapore;

 

(4) At or prior to 5 p.m. on June 17, 2014 (Singapore time), written
acknowledgment from Citibank NA, Singapore Branch with respect to notices
relating to the grant of security interests in account number 0-858195-012 and
account number 0-858195-004 under the Holdings Debenture; and

 

(5) At or prior to 5 p.m. on June 17, 2014 (Singapore time), certificates of
stamp duty evidencing stamp duty paid with respect to (i) the Singapore Share
Charge, (ii) the Guaranty (Singapore), (iii) the Guaranty (IP SPV), (iv) the
Guaranty (US), (v) the Guaranty (Japan), (vi) the Guaranty (Netherlands) and
(vii) the Guaranty (Korea).



--------------------------------------------------------------------------------

PART III-POST-CLOSING OBLIGATIONS (The Netherlands)

SCHEDULE 6.17

POST-CLOSING OBLIGATIONS (The Netherlands)

Pursuant to Section 6.17, the Borrower shall, and shall cause each Loan Party
to, deliver or caused to be delivered to the Administrative Agent the Loan
Documents described below, each in form and substance reasonably satisfactory to
the Administrative Agent, and/or take the actions described below, in a manner
reasonably acceptable to the Administrative Agent, on or prior to the times set
forth below:

 

(1) At or prior to 5 p.m. on May 30. 2014 (Dutch time), evidence that the Dutch
Security Agreement has been offered for registration with the Dutch tax
authorities and upon receipt of a registered copy of the Dutch Security
Agreement, with such registered copy.

 

•   (2) At or prior to 5 p.m. on June 11, 2014 (Dutch time), evidence that the
Borrower, Dutch Holdco and MEMC Netherlands have notified each account bank and
intercompany debtor of the Borrower, Dutch Holdco or MEMC Netherlands of each
right of pledge vested under the Dutch Security Agreement on the Closing Date
and a signed acknowledgment of each such notice by each relevant account bank
and intercompany debtor.



--------------------------------------------------------------------------------

PART IV-POST-CLOSING OBLIGATIONS (Korea)

SCHEDULE 6.17

POST-CLOSING OBLIGATIONS (Korea)

Pursuant to Section 6.17, the Borrower shall, and shall cause each Loan Party
to, deliver or caused to be delivered (or with respect to item #(2) below, use
commercially reasonable efforts to deliver or cause to be delivered) to the
Administrative Agent the Loan Documents described below, each in form and
substance reasonably satisfactory to the Administrative Agent, and/or take the
actions described below, in a manner reasonably acceptable to the Administrative
Agent, on or prior to the times set forth below:

 

(1) At or prior to 5 p.m. on June 6, 2014 (Korea time):

 

  (A) original share certificates representing 100% of the total issued and
outstanding shares of MKC (except for shares referred to in item (2) below),
comprising 17,200,000 common shares, which record the Pledgee as the pledgee of
such Shares;

 

  (B) a certified copy of MKC’s shareholders’ registry evidencing that the
Administrative Agent is a pledgee of record of such shares; and

 

  (C) a blank executed but undated deed of assignment in respect of such shares
in MKC.

 

(2) Evidence of a nullification judgment from the relevant Korean court with
respect to the share certificate representing its 2,000,000 shares in MKC
bearing share certificate number Je8hoe Je000048ho

 

(3) If the nullification judgment referred to in item (2) above is obtained,
within five (5) Business Days after the date of obtaining it:

 

  (A) original new share certificate replacing the certificate referenced in
item (3) above, with the Administrative Agent recorded as the pledgee and

 

  (B) certified copy of shareholders’ registry evidencing that the
Administrative Agent is a pledgee of record of the shares represented by such
replacement certificate.

 

(4) At or prior to 5 p.m. on June 6, 2014 (Korea time):

 

  (A) a report with, and acceptance of, a foreign exchange bank of Korea in
relation with the acquisition of the mortgage interest pursuant to the Factory
Mortgage in accordance with the Foreign Exchange Transaction Law of Korea;

 

  (B) a short-form executed Korean language factory mortgage only for the
purpose of registering the Factory Mortgage on the Mortgaged Property (each as
defined in the Korean Security Documents) with the relevant real estate registry
offices;

 

  (C) all items necessary to complete the registration of the Factory Mortgage
on the Mortgaged Property with the relevant real estate registry offices;



--------------------------------------------------------------------------------

PART IV-POST-CLOSING OBLIGATIONS (Korea)

 

  (D) evidence that application for the title registration of the Unregistered
Buildings (as defined in the Korean Security Documents) has been duly made; and

 

  (E) otherwise cooperate with the Administrative Agent in completing the
registration of the Factory Mortgage on the Mortgaged Property.



--------------------------------------------------------------------------------

POST V-CLOSING OBLIGATIONS (Taiwan)

SCHEDULE 6.17

POST-CLOSING OBLIGATIONS (Taiwan)

Pursuant to Section 6.17, the Borrower shall, and shall cause each Loan Party
to, deliver or caused to be delivered (or with respect to item #(3) below, use
commercially reasonable efforts to deliver or cause to be delivered) to the
Administrative Agent the Loan Documents described below, each in form and
substance reasonably satisfactory to the Administrative Agent, and/or take the
actions described below, in a manner reasonably acceptable to the Administrative
Agent, on or prior to the times set forth below:

 

(1) At or prior to 5 p.m. on May 28, 2014 (Taiwan time), evidence that a notice
of the assignment of insurances (“Assignment of Insurances”) by Taisil required
thereby has been delivered.

 

(2) At or prior to 5 p.m. on June 11, 2014 (Taiwan time), an original executed
acknowledgment of insurer from Zurich Insurance (Taiwan) Ltd. in the form set
out in Part II of Schedule 1 to the Assignment of Insurances.

 

(3) evidence that a loss payable and notice of cancellation clause,
substantially in the form of Schedule 2 to the Assignment of Insurances, or
other form reasonably satisfactory to the Administrative Agent, is included in
each of the policies or contracts of insurance comprised in the Insurances (as
defined in the Assignment of Insurances).

 

(4) At or prior to 5 p.m. on May 28, 2014 (Taiwan time), an original executed
promissory note in the amount of Two Hundred and Sixty Million United States
Dollars (USD 260,000,000) and an original executed promissory note
authorization, each in the forms set out in Appendices 1 and 2 of the Guaranty
(Taiwan).



--------------------------------------------------------------------------------

PART VI-POST-CLOSING OBLIGATIONS (Japan)

SCHEDULE 6.17

POST-CLOSING OBLIGATIONS (Japan)

Pursuant to Section 6.17, the Borrower shall, and shall cause MEMC Japan to,
deliver or caused to be delivered to the Administrative Agent the Loan Documents
described below, each in form and substance reasonably satisfactory to the
Administrative Agent, and/or take the actions described below, in a manner
reasonably acceptable to the Administrative Agent, on or prior to the times set
forth below:

 

(1) At or prior to 5 p.m. on June 4, 2014 (Japan time), a copy of the repayment
certificate (bensaisho) evidencing that Existing MEMC Japan Loans has been paid
in full.

 

(2) In connection with the amendment to the transfer restrictions on shares of
MEMC Japan:

 

  (A) At or prior to 5 p.m. on June 6, 2014 (Japan time), a copy of the receipt
of registration application (touki shinsei jyuryousho) submitted to the
competent Legal Affairs Bureau of Japan; and

 

  (B) Within three (3) business days from completion of the registration in
relation to the registration application provided in item (1) above,, a copy of
the commercial registration (rireki jikou zenbu shomeisho) which reflects the
amendment to the transfer restrictions on shares of MEMC Japan.

 

(3) At or prior to 5 p.m. on June 30, 2014 (Japan time), all necessary documents
and funds for payment of mortgage taxes and similar charges to complete
registration process for:

 

  (A) cancelling the registration for the existing mortgage securing the
Existing MEMC Japan Loan;

 

  (B) the Mortgaged Properties (defined in the Revolving Mortgage (Ne-teitouken)
Agreement);

 

  (C) the Initial Assigned Assets (defined in the Security Assignment Agreement
of Accounts Receivable) listed in Exhibit 1 thereof; and

 

  (D) the Initial Assigned Equipment (defined in the Security Assignment
Agreement of Movable Assets (Equipment)) listed in Exhibit 1 thereof.

 

(4) At or prior to 5 p.m. on June 4, 2014 (Japan time), the letter of consent
(the form of which is attached to the Security Assignment Agreement of
Intercompany Loan) signed by any authorized signatory of SunEdison Semiconductor
Limited (f/k/a SunEdison Semiconductor Pte. Ltd.).

 

(5) At or prior to 5 p.m. on May 30, 2014 (Japan time), the certificate of
constructive transfer (sen-yu kaitei) (the form of which is attached to the
Security Assignment Agreement of Movable Assets (Equipment)).



--------------------------------------------------------------------------------

PART VI-POST-CLOSING OBLIGATIONS (Japan)

 

(6) At or prior to 5 p.m. on June 30, 2014 (Japan time), the request for consent
to creation of pledge (shichiken settei shounin seikyusho) (the form of which is
attached to the Insurance Claims Pledge Agreement) which is executed by Zurich
Insurance Company Ltd, MEMC Japan and, if required, the Administrative Agent and
to which a date stamp (kakutei hizuke) is affixed by a notary public.

 

(7) Except to the extent the cost of obtaining a Lien or a perfected Lien
exceeds the practical benefit to the Lenders afforded thereby (as reasonably
determined by the Administrative Agent), at or prior to 5 p.m. on August 29,
2014 (Japan time), subject to the application of Article 13, Paragraph 2 of the
Registration and License Tax Act (Act No.35 of 1967, as amended) being duly
confirmed by the competent authorities in Japan, security agreements for
intellectual properties duly executed by MEMC Japan for patent and trademark
owned by MEMC Japan and registered in Japan.



--------------------------------------------------------------------------------

PART VII-POST-CLOSING OBLIGATIONS (Malaysia)

SCHEDULE 6.17

POST-CLOSING OBLIGATIONS (Malaysia)

Pursuant to Section 6.17, the Borrower shall, and shall cause each of MEMC IPOH
SDN. BHD. (Company No.: 791593-D) (“MEMC Ipoh”), MEMC ELECTRONIC MATERIALS
SENDIRIAN BERHAD (Company No.: 12243-A) (“MEMSB”) and SUNEDISON HOLDINGS B.V.
(“Dutch Holdco”) to, deliver or caused to be delivered to the Administrative
Agent the Loan Documents described below, each in form and substance reasonably
satisfactory to the Administrative Agent, and/or take the actions described
below, in a manner reasonably acceptable to the Administrative Agent, on or
prior to the times set forth below:

 

(1) At or prior to 5 p.m. on June 6, 2014 (Malaysia time), the Land Charge
(Malaysia) duly executed by MEMC Ipoh and the Administrative Agent.

 

(2) At or prior to 5 p.m. on June 18, 2014 (Malaysia time):

 

  (A) all stamped Malaysian Security Documents;

 

  (B) evidence that Forms 34 (as prescribed under the Companies Act) in respect
of the charges created by the Specific Debenture, the Land Charge, the
Assignment and Charge of Accounts (Malaysia) A and the Assignment and Charge of
Accounts (Malaysia) B for the purpose of registration of such charges with the
Companies Commission of Malaysia in accordance with Section 108 of the Companies
Act, have been duly lodged with the Companies Commission of Malaysia and that,
immediately prior to the lodgement of such Forms 34, a search conducted on MEMSB
and MEMC Ipoh with Companies Commission of Malaysia at the Companies Commission
of Malaysia revealed that there are no other charges that have been registered
in the Companies Commission of Malaysia which would adversely affect the
interest of the Lenders;

 

  (C) evidence that the following documents have been presented at the High
Court of Malaya for the registration of such instruments as instruments
containing a power of attorney:

 

  (i) Share Charge (Malaysia) A;

 

  (ii) Share Charge (Malaysia) B;

 

  (iii) Specific Debenture;

 

  (iv) Assignment and Charge of Accounts (Malaysia) A; and

 

  (v) Assignment and Charge of Accounts (Malaysia) B;

 

  (D) evidence that the Land Charge (Malaysia) has been presented for
registration at the relevant land office and that, immediately prior to the
presentation, a search conducted on the Said Land (as defined in the Land Charge
(Malaysia)) revealed that there is no other encumbrances on the Said Land.



--------------------------------------------------------------------------------

PART VII-POST-CLOSING OBLIGATIONS (Malaysia)

 

(3) At or prior to 5 p.m. on June 11, 2014 (Malaysia time), in respect of the
Assignment and Charge of Accounts (Malaysia) A and the Assignment and Charge of
Accounts (Malaysia) B, a copy of the notice of assignment served by MEMC Ipoh
and MEMSB, respectively, on the respective account banks and the original
acknowledgements thereof.

 

(4) At or prior to 5 p.m. on June 11, 2014 (Malaysia time), in respect of the
Share Charge (Malaysia) A:

 

  (A) the original share certificates in respect of all the issued and fully
paid up ordinary shares in MEMSB and MEMSSB respectively;

 

  (B) all share transfer forms or other instruments of transfer duly executed to
the Administrative Agent’s satisfaction (acting reasonably) in respect of such
Shares (as defined in the Share Charge (Malaysia) A);

 

  (C) a duly executed and undated letter of resignation of each director and the
company secretary of MEMSB and MEMC ELECTRONIC MATERIALS SALES SDN. BHD.
(Company No.: 183740-P) (“MEMSSB”) and in the form as attached under Annex 1 of
the Share Charge (Malaysia) A;

 

  (D) a duly executed letter of authority of each director and the company
secretary, in the form as attached under Annex 2 of the Share Charge (Malaysia)
A, authorising the Administrative Agent to date the relevant director’s or
company secretary’s resignation letter referred to in paragraph (c) above;

 

  (E) a certified true copy of the board of directors’ resolution of MEMSB and
MEMSSB respectively, in the form as attached under Annex 3 of the Share Charge
(Malaysia) A, authorising the transfer of the relevant Shares (as defined in the
Share Charge (Malaysia) A) from the Borrower to the Administrative Agent or its
nominees and the registration relating to such transfer; and

 

  (F) a certified true copy of the Borrower’s board of directors’ resolution, in
the form as attached under Annex 4 of the Share Charge (Malaysia) A, authorising
the transfer of the Shares (as defined in the Share Charge (Malaysia) A) from
the Borrower to the Administrative Agent or its nominees and the registration
relating to such transfer.

 

(5) At or prior to 5 p.m. on June 11, 2014 (Malaysia time), in respect of the
Share Charge (Malaysia) B:

 

  (A) the original share certificates in respect of all the issued and fully
paid up ordinary shares in MEMC Ipoh;



--------------------------------------------------------------------------------

PART VII-POST-CLOSING OBLIGATIONS (Malaysia)

 

  (B) all share transfer forms or other instruments of transfer duly executed to
the Administrative Agent’s satisfaction (acting reasonably) in respect of such
Shares (as defined in the Share Charge (Malaysia) B);

 

  (C) a duly executed and undated letter of resignation of each director and the
company secretary of MEMC Ipoh and in the form as attached under Annex 1 of the
Share Charge (Malaysia) B;

 

  (D) a duly executed letter of authority of each director and the company
secretary, in the form as attached under Annex 2 of the Share Charge (Malaysia)
B, authorising the Administrative Agent to date the relevant director’s or
company secretary’s resignation letter referred to in paragraph (c) above;

 

  (E) a certified true copy of the board of directors’ resolution of MEMSB and
MEMSSB, in the form as attached under Annex 3 of the Share Charge (Malaysia) B,
authorising the transfer of the relevant Shares (as defined in the Share Charge
(Malaysia) B) from the Dutch Holdco to the Administrative Agent or its nominees
and the registration relating to such transfer; and

 

  (F) a certified true copy of the Dutch Holdco’s board of directors’
resolution, in the form as attached under Annex 4 of the Share Charge (Malaysia)
B, authorising the transfer of the Shares (as defined in the Share Charge
(Malaysia) B) from the Dutch Holdco to the Administrative Agent or its nominees
and the registration relating to such transfer.

 

(6) At or prior to 5 p.m. on June 6, 2014 (Malaysia time), in respect of the
Land Charge (Malaysia) (each of which Loan Documents may be delivered to Wong &
Partners to facilitate the presentation of the Land Charge (Malaysia)) at the
relevant land office for registration:

 

  (A) original issue document of title of the Said Land (as defined in the Land
Charge (Malaysia));

 

  (B) a certified true copy of MEMC Ipoh’s Memorandum and Articles of
Association, Forms 24, 44 and 49;

 

  (C) a certified true copy of board resolutions of MEMC Ipoh authorising the
creation of the charge created under the Land Charge (Malaysia) in favour of
Administrative Agent; and

 

  (D) a copy of the current quit rent and assessment receipts of the Said Land
(as defined in the Land Charge (Malaysia)).

 

(7) At or prior to 5 p.m. on June 11, 2014 (Malaysia time), a legal opinion from
Messrs Wong & Partners addressed to the Administrative Agent in respect of the
validity, legality and enforceability of the Land Charge (Malaysia).



--------------------------------------------------------------------------------

VIII-POST-CLOSING OBLIGATIONS (Italy)

SCHEDULE 6.17

POST-CLOSING OBLIGATIONS (Italy)

Pursuant to Section 6.17, the Borrower shall, and shall cause each Loan Party
to, deliver or caused to be delivered to the Administrative Agent the Loan
Documents described below, each in form and substance reasonably satisfactory to
the Administrative Agent, and/or take the actions described below, in a manner
reasonably acceptable to the Administrative Agent, on or prior to the times set
forth below:

 

(1) At or prior to 5 p.m. on June 6, 2014 (Italy time), a notarial certification
as to place and date of signing of the Guaranty (Italy) or, alternatively, a
postmark on the Guaranty (Italy) certifying the date of its signing.

 

(2) At or prior to 5 p.m. on June 6, 2014 (Italy time), a notarial certification
as to place and date of signing of the intercompany loan pursuant to which the
Borrower, as lender, has made available certain amounts of the Term Loans to
MEMC Italy, as borrower.



--------------------------------------------------------------------------------

SCHEDULE 6.17

POST-CLOSING OBLIGATIONS (Miscellaneous)

Pursuant to Section 6.17, the Borrower shall, and shall cause each Loan Party
to, deliver or caused to be delivered (or with respect to item #(3) below, use
commercially reasonable efforts to deliver or cause to be delivered) to the
Administrative Agent the Loan Documents described below, each in form and
substance reasonably satisfactory to the Administrative Agent, and/or take the
actions described below, in a manner reasonably acceptable to the Administrative
Agent, on or prior to the times set forth below:

 

(1) At or prior to 5 p.m. on June 10, 2014 (New York time), evidence that the
Notice of License, dated May 27, 2014, executed by Holdings and IP SPV in
respect of the Exclusive License Agreement has been filed with the United States
Patent and Trademark Office and the United States Copyright Office.

 

(2) At or prior to 5 p.m. on June 30, 2014 (New York time), a certificate from
the applicable Loan Party’s insurance broker or other evidence satisfactory to
the Administrative Agent that all insurance required to be maintained pursuant
to Section 5.10 of the Credit Agreement is in full force and effect, together
with endorsements naming the Administrative Agent, for the benefit of the
Secured Parties, as additional insured and lender loss payee thereunder.

 

(3) At or prior to 5 p.m. on September 30, 2014 (New York time), evidence that a
filing has been made with the United States Patent and Trademark Office to amend
the name of the partial owner of Patent #7601273 to reflect “MEMC Korea
Company”.



--------------------------------------------------------------------------------

Schedule 7.01

Existing Liens

 

1. Liens arising under the Existing MEMC Japan Loans.1

 

2. Liens described on Schedule 7.03(i) securing Indebtedness described on
Schedule 7.03(i).

 

1  To be discharged in full as a matter of law substantially concurrently with
the consummation of the initial Borrowing. Schedule 6.17 requires filing of
registrations to evidence release of related Liens of record within a period
specified therein.



--------------------------------------------------------------------------------

Schedule 7.02

Existing Investments

 

1. Investments in Subsidiaries and Material Equity Investments in each case
identified on Schedule 5.13.



--------------------------------------------------------------------------------

Schedule 7.03

Existing Indebtedness

Part A

 

1. Investments which constitute Indebtedness permitted by Section 7.02.

 

2. The following Indebtedness:

 

  a. Existing MEMC Japan Loans2

Part B

 

Loan Party

  

Lessor

  

Description

MKC    DEOKYANG    EPI GAS MKC    LINDE KOREA    N2 GAS MKC    KDB CAPITAL   
300MM TOOLS MKC    KDB CAPITAL    300MM TOOLS MKC    ORIX RENTEC KOREA   
DESKTOPDELL 990DT MKC    ORIX RENTEC KOREA    LAPTOPDELL E6320 MKC    ORIX
RENTEC KOREA    DESKTOPDELL 990DT MKC    ORIX RENTEC KOREA    WIN SERVERDELL
R710 MKC    ORIX RENTEC KOREA    LAPTOPDELL E6320 MKC    ORIX RENTEC KOREA   
DESKTOPDELL D380 MKC    ORIX RENTEC KOREA    DELL 9010DT MKC    ORIX RENTEC
KOREA    DELL PE M620 MKC    ORIX RENTEC KOREA    UNIX SERVERSUN M4000 MKC   
ORIX RENTEC KOREA    UNIX SERVERHP RX6600 MKC    FORECAST    DELL PE M620 MKC   
FORECAST    DELL PE R720 MKC    FORECAST    LAPTOP LENOVO T431 MKC    FORECAST
   LAPTOP LENOVO X1 MKC    FORECAST    LAPTOP LENOVO X1 MKC    FORECAST    UNIX
SERVERSUN M4000 MKC    FORECAST    UNIX SERVERHP RX6600 MKC    FORECAST   
LAPTOP LENOVO T431 MKC    FORECAST    DELL PE R720 MKC    FORECAST    DELL PE
M620 MKC    FORECAST    DELL PE R720 MKC    FORECAST    LAPTOP LENOVO T431 MKC
   FORECAST    LAPTOP LENOVO X1

 

2  To be paid off in its entirety substantially concurrently with the
consummation of the initial Borrowing.



--------------------------------------------------------------------------------

Loan Party

  

Lessor

  

Description

MEMC Italy

   AXUS DZ218HZ    RENTAL – CAR

MEMC Italy

   AXUS EB958ZV    RENTAL – CAR

MEMC Italy

   AXUS EF303XN    RENTAL – CAR

MEMC Italy

   AXUS EH965PR    RENTAL – CAR

MEMC Italy

   AXUS EJ563FD    RENTAL – CAR

MEMC Italy

   AXUS EL895ZB    RENTAL – CAR

MEMC Italy

   AXUS ER791JJ    RENTAL – CAR

MEMC Italy

   ALDEBRA    RENTAL – EQUIPMENT

MEMC Italy

   AZIENDA SERVIZI MUNICIPAL.    CONTAINERS

MEMC Italy

   BRENTA RENT    REFRIGERATOR

MEMC Italy

   DB SCHENKER    CONTAINERS

MEMC Italy

   CENTRO UFFICIO    EQUIPMENT

MEMC Italy

   CLS CGT LOGISTICA SPA    TRUCK

MEMC Italy

   CIT GROUP    PC

MEMC Italy

   DE CARLI    TRUCK

MEMC Italy

   ECS    CONTAINERS

MEMC Italy

   FERCAM    CONTAINERS

MEMC Italy

   EVONIK DEGUSSA GMBH    CONTAINERS

MEMC Italy

   RI.M.OP.CAT    TRUCK

MEMC Italy

   NIEDERSTRATTER    CONTAINERS

MEMC Italy

   SE.TRA.V    CONTAINERS

MEMC Italy

   SE.TRA.V    TRUCK

MEMC Italy

   SOGETANK ORA VTG    CONTAINERS

MEMC Italy

   SOGETANK ORA VTG    CONTAINERS

MEMC Italy

   SOGETANK ORA VTG    CONTAINERS

MEMC Italy

   SOGETANK ORA VTG    CONTAINERS

MEMC Italy

   ECONOCOM EX ECS    PC

MEMC Italy

   HARTMANN RUDOLF    CONTAINERS

MEMC Italy

   LPE    EQUIPMENT

MEMC Italy

   LMR    EQUIPMENT

MEMC Italy

   DELLA ZUANNA   

MEMC Italy

   MEYER + BURGER    EQUIPMENT

MEMC Italy

   SEMILAB    EQUIPMENT

MEMC Italy

   DAL COL    CRANE TRUCK

MEMC Italy

   EDISON    EQUIPMENT

MEMC Italy

   GONDRAND    CONTAINERS

MEMC Italy

   HORIZON    EQUIPMENT

MEMC Italy

   ECOTECNO    CONTAINERS

MEMC Italy

   TRUCK CENTER    TRUCK

MEMC Italy

   KOPRON    EQUIPMENT

MEMC Italy

   TELELEASING SPA   

MEMC Italy

   TRECAR    TRUCK

MEMC Italy

   VALLOGGIA    CRANE TRUCK



--------------------------------------------------------------------------------

Loan Party

  

Lessor

  

Description

MEMC Italy

   OTHER   

MEMC Italy

   ECONOCOM (#20111022)    DELL LAPTOP

MEMC Italy

   ECONOCOM (#20094962)    DELL LAPTOP

MEMC Italy

   ECONOCOM (#20120153)    NOVARA SERVER INFRASTRUCTURE (BLADE + STORAGE)

MEMC Italy

   ECONOCOM (#20113075)    NOVARA SERVER INFRASTRUCTURE EXPANSION

MEMC Italy

   ECONOCOM (#20094042)    MERANO SERVER INFRASTRUCTURE (BLADE + STORAGE)

MEMC Italy

   ECONOCOM    DELL LAPTOP

MEMC Italy

   ECONOCOM    MERANO SERVER INFRASTRUCTURE (BLADE + STORAGE)

MEMC Italy

   ECONOCOM    FIREWALL + UPGRADE NOVARA INFRASTRUCTURE

MEMC Italy

   TELELEASING (469122)    SWITCHBOARD

MEMC Japan

   MITSUBISHI UFJ LEASE (DIAMOND LEASE)    #30 ALPHA STATION, PRINTER X 4,
MODEM, BARCODE-READER

MEMC Japan

   HITACHI CAPITAL    #61 IBM PC350 SYSTEM (END), ZEBRA BAR CODE PRINTER
(RENEWAL LEASE)

MEMC Japan

   HITACHI CAPITAL    #81 ION CHROMATOGRAPH

MEMC Japan

   HITACHI CAPITAL    #82 TDS

MEMC Japan

   MITSUI LEASE    #89 TOYOTA FORKLIFT 7FB20

MEMC Japan

   MITSUI LEASE    #119 MFG. MANAGEMENT SYSTEM HOST COMPUTER

MEMC Japan

   MITSUI LEASE    #120 NETWORK SYSTEM

MEMC Japan

   MITSUBISHI UFJ LEASE (DIAMOND LEASE)    #139 SCRABMATE 500 JUNIOR

MEMC Japan

   MITSUBISHI UFJ LEASE (DIAMOND LEASE)    #145 POWER EDGE 2950

MEMC Japan

   MITSUBISHI UFJ LEASE (DIAMOND LEASE)    #146 BACKUP SERVER

MEMC Japan

   MITSUBISHI UFJ LEASE (DIAMOND LEASE)    #145 POWER EDGE 2950

SunEdison Semiconductor, LLC

   IBM    SAP SERVERS



--------------------------------------------------------------------------------

Loan Party

  

Lessor

  

Description

SunEdison Semiconductor, LLC    IBM    TAIWAN STORAGE/SERVERS SunEdison
Semiconductor, LLC    CSI #174    WINDOWS SERVERS/PC’S SunEdison Semiconductor,
LLC    CSI #175    PC’S/WORKSTATIONS SunEdison Semiconductor, LLC    CSI #176   
IBM STORAGE SunEdison Semiconductor, LLC    CSI #177    IBM DIRECTOR SWITCH’S
SunEdison Semiconductor, LLC    CSI #179    HP STORAGE – JAPAN SunEdison
Semiconductor, LLC    CSI #180    PC’S ETC. SunEdison Semiconductor, LLC    CSI
#181    LENOVO PC’S SunEdison Semiconductor, LLC    GECAPITAL    ST. PETERS IKON
COPIERS SunEdison Semiconductor, LLC    CSI #182    LENOVO PC’S/DELL SERVERS
SunEdison Semiconductor, LLC    CSI #183    LENOVO PC’S – Q1 2013 SunEdison
Semiconductor, LLC    CSI #182A    LENOVO PC’S – Q2-2013 SunEdison
Semiconductor, LLC    CSI 184    LENOVO PC’S – Q3 2013 SunEdison Semiconductor,
LLC    CSI 185    LENOVO PC’S – Q4 2013 Taisil    HSIN-CHU SCIENCE INDUSTRIAL
PARK    LAND Taisil    HSIN-CHU SCIENCE INDUSTRIAL PARK    DORMITORY-OPERATION
Taisil    HSIN-CHU SCIENCE INDUSTRIAL PARK    DORMITORY-REGIONAL SALES Taisil   
C. C. CHIU    SHORT TERM DORMITORY (II) Taisil    H. J. CHEN    FOR THREE MKC
SUPPORTERS Taisil    PRO RENTAL AND LEASING COMPANY, LTD.    RENTAL
CAR-OPERATION
(MICHAEL 4705-55) Taisil    CARPLUS AUTO LEASING CORPORATION    RENTAL
CAR-OPERATION
(DR. LU 5521-SS) Taisil    PRO RENTAL AND LEASING COMPANY, LTD.    RENTAL
CAR-OPERATION (DR. LU33-9808 )



--------------------------------------------------------------------------------

Loan Party

  

Lessor

  

Description

Taisil

   PRO RENTAL AND LEASING COMPANY, LTD.    RENTAL CAR-OPERATION (KEVIN 1952-WW)

Taisil

   PRO RENTAL AND LEASING COMPANY, LTD.    RENTAL CAR-OPERATION (KEVIN RAB-6319)

Taisil

   PRO RENTAL AND LEASING COMPANY, LTD.    RENTAL CAR-OPERATION (ROGER 5569-GG)

Taisil

   PRO RENTAL AND LEASING COMPANY, LTD.    RENTAL CAR-OPERATION (CLARK 9921-WW)

Taisil

   PRO RENTAL AND LEASING COMPANY, LTD.    RENTAL CAR-OPERATION (ANDREW 7871-YY)

Taisil

   PRO RENTAL AND LEASING COMPANY, LTD.    RENTAL CAR-OPERATION (WAYNE 55-9119)

Taisil

   CARPLUS AUTO LEASING CORPORATION    RENTAL CAR-OPERATION (VINCENT 8272-YY)

Taisil

   PRO RENTAL AND LEASING COMPANY, LTD.    RENTAL CAR-OPERATION
(DR. CHEN 55-9122)

Taisil

   PRO RENTAL AND LEASING COMPANY, LTD.    RENTAL CAR-OPERATION (C.J. 66-0395)

Taisil

   CARPLUS AUTO LEASING CORPORATION    RENTAL CAR-OPERATION (TH CHIEN 4387-33)

Taisil

   CARPLUS AUTO LEASING CORPORATION    RENTAL CAR-OPERATION (PETER CHEN 4390-33)

Taisil

   PRO RENTAL AND LEASING COMPANY, LTD.    RENTAL CAR-OPERATION (HR 5553-GG)

Taisil

   PRO RENTAL AND LEASING COMPANY, LTD.    RENTAL CAR-OPERATION (HR 3170-55)

Taisil

   IWS RENTAL CAR SERVICE CO.    RENTAL CAR- REGIONAL SALES (MINGKING 6699-VV)

Taisil

   PRO RENTAL AND LEASING COMPANY, LTD.    RENTAL CAR- REGIONAL SALES(PIERRE
8002-77)

Taisil

   PRO RENTAL AND LEASING COMPANY, LTD.    RENTAL CAR- REGIONAL SALES(PUBLIC
9122-99)

Taisil

   PRO RENTAL AND LEASING COMPANY, LTD.    RENTAL CAR- REGIONAL SALES(KAREN
9127-99)

Taisil

   PRO RENTAL AND LEASING COMPANY, LTD.    RENTAL CAR- REGIONAL SALES(CHERRY
9125-99)

Taisil

   PRO RENTAL AND LEASING COMPANY, LTD.    RENTAL CAR- REGIONAL SALES(LINDA
77-0305)

Taisil

   PRO RENTAL AND LEASING COMPANY, LTD.    RENTAL CAR- REGIONAL SALES(5791-SS)

Taisil

   PRO RENTAL AND LEASING COMPANY, LTD.    RENTAL CAR- REGIONAL SALES(3151-SS)

Taisil

   PRO RENTAL AND LEASING COMPANY, LTD.    RENTAL CAR- REGIONAL SALES(3150-SS)



--------------------------------------------------------------------------------

Loan Party

  

Lessor

  

Description

Taisil

   PRO RENTAL AND LEASING COMPANY, LTD.    RENTAL CAR- REGIONAL SALES(5792-SS)

Taisil

   PRO RENTAL AND LEASING COMPANY, LTD.    RENTAL CAR- REGIONAL SALES(9296-TT)

Taisil

   PRO RENTAL AND LEASING COMPANY, LTD.    RENTAL CAR- REGIONAL SALES(5281-TT)

Taisil

   KEY EQUIPMENT    EMC NS-20 HDD, 6 SETS P/O #8023021

Taisil

   KEY EQUIPMENT    EMC CX-340 EXTEND HDD(15 EA), P/O #8025381

Taisil

   KEY EQUIPMENT    ORACLE M4000 SERVER, P/O #8025952

Taisil

   KEY EQUIPMENT    DELL R710 SERVER, P/O #8029580

Taisil

   KEY EQUIPMENT    DELL R210 SERVER, P/O #8029581

Taisil

   KEY EQUIPMENT FINANCE CORP    EXTEND 6 MONTHS,CISCO 4507, P/O #7075112

Taisil

   HP FINANCIAL SERVICE(SINGAPORE) PTE LTD, TAIWAN BRANCH    HP EVA4000
STORAGE,P/O #8038234

Taisil

   HP FINANCIAL SERVICE(SINGAPORE) PTE LTD, TAIWAN BRANCH    HP NAS GATEWAY, P/O
#8042671



--------------------------------------------------------------------------------

Schedule 7.03(i)

Letters of Credit Facilities and Local Lines of Credit

 

1. MEMC Italy – The €1,600,000 line of credit with Banca Nazionale de Lavoro SpA
is secured by a €1,600,000 letter of credit

 

2. MEMC Ipoh Sdn. Bhd. – The MYR 5,000,000 line of credit with HSBC Bank
Malaysia Berhad is (1) secured by a cash deposit equal to 50% of the amount
available to be drawn under such facility and all existing bank guarantees
outstanding thereunder and (2) guaranteed by a corporate guarantee from Holdings
(which guarantee is limited to US$2,000,000)



--------------------------------------------------------------------------------

Schedule 7.08

Existing Affiliate Agreements

 

1. Letter Agreements re: Proposed Termination of Polysilicon Supply Agreement,
dated May 1, 2014, between MEMC Italy and SunEdison Products Singapore Pte. Ltd.
(f/k/a MEMC Singapore Pte. Ltd.)



--------------------------------------------------------------------------------

Schedule 7.09

Existing Burdensome Agreements

 

1. Section 6.8 of that certain Wafer Purchase and Sale Agreement, dated as of
March 20, 2014, between Samsung Electronics Co., Ltd. and Holdings.



--------------------------------------------------------------------------------

Schedule 10.02

ADMINISTRATIVE AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES

If to the Administrative Agent or Swing Line Lender:

Goldman Sachs Bank USA

30 Hudson Street, 5th Floor

Jersey City, NJ 07302

Attention: Michelle Latzoni

Telephone: (212) 902-8517

Telecopier: (917) 977-3966

Email: michelle.latzoni@ny.email.gs.com

Account:           SWIFT CODE: CITIUS33   ABA: 021000089   BANK NAME: CITIBANK
N.A.   CITY: NEW YORK   A/C #: 30627664   ENTITY NAME: GOLDMAN SACHS BANK USA

If to the L/C Issuer:

Citibank, N.A.

c/o its servicer Citicorp North America Inc.

3800 Citibank Center, Building B, 3rd Floor

Tampa, FL 33610

Attention: U.S. Standby Dept.

Telephone: 866-945-6284

Telecopier: 609-681-2734

Email: us.standby@imcnam.ssmb.com

If to the Borrower:

SunEdison Semiconductor B.V.

Naritaweg 165

Telestone 8

1043 BW Amsterdam

the Netherlands

Attention: Chief Financial Officer

Telephone: (636) 474-5000

Telecopier: (636) 474-5158

Email: JHall@sunedisonsemi.com>

With a copy to:

c/o SunEdison Semiconductor, LLC

501 Pearl Drive (City of O’Fallon)

St. Peters, MO 63376

Attention: General Counsel

Telephone: (636) 474-5000

Telecopier: (636) 474-5158

Email: STownsley@sunedisonsemi.com



--------------------------------------------------------------------------------

and

c/o SunEdison Semiconductor Limited

11 Lorong 3 Toa Payoh

Block B, 4th Floor, Jackson Square

Singapore 319579

Telephone: +65 6681-9300

Website: http://www.sunedisonsemi.com/



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

q  Date:                     ,             

To:     Goldman Sachs Bank USA, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of May 27, 2014 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined), among SunEdison Semiconductor B.V., a private limited
liability company (besloten vennootschap met beperkte aansprakelijkheid)
organized under the law of The Netherlands (the “Borrower”), SunEdison
Semiconductor Limited, a public limited company organized under the law of the
Republic of Singapore (f/k/a SunEdison Semiconductor Pte. Ltd., a private
limited company organized under the law of the Republic of Singapore)
(“Holdings”), the Lenders from time to time party thereto, Goldman Sachs Bank
USA, as Administrative Agent and Swing Line Lender, the L/C Issuers and the
other Agents party thereto.

The Borrower hereby requests (select one):

 

¨      A Borrowing of Loans

  ¨  A conversion or continuation of Loans

 

  1. On                                         (a Business Day).

 

  2. In the amount of                     .

 

  3. Comprised of                     .

[Type of Loan and Class of Loan requested]

 

  4. In the following currency:                     

 

  5. For Eurocurrency Rate Loans: with an Interest Period of             
months.

The Borrowing, if any, requested herein complies with the provisos to the first
sentence of Section 2.01 of the Agreement.

 

SUNEDISON SEMICONDUCTOR B.V.

By: 

   

Name: 

   

Title: 

   

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

q  Date:                     ,             

 

To: Goldman Sachs Bank USA, as Swing Line Lender

Goldman Sachs Bank USA, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of May 27, 2014 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined), among SunEdison Semiconductor B.V., a private limited
liability company (besloten vennootschap met beperkte aansprakelijkheid)
organized under the law of The Netherlands (the “Borrower”), SunEdison
Semiconductor Limited, a public limited company organized under the law of the
Republic of Singapore (f/k/a SunEdison Semiconductor Pte. Ltd., a private
limited company organized under the law of the Republic of Singapore)
(“Holdings”), the Lenders from time to time party thereto, Goldman Sachs Bank
USA, as Administrative Agent and Swing Line Lender, the L/C Issuers and the
other Agents party thereto.

The undersigned hereby requests a Swing Line Loan:

 

  1. On                                          (a Business Day).

 

  2. In the amount of $        .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

SUNEDISON SEMICONDUCTOR B.V.

By:

   

Name:

   

Title:

   

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF REVOLVING NOTE

 

$        

                         ,            

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                     (the “Lender”) on the Revolving Maturity Date of the
hereinafter defined Credit Agreement, at the principal office of Goldman Sachs
Bank USA, as Administrative Agent, in New York, New York, in immediately
available funds, the principal sum of                      Dollars
($        ) or, if less, the aggregate unpaid principal amount of all Revolving
Loans made by the Lender to the Borrower pursuant to the Credit Agreement,
together with interest on the principal amount of each Revolving Loan from time
to time outstanding hereunder at the rates, and payable in the manner and on the
dates, specified in that certain Credit Agreement, dated as of May 27, 2014 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined), among SunEdison Semiconductor B.V., a private limited
liability company (besloten vennootschap met beperkte aansprakelijkheid)
organized under the law of The Netherlands (the “Borrower”), SunEdison
Semiconductor Limited, a public limited company organized under the law of the
Republic of Singapore (f/k/a SunEdison Semiconductor Pte. Ltd., a private
limited company organized under the law of the Republic of Singapore)
(“Holdings”), the Lenders from time to time party thereto, Goldman Sachs Bank
USA, as Administrative Agent and Swing Line Lender, the L/C Issuers and the
other Agents party thereto.

This Note is one of the Revolving Notes referred to in the Credit Agreement, and
this Note and the holder hereof are entitled to all the benefits and security
provided for thereby or referred to therein, to which Credit Agreement reference
is hereby made for a statement thereof. All defined terms used in this Note,
except terms otherwise defined herein, shall have the same meaning as in the
Credit Agreement. This Note shall be governed by and construed in accordance
with the laws of the State of New York, without regard to conflicts of law
provisions (other than Sections 5-1401 and 5-1402 of the New York General
Obligations law).

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

[Signature page follows]

 

C-1-1



--------------------------------------------------------------------------------

SUNEDISON SEMICONDUCTOR B.V.

By:

      Name:        Title:     

 

C-1-2



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF TERM LOAN NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
[                    ] or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Term Loan from time to time made by the Lender to the Borrower under
that certain Credit Agreement, dated as of May 27, 2014 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among SunEdison Semiconductor B.V., a private limited liability company
(besloten vennootschap met beperkte aansprakelijkheid) organized under the law
of The Netherlands (the “Borrower”), SunEdison Semiconductor Limited, a public
limited company organized under the law of the Republic of Singapore (f/k/a
SunEdison Semiconductor Pte. Ltd., a private limited company organized under the
law of the Republic of Singapore) (“Holdings”), the Lenders from time to time
party thereto, Goldman Sachs Bank USA, as Administrative Agent and Swing Line
Lender, the L/C Issuers and the other Agents party thereto.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in the currency in which such Term Loan was
denominated and in Same Day Funds at the Administrative Agent’s Office for such
currency. If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Term Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount, currency and maturity of its Term
Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[Signature page follows]

 

C-2-1



--------------------------------------------------------------------------------

SUNEDISON SEMICONDUCTOR B.V.

By: 

   

Name: 

   

Title: 

   

 

C-2-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,

To:    Goldman Sachs Bank USA, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of May 27, 2014 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined), among SunEdison Semiconductor B.V., a private limited
liability company (besloten vennootschap met beperkte aansprakelijkheid)
organized under the law of The Netherlands (the “Borrower”), SunEdison
Semiconductor Limited, a public limited company organized under the law of the
Republic of Singapore (f/k/a SunEdison Semiconductor Pte. Ltd., a private
limited company organized under the law of the Republic of Singapore)
(“Holdings”), the Lenders from time to time party thereto, Goldman Sachs Bank
USA, as Administrative Agent and Swing Line Lender, the L/C Issuers and the
other Agents party thereto.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                      of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of Holdings ended as of
the above date, together with the report and opinion of an independent certified
public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of Holdings ended as of
the above date. Such financial statements fairly present the financial
condition, results of operations, shareholders’ equity and cash flows of
Holdings, the Borrower and their Subsidiaries in accordance with GAAP as at such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of each of
Holdings and the Borrower during the accounting period covered by such financial
statements.

3. A review of the activities of Holdings and the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period each of Holdings and the Borrower
performed and observed all their Obligations under the Loan Documents, and

 

D-1



--------------------------------------------------------------------------------

[select one:]

[to the knowledge of the undersigned, during such fiscal period each of the
Borrower and Holdings performed and observed each covenant and condition of the
Loan Documents applicable to it, and no Default has occurred and is continuing.]

—or—

[to the knowledge of the undersigned, during such fiscal period the following
covenants or conditions have not been performed or observed and the following is
a list of each such Default and its nature and status:]

4. The representations and warranties of (i) Holdings and the Borrower contained
in Article V of the Agreement and (ii) each Loan Party contained in each other
Loan Document or in any document furnished at any time under or in connection
with the Loan Documents, are true and correct on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes of this Compliance Certificate, the
representations and warranties contained in clauses (a) and (b) of Section 5.05
of the Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01 of the
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this
Certificate.

[Use following paragraph for fiscal year-end financial statements]

6. The Consolidated Excess Cash Flow analyses and information set forth on
Schedules 4 and 5 attached hereto are true and accurate on and as of the date of
this Certificate.

7. [Schedule[s] [5.1(A), 5.1(B), 5.1(C), 5.2, 5.2(II) and 5.5] of the Pledge and
Security Agreement (US) are hereby [amended][supplemented] by [Borrower to
describe how attached schedules amend/supplement the existing schedules] set
forth on Schedule[s] [5.1(A), 5.1(B), 5.1(C), 5.2, 5.2(II) and 5.5] hereto.]

IN WITNESS WHEREOF, the undersigned has executed this Certificate as

of                     ,         .

 

SUNEDISON SEMICONDUCTOR B.V. By:    

Name:

   

Title:

   

 

D-2



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I. Section 7.11 (a) – Consolidated Leverage Ratio.

 

  A. Consolidated Funded Indebtedness at Statement Date:          $        

 

  B. Consolidated EBITDA for Subject Period from Schedule 2: $        

 

  C. Consolidated Leverage Ratio (Line I.A / Line I.B):              to 1

Maximum permitted: [    ].00 to 1.00

 

D-3



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA

as set forth in the Credit Agreement)

 

Consolidated EBITDA

   Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve
Months
Ended

Consolidated Net Income from Schedule 3

              

+provision for taxes based on income or profits

              

+consolidated interest expense

              

+capitalized consolidated interest expense

              

+interest on Indebtedness that is guaranteed or secured

              

+all dividends times 1/(1-combined national, US federal, state, provincial and
local statutory tax rate)

              

+foreign currency translation losses

              

+restructuring charges

              

+depreciation expense

              

+amortization expense

              

+other non-cash charges and expenses

              

+expenses or charges related to equity offering, Permitted Acquisition or other
Investment, Disposition or Indebtedness

              

-foreign currency translation gains

              

-non-cash income

              

= Consolidated EBITDA

              

 

D-4



--------------------------------------------------------------------------------

Each component of the calculation of Consolidated EBITDA shall be determined for
Holdings, the Borrower and their Subsidiaries on a consolidated basis in
accordance with GAAP. Notwithstanding anything to the contrary contained in the
Credit Agreement, the Consolidated EBITDA for any period of measurement thereof
shall (x) include the appropriate financial items for any Person or business
unit that has been acquired by Holdings, the Borrower or any of their
Subsidiaries for any portion of such period prior to the date of such
acquisition, and (y) exclude the appropriate financial items for any Person or
business that has been Disposed of by Holdings, the Borrower or any of their
Subsidiaries, for the portion of such period prior to the date of Disposition.

Notwithstanding any of the foregoing to the contrary, for purposes of
calculating the Consolidated Leverage Ratio for any four-fiscal quarter period
that includes the fiscal quarter ending on June 30, 2013, September 30,
2013, December 31, 2013 and March 31, 2014, Consolidated EBITDA shall be based
on the sum of (a) the applicable amounts specified below for such fiscal
quarter, and (b) Consolidated EBITDA for the portion of such four fiscal quarter
period not including such fiscal quarter:

 

Fiscal quarter ending    Consolidated EBITDA  

June 30, 2013

   $ 37,600,000   

September 30, 2013

   $ 30,300,000   

December 31, 2013

   $ 10,600,000   

March 31, 2014

   $ 24,500,000   

 

D-5



--------------------------------------------------------------------------------

For the Quarter/Year ended                     (“Statement Date”)

SCHEDULE 3

to the Compliance Certificate

($ in 000’s)

Consolidated Net Income

(in accordance with the definition of Consolidated Net Income as set forth in
the Credit Agreement)

 

Consolidated EBITDA

   Quarter
Ended

 

   Quarter
Ended

 

   Quarter
Ended

 

   Quarter
Ended

 

   Twelve
Months
Ended

 

GAAP net income (loss)

              

Excluding the following items:

 

extraordinary gains and losses

         

gains and losses in connection with certain Dispositions, dispositions of
securities or early extinguishment of Indebtedness, and related taxes

         

net income (loss) of joint or minority owned Persons (other than cash dividends
received)

         

net income (loss) of any Subsidiary to the extent payment of dividends is not
permitted

         

cumulative effect of change in accounting principles

         

non-cash charges and expenses related to equity-based compensation plans

         

non-cash gains and losses from valuation of Related

         

Swap Contracts pursuant to FASB Statement No. 133

         

=Consolidated Net Income

         

 

D-6



--------------------------------------------------------------------------------

For the Year ended                     (“Statement Date”)

SCHEDULE 4

to the Compliance Certificate

($ in 000’s)

Consolidated Excess Cash Flow

(in accordance with the definition of Consolidated Excess Cash Flow

as set forth in the Credit Agreement)

 

Consolidated Excess Cash Flow

   Twelve Months
Ended  

Consolidated Net Income from Schedule 3

  

+non-Cash charges reducing Consolidated Net Income

  

+Consolidated Working Capital Adjustment from Schedule 5

  

-the sum of:

  

A.     amounts paid from Internally Generated Cash of:

  

1.      scheduled repayments of Indebtedness for borrowed money (excluding
repayments of Swing Line Loans and Revolving Loans except to the extent
resulting in permanent reductions of Revolving Commitments) and capital lease
obligations (excluding any interest expense portion thereof)

  

2.      Capital Expenditures

  

B.     other non-Cash gains increasing Consolidated Net Income (excluding any
such non Cash gain to the extent it represents the reversal of an accrual or
reserve for potential Cash gain in any prior period)

   = Consolidated Excess Cash Flow   

Consolidated Excess Cash Flow

     $                        

 

 

 

Prepayment percent

     [50%/25%] * 

 

D-7



--------------------------------------------------------------------------------

Subtotal:

      $                      

 

 

 

Minus:

   voluntary repayments of the Loans made with Internally       Generated Cash
(excluding, for the avoidance of doubt,       repayments of Revolving Loans or
Swing Line Loans except       to the extent the Revolving Commitments are
permanently       reduced in connection with such repayments)    $             
        

 

 

 

Prepayment amount

   $                      

 

 

 

[* Refer to Section 2.05(h) of the Credit Agreement for a determination of the
applicable pre-payment percentage]

 

D-8



--------------------------------------------------------------------------------

For the Year ended                     (“Statement Date”)

SCHEDULE 5

to the Compliance Certificate

($ in 000’s)

Consolidated Working Capital Adjustment

(in accordance with the definition of Consolidated Working Capital Adjustment as
set forth in the Credit Agreement)

 

Consolidated Working Capital

   Twelve Months Ended

Consolidated Working Capital at the beginning of the period

  

- Consolidated Working Capital at the end of the period

  

= Consolidated Working Capital Adjustment*

  

 

* In calculating the Consolidated Working Capital Adjustment there shall be
excluded the effect of reclassification during such period of current assets to
long term assets and current liabilities to long term liabilities and the effect
of any Permitted Acquisition during such period; provided that there shall be
included with respect to any Permitted Acquisition during such period an amount
(which may be a negative number) by which the Consolidated Working Capital
acquired in such Permitted Acquisition as at the time of such acquisition
exceeds (or is less than) Consolidated Working Capital at the end of such
period.

Consolidated Working Capital

(in accordance with the definition of Consolidated Working Capital as set forth
in the Credit Agreement)

 

Consolidated Working Capital

   Beginning of the Period    End of the Period

Consolidated Current Assets

     

-Consolidated Current Liabilities

     

= Consolidated Working Capital

     

Consolidated Current Assets: the total assets on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents.

 

D-9



--------------------------------------------------------------------------------

Consolidated Current Liabilities: the total liabilities on a consolidated basis
that may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

 

D-10



--------------------------------------------------------------------------------

SCHEDULE [5.1(A), 5.1(B), 5.1(C), 5.2, 5.2(II) or 5.5] TO THE COMPLIANCE
CERTIFICATE

([amendments][supplements] to existing Schedule [5.1(A), 5.1(B), 5.1(C), 5.2,
5.2(II) or 5.5] of the Pledge and Security Agreement (US))

 

D-11



--------------------------------------------------------------------------------

EXHIBIT E-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, the Letters of Credit, Bankers’
Acceptances and the Swing Line Loans included in such facilities) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

 

1.      Assignor:

 

 

    

 

  

2.      Assignee:

 

 

    

 

           [for each Assignee, indicate [Affiliate] [Approved Fund] of [identify
Lender]]

3.      Borrower:

 

SunEdisonSemiconductor B.V.

  

4.      Holdings:

 

SunEdisonSemiconductor Limited

  

 

E-1-1



--------------------------------------------------------------------------------

5. Administrative Agent: Goldman Sachs Bank USA, as the administrative agent
under the Credit Agreement

 

6. Credit Agreement: Credit Agreement, dated as of May 27, 2014, among SunEdison
Semiconductor B.V., a private limited liability company (besloten vennootschap
met beperkte aansprakelijkheid) organized under the law of The Netherlands,
SunEdison Semiconductor Limited, a public limited company organized under the
law of the Republic of Singapore (f/k/a SunEdison Semiconductor Pte. Ltd., a
private limited company organized under the law of the Republic of Singapore)
(“Holdings”), the Lenders from time to time party thereto, Goldman Sachs Bank
USA, as Administrative Agent and Swing Line Lender, the L/C Issuers and the
other Agents party thereto.

 

6. Assigned Interest[s]:

 

Assignor

   Assignee    Aggregate Amount
of
[Revolving
Commitment/Term
Loan] for all
Lenders3      Amount of
[Revolving
Commitment/Term
Loan]
Assigned      Percentage
Assigned of
[Revolving
Commitment/Term
Loan]     CUSIP
Number       $                    $                           %          $     
   $                %          $         $                %   

 

[7. Trade Date:                     ]4

Effective Date:                     , 20        [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:  

 

  Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:  

 

  Title:

 

3  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

4  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-1-2



--------------------------------------------------------------------------------

[Consented to and]5 Accepted:

GOLDMAN SACHS BANK USA,

as Administrative Agent [and Swing Line Lender]

 

By:       Title: [Consented to:]6 [            ], as Primary L/C Issuer

 

By:       Title:

[Consented to:]7

SUNEDISON SEMICONDUCTOR B.V.

 

By:       Title:

 

5  To be added only if the consent of the Administrative Agent and/or Swing Line
Lender is required by the terms of the Credit Agreement.

6  To be added only if the consent of the Primary L/C Issuer is required by the
terms of the Credit Agreement.

7  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

E-1-3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Holdings, the Borrower, any of their Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by Holdings, the Borrower, any of their Subsidiaries
or Affiliates or any other Person of any of their respective obligations under
any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.06 of the Credit Agreement
(subject to such consents, if any, as may be required under such Section of the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Foreign Lender, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance upon the Administrative Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

E-1-4



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed to any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York without
regard to conflict of laws principles thereof.

 

E-1-5



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

Legal Name of Institution / Fund:  

 

 

Address:  

 

 

Parent Company:  

 

Signature Block:  

 

By:  

 

     

 

Attention:  

 

   Phone:   

 

Address:  

 

   Fax:   

 

 

       

Loan Activity To:        

Attention:  

 

   Phone:   

 

Address:  

 

   Fax:   

 

 

     

USD Payment Instructions:

 

Bank Name:  

 

ABA #:  

 

Account Name:  

 

Account Number:  

 

Further credit to:  

 

Account number:  

 

 

E-2-3



--------------------------------------------------------------------------------

Financials, Amendments, Credit Documentation, Voting:

 

Attention:  

 

   Phone:   

 

Address:  

 

   Fax:   

 

 

       

Tax ID Information:

 

Tax ID number:  

 

   Please attach appropriate tax form

Indicate “Offshore” if applicable

     

Fund Type (Check One):

 

q Hedge Fund

 

q Private Investment Vehicle

 

q Mutual Fund

 

q CLO / CDO

 

E-2-4



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF PLEDGE AND SECURITY AGREEMENT (US)

PLEDGE AND SECURITY AGREEMENT (US)

Dated as of May 27, 2014

between

EACH OF THE GRANTORS PARTY HERETO

and

GOLDMAN SACHS BANK USA,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE  

SECTION 1.

   DEFINITIONS; GRANT OF SECURITY.      1   

1.1

   General Definitions      2   

1.2

   Definitions; Interpretation; Post-Closing Obligations      8   

SECTION 2.

   GRANT OF SECURITY.      9   

2.1

   Grant of Security      9   

2.2

   Certain Limited Exclusions      9   

SECTION 3.

   SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.      11   

3.1

   Security for Obligations      11   

3.2

   Continuing Liability Under Collateral      11   

3.3

   Keepwell      11   

SECTION 4.

   CERTAIN PERFECTION REQUIREMENTS      12   

4.1

   Delivery Requirements      12   

4.2

   Control Requirements      12   

4.3

   Intellectual Property Recording Requirements      15   

4.4

   Other Actions      15   

4.5

   Timing and Notice      16   

SECTION 5.

   REPRESENTATIONS AND WARRANTIES.      16   

5.1

   Grantor Information and Status      16   

5.2

   Collateral Identification, Special Collateral      17   

5.3

   Ownership of Collateral and Absence of Other Liens      18   

5.4

   Status of Security Interest      18   

5.5

   Goods & Receivables      19   

5.6

   Pledged Equity Interests, Investment Related Property      20   

5.7

   Intellectual Property      20   

5.8

   Delivery of Pledged Equity      22   

SECTION 6.

   COVENANTS AND AGREEMENTS.      22   

6.1

   Grantor Information & Status      22   

6.2

   Collateral Identification; Special Collateral      23   

6.3

   Ownership of Collateral and Absence of Other Liens      23   

6.4

   Status of Security Interest      23   

6.5

   Goods & Receivables      24   

6.6

   Pledged Equity Interests, Investment Related Property      25   

6.7

   Intellectual Property      27   

SECTION 7.

   ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL GRANTORS.     
29   

7.1

   [Reserved]      29   

7.2

   Further Assurances      29   

 

i



--------------------------------------------------------------------------------

7.3

   Additional Grantors      30   

SECTION 8.

   COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.      30   

8.1

   Power of Attorney      30   

8.2

   No Duty on the Part of Administrative Agent or Secured Parties      31   

8.3

   Appointment Pursuant to Credit Agreement      32   

SECTION 9.

   REMEDIES.      32   

9.1

   Generally      32   

9.2

   Application of Proceeds      34   

9.3

   Sales on Credit      34   

9.4

   Investment Related Property      34   

9.5

   Grant of Intellectual Property License      34   

9.6

   Intellectual Property      35   

9.7

   Cash Proceeds; Deposit Accounts      37   

SECTION 10.

   COLLATERAL AGENT.      37   

SECTION 11.

   CONTINUING SECURITY INTEREST; TRANSFER OF LOANS; TERMINATION AND RELEASE.   
  38   

SECTION 12.

   STANDARD OF CARE; ADMINISTRATIVE AGENT MAY PERFORM.      39   

SECTION 13.

   MISCELLANEOUS.      39   

 

SCHEDULE 5.1 – GENERAL INFORMATION

SCHEDULE 5.2 – COLLATERAL IDENTIFICATION

SCHEDULE 5.4 – FINANCING STATEMENTS

SCHEDULE 5.5 – LOCATION OF EQUIPMENT AND INVENTORY

EXHIBIT A – PLEDGE SUPPLEMENT

EXHIBIT B – UNCERTIFICATED SECURITIES CONTROL AGREEMENT

EXHIBIT C – SECURITIES ACCOUNT CONTROL AGREEMENT

EXHIBIT D – DEPOSIT ACCOUNT CONTROL AGREEMENT

EXHIBIT E – TRADEMARK SECURITY AGREEMENT

EXHIBIT F – PATENT SECURITY AGREEMENT

EXHIBIT G – COPYRIGHT SECURITY AGREEMENT

 

ii



--------------------------------------------------------------------------------

This PLEDGE AND SECURITY AGREEMENT (US), dated as of May 27, 2014 (as it may be
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), between SunEdison Semiconductor B.V., a private limited liability
company (besloten vennootschap met beperkte aansprakelijkheid) incorporated
under the law of the Netherlands (the “Borrower”), SunEdison Semiconductor
Limited, a limited company organized under the law of the Republic of Singapore
(f/k/a SunEdison Semiconductor Pte. Ltd., a private limited company organized
under the law of the Republic of Singapore) (“Holdings”), and each of the
subsidiaries of Holdings and the Borrower party hereto from time to time,
whether as an original signatory hereto or as an Additional Grantor (as herein
defined) (together with the Borrower, each, a “Grantor”), and Goldman Sachs Bank
USA, as administrative agent for the Secured Parties (as herein defined) (in
such capacity as administrative agent, together with its successors and
permitted assigns, the “Administrative Agent”).

RECITALS:

WHEREAS, reference is made to that certain Credit Agreement, dated as of the
date hereof (as it may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Holdings, the Borrower,
the lenders party thereto from time to time (the “Lenders”) and the
Administrative Agent;

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the other Loan Documents, and the obligations of the Lenders to
make any Credit Extension, that each Grantor shall have executed and delivered
to the Administrative Agent this Agreement;

WHEREAS, each Grantor will obtain benefits from the incurrence of the Loans by
the Borrower and, accordingly, desires to execute this Agreement in order to
satisfy the condition described in the preceding paragraph and to induce the
Lenders to make Loans to the Borrower;

WHEREAS, subject to the terms and conditions of the Credit Agreement, certain
Grantors may enter into one or more Related Credit Arrangements with one or more
Lenders or Lender Counterparties; and

WHEREAS, in consideration of the extension of the Loans and other accommodations
of Lenders and Lender Counterparties as set forth in the Credit Agreement and
the Related Credit Arrangements, respectively, each Grantor has agreed to secure
such Grantor’s obligations under the Loan Documents and the Related Credit
Arrangements as set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, each Grantor and
the Administrative Agent agree as follows:

 

•   DEFINITIONS; GRANT OF SECURITY.



--------------------------------------------------------------------------------

1.1 General Definitions. In this Agreement, the following terms shall have the
following meanings:

“Additional Grantor” shall have the meaning assigned in Section 7.3.

“Administrative Agent” shall have the meaning set forth in the preamble.

“Agreement” shall have the meaning set forth in the preamble.

“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C.
§§ 101 et seq., as now or hereafter in effect, or any successor statute.

“Borrower” shall have the meaning set forth in the preamble.

“Cash Proceeds” shall have the meaning assigned in Section 9.7(a).

“Citibank” shall have the meaning set forth in Section 4.2(a).

“Collateral” shall have the meaning assigned in Section 2.1.

“Collateral Account” shall mean any account established by the Administrative
Agent in connection with its rights, duties or obligations under this Agreement.

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, supplier lists, blueprints, technical
specifications, manuals, computer software and related documentation, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.

“Collateral Support” shall mean all property (real or personal) assigned or
hypothecated in respect of, or otherwise securing, any Collateral and shall
include any security agreement or other agreement granting a lien or security
interest in such real or personal property.

“Control” shall mean: (1) with respect to any Deposit Accounts, control within
the meaning of Section 9-104 of the UCC, (2) with respect to any Securities
Accounts, Security Entitlements, Commodity Contract or Commodity Account,
control within the meaning of Section 9-106 of the UCC, (3) with respect to any
Uncertificated Securities, control within the meaning of Section 8-106(c) of the
UCC, (4) with respect to any Certificated Security, control within the meaning
of Section 8-106(a) or (b) of the UCC, (5) with respect to any Electronic
Chattel Paper, control within the meaning of Section 9-105 of the UCC, (6) with
respect to Letter of Credit Rights, control within the meaning of Section 9-107
of the UCC and (7) with respect to any “transferable record”(as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction), control within the meaning of
Section 201 of the

 

2



--------------------------------------------------------------------------------

Federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, Section 16 of the Uniform Electronic Transactions Act, as in effect
in the jurisdiction relevant to such transferable record.

“Copyrights” shall mean all United States, and foreign copyrights (whether or
not the underlying works of authorship have been published), including
copyrights in software and all rights in and to databases, all designs
(including industrial designs, Protected Designs within the meaning of 17 U.S.C.
§§ 1301 et. seq., and community designs), and all Mask Works (as defined under
17 U.S.C. § 901), whether registered or unregistered, as well as all moral
rights, reversionary interests, and termination rights, and, with respect to any
and all of the foregoing: (i) all registrations and applications therefor
including the registrations and applications listed in Schedule 5.2(II) under
the heading “Copyrights” (as such schedule may be amended or supplemented from
time to time), (ii) all extensions and renewals thereof, (iii) the right to sue
or otherwise recover for any past, present and future infringement or other
violation thereof, (iv) all Proceeds of the foregoing, including license fees,
royalties, income, payments, claims, damages and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (v) all other rights of
any kind accruing thereunder or pertaining thereto throughout the world.

“Credit Agreement” shall have the meaning set forth in the recitals.

“Excluded Property” shall mean any asset of any Grantor excluded from the
security interest hereunder by virtue of Section 2.2 hereof but only to the
extent, and for so long as, so excluded thereunder.

“Grantors” shall have the meaning set forth in the preamble.

“Holdings” shall have the meaning set forth in the preamble.

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Administrative Agent is the loss payee
thereof) and (ii) any “key man” life insurance policies of any Grantor.

“Intellectual Property” shall mean, the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under the United States, multinational or foreign laws or otherwise, including
Copyrights, Patents, Trademarks, Trade Secrets and Intellectual Property
Licenses, and the right to sue or otherwise recover for any past, present and
future infringement, dilution, misappropriation, or other violation or
impairment thereof, including the right to receive all Proceeds therefrom,
including license fees, royalties, income, payments, claims, damages and
proceeds of suit, now or hereafter due or payable with respect thereto.

“Intellectual Property License” shall mean any and all written agreements,
licenses and covenants to which any Grantor is a party providing for the
granting of any right in or to any Copyright, Patent, Trademark or Trade Secret,
or otherwise providing for a covenant not to sue for infringement or other
violation of any

 

3



--------------------------------------------------------------------------------

such Intellectual Property (whether such Grantor is licensee or licensor
thereunder) including each agreement listed in Schedule 5.2(II) under the
heading “Intellectual Property Licenses” (as such schedule may be amended or
supplemented by the Borrower from time to time).

“Intellectual Property Security Agreement” shall mean each intellectual property
security agreement executed and delivered by the applicable Grantors,
substantially in the form set forth in Exhibit E, Exhibit F and Exhibit G, as
applicable.

“Investment Accounts” shall mean the Collateral Account, Securities Accounts,
Commodity Accounts and Deposit Accounts.

“Investment Related Property” shall mean: (i) all “investment property” (as such
term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, the Investment Accounts and certificates
of deposit.

“Lender” shall have the meaning set forth in the recitals.

“Majority Holder” shall have the meaning set forth in Section 10.

“Material Intellectual Property” shall mean any Intellectual Property included
in the Collateral that is material to the business of any Grantor or is
otherwise of material value.

“Non-US Grantor” means any Grantor that is organized under the laws of any
jurisdiction that is not a political subdivision of the United States.

“Patents” shall mean all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including: (i) each patent and patent application listed in
Schedule 5.2(II) under the heading “Patents” (as such schedule may be amended or
supplemented from time to time), (ii) all reissues, divisions, continuations,
continuations-in-part, extensions, renewals, and reexaminations thereof,
(iii) all patentable inventions and improvements thereto, (iv) the right to sue
or otherwise recover for any past, present and future infringement or other
violation thereof, (v) all Proceeds of the foregoing, including license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (vi) all other rights of
any kind accruing thereunder or pertaining thereto throughout the world.

“Permitted Lien” shall mean any Lien permitted to be created, assumed or
suffered to exist by any Loan Party pursuant to Section 7.01 of the Credit
Agreement.

“Pledge Supplement” shall mean any supplement to this Agreement in substantially
the form of Exhibit A.

“Pledged Debt” shall mean all indebtedness for borrowed money owed to such
Grantor, whether or not evidenced by any Instrument, including all indebtedness

 

4



--------------------------------------------------------------------------------

described on Schedule 5.2(I) under the heading “Pledged Debt” (as such schedule
may be amended or supplemented from time to time), issued by the obligors named
therein, the instruments, if any, evidencing such any of the foregoing, and all
interest, cash, instruments and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the foregoing.

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and any other participation or interests in any
equity or profits of any business entity including any trust and all management
rights relating to any entity whose equity interests are included as Pledged
Equity Interests.

“Pledged LLC Interests” shall mean, as may be now owned or hereafter acquired by
any Grantor, all interests in any limited liability company and each series
thereof including all limited liability company interests listed on Schedule
5.2(I) under the heading “Pledged LLC Interests” (as such schedule may be
amended or supplemented from time to time) and the certificates, if any,
representing such limited liability company interests and any interest of such
Grantor on the books and records of such limited liability company or on the
books and records of any Securities Intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests and all rights as a member of the related
limited liability company.

“Pledged Partnership Interests” shall mean, as may be now owned or hereafter
acquired by any Grantor, all interests in any general partnership, limited
partnership, limited liability partnership or other partnership including all
partnership interests listed on Schedule 5.2(I) under the heading “Pledged
Partnership Interests” (as such schedule may be amended or supplemented from
time to time) and the certificates, if any, representing such partnership
interests and any interest of such Grantor on the books and records of such
partnership or on the books and records of any Securities Intermediary
pertaining to such interest and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such partnership interests and all rights as a
partner of the related partnership.

“Pledged Stock” shall mean, as may be now owned or hereafter acquired by any
Grantor, all shares of capital stock owned by such Grantor, including all shares
of capital stock described on Schedule 5.2(I) under the heading “Pledged Stock”
(as such schedule may be amended or supplemented from time to time), and the
certificates, if any, representing such shares and any interest of such Grantor
in the entries on the books of the issuer of such shares or on the books of any
Securities Intermediary pertaining to such shares, and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares.

 

5



--------------------------------------------------------------------------------

“Qualified ECP Guarantor” means, in respect of any Swap Obligation under a
Related Swap Contract, each Grantor that has total assets exceeding $10,000,000
at the time the relevant guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation under a Related Swap or
such other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

“Receivables” shall mean all rights of any Grantor to payment, whether or not
earned by performance, for Goods or other property sold, leased, licensed,
assigned or otherwise disposed of, or services rendered or to be rendered,
including all such rights constituting or evidenced by any Account, Chattel
Paper, Instrument, General Intangible or Investment Related Property, together
with all such Grantor’s rights, if any, in any Goods or other property giving
rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records.

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including all tapes, cards, computer tapes, computer discs, computer runs,
record keeping systems and other papers and documents relating to the
Receivables, whether in the possession or under the control of Grantor or any
computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection with Receivables, and amendments, supplements
or other modifications thereto, notices to other creditors, secured parties or
agents thereof, and certificates, acknowledgments, or other writings, including
lien search reports, from filing or other registration officers, (iv) all credit
information, reports and memoranda relating to Receivables and (v) all other
written or non-written forms of information related in any way to the foregoing
or any Receivable.

“Secured Obligations” shall have the meaning assigned in Section 3.1.

“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as from time to time amended.

“Termination Date” means the date on which (i) the Commitments have expired or
have been terminated, (ii) all Obligations (other than contingent

 

6



--------------------------------------------------------------------------------

indemnification obligations and other obligations not then payable which
expressly survive termination) have been paid in full in cash and (iii) all
Letters of Credit and Bankers’ Acceptances have expired or have been terminated
(other than Letters of Credit and Bankers’ Acceptances as to which other
arrangements satisfactory to the L/C Issuer shall have been made (which
arrangements may include, in the L/C Issuer’s discretion, Cash Collateral or
backstop letters of credit satisfactory to the L/C Issuer in an amount equal to
[102.5]% of the then Outstanding Amount of all L/C-BA Obligations)

“Trade Secrets” shall mean all trade secrets and all other confidential and
proprietary information and know-how whether or not the foregoing has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to the foregoing, and with
respect to any and all of the foregoing: (i) the right to sue or otherwise
recover for any past, present and future misappropriation or other violation
thereof, (ii) all Proceeds of the foregoing, including license fees, royalties,
income, payments, claims, damages, and proceeds of suit now or hereafter due
and/or payable with respect thereto, and (iii) all other rights of any kind
accruing thereunder or pertaining thereto throughout the world.

“Trademarks” shall mean all United States and foreign trademarks, trade names,
trade dress, corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, logos, other source or business identifiers, designs and general
intangibles of a like nature, whether or not registered, and with respect to any
and all of the foregoing: (i) all registrations and applications therefor
including the registrations and applications listed in Schedule 5.2(II) under
the heading “Trademarks” (as such schedule may be amended or supplemented from
time to time), (ii) all extensions or renewals of any of the foregoing,
(iii) all of the goodwill of the business connected with the use of and
symbolized by any of the foregoing, (iv) the right to sue or otherwise recover
for any past, present and future infringement, dilution or other violation of
any of the foregoing or for any injury to the related goodwill, (v) all Proceeds
of the foregoing, including license fees, royalties, income, payments, claims,
damages, and proceeds of suit now or hereafter due and/or payable with respect
thereto, and (vi) all other rights of any kind accruing thereunder or pertaining
thereto throughout the world.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

“United States” and “U.S.” shall mean the United States of America.

“US Grantor” means any Grantor that is organized under the laws of any political
subdivision of the United States.

 

7



--------------------------------------------------------------------------------

“US Issuer” means any issuer of any Pledged Equity Interest that is organized
under the laws of any political subdivision of the United States.

1.2 Definitions; Interpretation; Post-Closing Obligations.

(a) In this Agreement, the following capitalized terms shall have the meaning
given to them in the UCC (and, if defined in more than one Article of the UCC,
shall have the meaning given in Article 9 thereof): Account, Account Debtor,
As-Extracted Collateral, Bank, Certificated Security, Chattel Paper, Consignee,
Consignment, Consignor, Commercial Tort Claims, Commodity Account, Commodity
Contract, Commodity Intermediary, Deposit Account, Document, Entitlement Order,
Equipment, Electronic Chattel Paper, Farm Products, Fixtures, General
Intangibles, Goods, Health-Care-Insurance Receivable, Instrument, Inventory,
Investment Property, Letter of Credit Right, Manufactured Home, Money, Proceeds,
Record, Securities Account, Securities Intermediary, Security Certificate,
Security Entitlement, Supporting Obligations, Tangible Chattel Paper and
Uncertificated Security.

(b) All other capitalized terms used herein (including the preamble and recitals
hereto) and not otherwise defined herein shall have the meanings ascribed
thereto in the Credit Agreement. The incorporation by reference of terms defined
in the Credit Agreement shall survive any termination of the Credit Agreement.

(c) Any of the terms defined herein may, unless the context otherwise requires,
be used in the singular or the plural, depending on the reference. References
herein to any Section, Appendix, Schedule or Exhibit shall be to a Section, an
Appendix, a Schedule or an Exhibit, as the case may be, hereof unless otherwise
specifically provided. The use herein of the word “include” or “including”, when
following any general statement, term or matter, shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter. The terms lease and
license shall include sub-lease and sub-license, as applicable. If any conflict
or inconsistency exists between this Agreement and the Credit Agreement, the
Credit Agreement shall govern. All references herein to provisions of the UCC
shall include all successor provisions under any subsequent version or amendment
to any Article of the UCC.

(d) Certain covenants and representations, as well as other provisions of this
Agreement, are expressly addressed in Schedule 6.17 of the Credit Agreement.
Notwithstanding anything herein to the contrary, as of the Closing Date and
until the applicable times specified in Schedule 6.17 of the Credit Agreement,
the covenants, representations and provisions set forth in Schedule 6.17 of the
Credit Agreement apply and shall supersede, for all purposes under the Loan
Documents, the equivalent covenants, representations and provisions set forth
herein.

 

8



--------------------------------------------------------------------------------

SECTION 2. GRANT OF SECURITY.

2.1 Grant of Security. Each Grantor hereby grants to the Administrative Agent,
for the benefit of the Secured Parties, a security interest in and continuing
lien on all of such Grantor’s right, title and interest in, to and under all
personal property of such Grantor including the following, in each case whether
now or hereafter existing or in which any Grantor now has or hereafter acquires
an interest and wherever the same may be located (all of which being hereinafter
collectively referred to as the “Collateral”):

(a) all Accounts;

(b) all Chattel Paper;

(c) all Documents;

(d) all General Intangibles;

(e) all Goods and Fixtures (including Inventory and Equipment);

(f) all Instruments;

(g) all Insurance Proceeds;

(h) Intellectual Property;

(i) all Investment Related Property (including Deposit Accounts);

(j) all Letter of Credit Rights;

(k) all Money;

(l) all Receivables (including all Receivables Records);

(m) all Commercial Tort Claims (including Commercial Tort Claims now or
hereafter described on Schedule 5.2);

(n) to the extent not otherwise included above, all other personal property of
any kind and all Collateral Records, Collateral Support and Supporting
Obligations relating to any of the foregoing; and

(o) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

2.2 Certain Limited Exclusions. Notwithstanding anything herein to the contrary,
in no event shall the Collateral include or the security interest granted under
Section 2.1 hereof attach to:

(a) any lease, license, contract or agreement to which any Grantor is a party,
and any of its rights or interest thereunder, if and to the extent that a
security

 

9



--------------------------------------------------------------------------------

interest is prohibited by or in violation of (i) any law, rule or regulation
applicable to such Grantor, or (ii) a term, provision or condition of any such
lease, license, contract or agreement (unless such law, rule, regulation, term,
provision or condition would be rendered ineffective with respect to the
creation of the security interest hereunder pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law (including the Bankruptcy
Code) or principles of equity); provided, however, that the Collateral shall
include (and such security interest shall attach) immediately at such time as
the contractual or legal prohibition shall no longer be applicable and to the
extent severable, shall attach immediately to any portion of such lease,
license, contract or agreement not subject to the prohibitions or other
conditions specified in (i) or (ii) above; provided, further, that the
exclusions referred to in clause (a) of this Section 2.2 shall not include any
Proceeds of any such lease, license, contract or agreement;

(b) [Intentionally Omitted];

(c) any of the outstanding Equity Interests in (x) MEMC Electronic Materials
GmbH, (y) MEMC Electronic Materials France S.A.R.L. and (z) each Person which is
not a Subsidiary to the extent, and for so long as, a pledge of such Equity
Interests to the Administrative Agent is prohibited by the terms of such
Person’s organizational or joint venture documents or such Equity Interests
could not be pledged without the consent of third parties that has not been
obtained; provided, however, in each case, that the Collateral shall include
(and such security interest shall attach to) such Equity Interest immediately at
such time such prohibition shall no longer be applicable (unless otherwise
excluded pursuant to the other provisions of this Section 2.2);

(d) any “intent-to-use” application for registration of a Trademark filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law;

(e) subject to Sections 6.17 and 6.20 of the Credit Agreement, any personal
property of any Non-US Grantor, if and to the extent that a security interest is
prohibited by any law, rule or regulation or requires the consent of any
Governmental Authority or other Person (other than Holdings, the Borrower and
the Subsidiaries); provided, however, that the Grantors shall use commercially
reasonable efforts to obtain any consents necessary to grant a security interest
in such personal property to the Administrative Agent; and

(f) with respect to MEMC Italy, any personal property thereof, except as pledged
to the Administrative Agent pursuant to the Italian Security Documents.

 

10



--------------------------------------------------------------------------------

SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

3.1 Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a) (and any successor provision thereof)),
of all Obligations (the “Secured Obligations”).

3.2 Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (a) nothing set forth in this Agreement shall relieve any Grantor
from any of its obligations, and each Grantor shall remain liable for all of its
obligations, under the Collateral and nothing contained herein is intended or
shall be a delegation of duties to the Administrative Agent or any other Secured
Party of any such obligation, (b) nothing set forth in this Agreement shall
relieve any Grantor from any liability under any agreement, and each Grantor
shall remain liable under each of the agreements, to which it is a party
included in the Collateral, including any agreement relating to Pledged
Partnership Interests or Pledged LLC Interests, to perform all of the
obligations undertaken by it thereunder, all in accordance with and pursuant to
the terms and provisions thereof, and neither the Administrative Agent nor any
other Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related hereto nor shall the Administrative Agent nor any Secured Party have any
obligation to make any inquiry as to the nature or sufficiency of any payment
received by it or have any obligation to take any action to collect or enforce
any rights under any agreement included in the Collateral, including any
agreements relating to Pledged Partnership Interests or Pledged LLC Interests,
and (iii) the exercise by the Administrative Agent of any of its rights
hereunder shall not release any Grantor from any of its duties or obligations
under the contracts and agreements included in the Collateral.

3.3 Keepwell. Each Grantor that is a Qualified ECP Guarantor, hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support to each other Grantor as may be needed from time to time
by such Grantor to honor all of its obligations under any Guaranty or this
Agreement in respect of Swap Obligations under any Related Swap Contract
(provided, however, that each Qualified ECP Guarantor shall only be liable under
any such Guaranty for the maximum amount of such liability that can be thereby
incurred without rendering its obligations under this Section 3.3, or otherwise
under such Guaranty or this Agreement, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 3.3 shall
remain in full force and effect until the guarantees in respect of Swap
Obligations under each Related Swap Contract have been discharged, or otherwise
released or terminated in accordance with the terms of this Agreement (other
than contingent obligations under general indemnification provisions as to which
no claim is pending). Each Qualified ECP Guarantor intends that this Section 3.3
constitute, and this Section 3.3 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Grantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

11



--------------------------------------------------------------------------------

3.4 Specified Loan Parties. Notwithstanding anything herein or in any other Loan
Document to the contrary, with respect to any Grantor that is a Specified Loan
Party, (a) the amount of Obligations secured by the Collateral of such Grantor
hereunder and under any other Security Document and (b) the maximum liability of
such Grantor hereunder and under the other Security Documents, shall not, in the
aggregate, exceed such Specified Loan Party’s Guaranteed Amount Limit.

SECTION 4. CERTAIN PERFECTION REQUIREMENTS

4.1 Delivery Requirements.

(a) Certificated Securities. With respect to any Certificated Securities and any
certificates evidencing or representing any Pledged Equity Interest (regardless
of whether Pledged Equity Interests constitutes Certificated Securities,
including any Pledged Partnership Interests or Pledged LLC Interests), in each
case of a US Issuer, each applicable Grantor shall deliver to the Administrative
Agent all Security Certificates and such other certificates. All such Security
Certificates and other certificates shall be duly indorsed by an effective
indorsement (within the meaning of Section 8-107 of the UCC), or accompanied by
share transfer powers or other instruments of transfer duly endorsed by such an
effective indorsement, in each case, to the Administrative Agent or in blank.

(b) Instruments or Tangible Chattel Paper. With respect to any Instruments or
Tangible Chattel Paper, in each case governed by the Laws of the United States,
or any political subdivision thereof, and included in the Collateral, each
applicable Grantor shall deliver to the Administrative Agent all such
Instruments or Tangible Chattel Paper, duly indorsed in blank; provided,
however, the delivery requirement in this Section 4.1(b) shall not apply to any
Instruments or Tangible Chattel Paper having a face amount of less than $250,000
individually and $1,000,000 in the aggregate for all Instruments or Tangible
Chattel Paper of such Grantors.

4.2 Control Requirements.

(a) With respect to any Deposit Accounts, Securities Accounts, Security
Entitlements, Commodity Accounts and Commodity Contracts, in each case located
in the United States and included in the Collateral, each applicable Grantor
shall either (x) ensure that the Administrative Agent has Control thereof
pursuant to clause (i), (ii) or (iii) of this Section 4.2(a), as applicable, or
(y) if the Administrative Agent does not have Control thereof in accordance with
clause (x), then at the request of the Administrative Agent, cause such Deposit
Account, Securities Account, Security Entitlement, Commodity Account or
Commodity Contract to be moved to a depository institution, Securities
Intermediary or financial institution, as applicable, where such Control may be
established; provided, however, the Control requirements in this Section 4.2(a)
shall not apply to any Deposit Account, Securities Account, Security
Entitlement, Commodity Account and Commodity Contract, in each case, having a
value, or having

 

12



--------------------------------------------------------------------------------

funds or other assets credited thereto with a monthly average balance of less
than $500,000 individually and $3,000,000 in the aggregate for all Deposit
Account, Securities Account, Security Entitlement, Commodity Account or
Commodity Contract located in the United States of all Grantors; provided,
further, (1) no later than one hundred twenty (120) days after the Closing Date
(as such period may be extended by the Administrative Agent in its sole
discretion), the Grantors shall either (x) cause each Deposit Account included
in the Collateral that is maintained with Citibank’s New York branch
(“Citibank”) to be subject to the Control of the Administrative Agent pursuant
to clause (ii) of this Section 4.2(a) and (2) until each such Deposit Account
with Citibank becomes subject to the Control of the Administrative Agent, each
Grantor with a Deposit Account at Citibank shall, on each Business Day in which
the funds credited to any such accounts exceed $100,000 in the aggregate for all
such accounts (or such longer interval as the Administrative Agent may approve
in its sole discretion), cause the funds held in each such account to be
transferred to an account subject to the Control of the Administrative Agent.

(i) With respect to any Securities Account or Security Entitlements, in each
case located in the United States and included in the Collateral, Control shall
be established by (A) the Securities Intermediary which maintains such
Securities Account or Security Entitlement entering into an agreement
substantially in the form of Exhibit C (or such other agreement in form and
substance reasonably satisfactory to the Administrative Agent), pursuant to
which the Securities Intermediary shall agree to comply with the Administrative
Agent’s Entitlement Orders without further consent by such Grantor, or (B) at
the request of the Administrative Agent, a Grantor causing such Securities
Account or Security Entitlement to be moved to a Securities Intermediary where
such an agreement may be obtained.

(ii) With respect to any Deposit Account located in the United States and
included in the Collateral, Control shall be established by (A) the depositary
institution which maintains such Deposit Account entering into an agreement
substantially in the form of Exhibit D (or such other agreement in form and
substance reasonably satisfactory to the Administrative Agent), pursuant to
which the Bank shall agree to comply with the Administrative Agent’s
instructions with respect to disposition of funds in the Deposit Account without
further consent by such Grantor, or (B) at the request of the Administrative
Agent, a Grantor causing such Deposit Account to be moved to a depository
institution where such an agreement may be obtained.

(iii) With respect to any Commodity Account or Commodity Contracts, in each case
of a Grantor, located in the United States and included in the Collateral,
Control shall be established by the applicable Grantor in favor of the
Administrative Agent in a manner reasonably acceptable to the Administrative
Agent.

(b) Uncertificated Securities.

 

13



--------------------------------------------------------------------------------

(i) With respect to any Uncertificated Security of a US Issuer included in the
Collateral (other than any Uncertificated Security credited to a Securities
Account), each applicable Grantor, (x) with respect to an issuer that is a
Subsidiary, shall, and (y) with respect to an issuer that is not a Subsidiary,
shall use commercially reasonable efforts to, cause the issuer of such
Uncertificated Security to either (A) register the Administrative Agent as the
registered owner thereof on the books and records of the issuer or (B) execute
an agreement substantially in the form of Exhibit B (or such other agreement in
form and substance reasonably satisfactory to the Administrative Agent),
pursuant to which such issuer agrees to comply with the Administrative Agent’s
instructions with respect to such Uncertificated Security without further
consent by such Grantor.

(ii) Each Grantor further agrees that it will not take any action, or permit any
person over which such Grantor has control to take action, that would cause any
Pledged Equity Interest of a US Issuer that is not a Security to become a
“Security” as defined in Article 8 of the Uniform Commercial Code of any State
or the District of Columbia, unless such Pledged Equity Interest is evidenced by
a Security Certificate which has been delivered (or is promptly delivered upon
such Pledged Equity Interest that is not a Security becoming a “Security”) to
the Administrative Agent indorsed in blank pursuant to Section 4.1(a).

(c) Letter of Credit Rights. With respect to any Letter of Credit Rights of a US
Grantor included in the Collateral (other than any Letter of Credit Rights
constituting a Supporting Obligation for a Receivable in which the
Administrative Agent has a valid and perfected security interest), each
applicable US Grantor shall assist the Administrative Agent in securing Control
thereof by using commercially reasonable efforts to obtain the written consent
of each issuer of each related letter of credit to the assignment of the
proceeds of such letter of credit to the Administrative Agent; provided,
however, the Control requirements in this Section 4.2(c) shall not apply to any
Letter of Credit Rights having a value less than $500,000 individually and
$2,000,000 in the aggregate for all Letter of Credit Rights of such Grantors.

(d) Electronic Chattel Paper. With respect any Electronic Chattel Paper or
“transferable record” (as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction), in each case of a US Grantor, included in the Collateral, each
applicable US Grantor shall use commercially reasonable efforts to grant the
Administrative Agent Control thereof; provided, however, the Control
requirements in this Section 4.2(d) shall not apply to any Electronic Chattel
Paper or transferable record having a face amount of less than $500,000
individually and $2,000,000 in the aggregate for all Electronic Chattel Paper of
all US Grantors.

 

14



--------------------------------------------------------------------------------

4.3 Intellectual Property Recording Requirements.

(a) In the case of any Collateral (whether now owned or hereafter acquired)
consisting of issued U.S. Patents and applications therefor, each applicable
Grantor shall execute and deliver to the Administrative Agent a Patent Security
Agreement in substantially the form of Exhibit F (or a supplement thereto)
covering all such Patents owned by such Grantor, in appropriate form for
recordation with the United States Patent and Trademark Office.

(b) In the case of any Collateral (whether now owned or hereafter acquired)
consisting of registered U.S. Trademarks and applications therefor, each
applicable Grantor shall execute and deliver to the Administrative Agent a
Trademark Security Agreement in substantially the form of Exhibit E hereto (or a
supplement thereto) covering all such Trademarks owned by such Grantor, in
appropriate form for recordation with the United States Patent and Trademark
Office.

(c) In the case of any Collateral (whether now owned or hereafter acquired)
consisting of registered U.S. Copyrights, each applicable Grantor shall execute
and deliver to the Administrative Agent a Copyright Security Agreement in
substantially the form of Exhibit G hereto (or a supplement thereto) covering
all such Copyrights owned by such Grantor, in appropriate form for recordation
with the United States Copyright Office.

4.4 Other Actions

(a) (a) If any issuer of any Pledged Equity Interest of any US Grantor is
organized under a jurisdiction outside of the United States, each US Grantor
shall take such additional actions, including causing the issuer to register the
pledge on its books and records or making such filings or recordings, in each
case as the Administrative Agent may deem reasonably necessary or advisable
under the laws of such issuer’s jurisdiction, to insure the validity, perfection
and priority of the security interest of the Administrative Agent in such
Pledged Equity Interest.

(b) If a Grantor owns less than 100% of the equity interests in any US Issuer of
Pledged Partnership Interests or Pledged LLC Interests of such Grantor included
in the Collateral, such Grantor shall use its commercially reasonable efforts to
obtain the consent of each other holder of partnership interests or limited
liability company interests in such issuer to the security interest of the
Administrative Agent hereunder and, following an Event of Default, the transfer
of such Pledged Partnership Interests or Pledged LLC Interests to the
Administrative Agent or its designee, and to the substitution of the
Administrative Agent or its designee as a partner or member in such limited
liability company or partnership, with all the rights and powers related
thereto. Each Grantor consents to the grant by each other Grantor of a Lien in
all Investment Related Property to the Administrative Agent and, without
limiting the generality of the foregoing, to the transfer of any Pledged
Partnership Interest and any Pledged LLC Interest to the Administrative Agent or
its designee following an Event of Default and to the substitution of the
Administrative Agent or its designee as a partner in any such partnership or as
a member in any such limited liability company. with all the rights and powers
related thereto.

 

15



--------------------------------------------------------------------------------

4.5 Timing and Notice

(a) With respect to any Collateral owned or held by a Grantor on the Closing
Date, each Grantor shall comply with the requirements of this Section 4 on the
Closing Date.

(b) With respect to any Collateral (other than any Intellectual Property
included in the Collateral) hereafter owned or acquired by a Grantor after the
date hereof for which any action is required by this Section 4, such Grantor
shall (i) comply with the requirements of this Section 4 and (ii) notify the
Administrative Agent of such acquisition of such Collateral (other than any
Intellectual Property included in the Collateral), in each case, no later than
thirty (30) days after acquiring rights therein.

(c) Subject to Section 6.4(b)(ii), with respect to any registered, issued or
applied-for Patents, Copyrights or Trademarks included in the Collateral
hereafter acquired by a Grantor after the date hereof for which any action is
required by this Section 4, such Grantor shall be required to (i) comply with
the requirements of this Section 4 and (ii) notify the Administrative Agent of
its acquisition of such Patents, Copyrights and Trademarks, in each case, no
later than ninety (90) days after the filing of any application for, the
issuance or registration of, or the acquisition of, such Patents, Copyrights and
Trademarks.

 

SECTION 5. REPRESENTATIONS AND WARRANTIES.

Each Grantor hereby represents and warrants that:

5.1 Grantor Information and Status. On the Closing Date and the date of the
delivery of each Compliance Certificate:

(a) Schedule 5.1(A) and (B) (as such schedule may be amended or supplemented by
the Borrower in the applicable Compliance Certificate from time to time) sets
forth under the appropriate headings: (1) the full legal name of such Grantor,
(2) all trade names or other names under which such Grantor currently conducts
any material amount of business, (3) the type of organization of such Grantor,
(4) the jurisdiction of organization of such Grantor, (5) its organizational
identification number, if any, and (6) the jurisdiction where its chief
executive office or sole place of business (or principal residence if such
Grantor is a natural person) is located;

(b) except as provided on Schedule 5.1(C) (as such schedule may be amended or
supplemented by the Borrower in the applicable Compliance Certificate from time
to time), such Grantor has not changed its name, jurisdiction of organization,
the location of its chief executive office or sole place of business (or
principal residence if such Grantor is a natural person) or type of
organizational structure, and has not conducted any material amount of business
under any other name, in each case, within the five (5) years prior to the date
hereof (if such Grantor is a party hereto on the Closing Date) and, if an
Additional Grantor, within the five (5) years prior to the date such Additional
Grantor became a party hereto;

 

16



--------------------------------------------------------------------------------

(c) such Grantor has been duly organized and is validly existing as an entity of
the type as set forth opposite such Grantor’s name on Schedule 5.1(A) solely
under the laws of the jurisdiction as set forth opposite such Grantor’s name on
Schedule 5.1(A) and remains duly existing as such. Such Grantor has not filed
any certificates of dissolution or liquidation, any certificates of
domestication, transfer or continuance in any other jurisdiction; and

(d) no Grantor is a “transmitting utility” (as defined in Section 9-102(a)(80)
of the UCC).

5.2 Collateral Identification, Special Collateral. On the Closing Date and on
the date of the delivery of each Compliance Certificate:

(a) Schedule 5.2 (as such schedule may be amended or supplemented by the
Borrower in the applicable Compliance Certificate from time to time) sets forth
under the appropriate headings all of such Grantor’s: (1) Pledged Equity
Interests of US Issuers, (2) Pledged Debt governed by the Laws of the United
States or any political subdivision thereof, other than any Pledged Debt for
which the outstanding principal balance is less than $500,000 individually and
$2,000,000 in the aggregate for all such Pledged Debt of all Grantors,
(3) Securities Accounts, Deposit Accounts, Commodity Contracts and Commodity
Accounts, in each case located in the United States, other than any Securities
Accounts, Deposit Accounts, Commodity Contracts and Commodity Accounts having a
value and/or holding deposits or assets with a market value of less than
$500,000 individually and $3,000,000 in the aggregate for all such Securities
Accounts, Deposit Accounts, Commodity Contracts and Commodity Accounts, in each
case located in the United States of all Grantors, (4) United States and foreign
registrations and issuances of and applications for Patents, Trademarks and
Copyrights owned by such Grantor, (5) Intellectual Property Licenses (to which
any Grantor is a licensee) governed by the Laws of the United States or any
political subdivision thereof and constituting Material Intellectual Property,
(6) Commercial Tort Claims governed by the Laws of the United States or any
political subdivision thereof, other than any Commercial Tort Claims with an
estimated value of less than $1,000,000 individually and $3,000,000 in the
aggregate for all Commercial Tort Claims governed by the Laws of the United
States or any political subdivision thereof of all Grantors, (7) Letter of
Credit Rights for letters of credit governed by the Laws of the United States or
any political subdivision thereof, other than any Letter of Credit Rights having
a value less than $500,000 individually and $2,000,000 in the aggregate for all
Letter of Credit Rights governed by the Laws of the United States or any
political subdivision thereof of all Grantors, and (8) the name and address of
any warehouseman, bailee or other third party in possession of any Inventory,
Equipment and other tangible personal property, in each case located in the
United States, other than any Inventory, Equipment or other tangible personal
property having a value of less than $500,000 individually and $2,000,000 in the
aggregate for all Inventory, Equipment or other tangible personal property, in
each case located in the United States, of all Grantors;

 

17



--------------------------------------------------------------------------------

(b) no material portion of the Collateral constitutes, or is the Proceeds of,
(1) Farm Products, (2) As-Extracted Collateral, (3) Manufactured Homes,
(4) Health-Care-Insurance Receivables, (5) timber to be cut, or (6) aircraft,
aircraft engines, satellites, ships or railroad rolling stock, nor does any
material portion of the Collateral consist of motor vehicles or other Goods
subject to a certificate of title statute of any jurisdiction; and

(c) no Excluded Property, other than any Equity Interests described in
Section 2.2(c) hereof, is material to the business of such US Grantor.

5.3 Ownership of Collateral and Absence of Other Liens. On the Closing Date and
the date of each Credit Extension:

(a) such Grantor (i) owns the Collateral purported to be owned by it or
otherwise has the rights it purports to have in each item of Collateral and
(ii) as to any Collateral hereafter acquired, developed or created (including by
way of lease or license), will own or have such rights in each item of such
Collateral (except as otherwise permitted by the Credit Agreement), in each
case, free and clear of any and all Liens, other than Permitted Liens;

(b) other than any financing statements filed in favor of the Administrative
Agent, no effective financing statement, fixture filing or other instrument
similar in effect under any applicable law covering all or any part of the
Collateral is on file in any filing or recording office of the United States or
any political subdivision thereof except for (x) financing statements for which
duly authorized proper termination statements have been delivered to the
Administrative Agent for filing and (y) financing statements filed in connection
with Permitted Liens; and

(c) other than the Administrative Agent and any automatic control in favor of a
Bank, Securities Intermediary or Commodity Intermediary maintaining a Deposit
Account, Securities Account, Securities Entitlement, Commodity Contract or
Commodity Account, in each case located in the United States, no Person is in
Control of any Collateral which consists of Deposit Accounts, Securities
Accounts, Securities Entitlements, Commodity Contracts or Commodity Accounts, in
each case located in the United States.

5.4 Status of Security Interest. On the Closing Date and the date of each Credit
Extension:

(a) except for any Collateral addressed in clause (b) below and any Collateral
for which, pursuant to Section 4.5(b), applicable action under Section 4 is not
yet required, upon the filing of fully-completed financing statements (which
shall name each Grantor as “debtor” and the Administrative Agent as “secured
party,” and shall cover “all assets of the debtor,” “all personal property and
assets of the debtor,” or words of similar import, or otherwise contain a
description of the Collateral) in the filing offices set forth opposite such
Grantor’s name on Schedule 5.4 (as such schedule may be amended or supplemented
from time to time), the security interest of the Administrative

 

18



--------------------------------------------------------------------------------

Agent in all Collateral that can be perfected by the filing of a financing
statement under the UCC shall constitute a valid, perfected, first-priority
Lien, subject, in the case of priority only, to Permitted Liens;

(b) to the extent perfection or priority of the security interest therein is not
subject to Article 9 of the UCC, with respect to all Collateral consisting of
United States registered and applied-for Patents, Trademarks and Copyrights
owned by any Grantor as of such date, except for any Collateral for which,
pursuant to Section 4.5(c), applicable action under Section 4.3 is not yet
required, a fully-executed Patent Security Agreement, Trademark Security
Agreement and/or Copyright Security Agreement, as applicable, containing a
description of all Collateral consisting of such United States registered and
applied-for Patents, Trademarks and Copyrights owned by such Grantor have been
delivered to the Administrative Agent for recordation with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, pursuant to 35 U.S.C. § 261 or 17 U.S.C. § 205 and the regulations
thereunder, as applicable, and upon the recordation of such Patent Security
Agreement, Trademark Security Agreement and/or Copyright Security Agreement with
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, the security interest of the Administrative Agent in all
Collateral consisting of United States registered and applied-for Patents,
Trademarks and Copyrights that may be perfected by the filing of a security
agreement with the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, shall constitute a perfected
first-priority security interest in respect of all Collateral consisting of such
United Stated registered and applied-for Patents, Trademarks and Copyrights,
subject, in the case of priority only, to Permitted Liens; and

(c) no authorization, consent, approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body or any other Person
is required for either (i) the pledge or grant by any Grantor of the Liens
purported to be created in favor of the Administrative Agent hereunder in any
Collateral located in the United States and/or governed by the Laws of the
United States or any political subdivision thereof or (ii) the exercise by the
Administrative Agent of any rights or remedies in respect of any Collateral
located in the United States and/or governed by the Laws of the United States or
any political subdivision thereof (whether specifically granted or created
hereunder or created or provided for by applicable law), except (A) for the
filings contemplated by clause (a) above and recordations contemplated by clause
(b) above and (B) as may be required, in connection with the disposition of any
Investment Related Property, by laws generally affecting the offering and sale
of Securities.

5.5 Goods & Receivables. On the Closing Date and the date of the delivery of
each Compliance Certificate:

(a) to the applicable US Grantor’s knowledge, each Receivable or any US Grantor
with a value in excess of $500,000 (i) is and will be the legal, valid and
binding obligation of the Account Debtor in respect thereof, representing an
unsatisfied obligation of such Account Debtor, (ii) is and will be enforceable
in accordance with its terms, except to the extent that the enforceability
thereof may be limited by applicable

 

19



--------------------------------------------------------------------------------

bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law), (iii) is not and will not be
subject to any credits, rights of recoupment, setoffs or defenses (except with
respect to refunds, returns and allowances in the ordinary course of business)
and (iv) is and will be in compliance, in all material respects, with all
applicable laws, whether federal, state, local or foreign;

(b) no Goods now or hereafter produced by any Grantor and included in the
Collateral have been or will be produced in violation, in any material respect,
of the Fair Labor Standards Act, as amended, or the rules and regulations
promulgated thereunder, to the extent applicable to the production of such
Goods; and

(c) other than any Inventory or Equipment in transit, all material amounts of
the Equipment and Inventory, in each case of any US Grantor, included in the
Collateral are located at the locations specified in Schedule 5.5 (as such
schedule may be amended or supplemented by the Borrower in the applicable
Compliance Certificate from time to time).

5.6 Pledged Equity Interests, Investment Related Property. On the Closing Date
and on the date of the delivery of each Compliance Certificate:

 

  •   Each such Grantor is the record and beneficial owner of the Pledged Equity
Interests of all US Issuers free of all Liens (other than Permitted Liens),
rights or claims of other Persons and there are no outstanding warrants, options
or other rights to purchase, or shareholder, voting trust or similar agreements
outstanding with respect to, or property that is convertible into, or that
requires the issuance or sale of, any Pledged Equity Interests of any US Issuer;

(b) no consent of any Person, including any other general or limited partner,
any other member of a limited liability company, any other shareholder or any
other trust beneficiary, is necessary to the creation, perfection or first
priority status of the security interest of the Administrative Agent in any
Pledged Equity Interests of any US Issuer or the exercise by the Administrative
Agent of the voting or other rights provided for in this Agreement or the
exercise of remedies in respect of any Pledged Equity Interests of any US Issuer
(other than such as have been obtained and are in full force and effect); and

(c) except as set forth on Schedule 5.2 (as such schedule may be amended or
supplemented by the Borrower in the applicable Compliance Certificate from time
to time), all of the Pledged LLC Interests and Pledged Partnership Interests, in
each case of any US Issuer, are certificated.

5.7 Intellectual Property. On the Closing Date and on the date of the delivery
of each Compliance Certificate:

(a) other than as disclosed on Schedule 5.2(II) (as such schedule may be amended
or supplemented by the Borrower in the applicable Compliance Certificate

 

20



--------------------------------------------------------------------------------

from time to time), such Grantor is the sole and exclusive owner of the entire
right, title, and interest in and to all Intellectual Property listed on
Schedule 5.2(II) (as such schedule may be amended or supplemented by the
Borrower in the applicable Compliance Certificate from time to time), and owns,
free and clear of all Liens, except for Permitted Liens, or, to such Grantor’s
knowledge, has the valid right to use and, where such Grantor does so,
sublicense others to use, all other Material Intellectual Property used in or
necessary to conduct its business;

(b) all Material Intellectual Property owned by such Grantor is subsisting and
has not been adjudged invalid or unenforceable, in whole or in any material
part, nor, in the case of Patents, is any of the Material Intellectual Property
owned by such Grantor the subject of a reexamination proceeding, and such
Grantor has performed all material acts and has paid all material renewal,
maintenance, and other fees and taxes required to maintain in full force and
effect each registration and application of Copyrights, Patents and Trademarks
of such Grantor that constitute Material Intellectual Property;

(c) to such Grantor’s knowledge, other than as disclosed on Schedule 5.2(II) (as
such schedule may be amended or supplemented by the Borrower in the applicable
Compliance Certificate from time to time), no adverse final holding, decision,
ruling, or judgment has been rendered in any action or proceeding before any
court or administrative authority challenging the validity, enforceability, or
scope of, or such Grantor’s right to register, own or use, any Material
Intellectual Property of such Grantor, and no such action or proceeding is
pending or, to such Grantor’s knowledge, threatened (other than routine office
actions in the ordinary course of prosecution);

(d) all registrations, issuances and applications for Copyrights, Patents and
Trademarks owned by such Grantor and that constitute Material Intellectual
Property are standing in the name of such Grantor, except (i) as disclosed in
Schedule 5.2(II) (as such schedule may be amended or supplemented by the
Borrower in the applicable Compliance Certificate from time to time) and
(ii) any Copyrights, Patents and Trademarks owned by a Grantor for which,
pursuant to Section 4.5(c), applicable action under Section 4.3 is not yet
required;

(e) except as would constitute a Permitted Lien or as otherwise permitted
pursuant to the Credit Agreement, such Grantor has not made a previous
assignment, sale, transfer, exclusive license or similar arrangement
constituting a present or future assignment, sale, transfer, exclusive license
or similar arrangement of any Material Intellectual Property to a Person that is
not a Grantor that has not been terminated or released;

(f) such Grantor has taken commercially reasonable steps to protect the
confidentiality of its Trade Secrets that constitute Material Intellectual
Property;

(g) with respect to all Trademarks owned by a Grantor that constitute Material
Intellectual Property, such Grantor uses commercially reasonable efforts to
control the nature and quality of products sold and services rendered under such
Trademarks and has taken commercially reasonable actions to require that its
licensees of such Trademarks comply with such Grantor’s standards of quality;

 

21



--------------------------------------------------------------------------------

(h) the conduct of such Grantor’s business does not, to such Grantor’s
knowledge, materially infringe, misappropriate, dilute or otherwise violate any
Intellectual Property right of any other Person; no written claim against such
Grantor is pending or, to such Grantor’s knowledge, threatened in writing that
the use of any Material Intellectual Property owned or used by such Grantor
infringes, misappropriates, dilutes or otherwise violates in any material
respect the asserted Intellectual Property rights of any other Person;

(i) to such Grantor’s knowledge, no Person is infringing, misappropriating,
diluting or otherwise violating, in any material respect, any rights in any
Material Intellectual Property owned, licensed or used by such Grantor, or any
of its respective licensees; and

(j) no settlement or consents, covenants not to sue, co-existence agreements,
non-assertion assurances, or releases have been entered into by such Grantor or
bind such Grantor in a manner that would be reasonably likely to materially
adversely affect such Grantor’s rights to own or use any Material Intellectual
Property.

5.8 Delivery of Pledged Equity. The Borrower has delivered, or has caused the
applicable Grantor to deliver, to the Administrative Agent all share
certificates representing Pledged Equity Interests of all US Issuers required to
be delivered pursuant to the terms of this Agreement, accompanied by undated
stock powers executed in blank, in each case, reflecting the proper name of the
pledgor or issuer, all in form satisfactory to the Administrative Agent.

SECTION 6. COVENANTS AND AGREEMENTS.

Each Grantor hereby covenants and agrees that, until the Termination Date:

6.1 Grantor Information & Status. Without limiting any prohibitions or
restrictions on mergers or other transactions set forth in the Credit Agreement,
it shall not change such Grantor’s name, identity, corporate structure (e.g., by
merger, consolidation, change in corporate form or otherwise), the location of
its sole place of business (or principal residence if such Grantor is a natural
person) or chief executive office, or its type of organization or jurisdiction
of organization, unless it shall have (a) notified the Administrative Agent in
writing at least ten (10) Business Days prior to any such change or
establishment, identifying such new proposed name, identity, corporate
structure, sole place of business (or principal residence if such Grantor is a
natural person), chief executive office, jurisdiction of organization or trade
name and providing such other information in connection therewith as the
Administrative Agent may reasonably request and (b) subject to Section 6.4(b),
taken all actions reasonably necessary or advisable to maintain the continuous
validity, perfection and the same or better priority of the Administrative
Agent’s security interest in the Collateral granted or intended to be granted
and agreed to hereby, which in the case of any merger or other change in

 

22



--------------------------------------------------------------------------------

corporate structure shall include executing and delivering to the Administrative
Agent a completed Pledge Supplement together with all supplements to the
Schedules thereto, upon completion of such merger or other change in corporate
structure confirming the grant of the security interest hereunder.

6.2 Collateral Identification; Special Collateral.

(a) In the event that such Grantor hereafter acquires any Collateral of a type
described in Section 5.2(b), it shall promptly notify the Administrative Agent
thereof in writing and, subject to Section 6.4(b), take such actions and execute
such documents and make such filings, all at Grantor’s expense, as the
Administrative Agent may reasonably request in order to ensure that the
Administrative Agent has a valid, perfected, first priority security interest in
such Collateral, subject, in the case of priority only, to Permitted Liens.
Notwithstanding the foregoing, no Grantor shall be required to notify the
Administrative Agent or take any such action unless such Collateral is of a
material value or is material to such Grantor’s business.

(b) In the event that any US Grantor hereafter acquires or has any Commercial
Tort Claim in excess of $1,000,000 individually or $3,000,000 in the aggregate
for all Commercial Tort Claims of all US Grantors, it shall promptly notify the
Administrative Agent thereof in writing and, if requested by the Administrative
Agent, deliver a completed Pledge Supplement together with all supplements to
Schedules thereto, identifying such new Commercial Tort Claims.

6.3 Ownership of Collateral and Absence of Other Liens.

(a) Except for the security interest created by this Agreement, no Grantor shall
create or suffer to exist any Lien upon or with respect to any of the
Collateral, other than Permitted Liens, and each Grantor shall defend the
Collateral against all Persons at any time claiming any interest therein (other
than any Person having a claim under a Permitted Lien on any Collateral).

(b) Such Grantor shall not sell, transfer or assign (by operation of law or
otherwise) or exclusively license to another Person any Collateral except as
otherwise permitted by the Credit Agreement.

6.4 Status of Security Interest.

(a) Subject to time periods in Section 4.5 and subject to subsection (b) of this
Section 6.4, each Grantor shall maintain the security interest of the
Administrative Agent hereunder in all Collateral as a valid, perfected, first
priority Lien (subject, in the case of priority only, to Permitted Liens).

(b) Notwithstanding the foregoing or any other provision herein to the contrary,
except as and to the extent specified in Section 4 hereof, no Grantor shall be
required to take any action to perfect any Collateral that can only be perfected
by (i) Control, (ii) other than as required by any other Loan Document, foreign
filings with respect to Intellectual Property to the extent the cost of
obtaining such perfection exceeds

 

23



--------------------------------------------------------------------------------

the practical benefit to the Lenders afforded thereby (as reasonably determined
by the Administrative Agent), or (iii) filings with registrars of motor vehicles
or similar governmental authorities with respect to Goods covered by a
certificate of title.

6.5 Goods & Receivables.

(a) Except in connection with (i) a Disposition permitted by Section 7.05 of the
Credit Agreement or (ii) delivery to a direct beneficiary of a Permitted Lien,
such Grantor shall not deliver any Document evidencing any Equipment and
Inventory to any Person other than the issuer of such Document to claim the
Goods evidenced therefor or the Administrative Agent;

(b) If any Equipment or Inventory located in the United States of any Grantor
having a value in excess of $500,000 individually or $2,000,000 in the aggregate
for all Equipment and Inventory located in the United States of all Grantors
(other than any Equipment or Inventory in transit) is in possession or control
of any warehouseman, bailee or other third party (other than a Consignee under a
Consignment for which such Grantor is the Consignor), each applicable Grantor
shall join with the Administrative Agent in notifying such third party of the
Administrative Agent’s security interest hereunder and using commercially
reasonable efforts to obtain acknowledgment from the third party that it is
holding the Equipment and Inventory for the benefit of the Administrative Agent
and will permit the Administrative Agent to have access to such Equipment or
Inventory for purposes of inspection or, following an Event of Default, to
remove same from such premises if the Administrative Agent so elects. With
respect to any Goods of any Grantor located in the United States having a value
in excess of $500,000 individually or $2,000,000 in the aggregate for all Goods
of all Grantors located in the United States and which is subject to a
Consignment for which such Grantor is the Consignor, such Grantor shall file
appropriate financing statements against the Consignee and take such other
action as may be necessary to ensure that such Grantor has a perfected security
interest in such Goods;

(c) Such Grantor shall keep and maintain at its own cost and expense
satisfactory and complete records of the Receivables, including the originals of
all documentation with respect to all Receivables and records of all payments
received and all credits granted on the Receivables, all merchandise returned
and all other dealings therewith;

(d) Other than in the ordinary course of business, (i) such Grantor shall not
amend, modify, terminate or waive any provision of any Receivable included in
the Collateral in any manner which would reasonably be expected to have a
material adverse effect on the value of such Receivable, and (ii) following and
during the continuation of an Event of Default, such Grantor shall not (A) grant
any extension or renewal of the time of payment of any Receivable included in
the Collateral, (B) compromise or settle any dispute, claim or legal proceeding
with respect to any Receivable included in the Collateral for less than the
total unpaid balance thereof, (C) release, wholly or partially, any Person
liable for the payment thereof, or (D) allow any credit or discount thereon; and

 

24



--------------------------------------------------------------------------------

(e) At any time following the occurrence and during the continuation of an Event
of Default, the Administrative Agent may: (i) direct the Account Debtors under
any Receivables included in the Collateral to make payment of all amounts due or
to become due to such Grantor thereunder directly to the Administrative Agent;
(ii) notify, or require any Grantor to notify, each Person maintaining a lockbox
or similar arrangement to which Account Debtors under any Receivables included
in the Collateral have been directed to make payment to remit all amounts
representing collections on checks and other payment items from time to time
sent to or deposited in such lockbox or other arrangement directly to the
Administrative Agent; and (iii) enforce, at the expense of such Grantor,
collection of any such Receivables and to adjust, settle or compromise the
amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done. If the Administrative Agent notifies any Grantor that
it has elected to collect the Receivables included in the Collateral in
accordance with the preceding sentence, any payments of such Receivables
received by such Grantor shall be forthwith (and in any event within five
(5) Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent if required, in the
Collateral Account maintained under the sole dominion and control of the
Administrative Agent, and until so turned over, all amounts and proceeds
(including checks and other instruments) received by such Grantor in respect of
the Receivables, any Supporting Obligation or Collateral Support, in each case,
included in the Collateral, shall be received in trust for the benefit of the
Administrative Agent hereunder and shall be segregated from other funds of such
Grantor and such Grantor shall not adjust, settle or compromise the amount or
payment of any such Receivable, or release wholly or partly any Account Debtor
or obligor thereof, or allow any credit or discount thereon.

6.6 Pledged Equity Interests, Investment Related Property.

(a) Except as provided in the next sentence, in the event such Grantor receives
any dividends, interest or distributions on any Pledged Equity Interest or other
Investment Related Property included in the Collateral, upon the merger,
consolidation, liquidation or dissolution of any issuer of such Pledged Equity
Interest or other Investment Related Property, then (i) such dividends, interest
or distributions and securities or other property shall be included in the
definition of Collateral without further action and (ii) subject to
Section 6.4(b), such Grantor shall promptly take all steps, if any, reasonably
necessary or advisable to ensure the validity, perfection, priority and, if
applicable, control of the Administrative Agent over such Investment Related
Property (including delivery thereof to the Administrative Agent) and pending
any such action such Grantor shall be deemed to hold such dividends, interest,
distributions, securities or other property in trust for the benefit of the
Administrative Agent and shall segregate such dividends, distributions,
Securities or other property from all other property of such Grantor.
Notwithstanding the foregoing, so long as no Event of Default shall have
occurred and be continuing, the Administrative Agent authorizes each Grantor to
retain all ordinary cash dividends and distributions paid in the normal course
of the business of the issuer and consistent with the past practice of the
issuer and all scheduled payments of interest.

(b) Voting.

 

25



--------------------------------------------------------------------------------

(i) So long as no Event of Default shall have occurred and be continuing, except
as otherwise provided under the covenants and agreements relating to Investment
Related Property in this Agreement or elsewhere herein or in the Credit
Agreement or any other Loan Document, each Grantor shall be entitled to exercise
or refrain from exercising any and all voting and other consensual rights
pertaining to the Investment Related Property or any part thereof for any
purpose not inconsistent with the terms of this Agreement or the Credit
Agreement; provided that no Grantor shall exercise or refrain from exercising
any such right if the Administrative Agent shall have notified such Grantor
that, in the Administrative Agent’s reasonable judgment, such action would have
a material adverse effect on the value of any Investment Related Property
included in the Collateral or any part thereof; and

(ii) Upon the occurrence and during the continuation of an Event of Default:

 

  (1) all rights of each Grantor to exercise or refrain from exercising the
voting and other consensual rights relating to Investment Related Property
included in the Collateral which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become vested in
the Administrative Agent who shall thereupon have the sole right to exercise
such voting and other consensual rights; and

 

  (2) in order to permit the Administrative Agent to exercise the voting and
other consensual rights relating to Investment Related Property included in the
Collateral which it may be entitled to exercise pursuant hereto and to receive
all dividends and other distributions which it may be entitled to receive
hereunder: (I) each Grantor shall promptly execute and deliver (or cause to be
executed and delivered) to the Administrative Agent all proxies, dividend
payment orders and other instruments as the Administrative Agent may from time
to time reasonably request and (II) each Grantor acknowledges that the
Administrative Agent may utilize the power of attorney set forth in Section 8.1.

(c) Except as expressly permitted by the Credit Agreement, without the prior
written consent of the Administrative Agent, such Grantor shall not vote to
enable or take any other action to: (i) amend or terminate any partnership
agreement, limited liability company agreement, certificate of incorporation,
by-laws or other organizational documents in any way that materially changes the
rights of such Grantor with respect to any Investment Related Property included
in the Collateral or adversely affects the validity, perfection or priority of
the Administrative Agent’s security interest therein, (ii) permit any issuer of
any Pledged Equity Interest to issue any additional stock, partnership
interests, limited liability company interests or other equity interests of any
nature or to issue securities convertible into or granting the right of purchase
or exchange for any stock or other equity interest of any nature of such issuer
(provided that the foregoing shall not preclude equity investments in
subsidiaries expressly permitted pursuant to the terms of the Credit Agreement),
(iii) other than as permitted under the

 

26



--------------------------------------------------------------------------------

Credit Agreement, permit any issuer of any Pledged Equity Interest to dispose of
all or substantially all of their assets, (iv) waive any default under or breach
of any terms of organizational document relating to the issuer of any Pledged
Equity Interest or the terms of any Pledged Debt, or (v) cause any issuer of any
Pledged Partnership Interests or Pledged LLC Interests which are not securities
(for purposes of the UCC) on the date hereof to elect or otherwise take any
action to cause such Pledged Partnership Interests or Pledged LLC Interests to
be treated as securities for purposes of the UCC; provided, however,
notwithstanding the foregoing, if any issuer of any Pledged Partnership
Interests or Pledged LLC Interests takes any such action in violation of the
foregoing in this clause (c), such Grantor shall promptly notify the
Administrative Agent in writing of any such election or action and, in such
event, shall take all steps necessary or advisable to establish the
Administrative Agent’s “control” thereof; and

(d) Except as expressly permitted by the Credit Agreement, without the prior
written consent of the Administrative Agent, it shall not permit any issuer of
any Pledged Equity Interest to merge or consolidate unless (i) such issuer
creates a security interest that is perfected by a filed financing statement
(that is not effective solely under section 9-508 of the UCC) in collateral in
which such new debtor has or acquires rights, (ii) all the outstanding capital
stock or other equity interests of the surviving or resulting corporation,
limited liability company, partnership or other entity is, upon such merger or
consolidation, pledged hereunder and no cash, securities or other property is
distributed in respect of the outstanding equity interests of any other
constituent Grantor, and (iii) Grantor promptly complies with the delivery and
control requirements of Section 4 hereof.

6.7 Intellectual Property.

(a) Other than to the extent permitted by the Credit Agreement, such Grantor
shall not, without advance approval from Administrative Agent (which will not be
unreasonably withheld, conditioned or delayed), do any act or omit to do any act
whereby any of the Material Intellectual Property shall lapse, or become
abandoned, canceled, dedicated to the public, forfeited, unenforceable or
otherwise impaired, or which would adversely affect the validity, grant, or
enforceability of the security interest granted therein;

(b) Except in the exercise of such Grantor’s reasonable business judgment, such
Grantor shall not, with respect to any Trademarks that constitute Material
Intellectual Property, cease the use of any of such Trademarks or fail to
maintain the level of the quality of products sold and services rendered under
any of such Trademark at a level at least substantially consistent with the
quality of such products and services as of the date hereof, and such Grantor
shall take commercially reasonable steps to require that licensees of such
Trademarks use such consistent standards of quality;

(c) Such Grantor shall promptly notify the Administrative Agent if any item of
Material Intellectual Property: (i) has been abandoned or dedicated to the
public or placed in the public domain, (ii) has been declared invalid or
unenforceable, (iii) has become the subject of a final, non-appealable adverse
determination regarding

 

27



--------------------------------------------------------------------------------

such Grantor’s ownership, registration or use or the validity or enforceability
of such item of Material Intellectual Property (including any final,
non-appealable adverse determination with respect to, any action or proceeding
in the United States Patent and Trademark Office, the United States Copyright
Office, any state registry, any foreign counterpart of the foregoing, or any
court) or (iv) has become the subject of any reversion or termination of rights;

(d) Such Grantor shall take commercially reasonable steps, including in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office, any state registry or any foreign counterpart of the
foregoing, to pursue any application and maintain any registration or issuance
of each Trademark, Patent, and Copyright owned by any Grantor and that
constitutes Material Intellectual Property;

(e) In the event that any Material Intellectual Property owned by any Grantor is
infringed, misappropriated, diluted or otherwise violated by a third party, such
Grantor shall, where appropriate under the circumstances, promptly take
commercially reasonable actions to stop such infringement, misappropriation,
dilution or other violation and protect its rights in such Material Intellectual
Property including the initiation of a suit for injunctive relief and to recover
damages;

(f) Such Grantor shall use commercially reasonable efforts so as not to permit
the inclusion in any contract to which it hereafter becomes a party of any
provision that would reasonably be expected to materially impair or prevent the
creation of a security interest in, or the assignment of, such Grantor’s rights
and interests in any property acquired under such contracts and included in the
Material Intellectual Property;

(g) Such Grantor shall take commercially reasonable steps to protect the
confidentiality of all Trade Secrets that constitute Material Intellectual
Property;

(h) Such Grantor shall use proper statutory notice in connection with its use of
any of the Material Intellectual Property, where legally required to do so; and

(i) Such Grantor shall continue to collect, at its own expense, all amounts due
or to become due to such Grantor in respect of the Material Intellectual
Property or any portion thereof. In connection with such collections, such
Grantor may take, and, if any Event of Default shall have occurred and be
continuing, at the Administrative Agent’s reasonable direction, shall take, such
action as such Grantor, or the Administrative Agent, as applicable, may deem
reasonably necessary or advisable to enforce collection of such amounts.
Notwithstanding the foregoing, the Administrative Agent shall have the right at
any time, to notify, or require any Grantor to notify, any obligors with respect
to any such amounts of the existence of the security interest created hereby.

 

28



--------------------------------------------------------------------------------

SECTION 7. ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL
GRANTORS.

7.1 [Reserved].

7.2 Further Assurances.

(a) Subject to Section 6.4(b), each Grantor agrees that from time to time, at
the expense of such Grantor, that it shall promptly execute and deliver all
further instruments and documents, and take all further action, that may be
reasonably necessary, or that the Administrative Agent may reasonably request,
in order to create and/or maintain the validity, perfection or priority of and
protect any security interest granted or purported to be granted hereby or to
enable the Administrative Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral. Without limiting the generality of the
foregoing, each Grantor shall:

(i) file such financing or continuation statements, or amendments thereto,
record security interests in Intellectual Property included in the Collateral
and execute and deliver such other agreements, instruments, endorsements, powers
of attorney or notices as may be reasonably necessary or as the Administrative
Agent may reasonably request, in order to effect, reflect, perfect and preserve
the security interests granted or purported to be granted hereby;

(ii) take all actions necessary to ensure the recordation of appropriate
evidence of the liens and security interest granted hereunder in any
Intellectual Property included in the Collateral with any intellectual property
registry in which said Intellectual Property is registered or issued or in which
an application for registration or issuance is pending, including the United
States Patent and Trademark Office or the United States Copyright Office, the
various Secretaries of State, and the foreign counterparts on any of the
foregoing as applicable; provided that, to the extent not expressly required by
any other Loan Document, foreign filings with respect to Intellectual Property
shall be required only upon the request of the Administrative Agent and solely
to the extent the practical benefit to the Lenders afforded by such perfection
exceeds the cost of obtaining same (as reasonably determined by the
Administrative Agent);

(iii) with reasonable notice and request by the Administrative Agent, allow
inspection of the Collateral by the Administrative Agent, or persons designated
by the Administrative Agent;

(iv) at the Administrative Agent’s reasonable request, appear in and defend any
action or proceeding that may affect such Grantor’s title to or the
Administrative Agent’s security interest in all or any part of the Collateral;
and

(v) furnish the Administrative Agent with information regarding the Collateral,
including the location thereof as the Administrative Agent may reasonably
request from time to time.

 

29



--------------------------------------------------------------------------------

(b) Each Grantor hereby authorizes the Administrative Agent to file a Record or
Records, including financing or continuation statements, Intellectual Property
Security Agreements and amendments and supplements to any of the foregoing, in
any jurisdictions and with any filing offices as the Administrative Agent may
determine, in its sole discretion, are necessary or advisable to perfect or
otherwise protect the security interest granted to the Administrative Agent
herein. Such financing statements may describe the Collateral in the same manner
as described herein or may contain an indication or description of collateral
that describes such property in any other manner as the Administrative Agent may
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection of the security interest in the Collateral granted to the
Administrative Agent herein, including describing such property as “all assets,
whether now owned or hereafter acquired, developed or created” or words of
similar effect. Each Grantor shall furnish to the Administrative Agent from time
to time statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Administrative Agent may reasonably request, all in reasonable detail.

(c) Each Grantor hereby authorizes the Administrative Agent to modify this
Agreement after obtaining such Grantor’s approval of or signature to such
modification by amending Schedule 5.2 (as such schedule may be amended or
supplemented from time to time) to include reference to any right, title or
interest in any existing Intellectual Property or any Intellectual Property
acquired or developed by any Grantor after the execution hereof or to delete any
reference to any right, title or interest in any Intellectual Property in which
any Grantor no longer has or claims any right, title or interest.

7.3 Additional Grantors. From time to time subsequent to the date hereof,
additional Persons may become parties hereto as additional Grantors (each, an
“Additional Grantor”), by executing a Pledge Supplement. Upon delivery of any
such Pledge Supplement to the Administrative Agent, notice of which is hereby
waived by Grantors, each Additional Grantor shall be a Grantor and shall be as
fully a party hereto as if Additional Grantor were an original signatory hereto.
Each Grantor expressly agrees that its obligations arising hereunder shall not
be affected or diminished by the addition or release of any other Grantor
hereunder, nor by any election of Administrative Agent not to cause any
Subsidiary of Borrower to become an Additional Grantor hereunder. This Agreement
shall be fully effective as to any Grantor that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Grantor hereunder.

SECTION 8. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

8.1 Power of Attorney. Effective upon the occurrence and during the continuance
of an Event of Default, each Grantor hereby irrevocably appoints the
Administrative Agent (such appointment being coupled with an interest) as such
Grantor’s attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor, the Administrative Agent or otherwise,
from time to time in the Administrative Agent’s discretion to take any action
and to execute any instrument that the Administrative Agent may deem reasonably
necessary or advisable to accomplish the purposes of this Agreement, including
the following:

 

30



--------------------------------------------------------------------------------

(a) to obtain and adjust insurance required to be maintained by such Grantor or
paid to the Administrative Agent pursuant to the Credit Agreement;

(b) to ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due or to become due under or in respect of
any of the Collateral;

(c) to receive, endorse and collect any drafts or other instruments, documents
and Chattel Paper in connection with clause (b) above;

(d) to file any claims or take any action or institute any proceedings that the
Administrative Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Administrative Agent
with respect to any of the Collateral;

(e) to prepare and file any UCC financing statements against such Grantor as
debtor;

(f) to prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the lien and security interest granted herein
in any Intellectual Property included in the Collateral in the name of such
Grantor as debtor;

(g) to take or cause to be taken all actions necessary to perform or comply or
cause performance or compliance with the terms of this Agreement, including
access to pay or discharge taxes or Liens (other than Permitted Liens) levied or
placed upon or threatened against the Collateral, the legality or validity
thereof and the amounts necessary to discharge the same to be determined by the
Administrative Agent in its sole discretion, any such payments made by the
Administrative Agent to become obligations of such Grantor to the Administrative
Agent, due and payable immediately without demand; and

(h) generally to sell, transfer, lease, license, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Administrative Agent were the absolute owner thereof for all
purposes, and to do, at the Administrative Agent’s option and such Grantor’s
expense, at any time or from time to time, all acts and things that the
Administrative Agent deems reasonably necessary to protect, preserve or realize
upon the Collateral and the Administrative Agent’s security interest therein in
order to effect the intent of this Agreement, all as fully and effectively as
such Grantor might do.

8.2 No Duty on the Part of Administrative Agent or Secured Parties. The powers
conferred on the Administrative Agent hereunder are solely to protect the
interests of the Secured Parties in the Collateral and shall not impose any duty
upon the Administrative Agent or any other Secured Party to exercise any such
powers. The Administrative Agent and the other Secured Parties shall be
accountable only for

 

31



--------------------------------------------------------------------------------

amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct.

8.3 Appointment Pursuant to Credit Agreement. The Administrative Agent has been
appointed as administrative agent pursuant to the Credit Agreement. The rights,
duties, privileges, immunities and indemnities of the Administrative Agent
hereunder are subject to the provisions of the Credit Agreement.

SECTION 9. REMEDIES.

9.1 Generally.

(a) If any Event of Default shall have occurred and be continuing, the
Administrative Agent may exercise in respect of the Collateral, in addition to
all other rights and remedies provided for herein or otherwise available to it
at law or in equity, all the rights and remedies of a secured creditor on
default under the UCC (whether or not the UCC applies to the affected
Collateral) to collect, enforce or satisfy any Secured Obligations then owing,
whether by acceleration or otherwise, and also may pursue any of the following
separately, successively or simultaneously:

(i) require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of the Administrative Agent forthwith,
assemble all or part of the Collateral as directed by the Administrative Agent
and make it available to the Administrative Agent at a place to be designated by
the Administrative Agent that is reasonably convenient to both parties;

(ii) enter onto the property where any Collateral is located and take possession
thereof with or without judicial process;

(iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Administrative Agent deems appropriate; and

(iv) without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Administrative Agent’s offices or elsewhere, for cash, on
credit or for future delivery, at such time or times and at such price or prices
and upon such other terms as the Administrative Agent may deem commercially
reasonable.

(b) The Administrative Agent or any other Secured Party may be the purchaser of
any or all of the Collateral at any public or private (to the extent to the
portion of the Collateral being privately sold is of a kind that is customarily
sold on a

 

32



--------------------------------------------------------------------------------

recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Administrative Agent, as
administrative agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Administrative Agent at such sale. Each purchaser at any such sale shall hold
the property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) Business Days’ notice to such Grantor of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. The Administrative Agent
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Each Grantor agrees that it would not be
commercially unreasonable for the Administrative Agent to dispose of the
Collateral or any portion thereof by using Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets.
Each Grantor hereby waives any claims against the Administrative Agent arising
by reason of the fact that the price at which any Collateral may have been sold
at such a private sale was less than the price which might have been obtained at
a public sale, even if the Administrative Agent accepts the first offer received
and does not offer such Collateral to more than one offeree. If the proceeds of
any sale or other disposition of the Collateral are insufficient to pay all the
Secured Obligations, Grantors shall be liable for the deficiency and the
reasonable fees of any attorneys employed by the Administrative Agent to collect
such deficiency.

(c) Each Grantor further agrees that a breach by any Grantor of any of the
covenants contained in this Section 9.1 will cause irreparable injury to the
Administrative Agent, that the Administrative Agent has no adequate remedy at
law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section 9.1 shall be specifically enforceable against
such Grantor, and such Grantor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no default has occurred giving rise to the Secured Obligations
becoming due and payable prior to their stated maturities. Nothing in this
Section shall in any way limit the rights of the Administrative Agent hereunder.

(d) The Administrative Agent may sell the Collateral without giving any
warranties as to the Collateral. The Administrative Agent may specifically
disclaim or modify any warranties of title or the like. This procedure will not
be considered to adversely affect the commercial reasonableness of any sale of
the Collateral.

 

33



--------------------------------------------------------------------------------

(e) The Administrative Agent shall have no obligation to marshal any of the
Collateral.

9.2 Application of Proceeds. Except as expressly provided elsewhere in this
Agreement, all proceeds received by the Administrative Agent in respect of any
sale of, any collection from, or other realization upon all or any part of the
Collateral shall be applied by the Administrative Agent in accordance with
Section 8.03 of the Credit Agreement.

9.3 Sales on Credit. If Administrative Agent sells any of the Collateral upon
credit, the relevant Grantor will be credited only with payments actually made
by the purchaser and received by the Administrative Agent in respect of such
Collateral. In the event the purchaser fails to pay for the Collateral,
Administrative Agent may resell the Collateral and Grantor shall be credited
with proceeds of such sale.

9.4 Investment Related Property. Each Grantor recognizes that, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws, the Administrative Agent may be compelled, with respect to any
sale of all or any part of the Investment Related Property conducted without
prior registration or qualification of such Investment Related Property under
the Securities Act and/or such state securities laws, to limit purchasers to
those who will agree, among other things, to acquire the Investment Related
Property for their own account, for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges that any such private
sale may be at prices and on terms less favorable than those obtainable through
a public sale without such restrictions (including a public offering made
pursuant to a registration statement under the Securities Act) and,
notwithstanding such circumstances, each Grantor agrees that any such private
sale shall be deemed to have been made in a commercially reasonable manner and
that the Administrative Agent shall have no obligation to engage in public sales
and no obligation to delay the sale of any Investment Related Property for the
period of time necessary to permit the issuer thereof to register it for a form
of public sale requiring registration under the Securities Act or under
applicable state securities laws, even if such issuer would, or should, agree to
so register it. If the Administrative Agent determines to exercise its right to
sell any or all of the Investment Related Property, upon written request, each
Grantor shall and shall cause each issuer of any Pledged Stock to be sold
hereunder, each partnership and each limited liability company from time to time
to furnish to the Administrative Agent all such information as the
Administrative Agent may request in order to determine the number and nature of
interest, shares or other instruments included in the Investment Related
Property which may be sold by the Administrative Agent in exempt transactions
under the Securities Act and the rules and regulations of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.

9.5 Grant of Intellectual Property License. Solely for the purpose of enabling
the Administrative Agent, following the occurrence and during the continuance of
an Event of Default, to exercise rights and remedies under this Section 9 at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies, and for no other purpose, each Grantor hereby grants
to the Administrative

 

34



--------------------------------------------------------------------------------

Agent, to the extent permitted by applicable law, an irrevocable (during the
term of this Agreement), nonexclusive license (exercisable without payment of
royalty or other compensation to such Grantor) to use, license or sublicense any
of the Intellectual Property included in the Collateral now owned or hereafter
acquired, developed or created by such Grantor, wherever the same may be
located; provided that (i) such license shall be subject to the rights of any
licensee (other than any Grantor) under any Intellectual Property License
granted prior to such Event of Default, (ii) in the case of Trademarks, such
license shall be subject to sufficient rights to quality control and inspection
in favor of such Grantor to avoid the risk of invalidation of such Trademarks,
(iii) in the case of any foreign Intellectual Property jointly-owned with any
Person (other than any Grantor or any Subsidiary of any Grantor), such license
shall be subject to the rights of such other Person, and (iv) to the extent the
foregoing license is a sublicense of such Grantor’s rights as licensee under any
Intellectual Property License, the license to the Administrative Agent shall be
in accordance with any limitations in such Intellectual Property License,
including prohibitions on further sublicensing. Subject to the foregoing
provisos, such license shall include access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout hereof.

9.6 Intellectual Property.

(a) Anything contained herein to the contrary notwithstanding, in addition to
the other rights and remedies provided herein, upon the occurrence and during
the continuation of an Event of Default:

(i) the Administrative Agent shall have the right (but not the obligation) to
bring suit or otherwise commence any action or proceeding in the name of any
Grantor, the Administrative Agent or otherwise, in the Administrative Agent’s
sole discretion, to enforce any Intellectual Property rights of such Grantor
included in the Collateral, in which event such Grantor shall, at the request of
the Administrative Agent, do any and all reasonable and lawful acts and execute
any and all documents reasonably required by the Administrative Agent in aid of
such enforcement, and such Grantor shall promptly, upon demand, reimburse and
indemnify the Administrative Agent as provided in Section 12 in connection with
the exercise of its rights under this Section 9.6, and, to the extent that the
Administrative Agent shall elect not to bring suit to enforce any Intellectual
Property rights included in the Collateral as provided in this Section 9.6, each
Grantor agrees to use all reasonable measures, whether by action, suit,
proceeding or otherwise, to prevent the infringement, misappropriation, dilution
or other violation of any of such Grantor’s rights in the Intellectual Property
included in the Collateral by others;

(ii) upon written demand from the Administrative Agent, each Grantor shall
grant, assign, convey or otherwise transfer to the Administrative Agent or such
Administrative Agent’s designee all of such Grantor’s right, title and interest
in and to any Intellectual Property included in the Collateral and shall execute
and deliver to the Administrative Agent such documents as are necessary or
appropriate to carry out the intent and purposes of this Agreement;

 

35



--------------------------------------------------------------------------------

(iii) each Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Secured Obligations outstanding only to the extent that
the Administrative Agent (or any other Secured Party) receives Cash Proceeds in
respect of the sale of, or other realization upon, any such Intellectual
Property included in the Collateral;

(iv) within five (5) Business Days after written notice from the Administrative
Agent, each Grantor shall make reasonably available to the Administrative Agent,
to the extent within such Grantor’s power and authority, such personnel in such
Grantor’s employ as of the date of such Event of Default as the Administrative
Agent may reasonably designate, by name, title or job responsibility, to permit
such Grantor to continue, directly or indirectly, to produce, advertise and sell
the products and services sold or delivered by such Grantor under or in
connection with any Trademarks, such persons to be reasonably available to
perform their prior functions on the Administrative Agent’s behalf and to be
compensated by the Administrative Agent at such Grantor’s expense on a per diem,
pro-rata basis consistent with the salary and benefit structure applicable to
each as of the date of such Event of Default; and

(v) the Administrative Agent shall have the right to notify, or require each
Grantor to notify, any obligors with respect to amounts due or to become due to
such Grantor in respect of any Intellectual Property of such Grantor included in
the Collateral, of the existence of the security interest created herein, to
direct such obligors to make payment of all such amounts directly to the
Administrative Agent, and, upon such notification and at the expense of such
Grantor, to enforce collection of any such amounts and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done.

(b) If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Administrative Agent of any rights, title
and interests in and to any Intellectual Property of such Grantor shall have
been previously made and shall have become absolute and effective, and (iv) the
Secured Obligations shall not have become immediately due and payable, upon the
written request of any Grantor, the Administrative Agent shall promptly execute
and deliver to such Grantor, at such Grantor’s sole cost and expense, such
assignments or other transfer as may be necessary to reassign to such Grantor
any such rights, title and interests as may have been assigned to the
Administrative Agent as aforesaid, subject to any disposition thereof that may
have been made by the Administrative Agent; provided, after giving effect to
such reassignment, the Administrative Agent’s security interest granted pursuant
hereto, as well as all other rights and remedies of the Administrative Agent
granted hereunder, shall continue to be in full force and effect; and provided,
further, the rights, title and interests so reassigned shall be free and clear
of any other Liens granted by or on behalf of the Administrative Agent and the
Secured Parties.

 

36



--------------------------------------------------------------------------------

9.7 Cash Proceeds; Deposit Accounts.

(a) If any Event of Default shall have occurred and be continuing, in addition
to the rights of the Administrative Agent specified in Section 6.5 with respect
to payments of Receivables, upon request of the Administrative Agent, all
proceeds of any Collateral received by any Grantor consisting of cash, checks
and other near-cash items (collectively, “Cash Proceeds”) shall be held by such
Grantor in trust for the Administrative Agent, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Administrative Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Administrative Agent, if required) and held by
the Administrative Agent. Grantor shall not adjust, settle or compromise the
amount or payment of any such amount or release wholly or partly any obligor
with respect thereto or allow any credit or discount thereon. Any Cash Proceeds
received by the Administrative Agent (whether from a Grantor or otherwise) may,
in the sole discretion of the Administrative Agent, (A) be held by the
Administrative Agent for the ratable benefit of the Secured Parties, as
collateral security for the Secured Obligations (whether matured or unmatured)
and/or (B) then or at any time thereafter may be applied by the Administrative
Agent against the Secured Obligations then due and owing.

(b) If any Event of Default shall have occurred and be continuing, the
Administrative Agent may apply the balance from any Deposit Account or instruct
the bank at which any Deposit Account is maintained to pay the balance of any
Deposit Account to or for the benefit of the Administrative Agent.

SECTION 10. COLLATERAL AGENT.

The Administrative Agent has been appointed to act as collateral agent hereunder
by the Lenders and, by their acceptance of the benefits hereof, the other
Secured Parties appoint the Administrative Agent to act as collateral agent
hereunder. The Administrative Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including
the release or substitution of Collateral), solely in accordance with this
Agreement, the Credit Agreement and the other Loan Documents; provided, the
Administrative Agent shall, after payment in full of all Obligations under the
Credit Agreement and the other Loan Documents, exercise, or refrain from
exercising, any remedies provided for herein in accordance with the instructions
of the holders (the “Majority Holders”) of a majority of the aggregate
“settlement amount” as defined in the Related Credit Arrangements (or, with
respect to any Related Credit Arrangement that has been terminated in accordance
with its terms, the amount then due and payable (exclusive of expenses and
similar payments, but including any early termination payments then due) under
such Related Credit Arrangement) under all Related Credit Arrangements. For
purposes of the foregoing sentence, settlement amount for any Related Credit
Arrangement that has not been terminated shall be the settlement

 

37



--------------------------------------------------------------------------------

amount as of the last Business Day of the month preceding any date of
determination and shall be calculated by the appropriate swap counterparties and
reported to the Administrative Agent upon request; provided any Related Credit
Arrangement with a settlement amount that is a negative number shall be
disregarded for purposes of determining the Majority Holders. In furtherance of
the foregoing provisions of this Section 10, each Secured Party, by its
acceptance of the benefits hereof, agrees that it shall have no right
individually to realize upon any of the Collateral hereunder, it being
understood and agreed by such Secured Party that all rights and remedies
hereunder may be exercised solely by the Administrative Agent for the benefit of
Secured Parties in accordance with the terms of this Agreement. The provisions
of the Credit Agreement relating to the Administrative Agent, including the
provisions relating to resignation or removal of the Administrative Agent and
the powers and duties and immunities of the Administrative Agent, are
incorporated herein by this reference and shall survive any termination of the
Credit Agreement.

SECTION 11. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS; TERMINATION AND
RELEASE.

(a) This Agreement shall create a continuing security interest in the Collateral
and shall remain in full force and effect until the Termination Date, be binding
upon each Grantor, its successors and assigns, and inure, together with the
rights and remedies of the Administrative Agent hereunder, to the benefit of the
Administrative Agent and its successors, transferees and assigns. Without
limiting the generality of the foregoing, but subject to the terms of the Credit
Agreement, any Lender may assign or otherwise transfer any Loans held by it to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to Lenders herein or otherwise.

(b) On the Termination Date, the security interest granted hereby shall
automatically terminate hereunder and of record and all rights to the Collateral
shall revert to the Grantors.

(c) If approved, authorized or ratified in writing by the Required Lenders
(subject to Section 10.01 of the Credit Agreement), or if approved by the
Administrative Agent in connection with the sale of property subject to a Lien
hereunder as part of or in connection with any Disposition permitted under the
Credit Agreement, the applicable security interest granted hereby in such assets
in respect of which a lien release was so approved, authorized or ratified shall
automatically terminate hereunder and of record.

(d) Upon any termination described above, the Administrative Agent shall, at the
Grantors’ expense, execute and deliver to the Grantors or otherwise authorize
the filing of such documents as the Grantors shall reasonably request, including
financing statement amendments to evidence such termination.

(e) Upon any disposition of property permitted by the Credit Agreement, the
Liens granted herein shall be deemed to be automatically released with

 

38



--------------------------------------------------------------------------------

no further action on the part of any Person. The Administrative Agent shall, at
the applicable Grantor’s expense, execute and deliver or otherwise authorize the
filing of such documents as such Grantor shall reasonably request, in form and
substance reasonably satisfactory to the Administrative Agent, including
financing statement amendments to evidence such release.

SECTION 12. STANDARD OF CARE; ADMINISTRATIVE AGENT MAY PERFORM.

The powers conferred on the Administrative Agent hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers. Except for the exercise of reasonable care in the custody of
any Collateral in its possession and the accounting for moneys actually received
by it hereunder, the Administrative Agent shall have no duty as to any
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Collateral. The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of Collateral in its possession if such Collateral is
accorded treatment substantially equal to that which the Administrative Agent,
in its individual capacity, accords its own property. Neither the Administrative
Agent nor any of its directors, officers, employees or agents shall be liable
for failure to demand, collect or realize upon all or any part of the Collateral
or for any delay in doing so, nor shall any such Person be under any obligation
to sell or otherwise dispose of any Collateral upon the request of any Grantor
or otherwise. If any Grantor fails to perform any agreement contained herein,
the Administrative Agent may itself perform, or cause performance of, such
agreement, and the expenses of the Administrative Agent incurred in connection
therewith shall be payable by each Grantor under Section 10.04 of the Credit
Agreement.

SECTION 13. MISCELLANEOUS.

(a) Any notice required or permitted to be given under this Agreement shall be
given in accordance with Section 10.02 of the Credit Agreement.

(b) No failure or delay on the part of the Administrative Agent in the exercise
of any power, right or privilege hereunder or under any other Loan Document
shall impair such power, right or privilege or be construed to be a waiver of
any default or acquiescence therein, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other power, right or privilege. All rights and remedies existing under
this Agreement and the other Loan Documents are cumulative to, and not exclusive
of, any rights or remedies otherwise available.

(c) In case any provision in or obligation under this Agreement shall be held to
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. All covenants hereunder shall be given independent
effect so that if a particular action or condition is not permitted by any of
such covenants, the fact that it would be permitted by

 

39



--------------------------------------------------------------------------------

an exception to, or would otherwise be within the limitations of, another
covenant shall not avoid the occurrence of a Default or an Event of Default if
such action is taken or condition exists.

(d) This Agreement shall be binding upon and inure to the benefit of the
Administrative Agent and the Grantors and their respective permitted successors
and assigns. No Grantor shall, without the prior written consent of the
Administrative Agent given in accordance with the Credit Agreement, assign any
right, duty or obligation hereunder. This Agreement and the other Loan Documents
embody the entire agreement and understanding between the Grantors and the
Administrative Agent and supersede all prior agreements and understandings
between such parties relating to the subject matter hereof and thereof.
Accordingly, the Loan Documents may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.

(e) This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.

(f) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
ALL CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).

(g) THE PROVISIONS OF THE CREDIT AGREEMENT UNDER THE HEADINGS “GOVERNING LAW;
JURISDICTION; ETC.” AND “WAIVER OF JURY TRIAL” ARE INCORPORATED HEREIN BY THIS
REFERENCE AND SUCH INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE CREDIT
AGREEMENT.

[Signature Pages Follow]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Administrative Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

SUNEDISON SEMICONDUCTOR

B.V., as a Grantor

By:                                                                  
                             

Name:                                                                  
                        

Title:                                                                  
                          

SUNEDISON SEMICONDUCTOR

LIMITED, as a Grantor

By:                                                                  
                             

Name:                                                                  
                        

Title:                                                                  
                          

SUNEDISON SEMICONDUCTOR

HOLDINGS B.V., as a Grantor

By:                                                                  
                             

Name:                                                                  
                        

Title:                                                                  
                          

SUNEDISON SEMICONDUCTOR,

LLC, as a Grantor

By:                                                                  
                             

Name:                                                                  
                        

Title:                                                                  
                          

MEMC JAPAN LTD., as a Grantor

By:                                                                  
                             

Name:                                                                  
                        

Title:                                                                  
                          

[Signature Page to Pledge and Security Agreement (US)]



--------------------------------------------------------------------------------

MEMC ELECTRONIC MATERIALS

SENDIRIAN BERHAD, as a Grantor

By:                                     
                                                          
Name:                                     
                                                     
Title:                                     
                                                        MEMC KOREA COMPANY, as a
Grantor By:                                     
                                                          
Name:                                     
                                                     
Title:                                     
                                                       

TAISIL ELECTRONIC MATERIALS

CORPORATION, as a Grantor

By:                                     
                                                          
Name:                                     
                                                     
Title:                                     
                                                        MEMC IPOH SDN. BHD., as
a Grantor By:                                     
                                                          
Name:                                     
                                                     
Title:                                     
                                                        MEMC HOLDING B.V., as a
Grantor By:                                     
                                                          
Name:                                     
                                                     
Title:                                     
                                                       

MEMC ELECTRONIC MATERIALS

S.P.A., as a Grantor

By:                                     
                                                          
Name:                                     
                                                     
Title:                                     
                                                       

[Signature Page to Pledge and Security Agreement (US)]



--------------------------------------------------------------------------------

SUNEDISON SEMICONDUCTOR TECHNOLOGY PTE. LTD., as a

Grantor

By:                                                                  
                             

Name:                                                                  
                        

Title:                                                                  
                          

[Signature Page to Pledge and Security Agreement (US)]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as Administrative Agent

By:                                                                  
                             

Name:                                                                  
                        

Title:                                                                  
                          

[Signature Page to Pledge and Security Agreement (US)]



--------------------------------------------------------------------------------

SCHEDULE 5.1

TO PLEDGE AND SECURITY AGREEMENT (US)

GENERAL INFORMATION

 

(A) Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

 

Full Legal

Name

   Type of
Organization    Jurisdiction of
Organization    Chief Executive
Office/Sole Place of
Business    Organization I.D.#                                    

 

(B) Other Names (including any Trade Name or Fictitious Business Name) under
which each Grantor currently conducts business:

 

Full Legal Name

   Trade Name or Fictitious Business Name         

 

(C) Changes in Name, Jurisdiction of Organization, Chief Executive Office or
Sole Place of Business and Corporate Structure within past five (5) years:

 

Grantor

   Date of Change    Description of Change                  

 

SCHEDULE 5.1-1



--------------------------------------------------------------------------------

SCHEDULE 5.2

TO PLEDGE AND SECURITY AGREEMENT (US)

COLLATERAL IDENTIFICATION

I. INVESTMENT RELATED PROPERTY

 

(A) Pledged Stock:

 

Grantor

  

Stock

Issuer

  

Class of

Stock

  

Certificated

(Y/N)

  

Stock
Certificate

No.

  

Par

Value

  

No. of

Pledged

Stock

  

Percentage

of

Outstanding
Stock of

the Stock

Issuer

                                         

Pledged LLC Interests:

 

Grantor

  

Limited

Liability

Company

  

Certificated

(Y/N)

  

Certificate

No. (if any)

  

No. of

Pledged Units

  

Percentage of
Outstanding
LLC Interests
of the Limited
Liability

Company

                             

Pledged Partnership Interests:

 

Grantor

  

Partnership

  

Type of

Partnership
Interests (e.g.,

general or

limited)

  

Certificated

(Y/N)

  

Certificate

No.

(if any)

  

Percentage of
Outstanding
Partnership

Interests of

the

Partnership

                             

Trust Interests or other Equity Interests not listed above:

 

Grantor

  

Trust

  

Class of Trust
Interests

  

Certificated

(Y/N)

  

Certificate

No.

(if any)

  

Percentage of
Outstanding

Trust Interests of

the Trust

                             

 

SCHEDULE 5.2-1



--------------------------------------------------------------------------------

Pledged Debt:

 

Grantor

  

Issuer

  

Original

Principal

Amount

  

Outstanding

Principal

Balance

  

Issue Date

  

Maturity Date

                             

Securities Account:

 

Grantor

   Name of Securities
Intermediary    Account Number    Account Name                  

Deposit Accounts:

 

Grantor

   Name of Depositary
Bank    Account Number    Account Name                  

Commodity Contracts and Commodity Accounts:

 

Grantor

   Name of Commodity
Intermediary    Account Number    Account Name                  

II. INTELLECTUAL PROPERTY

 

  (A) Copyrights

 

Grantor

   Jurisdiction    Title of Work    Registration
Number (if any)    Registration Date
(if any)                        

 

  (B) Copyright Licenses with respect to Material Intellectual Property

 

Grantor

   Description of
Copyright License    Registration Number
(if any) of underlying
Copyright    Name of Licensor                  

 

SCHEDULE 5.2-2



--------------------------------------------------------------------------------

  (C) Patents

 

Grantor

   Jurisdiction    Title of Patent    Patent
Number/(Application
Number)    Issue Date/(Filing
Date)                        

 

  (D) Patent Licenses with respect to Material Intellectual Property

 

Grantor

   Description of Patent
License    Patent Number of
underlying Patent    Name of Licensor                  

 

  (E) Trademarks

 

Grantor

   Jurisdiction    Trademark    Registration
Number/(Serial
Number)    Registration
Date/(Filing Date)                        

 

  (F) Trademark Licenses with respect to Material Intellectual Property

 

Grantor

   Description of
Trademark License    Registration Number
of underlying
Trademark    Name of Licensor                  

 

SCHEDULE 5.2-3



--------------------------------------------------------------------------------

III. COMMERCIAL TORT CLAIMS

 

Grantor

   Commercial Tort Claims            

IV. LETTER OF CREDIT RIGHTS

 

Grantor

   Description of Letters of Credit         

V. WAREHOUSEMAN, BAILEES AND OTHER THIRD PARTIES IN POSSESSION OF COLLATERAL

 

Grantor

   Description of Property    Name and Address of Third
Party                  

 

SCHEDULE 5.2-4



--------------------------------------------------------------------------------

SCHEDULE 5.4

TO PLEDGE AND SECURITY AGREEMENT (US)

FINANCING STATEMENTS:

 

Grantor

   Filing Jurisdiction(s)         



--------------------------------------------------------------------------------

SCHEDULE 5.5

TO PLEDGE AND SECURITY AGREEMENT (US)

 

Grantor

   Location of Equipment and Inventory         

 

SCHEDULE 5.5-1



--------------------------------------------------------------------------------

EXHIBIT A

TO PLEDGE AND SECURITY AGREEMENT (US)

PLEDGE SUPPLEMENT

This PLEDGE SUPPLEMENT, dated [mm/dd/yy], is delivered by [NAME OF GRANTOR] a
[NAME OF STATE OF INCORPORATION] [Corporation] (the “Grantor”) pursuant to the
Pledge and Security Agreement (US), dated as of May 27, 2014 (as it may be from
time to time amended, restated, modified or supplemented, the “Security
Agreement”), among SunEdison Semiconductor B.V., a private limited liability
company (besloten vennootschap met beperkte aansprakelijkheid) incorporated
under the law of the Netherlands, the other Grantors named therein, and Goldman
Sachs Bank USA, as the Administrative Agent. Capitalized terms used herein not
otherwise defined herein shall have the meanings ascribed thereto in the
Security Agreement.

Grantor hereby confirms the grant to the Administrative Agent set forth in the
Security Agreement of, and does hereby grant to the Administrative Agent, a
security interest in all of Grantor’s right, title and interest in, to and under
all Collateral to secure the Secured Obligations, in each case whether now or
hereafter existing or in which Grantor now has or hereafter acquires an interest
and wherever the same may be located. Grantor represents and warrants that the
attached Supplements to Schedules accurately and completely set forth all
additional information required to be provided pursuant to the Security
Agreement and hereby agrees that such Supplements to Schedules shall constitute
part of the Schedules to the Security Agreement.

THIS PLEDGE SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
AND ALL CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF
WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].

 

[NAME OF GRANTOR] By:  

 

Name:   Title:  

 

EXHIBIT A-1



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.1

TO PLEDGE AND SECURITY AGREEMENT (US)

Additional Information:

GENERAL INFORMATION

 

(A) Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

 

Full Legal

Name

   Type of
Organization    Jurisdiction of
Organization    Chief Executive
Office/Sole Place of
Business    Organization I.D.#                                    

 

(B) Other Names (including any Trade Name or Fictitious Business Name) under
which each Grantor currently conducts business:

 

Full Legal Name

   Trade Name or Fictitious Business Name         

 

(C) Changes in Name, Jurisdiction of Organization, Chief Executive Office or
Sole Place of Business and Corporate Structure within past five (5) years:

 

Grantor

   Date of Change    Description of Change                  

 

EXHIBIT A-2



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.2

TO PLEDGE AND SECURITY AGREEMENT (US)

COLLATERAL IDENTIFICATION

I. INVESTMENT RELATED PROPERTY

 

(A) Pledged Stock:

 

Grantor

  

Stock

Issuer

  

Class of

Stock

  

Certificated

(Y/N)

  

Stock
Certificate

No.

  

Par Value

  

No. of

Pledged

Stock

  

Percentage

of

Outstanding
Stock of

the Stock

Issuer

                                         

Pledged LLC Interests:

 

Grantor

  

Limited

Liability

Company

  

Certificated

(Y/N)

  

Certificate

No. (if any)

  

No. of

Pledged Units

  

Percentage of
Outstanding
LLC Interests
of the Limited
Liability

Company

                             

Pledged Partnership Interests:

 

Grantor

  

Partnership

  

Type of

Partnership
Interests (e.g.,

general or

limited)

  

Certificated

(Y/N)

  

Certificate

No.

(if any)

  

Percentage of
Outstanding
Partnership

Interests of

the

Partnership

                             

Pledged Trust Interests:

 

Grantor

  

Trust

  

Class of Trust
Interests

  

Certificated

(Y/N)

  

Certificate

No.

(if any)

  

Percentage of
Outstanding

Trust

Interests of

the Trust

                             

 

EXHIBIT A-3



--------------------------------------------------------------------------------

Pledged Debt:

 

Grantor

  

Issuer

  

Original

Principal

Amount

  

Outstanding

Principal

Balance

  

Issue Date

  

Maturity Date

                             

Securities Account:

 

Grantor

   Share of Securities
Intermediary    Account Number    Account Name                  

Deposit Accounts:

 

Grantor

   Name of Depositary
Bank    Account Number    Account Name                  

Commodities Accounts:

 

Grantor

   Name of Commodities
Intermediary    Account Number    Account Name                  

 

(B)

 

Grantor

   Date of Acquisition    Description of Acquisition            

II. INTELLECTUAL PROPERTY

 

  (A) Copyrights

 

Grantor

   Jurisdiction    Title of Work    Registration
Number (if any)    Registration Date
(if any)                        

 

EXHIBIT A-4



--------------------------------------------------------------------------------

  (B) Copyright Licenses with respect to Material Intellectual Property

 

Grantor

   Description of
Copyright License    Registration Number
(if any) of underlying
Copyright    Name of Licensor                  

 

  (C) Patents

 

Grantor

   Jurisdiction    Title of Patent    Patent
Number/(Application
Number)    Issue Date/(Filing
Date)                        

 

  (D) Patent Licenses with respect to Material Intellectual Property

 

Grantor

   Description of Patent
License    Patent Number of
underlying Patent    Name of Licensor                  

 

  (E) Trademarks

 

Grantor

   Jurisdiction    Trademark    Registration
Number/(Serial
Number)    Registration
Date/(Filing Date)                        

 

  (F) Trademark Licenses with respect to Material Intellectual Property

 

Grantor

   Description of
Trademark License    Registration Number
of underlying
Trademark    Name of Licensor                  

 

EXHIBIT A-5



--------------------------------------------------------------------------------

(G) Trade Secret Licenses

III. COMMERCIAL TORT CLAIMS

 

Grantor

   Commercial Tort Claims            

IV. LETTER OF CREDIT RIGHTS

 

Grantor

   Description of Letters of Credit         

V. WAREHOUSEMAN, BAILEES AND OTHER THIRD PARTIES IN POSSESSION OF COLLATERAL

 

Grantor

   Description of Property    Name and Address of Third
Party                  

 

EXHIBIT A-6



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.4 TO

PLEDGE AND SECURITY AGREEMENT

(US)

Financing Statements:

 

Grantor

   Filing Jurisdiction(s)         

 

EXHIBIT A-7



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.5

TO PLEDGE AND SECURITY AGREEMENT (US)

Additional Information:

 

Name of Grantor

  

Location of Equipment and Inventory

        

 

EXHIBIT A-8



--------------------------------------------------------------------------------

EXHIBIT B

TO PLEDGE AND SECURITY AGREEMENT (US)

UNCERTIFICATED SECURITIES CONTROL AGREEMENT

This Uncertificated Securities Control Agreement dated as of
[                    ], 20[    ] (this “Agreement”) among [            ] (the
“Pledgor”), Goldman Sachs Bank USA, as administrative agent for the Secured
Parties, (the “Administrative Agent”) and [            ], a [            ]
[corporation] (the “Issuer”). Capitalized terms used but not defined herein
shall have the meaning assigned in the Pledge and Security Agreement (US) dated
as of May 27, 2014, among the Pledgor, the other Grantors party thereto and the
Administrative Agent (as amended, restated, supplemented or otherwise modified
from time to time, the “Security Agreement”). All references herein to the “UCC”
shall mean the Uniform Commercial Code as in effect in the State of New York.

Section 1. Registered Ownership of Shares. The Issuer hereby confirms and agrees
that as of the date hereof the Pledgor is the registered owner of [            ]
shares of the Issuer’s [common] stock (the “Pledged Shares”) and the Issuer
shall not change the registered owner of the Pledged Shares without the prior
written consent of the Administrative Agent.

Section 2. Instructions. If at any time the Issuer shall receive instructions
originated by the Administrative Agent relating to the Pledged Shares, the
Issuer shall comply with such instructions without further consent by the
Pledgor or any other person.

Section 3. Additional Representations and Warranties of the Issuer. The Issuer
hereby represents and warrants to the Administrative Agent:

(a) It has not entered into, and until the termination of this agreement will
not enter into, any agreement with any other person relating the Pledged Shares
pursuant to which it has agreed to comply with instructions issued by such other
person; and

(b) It has not entered into, and until the termination of this agreement will
not enter into, any agreement with the Pledgor or the Administrative Agent
purporting to limit or condition the obligation of the Issuer to comply with
Instructions as set forth in Section 2 hereof.

(c) Except for the claims and interest of the Administrative Agent and of the
Pledgor in the Pledged Shares, the Issuer does not know of any claim to, or
interest in, the Pledged Shares. If any person asserts any lien, encumbrance or
adverse claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against the Pledged Shares, the Issuer will
promptly notify the Administrative Agent and the Pledgor thereof.

(d) This Uncertificated Securities Control Agreement is the valid and legally
binding obligation of the Issuer, subject only to any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

EXHIBIT B-1



--------------------------------------------------------------------------------

Section 4. Choice of Law. This Agreement shall be governed by the laws of the
State of New York.

Section 5. Conflict with Other Agreements. In the event of any conflict between
this Agreement (or any portion thereof) and any other agreement now existing or
hereafter entered into, the terms of this Agreement shall prevail. No amendment
or modification of this Agreement or waiver of any right hereunder shall be
binding on any party hereto unless it is in writing and is signed by all of the
parties hereto.

Section 6. Voting Rights. Until such time as the Administrative Agent shall
otherwise instruct the Issuer in writing, the Pledgor shall have the right to
vote the Pledged Shares.

Section 7. Successors; Assignment. The terms of this Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
corporate successors or heirs and personal representatives who obtain such
rights solely by operation of law. The Administrative Agent may assign its
rights hereunder only with the express written consent of the Issuer and by
sending written notice of such assignment to the Pledgor.

Section 8. Indemnification of Issuer. The Pledgor and the Administrative Agent
hereby agree that (a) the Issuer is released from any and all liabilities to the
Pledgor and the Administrative Agent arising from the terms of this Agreement
and the compliance of the Issuer with the terms hereof, except to the extent
that such liabilities arise from the Issuer’s gross negligence, willful
misconduct or breach of its obligations hereunder and (b) the Pledgor, its
successors and assigns shall at all times indemnify and save harmless the Issuer
from and against any and all claims, actions and suits of others arising out of
the terms of this Agreement or the compliance of the Issuer with the terms
hereof, except to the extent that such arises from the Issuer’s gross
negligence, willful misconduct or breach of its obligations hereunder, and from
and against any and all liabilities, losses, damages, costs, charges, counsel
fees and other expenses of every nature and character arising by reason of the
same, until the termination of this Agreement.

Section 9. Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.

 

Pledgor:

   [Name and Address of Pledgor]    Attention: [                    ]   
Telecopier: [                    ]

 

EXHIBIT B-2



--------------------------------------------------------------------------------

Administrative Agent:

   [            ]

Issuer:

   [Insert Name and Address of Issuer]   

Attention: [                    ]

  

Telecopier: [                    ]

Any party may change its address for notices in the manner set forth above.

Section 10. Termination. The obligations of the Issuer to the Administrative
Agent pursuant to this Agreement shall continue in effect until the security
interests of the Administrative Agent in the Pledged Shares have been terminated
pursuant to the terms of the Security Agreement and the Administrative Agent has
notified the Issuer of such termination in writing. The Administrative Agent
agrees to provide Notice of Termination in substantially the form of Exhibit A
hereto to the Issuer upon the request of the Pledgor on or after the termination
of the Administrative Agent’s security interest in the Pledged Shares pursuant
to the terms of the Security Agreement. The termination of this Control
Agreement shall not terminate the Pledged Shares or alter the obligations of the
Issuer to the Pledgor pursuant to any other agreement with respect to the
Pledged Shares.

Section 11. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

 

[NAME OF PLEDGOR],

as Pledgor

By:  

 

Name:   Title:  

GOLDMAN SACHS BANK USA,

as Administrative Agent

By:  

 

Name:   Title:  

[NAME OF ISSUER],

as Issuer

By:  

 

Name:   Title:  

 

EXHIBIT B-3



--------------------------------------------------------------------------------

Exhibit A

[Letterhead of Administrative Agent]

[Date]

[Name and Address of Issuer]

Attention: [                    ]

Re: Termination of Control Agreement

You are hereby notified that the Uncertificated Securities Control Agreement
between you, [Name of Pledgor] (the “Pledgor”) and the undersigned (a copy of
which is attached) is terminated and you have no further obligations to the
undersigned pursuant to such Agreement. Notwithstanding any previous
instructions to you, you are hereby instructed to accept all future directions
with respect to Pledged Shares (as defined in the Uncertificated Securities
Control Agreement) from the Pledgor. This notice terminates any obligations you
may have to the undersigned with respect to the Pledged Shares, however nothing
contained in this notice shall alter any obligations which you may otherwise owe
to the Pledgor pursuant to any other agreement.

You are instructed to deliver a copy of this notice by facsimile transmission to
the Pledgor.

 

Very truly yours,

Goldman Sachs Bank USA,

as Administrative Agent

By:                                                                  

Name:

 

Title:

 

 

EXHIBIT B-4



--------------------------------------------------------------------------------

EXHIBIT C

TO PLEDGE AND SECURITY AGREEMENT (US)

SECURITIES ACCOUNT CONTROL AGREEMENT

This Securities Account Control Agreement dated as of [                    ],
20[    ] (this “Agreement”) among [                    ] (the “Debtor”), Goldman
Sachs Bank USA, as administrative agent for the Secured Parties (together with
its successors and assigns, the “Administrative Agent”) and
[                    ], in its capacity as a “securities intermediary” as
defined in Section 8-102 of the UCC (in such capacity, the “Securities
Intermediary”). Capitalized terms used but not defined herein shall have the
meaning assigned thereto in the Pledge and Security Agreement (US), dated as of
May 27, 2014, among the Debtor, the other Grantors party thereto and the
Administrative Agent (as amended, restated, supplemented or otherwise modified
from time to time, the “Security Agreement”). All references herein to the “UCC”
shall mean the Uniform Commercial Code as in effect in the State of New York.

Section 1. Establishment of Securities Account. The Securities Intermediary
hereby confirms and agrees that:

(a) The Securities Intermediary has established account number [IDENTIFY ACCOUNT
NUMBER] in the name “[IDENTIFY EXACT TITLE OF ACCOUNT]” (such account and any
successor account, the “Securities Account”) and the Securities Intermediary
shall not change the name or account number of the Securities Account without
the prior written consent of the Administrative Agent;

(b) All securities or other property underlying any financial assets credited to
the Securities Account shall be registered in the name of the Securities
Intermediary, indorsed to the Securities Intermediary or in blank or credited to
another securities account maintained in the name of the Securities Intermediary
and in no case will any financial asset credited to the Securities Account be
registered in the name of the Debtor, payable to the order of the Debtor or
specially indorsed to the Debtor except to the extent the foregoing have been
specially indorsed to the Securities Intermediary or in blank;

(c) All property delivered to the Securities Intermediary pursuant to the
Security Agreement will be promptly credited to the Securities Account; and

(d) The Securities Account is a “securities account” within the meaning of
Section 8-501 of the UCC.

Section 2. “Financial Assets” Election. The Securities Intermediary hereby
agrees that each item of property (including, without limitation, any investment
property, financial asset, security, instrument, general intangible or cash)
credited to the Securities Account shall be treated as a “financial asset”
within the meaning of Section 8-102(a)(9) of the UCC.

Section 3. Control of the Securities Account. If at any time the Securities
Intermediary shall receive any order from the Administrative Agent directing
transfer or

 

EXHIBIT C-1



--------------------------------------------------------------------------------

redemption of any financial asset relating to the Securities Account, the
Securities Intermediary shall comply with such entitlement order without further
consent by the Debtor or any other person. If the Debtor is otherwise entitled
to issue entitlement orders and such orders conflict with any entitlement order
issued by the Administrative Agent, the Securities Intermediary shall follow the
orders issued by the Administrative Agent.

Section 4. Subordination of Lien; Waiver of Set-Off. In the event that the
Securities Intermediary has or subsequently obtains by agreement, by operation
of law or otherwise a security interest in the Securities Account or any
security entitlement credited thereto, the Securities Intermediary hereby agrees
that such security interest shall be subordinate to the security interest of the
Administrative Agent. The financial assets and other items deposited to the
Securities Account will not be subject to deduction, set-off, banker’s lien, or
any other right in favor of any person other than the Administrative Agent
(except that the Securities Intermediary may set off (i) all amounts due to the
Securities Intermediary in respect of customary fees and expenses for the
routine maintenance and operation of the Securities Account and (ii) the face
amount of any checks which have been credited to such Securities Account but are
subsequently returned unpaid because of uncollected or insufficient funds).

Section 5. Choice of Law. This Agreement and the Securities Account shall each
be governed by the laws of the State of New York. Regardless of any provision in
any other agreement, for purposes of the UCC, New York shall be deemed to be the
Securities Intermediary’s jurisdiction (within the meaning of Section 8-110 of
the UCC) and the Securities Account (as well as the securities entitlements
related thereto) shall be governed by the laws of the State of New York.

Section 6. Conflict with Other Agreements.

(a) In the event of any conflict between this Agreement (or any portion thereof)
and any other agreement now existing or hereafter entered into, the terms of
this Agreement shall prevail;

(b) No amendment or modification of this Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all of the parties hereto;

(c) The Securities Intermediary hereby confirms and agrees that:

(i) There are no other control agreements entered into between the Securities
Intermediary and the Debtor with respect to the Securities Account;

(ii) It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with any other person relating to the Securities
Account and/or any financial assets credited thereto pursuant to which it has
agreed to comply with entitlement orders (as defined in Section 8-102(a)(8) of
the UCC) of such other person; and

 

EXHIBIT C-2



--------------------------------------------------------------------------------

(iii) It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with the Debtor or the Administrative Agent
purporting to limit or condition the obligation of the Securities Intermediary
to comply with entitlement orders as set forth in Section 3 hereof.

Section 7. Adverse Claims. Except for the claims and interest of the
Administrative Agent and of the Debtor in the Securities Account, the Securities
Intermediary does not know of any claim to, or interest in, the Securities
Account or in any “financial asset” (as defined in Section 8-102(a) of the UCC)
credited thereto. If any person asserts any lien, encumbrance or adverse claim
(including any writ, garnishment, judgment, warrant of attachment, execution or
similar process) (other than as indicated in the preceding sentence) against the
Securities Account or in any financial asset carried therein, the Securities
Intermediary will promptly notify the Administrative Agent and the Debtor
thereof.

Section 8. Maintenance of Securities Account. In addition to, and not in lieu
of, the obligation of the Securities Intermediary to honor entitlement orders as
agreed in Section 3 hereof, the Securities Intermediary agrees to maintain the
Securities Account as follows:

(a) Notice of Sole Control. If at any time the Administrative Agent delivers to
the Securities Intermediary a Notice of Sole Control in substantially the form
set forth in Exhibit A hereto, the Securities Intermediary agrees that after
receipt of such notice, it will take all instruction with respect to the
Securities Account solely from the Administrative Agent. The parties hereto
agree that prior to the delivery of such Notice of Sole Control, the Debtor
shall have the right to write checks against, and make withdrawals and transfers
of amounts from, the Securities Account.

(b) Voting and Other Rights. Until such time as the Securities Intermediary
receives a Notice of Sole Control pursuant to subsection (a) of this Section 8,
the Debtor shall direct the Securities Intermediary with respect to the voting
of any financial assets credited to the Securities Account and with respect to
all other matters pertaining to the Securities Account except as may be
otherwise limited herein.

(c) Permitted Investments. Until such time as the Securities Intermediary
receives a Notice of Sole Control signed by the Administrative Agent, the Debtor
shall direct the Securities Intermediary with respect to the selection of
investments to be made for the Securities Account; provided, however, that the
Securities Intermediary shall not honor any instruction to purchase any
investments other than investments of a type described on Exhibit B hereto.

(d) Statements and Confirmations. The Securities Intermediary will promptly send
copies of all statements, confirmations and other correspondence concerning the
Securities Account and/or any financial assets credited thereto simultaneously
to each of the Debtor and the Administrative Agent at the address for each set
forth in Section 12 of this Agreement.

 

EXHIBIT C-3



--------------------------------------------------------------------------------

(e) Tax Reporting. All items of income, gain, expense and loss recognized in the
Securities Account shall be reported to the Internal Revenue Service and all
state and local taxing authorities under the name and taxpayer identification
number of the Debtor.

Section 9. Representations, Warranties and Covenants of the Securities
Intermediary. The Securities Intermediary hereby makes the following
representations, warranties and covenants:

(a) The Securities Account has been established as set forth in Section 1 above
and such Securities Account will be maintained in the manner set forth herein
until termination of this Agreement; and

(b) This Agreement is the valid and legally binding obligation of the Securities
Intermediary.

Section 10 Indemnification of Securities Intermediary. The Debtor and the
Administrative Agent hereby agree that (a) the Securities Intermediary is
released from any and all liabilities to the Debtor and the Administrative Agent
arising from the terms of this Agreement and the compliance of the Securities
Intermediary with the terms hereof, except to the extent that such liabilities
arise from the Securities Intermediary’s gross negligence or willful misconduct
and (b) the Debtor, its successors and assigns shall at all times indemnify and
save harmless the Securities Intermediary from and against any and all claims,
actions and suits of others arising out of the terms of this Agreement or the
compliance of the Securities Intermediary with the terms hereof, except to the
extent that such arises from the Securities Intermediary’s gross negligence or
willful misconduct, and from and against any and all liabilities, losses,
damages, costs, charges, counsel fees and other expenses of every nature and
character arising by reason of the same, until the termination of this
Agreement.

Section 11. Successors; Assignment. The terms of this Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
corporate successors or heirs and personal representatives who obtain such
rights solely by operation of law. The Administrative Agent may assign its
rights hereunder only with the express written consent of the Securities
Intermediary and by sending written notice of such assignment to the Debtor.

Section 12. Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.

 

Debtor:

  [Name and Address of Debtor]   Attention: [                    ]   Telecopier:
[                    ]

Administrative Agent:

  [            ]

 

EXHIBIT C-4



--------------------------------------------------------------------------------

Securities Intermediary: [Name and Address of Securities Intermediary]

Attention: [                    ]

Telecopier: [                    ]

Any party may change its address for notices in the manner set forth above.

Section 13. Termination. The obligations of the Securities Intermediary to the
Administrative Agent pursuant to this Agreement shall continue in effect until
the security interest of the Administrative Agent in the Securities Account has
been terminated pursuant to the terms of the Security Agreement and the
Administrative Agent has notified the Securities Intermediary of such
termination in writing. The Administrative Agent agrees to provide Notice of
Termination in substantially the form of Exhibit C hereto to the Securities
Intermediary upon the request of the Debtor on or after the termination of the
Administrative Agent’s security interest in the Securities Account pursuant to
the terms of the Security Agreement. The termination of this Agreement shall not
terminate the Securities Account or alter the obligations of the Securities
Intermediary to the Debtor pursuant to any other agreement with respect to the
Securities Account.

Section 14. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

 

EXHIBIT C-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Account
Control Agreement to be executed as of the date first above written by their
respective officers thereunto duly authorized.

 

[DEBTOR],

as Debtor

By:                                          
                                                       

Name:

 

Title:

 

 

GOLDMAN SACHS BANK USA,

as Administrative Agent

By:                                          
                                                       

Name:

 

Title:

 

[NAME OF SECURITIES

INTERMEDIARY],

as Securities Intermediary

By:                                          
                                                       

Name:

 

Title:

 

 

EXHIBIT C-6



--------------------------------------------------------------------------------

EXHIBIT A

TO SECURITIES ACCOUNT CONTROL AGREEMENT

[Letterhead of Administrative Agent]

[Date]

[Name and Address of Securities Intermediary]

Attention: [                    ]

Re: Notice of Sole Control

Ladies and Gentlemen:

As referenced in the Securities Account Control Agreement dated as of
[                    ], 20[    ] among [Name of Debtor] (the “Debtor”), you and
the undersigned (a copy of which is attached), we hereby give you notice of our
sole control over securities account number [                    ] (the
“Securities Account”) and all financial assets credited thereto. You are hereby
instructed not to accept any direction, instructions or entitlement orders with
respect to the Securities Account or the financial assets credited thereto from
any person other than the undersigned, unless otherwise ordered by a court of
competent jurisdiction.

You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.

 

Very truly yours,

Goldman Sachs Bank USA,

as Administrative Agent

By:                                                                  
                               

Name:

Title:

cc: [Name of Debtor]

 

EXHIBIT C-7



--------------------------------------------------------------------------------

EXHIBIT B

TO SECURITIES ACCOUNT CONTROL AGREEMENT

Permitted Investments

[TO COME]

 

EXHIBIT C-8



--------------------------------------------------------------------------------

EXHIBIT C

TO SECURITIES ACCOUNT CONTROL AGREEMENT

[Letterhead of the Administrative Agent]

[Date]

[Name and Address of Securities Intermediary]

Attention: [                ]

Re: Termination of Securities Account Control Agreement

You are hereby notified that the Securities Account Control Agreement dated as
of [                    ], 20[    ] among you, [Name of Debtor] (the “Debtor”)
and the undersigned (a copy of which is attached) is terminated and you have no
further obligations to the undersigned pursuant to such Agreement.
Notwithstanding any previous instructions to you, you are hereby instructed to
accept all future directions with respect to account number(s)
[                    ] from the Debtor. This notice terminates any obligations
you may have to the undersigned with respect to such account, however nothing
contained in this notice shall alter any obligations which you may otherwise owe
to the Debtor pursuant to any other agreement.

You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.

 

Very truly yours,

Goldman Sachs Bank USA,

as Administrative Agent

By:                                          
                                                       

Name:

 

Title:

 

 

EXHIBIT C-9



--------------------------------------------------------------------------------

EXHIBIT D

TO PLEDGE AND SECURITY AGREEMENT (US)

DEPOSIT ACCOUNT CONTROL AGREEMENT

This Deposit Account Control Agreement dated as of [                    ],
20[    ] (this “Agreement”) among [                    ] (the “Debtor”), Goldman
Sachs Bank USA, as administrative agent for the Secured Parties (together with
its successors and assigns, the “Administrative Agent”) and
[                    ], in its capacity as a “bank” as defined in Section 9-102
of the UCC (in such capacity, the “Financial Institution”). Capitalized terms
used but not defined herein shall have the meaning assigned thereto in the
Pledge and Security Agreement (US), dated as of May 27, 2014, between the
Debtor, the other Grantors party thereto and the Administrative Agent (as
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”). All references herein to the “UCC” shall mean the Uniform
Commercial Code as in effect in the State of New York.

Section 1. Establishment of Deposit Account. The Financial Institution hereby
confirms and agrees that:

(a) The Financial Institution has established account number [IDENTIFY ACCOUNT
NUMBER] in the name “[IDENTIFY EXACT TITLE OF ACCOUNT]” (such account and any
successor account, the “Deposit Account”) and the Financial Institution shall
not change the name or account number of the Deposit Account without the prior
written consent of the Administrative Agent and, prior to delivery of a Notice
of Sole Control in substantially the form set forth in Exhibit A hereto, the
Debtor; and

(b) The Deposit Account is a “deposit account” within the meaning of
Section 9-102(a)(29) of the UCC.

Section 2. Control of the Deposit Account. If at any time the Financial
Institution shall receive any instructions originated by the Administrative
Agent directing the disposition of funds in the Deposit Account, the Financial
Institution shall comply with such instructions without further consent by the
Debtor or any other person. The Financial Institution hereby acknowledges that
it has received notice of the security interest of the Administrative Agent in
the Deposit Account and hereby acknowledges and consents to such lien. If the
Debtor is otherwise entitled to issue instructions and such instructions
conflict with any instructions issued the Administrative Agent, the Financial
Institution shall follow the instructions issued by the Administrative Agent.

Section 3. Subordination of Lien; Waiver of Set-Off. In the event that the
Financial Institution has or subsequently obtains by agreement, by operation of
law or otherwise a security interest in the Deposit Account or any funds
credited thereto, the Financial Institution hereby agrees that such security
interest shall be subordinate to the security interest of the Administrative
Agent. Money and other items credited to the Deposit Account will not be subject
to deduction, set-off, banker’s lien, or any other right in favor of any person
other than the Administrative Agent (except that the Financial

 

EXHIBIT D-1



--------------------------------------------------------------------------------

Institution may set off (i) all amounts due to the Financial Institution in
respect of customary fees and expenses for the routine maintenance and operation
of the Deposit Account and (ii) the face amount of any checks which have been
credited to such Deposit Account but are subsequently returned unpaid because of
uncollected or insufficient funds).

Section 4. Choice of Law. This Agreement and the Deposit Account shall each be
governed by the laws of the State of New York. Regardless of any provision in
any other agreement, for purposes of the UCC, New York shall be deemed to be the
Financial Institution’s jurisdiction (within the meaning of Section 9-304 of the
UCC) and the Deposit Account shall be governed by the laws of the State of New
York.

Section 5. Conflict with Other Agreements.

(a) In the event of any conflict between this Agreement (or any portion thereof)
and any other agreement now existing or hereafter entered into, the terms of
this Agreement shall prevail;

(b) No amendment or modification of this Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all of the parties hereto; and

(c) The Financial Institution hereby confirms and agrees that:

(i) There are no other agreements entered into between the Financial Institution
and the Debtor with respect to the Deposit Account [other than
                    ]; and

(ii) It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with any other person relating the Deposit Account
and/or any funds credited thereto pursuant to which it has agreed to comply with
instructions originated by such persons as contemplated by Section 9-104 of the
UCC.

Section 6. Adverse Claims. The Financial Institution does not know of any liens,
claims or encumbrances relating to the Deposit Account. If any person asserts
any lien, encumbrance or adverse claim (including any writ, garnishment,
judgment, warrant of attachment, execution or similar process) against the
Deposit Account, the Financial Institution will promptly notify the
Administrative Agent and the Debtor thereof.

Section 7. Maintenance of Deposit Account. In addition to, and not in lieu of,
the obligation of the Financial Institution to honor instructions as set forth
in Section 2 hereof, the Financial Institution agrees to maintain the Deposit
Account as follows:

(a) Notice of Sole Control. If at any time the Administrative Agent delivers to
the Financial Institution a Notice of Sole Control in substantially the form set
forth in Exhibit A hereto, the Financial Institution agrees that after receipt
of such notice, it will take all instruction with respect to the Deposit Account
solely from the Administrative

 

EXHIBIT D-2



--------------------------------------------------------------------------------

Agent. The parties hereto agree that prior to the delivery of such Notice of
Sole Control, the Debtor shall have the right to write checks against, and make
withdrawals and transfers of amounts from, the Deposit Account.

(b) Statements and Confirmations. The Financial Institution will promptly send
copies of all statements, confirmations and other correspondence concerning the
Deposit Account simultaneously to each of the Debtor and the Administrative
Agent at the address for each set forth in Section 11 of this Agreement; and

(c) Tax Reporting. All interest, if any, relating to the Deposit Account, shall
be reported to the Internal Revenue Service and all state and local taxing
authorities under the name and taxpayer identification number of the Debtor.

(d) Prior to Notice of Sole Control. Until such time as the Financial
Institution receives a Notice of Sole Control pursuant to subsection (a) of this
Section 7, the Debtor may operate and transact business through the Deposit
Account in its normal fashion, including making withdrawals from the Deposit
Account.

Section 8. Representations, Warranties and Covenants of the Financial
Institution. The Financial Institution hereby makes the following
representations, warranties and covenants:

(a) The Deposit Account has been established as set forth in Section 1 and such
Deposit Account will be maintained in the manner set forth herein until
termination of this Agreement; and

(b) This Agreement is the valid and legally binding obligation of the Financial
Institution.

Section 9. Indemnification of Financial Institution. The Debtor and the
Administrative Agent hereby agree that (a) the Financial Institution is released
from any and all liabilities to the Debtor and the Administrative Agent arising
from the terms of this Agreement and the compliance of the Financial Institution
with the terms hereof, except to the extent that such liabilities arise from the
Financial Institution’s gross negligence or willful misconduct and (b) the
Debtor, its successors and assigns shall at all times indemnify and save
harmless the Financial Institution from and against any and all claims, actions
and suits of others arising out of the terms of this Agreement or the compliance
of the Financial Institution with the terms hereof, except to the extent that
such arises from the Financial Institution’s gross negligence or willful
misconduct, and from and against any and all liabilities, losses, damages,
costs, charges, counsel fees and other expenses of every nature and character
arising by reason of the same, until the termination of this Agreement.

Section 10. Successors; Assignment. The terms of this Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
corporate successors or heirs and personal representatives who obtain such
rights solely by operation of law. The Administrative Agent may assign its
rights hereunder only with the express written consent of the Financial
Institution and by sending written notice of such assignment to the Debtor.

 

EXHIBIT D-3



--------------------------------------------------------------------------------

Section 11 Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.

 

Debtor:

  [Name and Address of Debtor]  

Attention: [                    ]

 

Telecopier: [                ]

Administrative Agent:

  [            ]

Financial Institution:

  [Name and Address of Financial Institution]  

Attention: [                    ]

 

Telecopier: [                    ]

Any party may change its address for notices in the manner set forth above.

Section 12. Termination. The obligations of the Financial Institution to the
Administrative Agent pursuant to this Agreement shall continue in effect until
the security interest of the Administrative Agent in the Deposit Account has
been terminated pursuant to the terms of the Security Agreement and the
Administrative Agent has notified the Financial Institution of such termination
in writing. The Administrative Agent agrees to provide Notice of Termination in
substantially the form of Exhibit A hereto to the Financial Institution upon the
request of the Debtor on or after the termination of the Administrative Agent’s
security interest in the Deposit Account pursuant to the terms of the Security
Agreement. The termination of this Agreement shall not terminate the Deposit
Account or alter the obligations of the Financial Institution to the Debtor
pursuant to any other agreement with respect to the Deposit Account.

Section 13. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

IN WITNESS WHEREOF, the parties hereto have caused this Deposit Account Control
Agreement to be executed as of the date first above written by their respective
officers thereunto duly authorized.

 

[DEBTOR],

as Debtor

By:                                          
                                                       

Name:

 

Title:

 

 

EXHIBIT D-4



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as Administrative Agent

By:                                          
                                                       

Name:

 

Title:

 

[NAME OF FINANCIAL

INSTITUTION],

as Financial Institution

By:                                          
                                                       

Name:

 

Title:

 

 

EXHIBIT D-5



--------------------------------------------------------------------------------

EXHIBIT A

TO DEPOSIT ACCOUNT CONTROL AGREEMENT

[Letterhead of Administrative Agent]

[Date]

[Name and Address of Financial Institution]

Attention: [                    ]

Re: Notice of Sole Control

Ladies and Gentlemen:

As referenced in the Deposit Account Control Agreement dated as of
[                    ], 20[    ] among [Name of Debtor] (the “Debtor”), you and
the undersigned (a copy of which is attached), we hereby give you notice of our
sole control over deposit account number [                    ] (the “Deposit
Account”) and all financial assets credited thereto. You are hereby instructed
not to accept any direction, instructions or entitlement orders with respect to
the Deposit Account or the financial assets credited thereto from any person
other than the undersigned, unless otherwise ordered by a court of competent
jurisdiction.

You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.

 

Very truly yours,

Goldman Sachs Bank USA,

as Administrative Agent

By:                                                                  
                               

Name:

 

Title:

 

cc: [Name of Debtor]

 

EXHIBIT D-6



--------------------------------------------------------------------------------

EXHIBIT B

TO DEPOSIT ACCOUNT CONTROL AGREEMENT

[Letterhead of the Administrative Agent]

[Date]

[Name and Address of Financial Institution]

Attention: [                    ]

Re: Termination of Deposit Account Control Agreement

You are hereby notified that the Deposit Account Control Agreement dated as of
[                    ], 20[    ] among [Name of Debtor] (the “Debtor”), you and
the undersigned (a copy of which is attached) is terminated and you have no
further obligations to the undersigned pursuant to such Deposit Account Control
Agreement. Notwithstanding any previous instructions to you, you are hereby
instructed to accept all future directions with respect to account number(s)
[                    ] from the Debtor. This notice terminates any obligations
you may have to the undersigned with respect to such account, however nothing
contained in this notice shall alter any obligations which you may otherwise owe
to the Debtor pursuant to any other agreement.

You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.

 

Very truly yours,

Goldman Sachs Bank USA,

as Administrative Agent

By:                                                                  
                              

Name:

Title:

 

EXHIBIT D-7



--------------------------------------------------------------------------------

EXHIBIT E

TO PLEDGE AND SECURITY AGREEMENT (US)

FORM OF TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT, dated as of [                    ], 20[    ]
(as it may be amended, restated, supplemented or otherwise modified from time to
time, this “Agreement”), is made by the entities identified as grantors on the
signature pages hereto (collectively, the “Grantors”) in favor of Goldman Sachs
Bank USA, as administrative agent for the Secured Parties (in such capacity,
together with its successors and permitted assigns, the “Administrative Agent”).

WHEREAS, the Grantors are party to a Pledge and Security Agreement (US) dated as
of May 27, 2014 (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Pledge and Security Agreement”) between each of
the Grantors and the other grantors party thereto and the Administrative Agent
pursuant to which the Grantors granted a security interest to the Administrative
Agent in the Trademark Collateral (as defined below) and are required to execute
and deliver this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Administrative Agent as
follows:

SECTION 1. Defined Terms

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral

SECTION 2.1 Grant of Security. Each Grantor hereby grants to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in and
continuing lien on all of such Grantor’s right, title and interest in, to and
under the following, in each case whether now or hereafter existing or in which
such Grantor now has or hereafter acquires an interest and wherever the same may
be located (collectively, the “Trademark Collateral”):

all United States, and foreign trademarks, trade names, trade dress, corporate
names, company names, business names, fictitious business names, Internet domain
names, service marks, certification marks, collective marks, logos, other source
or business identifiers, designs and general intangibles of a like nature,
whether or not registered, and with respect to any and all of the foregoing:
(i) all registrations and applications therefor including, without limitation,
the registrations and applications listed in Schedule A attached hereto (as such
schedule may be amended or supplemented from time to time), (ii) all extensions

 

EXHIBIT E-1



--------------------------------------------------------------------------------

or renewals of any of the foregoing, (iii) all of the goodwill of the business
connected with the use of and symbolized by any of the foregoing, (iv) the right
to sue or otherwise recover for any past, present and future infringement,
dilution or other violation of any of the foregoing or for any injury to the
related goodwill, (v) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages, and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(vi) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

SECTION 2.2 Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Trademark Collateral include or the security
interest granted under Section 2.1 hereof attach to any “intent-to-use”
application for registration of a Trademark filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
any registration that issues from such intent-to-use application under
applicable federal law.

SECTION 3. Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Administrative Agent for
the Secured Parties pursuant to the Pledge and Security Agreement, and the
Grantors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Trademark
Collateral made and granted hereby are more fully set forth in the Pledge and
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. In the event that any provision
of this Agreement is deemed to conflict with the Pledge and Security Agreement,
the provisions of the Pledge and Security Agreement shall control.

SECTION 4. Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF LAW
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).

 

EXHIBIT E-2



--------------------------------------------------------------------------------

SECTION 5. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

EXHIBIT E-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR]

By:

 

                                                                   
                             

 

Name:

 

Title:

[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT E-4



--------------------------------------------------------------------------------

Accepted and Agreed:

 

GOLDMAN SACHS BANK USA,

as Administrative Agent

By:

 

                                                                   
                       

 

Name:

 

Title:

 

EXHIBIT E-5



--------------------------------------------------------------------------------

SCHEDULE A

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND APPLICATIONS

 

Mark

  

Serial No.

  

Filing Date

  

Registration No.

  

Registration Date

                                                           

 

EXHIBIT E-6



--------------------------------------------------------------------------------

EXHIBIT F

TO PLEDGE AND SECURITY AGREEMENT (US)

FORM OF PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT, dated as of [                    ], 20[    ] (as
it may be amended, restated, supplemented or otherwise modified from time to
time, this “Agreement”), is made by the entities identified as grantors on the
signature pages hereto (collectively, the “Grantors”) in favor of Goldman Sachs
Bank USA, as administrative agent for the Secured Parties (in such capacity,
together with its successors and permitted assigns, the “Administrative Agent”).

WHEREAS, the Grantors are party to a Pledge and Security Agreement (US) dated as
of May 27, 2014 (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Pledge and Security Agreement”) between each of
the Grantors and the other grantors party thereto and the Administrative Agent
pursuant to which the Grantors granted a security interest to the Administrative
Agent in the Patent Collateral (as defined below) and are required to execute
and deliver this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Administrative Agent as
follows:

SECTION. 1. Defined Terms

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

SECTION 2. Grant of Security Interest

Each Grantor hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in and continuing lien on all of such
Grantor’s right, title and interest in, to and under the following, in each case
whether now or hereafter existing or in which such Grantor now has or hereafter
acquires an interest and wherever the same may be located (collectively, the
“Patent Collateral”):

all United States and foreign patents and certificates of invention, or similar
industrial property rights, and applications for any of the foregoing,
including, but not limited to: (i) each patent and patent application listed in
Schedule A attached hereto (as such schedule may be amended or supplemented from
time to time), (ii) all reissues, divisions, continuations,
continuations-in-part, extensions, renewals, and reexaminations thereof,
(iii) all patentable inventions and improvements thereto, (iv) the right to sue
or otherwise recover for any past, present and future infringement or other
violation thereof, (v) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages, and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(vi) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

 

EXHIBIT F-1



--------------------------------------------------------------------------------

SECTION 3. Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Administrative Agent for
the Secured Parties pursuant to the Pledge and Security Agreement, and the
Grantors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Patent
Collateral made and granted hereby are more fully set forth in the Pledge and
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. In the event that any provision
of this Agreement is deemed to conflict with the Pledge and Security Agreement,
the provisions of the Pledge and Security Agreement shall control.

SECTION 4. Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF LAW
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).

SECTION 5. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

EXHIBIT F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR] By:  

 

  Name:   Title:

[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT F-3



--------------------------------------------------------------------------------

Accepted and Agreed:

 

GOLDMAN SACHS BANK USA,

as Administrative Agent

By:  

 

  Name:   Title:

 

EXHIBIT F-4



--------------------------------------------------------------------------------

SCHEDULE A

to

PATENT SECURITY AGREEMENT

PATENTS AND PATENT APPLICATIONS

 

Title

  

Application No.

  

Filing Date

  

Patent No.

  

Issue Date

                                                           

 

EXHIBIT F-5



--------------------------------------------------------------------------------

EXHIBIT G

TO PLEDGE AND SECURITY AGREEMENT (US)

FORM OF COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT, dated as of [                    ], 20[    ]
(as it may be amended, restated, supplemented or otherwise modified from time to
time, this “Agreement”), is made by the entities identified as grantors on the
signature pages hereto (collectively, the “Grantors”) in favor of Goldman Sachs
Bank USA, as administrative agent for the Secured Parties (in such capacity,
together with its successors and permitted assigns, the “Administrative Agent”).

WHEREAS, the Grantors are party to a Pledge and Security Agreement (US) dated as
of May 27, 2014 (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Pledge and Security Agreement”) between each of
the Grantors and the other grantors party thereto and the Administrative Agent
pursuant to which the Grantors granted a security interest to the Administrative
Agent in the Copyright Collateral (as defined below) and are required to execute
and deliver this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Administrative Agent as
follows:

SECTION 1. Defined Terms

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

SECTION 2. Grant of Security Interest

Each Grantor hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in and continuing lien on all of such
Grantor’s right, title and interest in, to and under the following, in each case
whether now or hereafter existing or in which such Grantor now has or hereafter
acquires an interest and wherever the same may be located (collectively, the
“Copyright Collateral”):

 

  1.

all United States, and foreign copyrights (whether or not the underlying works
of authorship have been published), including copyrights in software and all
rights in and to databases, all designs (including industrial designs, Protected
Designs within the meaning of 17 U.S.C. §§ 1301 et seq., and community designs),
and all Mask Works (as defined under 17 U.S.C. § 901), whether registered or
unregistered, as well as all moral rights, reversionary interests, and
termination rights, and, with respect to any and all of the foregoing: (i) all
registrations and applications therefor including the registrations and
applications listed in Schedule A attached hereto (as such schedule may be
amended or supplemented from time to time), (ii) all extensions and renewals
thereof, (iii) the right to sue or otherwise recover for any past, present and
future infringement or other violation

 

EXHIBIT G-1



--------------------------------------------------------------------------------

  thereof, (iv) all Proceeds of the foregoing, including license fees,
royalties, income, payments, claims, damages and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (v) all other rights of
any kind accruing thereunder or pertaining thereto throughout the world.

SECTION 3. Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Administrative Agent for
the Secured Parties pursuant to the Pledge and Security Agreement, and the
Grantors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Copyright
Collateral made and granted hereby are more fully set forth in the Pledge and
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. In the event that any provision
of this Agreement is deemed to conflict with the Pledge and Security Agreement,
the provisions of the Pledge and Security Agreement shall control.

SECTION 4. Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF LAW
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST).

SECTION 5. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

EXHIBIT G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR]

By:

 

 

 

Name:

 

Title:

[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT G-3



--------------------------------------------------------------------------------

Accepted and Agreed:

 

GOLDMAN SACHS BANK USA, as Administrative Agent By:  

 

  Name:   Title:

 

EXHIBIT G-4



--------------------------------------------------------------------------------

SCHEDULE A

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS AND APPLICATIONS

 

Title

   Application No.    Filing Date    Registration No.    Registration Date      
                                                     

 

EXHIBIT G-5



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF GUARANTY AGREEMENT (US)

GUARANTY AGREEMENT (US)

This GUARANTY AGREEMENT (US) (this “US Guaranty”), dated as of May 27, 2014, is
made by certain Persons as identified on the signature pages hereto and any
Additional US Guarantor (as defined below) who may become a party to this US
Guaranty (such Persons and Additional US Guarantors, collectively, the “US
Guarantors”, and each, a “US Guarantor”), in favor of GOLDMAN SACHS BANK USA, as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
ratable benefit of itself and the Secured Parties identified below.

WHEREAS, pursuant to the terms of the Credit Agreement dated as of May 27, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among SunEdison Semiconductor B.V., a private
limited liability company (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the law of the Netherlands (the “Borrower”), the lenders from
time to time party thereto (the “Lenders”) and the Administrative Agent, the
Lenders have agreed to make the Loans to the Borrower upon the terms and subject
to the conditions set forth therein;

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the other Loan Documents, and the obligations of the Lenders to
make any Credit Extension, that the US Guarantors shall have executed and
delivered to the Administrative Agent this US Guaranty;

WHEREAS, each US Guarantor will obtain benefits from the incurrence of the Loans
by the Borrower and, accordingly, desires to execute this US Guaranty in order
to satisfy the condition described in the preceding paragraph and to induce the
Lenders to make Loans to the Borrower;

WHEREAS, subject to the terms and conditions of the Credit Agreement, certain US
Guarantors may enter into one or more Related Credit Arrangements with one or
more Lenders or Lender Counterparties; and

WHEREAS, in consideration of the making of the Loans and other accommodations of
the Lenders and Lender Counterparties as set forth in the Credit Agreement and
the Related Credit Arrangements, respectively, each US Guarantor has agreed to
guarantee the Obligations under the Loan Documents and the Related Credit
Arrangements as set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the US Guarantors hereby
agree with the Administrative Agent, for the ratable benefit of the Secured
Parties, as follows:

1. Defined Terms. Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed in the Credit Agreement. The following terms when
used herein shall have the meanings set forth below:

“Additional US Guarantor” means each Person who hereafter becomes a US Guarantor
pursuant to Section 14 hereof and Section 6.13 of the Credit Agreement.

“Contributing Guarantor” has the meaning set forth in the definition of
“Contribution Share”.

“Contribution Share” means, for any Guarantor (each, a “Contributing Guarantor”)
in respect of any Excess Payment made by any other Guarantor, the ratio
(expressed as a percentage) as of the date of such Excess Payment of (i) the
amount by which the aggregate present fair salable value of all of its assets
and properties exceeds the amount of all debts and liabilities of such
Contributing Guarantor (including probable contingent, subordinated, unmatured,
and unliquidated liabilities, but excluding the obligations of such Contributing
Guarantor under the applicable Guaranty) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Guarantors other than the maker of such Excess Payment exceeds the amount
of all of the debts and liabilities of all of the Guarantors other than the
maker of such Excess Payment (including probable contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantors under the applicable Guaranties); provided that for purposes of
calculating the Contribution Shares of the Contributing Guarantor in respect of
any Excess Payment, any Guarantor that became a Guarantor subsequent to the date
of any such Excess Payment shall be deemed to have been a Guarantor on the date
of such Excess Payment and the financial information for such Guarantor as of
the date such Guarantor became a Guarantor shall be utilized for such Guarantor
in connection with such Excess Payment; and provided further that for purposes
of determining the debt and liabilities of any Guarantor in connection with the
foregoing, all guarantees of such Guarantor other than the Guaranty under which
the maker of such Excess Payment makes the payment will be deemed to be
enforceable and payable after such Guaranty.

“Excess Payment” means the amount paid by any US Guarantor in excess of its
Ratable Share of any Guaranteed Obligations.

“Funding Guarantor” has the meaning set forth in the definition of “Ratable
Share”).

“Guaranteed Obligations” has the meaning set forth in Section 2.

“Ratable Share” means, for any US Guarantor in respect of any payment of
Guaranteed Obligations (each, a “Funding Guarantor”), the ratio (expressed as a
percentage) as of the date of such payment of Guaranteed Obligations of (i) the
amount by which the aggregate present fair salable value of all of its assets
and properties exceeds the amount of all debts and liabilities of such Funding
Guarantor (including probable contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of such Funding
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of all of the Guarantors
exceeds the amount of all of the debts and liabilities of all of the Guarantors
(including probable contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Guarantors under the
applicable Guaranties); provided that for purposes of calculating the Ratable
Shares of the Funding Guarantors in respect of any payment of Guaranteed
Obligations, any Guarantor that became a Guarantor subsequent to the

 

7



--------------------------------------------------------------------------------

date of any such payment shall be deemed to have been a Guarantor on the date of
such payment and the financial information for such Guarantor as of the date
such Guarantor became a Guarantor shall be utilized for such Guarantor in
connection with such payment; and provided further that for purposes of
determining the debt and liabilities of any Guarantor in connection with the
foregoing, all guarantees of such Guarantor other than this US Guaranty under
which a Funding Guarantor makes any payment of Guaranteed Obligations will be
deemed to be enforceable and payable after this US Guaranty.

“Termination Date” means the date on which (i) the Commitments have expired or
have been terminated, (ii) all Obligations (other than contingent
indemnification obligations and other obligations not then payable which
expressly survive termination) have been paid in full in cash and (iii) all
Letters of Credit and Bankers’ Acceptances have expired or have been terminated
(other than Letters of Credit and Bankers’ Acceptances as to which other
arrangements satisfactory to the L/C Issuer shall have been made (which
arrangements may include, in the L/C Issuer’s discretion, Cash Collateral or
backstop letters of credit satisfactory to the L/C Issuer in an amount equal to
[102.5]% of the then Outstanding Amount of all L/C-BA Obligations)).

2. Guaranty. Each US Guarantor hereby absolutely, unconditionally and
irrevocably guarantees, as a guaranty of payment and performance and not merely
as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of all Obligations (collectively, the “Guaranteed
Obligations”). The accounts or records maintained by the Administrative Agent
and each Secured Party shall be conclusive absent manifest error of the amount
of the Guaranteed Obligations. This US Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection, lapse in perfection or extent of any collateral therefor or any
release of collateral therefor, or by any fact or circumstance relating to the
Guaranteed Obligations which might otherwise constitute a legal or equitable
defense to the obligations of each US Guarantor under this US Guaranty, and such
US Guarantor hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to any or all of the foregoing. Anything contained
herein to the contrary notwithstanding, the obligations of each US Guarantor
hereunder at any time shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code (Title 11, United States Code) or any comparable provisions of
any similar federal or state law; provided, that such calculation shall be made
taking into consideration the contribution rights of such US Guarantor hereunder
and before taking into account any liabilities under any guaranty by such US
Guarantor other than this US Guaranty.

3. No Setoff or Deductions; Taxes; Payments. Each US Guarantor shall make all
payments hereunder without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless such US
Guarantor is compelled by law to make such deduction or withholding (other than
Excluded Taxes). If any such obligation (other than one arising with respect to
Excluded Taxes) is imposed upon each US Guarantor with respect to any amount
payable by it hereunder, such US Guarantor will pay to the

 

8



--------------------------------------------------------------------------------

applicable Secured Party, on the date on which such amount is due and payable
hereunder, such additional amount in Dollars as shall be necessary to enable
such Secured Party to receive the same net amount which such Secured Party would
have received on such due date had no such obligation been imposed upon such US
Guarantor. Each US Guarantor will deliver promptly to such Secured Party
certificates or other valid vouchers for all taxes or other charges deducted
from or paid with respect to payments made by such US Guarantor hereunder. The
obligations of each US Guarantor under this paragraph shall survive the payment
in full of the Guaranteed Obligations and termination of this US Guaranty.

4. Rights of Secured Parties. Each US Guarantor consents and agrees that the
Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend (including increase), modify, extend, renew, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the Guaranteed Obligations or any part thereof, (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this US Guaranty or any Guaranteed Obligations,
(c) apply such security and direct the order or manner of sale thereof as the
Secured Parties in their sole discretion may determine and (d) release or
substitute one or more of any endorsers or other guarantors of any of the
Guaranteed Obligations. Without limiting the generality of the foregoing, such
US Guarantor consents to the taking of, or failure to take, any action which
might in any manner or to any extent vary the risks of such US Guarantor under
this US Guaranty or which, but for this provision, might operate as a discharge
of such US Guarantor.

5. Certain Waivers. Each US Guarantor waives (a) any defense arising by reason
of any disability or other defense of the Borrower or any other guarantor, or
the cessation from any cause whatsoever (including any act or omission of any
Secured Party) of the liability of the Borrower other than indefeasible payment
and performance in full of the Guaranteed Obligations, (b) any defense based on
any claim that such US Guarantor’s obligations exceed or are more burdensome
than those of the Borrower, (c) the benefit of any statute of limitations
affecting such US Guarantor’s liability hereunder, (d) any right to require any
Secured Party to proceed against the Borrower, proceed against or exhaust any
security for the Obligations, or pursue any other remedy in any Secured Party’s
power whatsoever, (e) any benefit of and any right to participate in any
security now or hereafter held by any Secured Party, (f) any defense relating to
the failure of the Secured Party to comply with applicable laws in connection
with the sale or other disposition of collateral for all or any part of the
Guaranteed Obligations, (g) any amendment or waiver of the term of any
Guaranteed Obligation, (h) any law or regulation of any jurisdiction or any
other event affecting any term of a Guaranteed Obligation and (i) to the fullest
extent permitted by law, any and all other defenses or benefits that may be
derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties. Each US Guarantor expressly waives all
setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this US Guaranty or of the existence, creation or incurrence of
new or additional Guaranteed Obligations.

6. Obligations Independent. The obligations of each US Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed

 

9



--------------------------------------------------------------------------------

Obligations and the obligations of any other guarantor, and a separate action
may be brought against such US Guarantor to enforce this US Guaranty whether or
not the Borrower or any other person or entity is joined as a party.

7. Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under the applicable Guaranty until the Termination Date. If
any amounts are paid to any Guarantor in violation of the foregoing limitation,
then such amounts shall be held in trust for the benefit of the Secured Parties
and shall forthwith be paid to the Administrative Agent (for the benefit of
itself and the other Secured Parties) to reduce the amount of the Guaranteed
Obligations, whether matured or unmatured.

8. Contribution. Subject to Sections 7 and 10, each Guarantor hereby agrees with
each other Guarantor that if any Funding Guarantor shall make an Excess Payment,
such Funding Guarantor shall have a right of contribution from each other
Guarantor in an amount equal to such other Guarantor’s Contribution Share of
such Excess Payment; provided that, notwithstanding anything herein or in any
other Loan Document to the contrary, with respect to any Guarantor that is a
Specified Loan Party, the maximum liability of such Guarantor hereunder and
under all other Guarantees and Security Documents, shall not, in the aggregate,
exceed such Specified Loan Party’s Guaranteed Amount Limit. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in right of payment to the Guaranteed Obligations until such time as the
Guaranteed Obligations have been indefeasibly paid and performed in full, and no
Guarantor shall exercise any right or remedy under this Section against any
other Guarantor until such Guaranteed Obligations have been indefeasibly paid
and performed in full. Each Guarantor recognizes and acknowledges that the
rights to contribution arising hereunder shall constitute an asset in favor of
the party entitled to such contribution. This Section shall not be deemed to
affect any right of subrogation, indemnity, reimbursement or contribution that
any Guarantor may have under applicable Law against the Borrower in respect of
any payment of Guaranteed Obligations.

9. Termination; Reinstatement. This US Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until the Termination Date. Notwithstanding the
foregoing, this US Guaranty shall continue in full force and effect or be
revived, as the case may be, if any payment by or on behalf of the Borrower or
any US Guarantor is made, or any Secured Party exercises its right of setoff, in
respect of the Guaranteed Obligations and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any Secured Party in its discretion) to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not any Secured Party is in
possession of or has released this US Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of each US
Guarantor under this paragraph shall survive termination of this US Guaranty.

10. Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to such Guarantor, whether
now existing or

 

10



--------------------------------------------------------------------------------

hereafter arising, including but not limited to any obligation of the Borrower
to such Guarantor as subrogee of any Secured Party or resulting from such
Guarantor’s performance under the applicable Guaranty, to the indefeasible
payment in full in cash of all Guaranteed Obligations (other than contingent
indemnification obligations and other obligations not then payable which
expressly survive termination); provided that the Borrower may make ordinary
course payments pursuant to Holdings’ and its Subsidiaries’ cash management
system unless an Event of Default has occurred and is continuing. If the
Administrative Agent so requests when an Event of Default has occurred and is
continuing, any such obligation or indebtedness of the Borrower to any Guarantor
shall be enforced and performance received by such Guarantor as trustee for the
Administrative Agent and the proceeds thereof, as well as any other amounts
received by such Guarantor in violation of this Section, shall be paid over to
the Administrative Agent on account of the Guaranteed Obligations, but without
reducing or affecting in any manner the liability of such Guarantor under the
applicable Guaranty (except to the extent applied against the Guaranteed
Obligations).

11. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Borrower or any US Guarantor under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by such US
Guarantor immediately upon demand by the Administrative Agent to the extent
permitted by law.

12. Condition of Borrower. Each US Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as such US Guarantor requires, and that no Secured Party has a duty, and such US
Guarantor is not relying on any Secured Party at any time, to disclose to such
US Guarantor any information relating to the business, operations or financial
condition of the Borrower or any other guarantor (the guarantor waiving any duty
on the part of any Secured Parties to disclose such information and any defense
relating to the failure to provide the same).

13. Representations and Warranties. Each US Guarantor represents and warrants
that (a) it is duly organized and in good standing under the laws of the
jurisdiction of its organization and has full capacity and right to make and
perform this US Guaranty, and all necessary authority has been obtained,
(b) this US Guaranty constitutes its legal, valid and binding obligation
enforceable against such US Guarantor in accordance with its terms, except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law), (c) the making and
performance of this US Guaranty does not and will not violate the provisions of
any applicable law, regulation or order, and does not and will not result in the
breach of, or constitute a default or require any consent under, any material
agreement, instrument, or document to which it is a party or by which it or any
of its property may be bound or affected, except in each case any breach,
default or consent that would not reasonably be expected to have a Material
Adverse Effect, (d) all consents, approvals, licenses and authorizations of, and
filings and registrations with, any governmental authority required under
applicable law and regulations for the making and performance of this US
Guaranty have been obtained or made and are in full

 

11



--------------------------------------------------------------------------------

force and effect, except for (i) the filings, registrations and recordings
referred to in Section 5.20 of the Credit Agreement or otherwise required in
order to perfect, record or maintain the security interests granted under the
Security Documents and (ii) those that, if not obtained or made, would not
reasonably be expected to have a Material Adverse Effect and (e) set forth on
Schedule 1 is a complete and accurate list of each US Guarantor, showing as of
the Closing Date the jurisdiction of its organization, the address of its
principal place of business and its U.S. taxpayer identification number.

14. Additional US Guarantors. Each Person that is required to become a party to
this US Guaranty pursuant to Section 6.13 of the Credit Agreement shall become a
US Guarantor for all purposes of this US Guaranty upon execution and delivery by
such Subsidiary of a supplement substantially in the form of Exhibit A or such
other form reasonably satisfactory to the Administrative Agent.

15. Amendments, Waivers and Consents. None of the terms or provisions of this US
Guaranty may be waived, amended, supplemented or otherwise modified, nor any
consent be given, except in accordance with Section 10.01 of the Credit
Agreement.

16. Notices. All notices and communications hereunder or under any other Loan
Document shall be given to the addresses and otherwise made in accordance with
Section 10.02 of the Credit Agreement; provided that notices and communications
to the US Guarantors shall be directed to the US Guarantors, at the address of
the Borrower set forth in Section 10.02 of the Credit Agreement.

17. Indemnification and Survival. Without limitation on any other obligations of
the US Guarantors or remedies of the Administrative Agent or any other Secured
Party under this US Guaranty, each US Guarantor shall, to the fullest extent
permitted by law, indemnify, defend and save and hold harmless the
Administrative Agent and each other Secured Party from and against, and shall
pay on demand, any and all reasonable and documented damages, losses,
liabilities and expenses (including reasonable attorneys’ fees and expenses)
that may be suffered or incurred by the Administrative Agent or any other
Secured Party in connection with or as a result of any failure of any Guaranteed
Obligations to be the legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their terms; provided that
such indemnity shall not, as to any Secured Party, be available to the extent
that such damages, losses, liabilities and expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Secured Party
or (y) result from a claim brought by the Borrower or any other Loan Party
against a Secured Party for breach in bad faith of such Secured Party’s
obligations hereunder or under any other Loan Document, if the Borrower or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction. The obligations
of the US Guarantors under this paragraph shall survive the payment in full of
the Guaranteed Obligations and termination of this US Guaranty.

18. Right of Setoff; Governing Law; Submission to Jurisdiction; Venue; WAIVER OF
JURY TRIAL. THIS US GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. Without limiting the general
applicability of the foregoing and the terms of the other Loan Documents to this
US

 

12



--------------------------------------------------------------------------------

Guaranty and the parties hereto, the terms of Sections 10.08, 10.14 and 10.15 of
the Credit Agreement are incorporated herein by reference with each reference to
the Borrower being a reference to the US Guarantors, mutatis mutandis, and the
parties hereto agree to such terms.

19. Counterparts; Electronic Execution. This US Guaranty may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this US Guaranty by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this US
Guaranty.

20. Miscellaneous. No failure by any Secured Party to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies herein provided are cumulative and
not exclusive of any remedies provided by law or in equity. The unenforceability
or invalidity of any provision of this US Guaranty shall not affect the
enforceability or validity of any other provision herein. Unless otherwise
agreed by the Administrative Agent and each US Guarantor in writing, this US
Guaranty is not intended to supersede or otherwise affect any other guaranty now
or hereafter given by any US Guarantor or any other guarantor for the benefit of
the Secured Parties or any term or provision thereof.

21. Judgment Currency. Without limiting the general applicability of the terms
of the other Loan Documents to this US Guaranty and the parties hereto, the
terms of Section 10.19 of the Credit Agreement are incorporated herein by
reference with each reference to the Borrower being a reference to the US
Guarantors, mutatis mutandis, and the parties hereto agree to such terms.

[Signature Pages Follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each US Guarantor has executed and delivered this US
Guaranty under seal by their duly authorized officers, all as of the day and
year first above written.

 

GUARANTORS:

SUNEDISON SEMICONDUCTOR, LLC,

as a US Guarantor

By:  

 

  Name:  

 

  Title:  

 

US Guaranty Agreement (US)

Signature Page



--------------------------------------------------------------------------------

Acknowledged and accepted:

GOLDMAN SACHS BANK USA,

as Administrative Agent

By:                                        
                                                             

Name:                                        
                                                        

Title:                                        
                                                          

US Guaranty Agreement (US)

Signature Page



--------------------------------------------------------------------------------

Each of the undersigned Guarantors hereby joins this US Guaranty for the purpose
of evidencing its agreement, and each of the undersigned hereby acknowledges and
agrees to, the terms and provisions of Section 7, Section 8 and Section 10 of
this US Guaranty.

 

SUNEDISON SEMICONDUCTOR

HOLDINGS B.V., as a Guarantor

By:  

 

Name:  

 

Title:  

 

MEMC JAPAN LTD., as a Guarantor

By:  

 

Name:  

 

Title:  

 

SUNEDISON SEMICONDUCTOR

LIMITED, as a Guarantor

By:  

 

Name:  

 

Title:  

 

SUNEDISON SEMICONDUCTOR

TECHNOLOGY PTE. LTD., as a

Guarantor

By:  

 

Name:  

 

Title:  

 

US Guaranty Agreement (US)

Signature Page



--------------------------------------------------------------------------------

MEMC ELECTRONIC MATERIALS

SENDIRIAN BERHAD, as a Guarantor

By:  

 

Name:  

 

Title:  

 

MEMC KOREA COMPANY, as a

Guarantor

By:  

 

Name:  

 

Title:  

 

TAISIL ELECTRONIC MATERIALS

CORPORATION, as a Guarantor

By:  

 

Name:  

 

Title:  

 

MEMC IPOH SDN. BHD., as a Guarantor

By:  

 

Name:  

 

Title:  

 

MEMC HOLDING B.V., as a Guarantor

By:  

 

Name:  

 

Title:  

 

US Guaranty Agreement (US)

Signature Page



--------------------------------------------------------------------------------

MEMC ELECTRONIC MATERIALS

S.P.A., as a Guarantor

By:                                        
                                                          

Name:

                                        
                                                    

Title:

                                        
                                                      

US Guaranty Agreement (US)

Signature Page



--------------------------------------------------------------------------------

SCHEDULE 1

US Guarantor Information

 

Full Legal Name

   Type of
Organization    Jurisdiction of
Organization    Chief Executive Office/Sole
Place
of Business    U.S. Taxpayer
I.D.#            



--------------------------------------------------------------------------------

EXHIBIT A

Form of Joinder Agreement

This JOINDER AGREEMENT, dated as of                     , 20     (this
“Agreement”), is by and between                     , a                     
(the “New Subsidiary”), and GOLDMAN SACHS BANK USA, in its capacity as
Administrative Agent (the “Administrative Agent”) under that certain Credit
Agreement, dated as of May 27, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
SUNEDISON SEMICONDUCTOR B.V., a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the law of the
Netherlands (the “Borrower”), the Lenders and Goldman Sachs Bank USA, as
Administrative Agent. All capitalized terms used and not defined herein shall
have the meanings given thereto in the Credit Agreement or the applicable Loan
Document referred to herein.

The Loan Parties are required by Section 6.13 of the Credit Agreement to cause
the New Subsidiary to become a “US Guarantor”.

Accordingly, the New Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Secured Parties:

1. The New Subsidiary hereby agrees that by execution of this Agreement it is a
US Guarantor (as defined in the Guaranty (US)) under the Guaranty (US) as if a
signatory thereof on the Closing Date, and the New Subsidiary (a) shall comply
with, and be subject to, and have the benefit of, all of the terms, conditions,
covenants, agreements and obligations set forth in the Guaranty (US) and
(b) hereby makes each representation and warranty set forth in the Guaranty
(US). The New Subsidiary hereby agrees that (i) each reference to a “US
Guarantor” or the “US Guarantors” in the Guaranty (US) and other Loan Documents
shall include the New Subsidiary and (ii) each reference to the “Guaranty (US)”
as used therein shall mean the Guaranty (US) as supplemented hereby. Without
limiting the generality of the foregoing terms of this paragraph 1, the New
Subsidiary hereby jointly and severally together with the other US Guarantors,
guarantees to each Secured Party and the Administrative Agent, as provided in
the Guaranty (US), the prompt payment and performance of the Guaranteed
Obligations (as defined in the Guaranty (US)) in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof.

2. Attached hereto as Annex A are supplements to certain schedules to the Loan
Documents (which supplement includes, as of the date hereof, all information
required to be provided therein with respect to the New Subsidiary).

3. All notices and communications to the New Subsidiary shall be given to the
addresses and otherwise made in accordance with Section 10.02 of the Credit
Agreement; provided that notices and communications shall be directed to the New
Subsidiary, at the address of the Borrower set forth in Section 10.02 of the
Credit Agreement.

4. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary under the Guaranty (US) upon
the execution of this Agreement by the New Subsidiary.



--------------------------------------------------------------------------------

5. This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

6. This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officers, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[                    ], as a US Guarantor By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Acknowledged and accepted:

GOLDMAN SACHS BANKS USA,

as Administrative Agent

By:  

             

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

ANNEX A

Supplemental Schedules

Schedules to Credit Agreement

Schedule 5.13: Subsidiaries and Other Equity Investments; Equity Investments in
the Company

Schedules to Guaranty (US)

Schedule 1: US Guarantor Information

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF INTERCOMPANY NOTE

INTERCOMPANY NOTE

 

Note Number:                 Dated: May 27, 2014

FOR VALUE RECEIVED, each of SunEdison Semiconductor B.V., a private limited
liability company (besloten vennootschap met beperkte aansprakelijkheid)
organized under the law of The Netherlands (“Borrower”), SunEdison Semiconductor
Limited, a public limited company organized under the law of the Republic of
Singapore (f/k/a SunEdison Semiconductor Pte. Ltd., a private limited company
organized under the law of the Republic of Singapore) (“Holdings”), SunEdison
Semiconductor Technology Pte. Ltd. and each Subsidiary of Borrower
(collectively, the “Group Members” and each, a “Group Member”) which is a party
to this subordinated intercompany note (this “Promissory Note”) promises to pay
to the order of such other Group Member as it makes loans to such Group Member
(each Group Member which borrows money pursuant to this Promissory Note is
referred to herein as a “Payor” and each Group Member which makes loans and
advances pursuant to this Promissory Note is referred to herein as a “Payee”),
on demand, in lawful money as may be agreed upon from time to time by the
relevant Payor and Payee, in immediately available funds and at the appropriate
office of the Payee, the aggregate unpaid principal amount of all loans and
advances (in each case other than any loans or advances evidenced by an Excluded
Instrument) heretofore and hereafter made by such Payee to such Payor and any
other Indebtedness now or hereafter owing by such Payor to such Payee as shown
either on Schedule A attached hereto (and any continuation thereof) or in the
books and records of such Payee. The failure to show any such Indebtedness or
any error in showing such Indebtedness shall not affect the obligations of any
Payor hereunder. Capitalized terms used herein but not otherwise defined herein
shall have the meanings given such terms in the Credit Agreement dated as of
May 27, 2014 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”), by and among Borrower, Holdings, the Lenders party thereto
from time to time and Goldman Sachs Bank USA, as Administrative Agent thereunder
(the “Agent”). For purposes of this Promissory Note, “Excluded Instruments”
shall mean (i) the MJL Note, (ii) the Holdings / MJL Term Loan Agreement,
(iii) the Holdings / Taisil July 2013 Term Loan Agreement, (iv) the Holdings /
Taisil December 2013 Term Loan Agreement, (v) the Borrower / MEMC Italy Term
Loan Agreement and any other Intercompany Document (other than this Promissory
Note).

The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon in writing from time
to time by the relevant Payor and Payee. Interest shall be due and payable at
such times as may be agreed upon from time to time by the relevant Payor and
Payee. Upon demand for payment of any principal amount hereof, accrued but
unpaid interest on such principal amount shall also be due and payable. Interest
shall be paid in any lawful currency as may be agreed upon by the relevant Payor
and Payee and in immediately available funds. Interest shall be computed for the
actual number of days elapsed on the basis of a year consisting of 365 days.



--------------------------------------------------------------------------------

Each Payor and any endorser of this Promissory Note hereby waives presentment,
demand, protest and notice of any kind. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

Pursuant to the Pledge and Security Agreement (US), this Promissory Note has
been pledged by each Payee that is a Loan Party to the Agent, for the benefit of
the Secured Parties, as security for such Payee’s obligations, if any, under the
Loan Documents to which such Payee is a party. Each Payor acknowledges and
agrees that, after the occurrence of and during the continuation of an Event of
Default (as defined in the Credit Agreement), the Agent may exercise all the
rights of each Payee that is a Loan Party under this Promissory Note in
accordance with the terms and conditions of the Pledge and Security Agreement
(US), and will not be subject to any abatement, reduction, recoupment, defense
(other than indefeasible payment in full in cash), setoff or counterclaim
available to such Payor.

The Secured Parties shall be third-party beneficiaries hereof and shall be
entitled to enforce the provisions hereof.

Notwithstanding anything to the contrary contained herein, in any other Loan
Document or in any such promissory note or other instrument, this Promissory
Note shall not be deemed replaced, superseded or in any way modified by any
promissory note or other instrument entered into on or after the date hereof
which purports to create or evidence any loan or advance by any Group Member to
any other Group Member (except any Excluded Instrument and any amendments or
amendments and restatements of this Promissory Note made in accordance with the
terms of the Credit Agreement, or any supplements to Schedule A hereto made
hereby in accordance with the terms hereof).

THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF
THE STATE OF NEW YORK.

EACH GROUP MEMBER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF (OTHER
THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY
SECURITY DOCUMENT GOVERNED BY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK
OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO), IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS PROMISSORY NOTE OR ANY OTHER LOAN DOCUMENT,
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT



--------------------------------------------------------------------------------

PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH GROUP MEMBER AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
PROMISSORY NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS PROMISSORY NOTE OR ANY OTHER LOAN DOCUMENT AGAINST
THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

From time to time after the date hereof, additional Subsidiaries of the Group
Members may become parties hereto by executing a counterpart signature page to
this Promissory Note (each additional Subsidiary, an “Additional Group Member”).
Upon delivery of such counterpart signature page to the Agent and Borrower,
notice of which is hereby waived by the other Group Members, each Additional
Group Member shall be a Group Member and shall be as fully a party hereto as if
such Additional Group Member were an original signatory hereof. Each Group
Member expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Group Member
hereunder. This Promissory Note shall be fully effective as to any Group Member
that is or becomes a party hereto regardless of whether any other Person becomes
or fails to become or ceases to be a Group Member hereunder.

This Promissory Note may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Group Member has caused this Promissory Note to be
executed and delivered by its proper and duly authorized officer as of the date
set forth above.

 

SUNEDISON SEMICONDUCTOR B.V. By:                                     
                                                           Name:
                                         
                                                Title:
                                         
                                                  

SUNEDISON SEMICONDUCTOR

LIMITED

By:                                          
                                                      Name:
                                         
                                                Title:
                                         
                                                  

SUNEDISON SEMICONDUCTOR

HOLDINGS B.V.

By:                                          
                                                      Name:
                                         
                                                Title:
                                         
                                                   SUNEDISON SEMICONDUCTOR, LLC
By:                                     
                                                          
Name:                                     
                                                     
Title:                                     
                                                        MEMC JAPAN LTD.
By:                                     
                                                          
Name:                                     
                                                     
Title:                                     
                                                       

Signature Page to Intercompany Note



--------------------------------------------------------------------------------

MEMC ELECTRONIC MATERIALS

SALES SDN. BHD.

By:                                     
                                                          
Name:                                     
                                                     
Title:                                     
                                                        MEMC ELECTRONIC
MATERIALS SENDIRIAN BERHAD By:                                     
                                                          
Name:                                     
                                                     
Title:                                     
                                                        MEMC KOREA COMPANY
By:                                     
                                                          
Name:                                     
                                                     
Title:                                     
                                                        TAISIL ELECTRONIC
MATERIALS CORPORATION By:                                     
                                                          
Name:                                     
                                                     
Title:                                     
                                                        MEMC IPOH SDN. BHD.
By:                                     
                                                          
Name:                                     
                                                     
Title:                                     
                                                        MEMC HOLDING B.V.
By:                                     
                                                          
Name:                                     
                                                     
Title:                                     
                                                       

Signature Page to Intercompany Note



--------------------------------------------------------------------------------

MEMC ELECTRONIC MATERIALS S.P.A. By:                                     
                                                          
Name:                                     
                                                     
Title:                                     
                                                       

SUNEDISON SEMICONDUCTOR

TECHNOLOGY PTE. LTD.

By:                                     
                                                          
Name:                                     
                                                     
Title:                                     
                                                       

MEMC ELECTRONIC MATERIALS

GMBH

By:                                                                  
                             

Name:                                                                  
                        

Title:                                                                  
                          

MEMC ELECTRONIC MATERIALS

FRANCE S.A.R.L.

By:                                     
                                                          
Name:                                     
                                                     
Title:                                     
                                                       

Signature Page to Intercompany Note



--------------------------------------------------------------------------------

Schedule A

TRANSACTIONS UNDER PROMISSORY NOTE

 

Date

   Name of Payor    Name of Payee    Amount of
Advance This Date    Amount of
Principal Paid This
Date    Outstanding
Principal Balance
from Payor
to Payee
This Date    Notation Made By                                                   
                                                                                
                                                                                
                                                                                
                                                                                
                                                        



--------------------------------------------------------------------------------

ENDORSEMENT

FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to                      all of its right, title and interest in and to
the Intercompany Note, dated May 27, 2014 (as amended, supplemented or otherwise
modified from time to time, the “Promissory Note”), made by SunEdison
Semiconductor B.V., a private limited liability company (besloten vennootschap
met beperkte aansprakelijkheid) organized under the law of The Netherlands (the
“Borrower”), SunEdison Semiconductor Limited, a public limited company organized
under the law of the Republic of Singapore (f/k/a SunEdison Semiconductor Pte.
Ltd., a private limited company organized under the law of the Republic of
Singapore) (“Holdings”), SunEdison Semiconductor Technology Pte. Ltd. and
certain Subsidiaries of the Borrower or any other Person that is or becomes a
party thereto, and payable to the undersigned. This endorsement is intended to
be attached to the Promissory Note and, when so attached, shall constitute an
endorsement thereof.

The initial undersigned shall be the Group Members (as defined in the Promissory
Note) party to the Loan Documents on the date of the Promissory Note. From time
to time after the date thereof, additional Subsidiaries of the Group Members
shall become parties to the Promissory Note (each, an “Additional Payee”) and a
signatory to this endorsement by executing a counterpart signature page to the
Promissory Note and to this endorsement. Upon delivery of such counterpart
signature page to the Agent and Borrower, notice of which is hereby waived by
the other Payees, each Additional Payee shall be a Payee and shall be as fully a
Payee under the Promissory Note and a signatory to this endorsement as if such
Additional Payee were an original Payee under the Promissory Note and an
original signatory hereof. Each Payee expressly agrees that its obligations
arising under the Promissory Note and hereunder shall not be affected or
diminished by the addition or release of any other Payee under the Promissory
Note or hereunder. This endorsement shall be fully effective as to any Payee
that is or becomes a signatory hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Payee to the Promissory Note or
hereunder.

[Remainder of page intentionally left blank]

Signature Page to Intercompany Note



--------------------------------------------------------------------------------

Dated:                                     
                                                      SUNEDISON SEMICONDUCTOR
B.V. By:                                     
                                                          
Name:                                     
                                                     
Title:                                     
                                                       

SUNEDISON SEMICONDUCTOR

LIMITED

By:                                     
                                                          
Name:                                     
                                                     
Title:                                     
                                                       

SUNEDISON SEMICONDUCTOR

HOLDINGS B.V.

By:                                     
                                                          
Name:                                     
                                                     
Title:                                     
                                                        SUNEDISON SEMICONDUCTOR,
LLC By:                                     
                                                          
Name:                                     
                                                     
Title:                                     
                                                        MEMC JAPAN LTD.
By:                                     
                                                          
Name:                                     
                                                     
Title:                                     
                                                        MEMC ELECTRONIC
MATERIALS SENDIRIAN BERHAD By:                                     
                                                          
Name:                                     
                                                     
Title:                                     
                                                       

 

G-2



--------------------------------------------------------------------------------

MEMC KOREA COMPANY By:                                     
                                                          
Name:                                     
                                                     
Title:                                     
                                                        TAISIL ELECTRONIC
MATERIALS CORPORATION By:                                     
                                                          
Name:                                     
                                                     
Title:                                     
                                                        MEMC IPOH SDN. BHD.
By:                                     
                                                          
Name:                                     
                                                     
Title:                                     
                                                        MEMC HOLDING B.V.
By:                                     
                                                          
Name:                                     
                                                     
Title:                                     
                                                        MEMC ELECTRONIC
MATERIALS S.P.A. By:                                     
                                                          
Name:                                     
                                                     
Title:                                     
                                                        SUNEDISON SEMICONDUCTOR
TECHNOLOGY PTE. LTD. By:                                     
                                                          
Name:                                     
                                                     
Title:                                     
                                                       

 

G-3



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF PERFECTION CERTIFICATE

PERFECTION CERTIFICATE

Reference is made to the Credit Agreement dated as of May 27, 2014 (as modified
and supplemented and in effect on the date hereof, the “Credit Agreement”) among
SunEdison Semiconductor B.V., a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the law of the
Netherlands (the “Borrower”), SunEdison Semiconductor Limited, a limited company
organized under the law of the Republic of Singapore (f/k/a SunEdison
Semiconductor Pte. Ltd., a private limited company organized under the law of
the Republic of Singapore) (“Holdings”), the Lenders from time to time party
thereto, Goldman Sachs Bank USA, as Administrative Agent and Swing Line Lender,
the L/C Issuers and the other Agents party thereto. Except as otherwise provided
herein, terms defined in the Credit Agreement, and in the Pledge and Security
Agreement (US) referred to therein, are used herein as defined therein.

As of the date hereof, the Borrower hereby certifies on behalf of itself and the
other Loan Parties to each Lender and each Agent as follows:

 

I. CURRENT INFORMATION

A. Legal Names, Organizations, Jurisdictions of Organization and Organizational
Identification Numbers. The full and exact legal name (as it appears in each
respective certificate or articles of incorporation, limited liability
membership agreement or similar organizational documents, in each case as
amended to date), the type of organization (or if the Loan Party is an
individual, please indicate so), the jurisdiction of organization (or formation,
as applicable), and the organizational identification number (not tax i.d.
number) of each Loan Party are as follows:

 

Name of Loan Party

   Type of Organization    Jurisdiction of
Organization/
Formation    Organizational
Identification
Number         

B. Chief Executive Offices and Mailing Addresses. The chief executive office
address or registered office address (or the principal residence if the Loan
Party is a natural person) and the preferred mailing address (if different than
chief executive office or residence) of each Loan Party are as follows:

 

Name of Loan Party

   Address of Chief Executive Office
or registered office (or for natural
persons, residence)    Mailing Address (if different
than CEO/registered office
or residence)      

 

G-4



--------------------------------------------------------------------------------

C. Special Debtors. Except as specifically identified below none of the Loan
Parties is a: (i) transmitting utility (as defined in Section 9-102(a)(80)),
(ii) primarily engaged in farming operations (as defined in
Section 9-102(a)(35)), (iii) a trust, (iv) a foreign air carrier within the
meaning of the federal aviation act of 1958, as amended or (v) a branch or
agency of a bank which bank is not organized under the law of the United States
or any state thereof.

D. Trade Names/Assumed Names.

Current Trade Names. Set forth below is each trade name or assumed name
currently used by any Loan Party or by which any Loan Party is known or is
transacting any business:

 

Loan Party

   Trade/Assumed Name   

E. Changes in Names, Jurisdiction of Organization or Corporate Structure.

Except as set forth below, no Loan Party has changed its name, jurisdiction of
organization or its corporate structure in any way (e.g., by merger,
consolidation, change in corporate form, change in jurisdiction of organization
or otherwise) within the past five (5) years:

 

Loan Party

   Date of Change    Description of Change      

F. Prior Addresses.

Except as set forth below, no Loan Party has changed its chief executive office
or registered office, or principal residence if a particular Loan Party is a
natural person, within the past five (5) years:

 

Loan Party

   Prior Address/City/State/Zip Code   

G. Acquisitions of Equity Interests or Assets.

Except as set forth below, no Loan Party has acquired the equity interests of
another entity or substantially all the assets of another entity within the past
five (5) years:

 

Loan Party

   Date of Acquisition    Description of Acquisition      

 

5



--------------------------------------------------------------------------------

H. Corporate Ownership and Organizational Structure.

Attached as Exhibit A hereto is an organizational chart, current as of May 27,
2014.

 

6



--------------------------------------------------------------------------------

II. INFORMATION REGARDING CERTAIN COLLATERAL

A. Investment Related Property

1. Equity Interests. Set forth below is a list of all Subsidiaries directly
owned by the Loan Parties and other material equity interests directly owned by
each Loan Party together with the type of organization which issued such equity
interests (e.g. corporation, limited liability company, partnership or trust):

 

Loan Party Owner

   Name    Percent
Ownership    Type of
Organization    Jurisdiction            

 

7



--------------------------------------------------------------------------------

2. Securities Accounts. Set forth below is a list of all securities accounts in
which any Loan Party customarily maintains securities or other assets having an
aggregate value in excess of $10,000:

3. Deposit Accounts. Set forth below is a list of all bank accounts (checking,
savings, money market or the like) in which any Loan Party customarily maintains
in excess of $10,000:

Please see the list of bank accounts attached as Exhibit B hereto.

 

8



--------------------------------------------------------------------------------

4. Debt Securities & Instruments. Set forth below is a list of all debt
securities and instruments owed to any Loan Party in the principal amount of
greater than $10,000:

 

Lender

   Borrower    Original Principal
Amount    Issue Date    Maturity
Date    Description               

 

9



--------------------------------------------------------------------------------

B. Intellectual Property. Set forth below is a list of all registered
copyrights, patents and trademarks and all applications and exclusive licenses
thereof, in each case owned by any Loan Party (which, for the avoidance of
doubt, does not include patents which have expired or been abandoned):

1. Copyrights, Copyright Applications and Exclusive Copyright Licenses

Please see the IP Portfolio attached as Exhibit C hereto.

2. Patents, Patent Applications and Exclusive Patent Licenses

Please see the IP Portfolio attached as Exhibit C hereto.

3. Trademarks, Trademark Applications and Exclusive Trademark Licenses

Please see the IP Portfolio attached as Exhibit C hereto.

C. Tangible Personal Property in Possession of Warehousemen, Bailees and Other
Third Parties. Except as set forth below, no persons (including, without
limitation, warehousemen and bailees) other than any Loan Party have possession
of any material amount (fair market value of $10,000 or more) of tangible
personal property of any Loan Party:

 

Loan Party

   Third Party    Location    Street Address         

Wafers on Consignment

 

Loan Party

   Customer    Locations (as of 12/31/2013)    Value (as of
12/31/2013)         

D. Tangible Personal Property in Former Article 9 Jurisdictions and Canada. Set
forth below are all the locations within the Commonwealth of Puerto Rico and any
Province of Canada where any Loan Party currently maintains or has maintained
any material amount (fair market value of $10,000 or more) of its tangible
personal property (including goods, inventory and equipment) of any Loan Party
(whether or not in the possession of such Loan Party) within the past five
(5) years:

 

10



--------------------------------------------------------------------------------

E. Real Estate Related UCC Collateral

1. Fixtures. Set forth below are all the locations where any Loan Party owns or
leases any real property:

 

Loan Party

   Location    Owned/Leased      

2. “As Extracted” Collateral. Set forth below are all the locations where any
Loan Party owns, leases or has an interest in any wellhead or minehead:

3. Timber to be Cut. Set forth below are all locations where any Loan Party owns
goods that are timber to be cut:

F. Insurance Policies. Set forth below is a list of all insurance policies
maintained by the Loan Parties. Except as noted below, each Loan Party’s
interest in the insurance policies are freely assignable.

G. Material Supply Contracts. Set forth below is a list of all material supply
contracts entered into by the Loan Parties. Except as noted below, each Loan
Party’s interest in the material supply contracts are freely assignable.

[signature pages follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned hereto has caused this Perfection
Certificate to be executed as of this 27th day of May, 2014 by its officer
thereunto duly authorized.

 

SUNEDISON SEMICONDUCTOR B.V. By:  

 

Name:  

 

Title:  

 

SUNEDISON SEMICONDUCTOR LIMITED By:  

 

Name:  

 

Title:  

 

SUNEDISON SEMICONDUCTOR HOLDINGS B.V.

By:  

 

Name:  

 

Title:  

 

SUNEDISON SEMICONDUCTOR, LLC

By:  

 

Name:  

 

Title:  

 

MEMC JAPAN LTD.

By:  

 

Name:  

 

Title:  

 

MEMC ELECTRONIC MATERIALS SENDIRIAN BERHAD

By:  

 

Name:  

 

Title:  

 

Signature Page to Perfection Certificate



--------------------------------------------------------------------------------

MEMC KOREA COMPANY By:  

 

Name:  

 

Title:  

 

TAISIL ELECTRONIC MATERIALS

CORPORATION

By:  

 

Name:  

 

Title:  

 

MEMC IPOH SDN. BHD.

By:  

 

Name:  

 

Title:  

 

MEMC HOLDING B.V.

By:  

 

Name:  

 

Title:  

 

MEMC ELECTRONIC MATERIALS S.P.A.

By:  

 

Name:  

 

Title:  

 

SUNEDISON SEMICONDUCTOR

TECHNOLOGY PTE. LTD.

By:  

 

Name:  

 

Title:  

 

Signature Page to Perfection Certificate



--------------------------------------------------------------------------------

EXHIBIT A

Organizational Chart



--------------------------------------------------------------------------------

EXHIBIT B

Bank Accounts



--------------------------------------------------------------------------------

EXHIBIT C

IP Portfolio



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF NOTICE OF SPECIFIED RELATED CREDIT ARRANGEMENT

[Name and Address of Administrative Agent]

Attention: [                    ]

Re: Notice of Specified Related Credit Arrangement

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated [                    ], 2014 (as
amended, supplemented and modified to date, the “Credit Agreement”), among
SunEdison Semiconductor B.V. (the “Borrower”) and Goldman Sachs Bank USA, as
Administrative Agent. Capitalized terms used herein have the meaning set forth
in the Credit Agreement. This is notify you that we have entered into the
following:

Date of Related Credit Arrangement Names of Parties

We hereby confirm that we are a Lender Counterparty. We hereby appoint
Administrative Agent and each Security Agent as our agent for purposes of the
Credit Agreement and other Loan Documents. We understand and agree the
Administrative Agent shall not owe us any fiduciary duty, duty of loyalty, duty
of care, duty of disclosure or any other obligations whatsoever by virtue of our
status as a secured party under the Loan Documents and we agree to be bound by
the Loan Documents as a Secured Party. Without limiting any of the foregoing, as
a Secured Party, we hereby acknowledge and confirm our agreement with the terms
and provisions of Section 9.14 of the Credit Agreement and confirm that we are a
joint and several creditor with other Secured Parties as provided therein.

 

NAME OF LENDER COUNTERPARTY

By:

 

 

        (name)  

 

        (title)